Exhibit 10.2

INTERCREDITOR AGREEMENT

among

Garrett Motion Inc.

as Holdings,

Garrett LX I S.à r.l

as Lux Notes Issuer,

Garrett LX II S.à r.l

as LuxCo 2,

Garrett LX III S.à r.l

as Lux Borrower,

Honeywell Technologies Sàrl

as Swiss Borrower,

Garrett Borrowing LLC

as US Co-Borrower and as US Co-Notes Issuer,

the other Debtors and Grantors party hereto,

JPMorgan Chase Bank, N.A.

as Senior Secured Administrative Agent, Senior Secured Collateral Agent and a
Senior Priority

Representative for the Senior Secured Credit Agreement Secured Parties,

Deutsche Trustee Company Limited

as Senior Subordinated Notes Trustee and a Senior Subordinated Priority
Representative for the Senior

Subordinated Notes Secured Parties,

Deutsche Bank AG, London Branch

as Senior Subordinated Collateral Agent for the Senior Subordinated Notes
Secured Parties,

the Intra-Group Lenders from time to time party hereto,

Honeywell ASASCO 2, Inc.

as Honeywell Indemnitee,

and

each additional Representative from time to time party hereto,

dated as of September 27, 2018

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page   ARTICLE 1

 

DEFINITIONS

 

SECTION 1.01. Certain Defined Terms

     1  

SECTION 1.02. Terms Generally

     26   ARTICLE 2        PRIORITIES AND AGREEMENTS WITH RESPECT TO COLLATERAL
AND GUARANTEES       

SECTION 2.01. Subordination: Common Senior Priority/Second Priority Collateral
and Guarantees

     27  

SECTION 2.02. Subordination: Common Collateral and Guarantees

     28  

SECTION 2.03. Nature of Senior Lender Claims

     28  

SECTION 2.04. Prohibition on Contesting Liens

     29  

SECTION 2.05. No New Liens

     30  

SECTION 2.06. Perfection of Liens

     31  

SECTION 2.07. Certain Collateral

     31  

SECTION 2.08. Prohibition on Proceeds Loan Liens and Guarantees

     31   ARTICLE 3

 

ENFORCEMENT

 

SECTION 3.01. Exercise of Remedies

     32  

SECTION 3.02. Cooperation

     38  

SECTION 3.03. Actions upon Breach

     38  

SECTION 3.04. Appointment of the Designated Senior Priority Representative

     39  

SECTION 3.05. Appointment of the Designated Second Priority Representative

     39  

SECTION 3.06. Appointment of the Designated Senior Subordinated Priority
Representative

     40   ARTICLE 4    PAYMENTS   

SECTION 4.01. Application of Proceeds

     40  

SECTION 4.02. Payments Over

     41  

SECTION 4.03. Second Priority Payment Stop Notices and Automatic Block Events

     42  

SECTION 4.04. Senior Subordinated Payment Stop Notices and Automatic Blocking
Events

     44   ARTICLE 5

 

OTHER AGREEMENTS

 

SECTION 5.01. Releases

     47  

SECTION 5.02. Insurance and Condemnation Awards

     53  

SECTION 5.03. Certain Amendments

     54  

SECTION 5.04. Rights as Unsecured Creditors

     56  

SECTION 5.05. Gratuitous Bailee for Perfection

     57  

 

i



--------------------------------------------------------------------------------

SECTION 5.06. When Discharge of Obligations Deemed to Not Have Occurred

     59  

SECTION 5.07. Purchase Right

     60  

SECTION 5.08. Proceeds Loans and Honeywell Indemnity Agreement

     61  

SECTION 5.09. Hedging

     62  

SECTION 5.10. Cash Management

     66  

SECTION 5.11. Senior Secured Parallel Debt

     67  

SECTION 5.12. Second Priority Parallel Debt

     67   ARTICLE 6

 

INSOLVENCY OR LIQUIDATION PROCEEDINGS

 

Solely with respect to the U.S. Debtors the following provisions shall govern:

     68  

SECTION 6.01. Financing and Sale Issues

     69  

SECTION 6.02. Relief from the Automatic Stay

     70  

SECTION 6.03. Adequate Protection

     71  

SECTION 6.04. Preference Issues

     71  

SECTION 6.05. Separate Grants of Security and Separate Classifications

     72  

SECTION 6.06. No Waivers of Rights of Senior Priority Secured Parties

     72  

SECTION 6.07. Application

     73  

SECTION 6.08. Other Matters

     73  

SECTION 6.09. 506(c) Claims

     73  

SECTION 6.10. Reorganization Securities

     73  

SECTION 6.11. Voting

     74  

SECTION 6.12. Section 1111(b) of the Bankruptcy Code

     74  

SECTION 6.13. Post-Petition Interest

     74  

SECTION 6.14. Debt Subordination under the Corporations Act

     74   ARTICLE 7    RELIANCE; ETC.   

SECTION 7.01. Reliance

     74  

SECTION 7.02. No Warranties or Liability

     75  

SECTION 7.03. Obligations Unconditional

     75   ARTICLE 8    RESTRICTIONS APPLICABLE TO INTRA-GROUP INDEBTEDNESS   

SECTION 8.01. Subordination of Intra-Group Indebtedness

     76  

SECTION 8.02. Restriction on Payment

     76  

SECTION 8.03. Restriction on Enforcement

     76  

SECTION 8.04. Permitted Enforcement

     76  

SECTION 8.05. Turnover in Respect of Intra-Group Indebtedness

     77  

SECTION 8.06. Notice and Acknowledgement of Collateral

     77  

 

ii



--------------------------------------------------------------------------------

ARTICLE 9        [Reserved]        ARTICLE 10        ADDITIONAL PROVISIONS
REGARDING NON-U.S. INSOLVENCY OR LIQUIDATION PROCEEDING       

SECTION 10.01. Payment of Distributions

     77  

SECTION 10.02. Set-Off

     78  

SECTION 10.03. Filing of Claims

     78  

SECTION 10.04. Creditors’ Actions

     78  

SECTION 10.05. Collateral Agent Instructions

     78  

SECTION 10.06. Australian PPSA

     79   ARTICLE 11

 

ADDITIONAL PROVISIONS REGARDING ENFORCEMENT

 

OF NON-U.S. COLLATERAL  

SECTION 11.01. Consultation Period

     79   ARTICLE 12   AGREEMENT SOLELY AMONG THE SENIOR PRIORITY SECURED
PARTIES  

SECTION 12.01. Priority of claims

     80  

SECTION 12.02. Equal Priority of Liens and Prohibition on Contesting Liens

     81  

SECTION 12.03. Equalization

     81  

SECTION 12.04. Payment Over

     83  

SECTION 12.05. Automatic Release of Liens

     84  

SECTION 12.06. Gratuitous Bailee for Perfection

     84  

SECTION 12.07. Impairments

     84  

SECTION 12.08. Certain Agreements with Respect to DIP Financing in any
Insolvency or Liquidation Proceeding

     85   ARTICLE 13   AGREEMENT SOLELY AMONG THE SECOND PRIORITY SECURED
PARTIES  

SECTION 13.01. Priority of claims

     86  

SECTION 13.02. Equal Priority of Liens and Prohibition on Contesting Liens

     87  

SECTION 13.03. Payment Over

     87  

SECTION 13.04. Automatic Release of Liens

     87  

SECTION 13.05. Gratuitous Bailee for Perfection

     88  

SECTION 13.06. Impairments

     88  

SECTION 13.07. Certain Agreements with Respect to DIP Financing in any
Insolvency or Liquidation Proceeding

     89   ARTICLE 14   AGREEMENT SOLELY AMONG THE SENIOR SUBORDINATED PRIORITY
PARTIES  

SECTION 14.01. Priority of claims

     90  

 

iii



--------------------------------------------------------------------------------

SECTION 14.02. Equal Priority of Liens and Prohibition on Contesting Liens

   91

SECTION 14.03. Payment Over

   91

SECTION 14.04. Automatic Release of Liens

   92

SECTION 14.05. Gratuitous Bailee for Perfection

   92

SECTION 14.06. Impairments

   93

SECTION 14.07. Certain Agreements with Respect to DIP Financing in any
Insolvency or Liquidation Proceeding

   93 ARTICLE 15 MISCELLANEOUS

SECTION 15.01. Conflicts

   94

SECTION 15.02. Continuing Nature of This Agreement; Severability

   94

SECTION 15.03. Amendments; Waivers

   95

SECTION 15.04. Information Concerning Financial Condition of Holdings, the
Borrowers and the Subsidiaries

   95

SECTION 15.05. Subrogation

   96

SECTION 15.06. Application of Payments

   96

SECTION 15.07. Change of Grantors and Debtors

   96

SECTION 15.08. Dealings with Debtors

   98

SECTION 15.09. Additional Debt Facilities

   99

SECTION 15.10. Consent to Jurisdiction; Waivers

   101

SECTION 15.11. Notices

   101

SECTION 15.12. Further Assurances

   103

SECTION 15.13. Governing Law; Waiver of Jury Trial

   103

SECTION 15.14. Binding on Successors and Assigns

   103

SECTION 15.15. Section Titles

   103

SECTION 15.16. Counterparts

   103

SECTION 15.17. Authorization

   104

SECTION 15.18. No Third-Party Beneficiaries; Successors and Assigns

   104

SECTION 15.19. Effectiveness

   104

SECTION 15.20. Senior Secured Administrative Agents and Representatives

   104

SECTION 15.21. Relative Rights

   104

SECTION 15.22. Foreign Collateral

   105

SECTION 15.23. Survival of Agreement

   105

SECTION 15.24. Additional Agreements with respect to Designated Representatives

   105

SECTION 15.25. Notes Trustee Turnover Obligations

   107

SECTION 15.26. Intra-Group Lender Joinder Agreement

   107

SECTION 15.27. Honeywell Indemnitee Joinder Agreement

   108

SECTION 15.28. Secured Hedge Counterparty Joinder Agreement

   108

SECTION 15.29. Cash Management Provider Joinder Agreement

   108

SECTION 15.30. Appointment of Senior Secured Collateral Agent

   109

SECTION 15.31. Administrator Appointed to Australian Grantor

   109

SECTION 15.32. Appointment of the Designated Senior Priority Representative and
the Designated Second Priority Representative (Italy)

   110

SECTION 15.33. Senior Subordinated Notes Trustee’s and Senior Subordinated
Collateral Agent’s rights

   111

SECTION 15.34. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions

   111

 

iv



--------------------------------------------------------------------------------

Annex I

  

Form of Joinder Agreement (Change of Grantors and Debtors)

Annex II

  

Form of Joinder Agreement (Second Priority Class Debt Representative)

Annex III    Form of Joinder Agreement (Senior Priority Class Debt
Representative)

Annex IV

  

Form of Joinder Agreement (Senior Subordinated Priority Class Debt
Representative)

Annex V

  

Form of Joinder Agreement (Intra-Group Lender)

Annex VI

  

Form of Debtor Resignation Request

Annex VII

  

Form of Joinder Agreement (Honeywell Indemnitee)

Annex VIII

  

Form of Joinder Agreement (Secured Hedge Counterparty)

Annex IX

  

Form of Joinder Agreement (Cash Management Provider)

INTERCREDITOR AGREEMENT dated as of September 27, 2018 (this “Agreement”), among
Garrett Motion Inc., a Delaware corporation (“Holdings”), Garrett LX I S.à r.l.,
a société à responsabilité limitée incorporated and existing under the laws of
the Grand Duchy of Luxembourg with registered office at 19, rue de Bitbourg,
L-1273 Luxembourg and registered with the Luxembourg Register of Commerce and
Companies under number B225642 (the “Lux Notes Issuer”), Garrett LX II S.à r.l.,
a société à responsabilité limitée incorporated and existing under the laws of
the Grand Duchy of Luxembourg with registered office at 19, rue de Bitbourg,
L-1273 Luxembourg and registered with the Luxembourg Register of Commerce and
Companies under number B225679 ( “LuxCo 2”), Garrett LX III S.à r.l., a société
à responsabilité limitée incorporated and existing under the laws of the Grand
Duchy of Luxembourg with registered office at 19, rue de Bitbourg, L-1273
Luxembourg and registered with the Luxembourg Register of Commerce and Companies
under number B225716 (the “Lux Borrower”), Honeywell Technologies Sàrl, a Swiss
limited liability company (société à responsabilité limitée) (the “Swiss
Borrower”), Garrett Borrowing LLC, a Delaware limited liability company in its
capacity as US co-borrower (the “US Co-Borrower”) and as a co-issuer of the
Notes (“US Co-Notes Issuer”) (US Co-Borrower and, together with the Lux Borrower
and the Swiss Borrower, the “Borrowers”), the other Grantors (as defined below)
party hereto, JPMorgan Chase Bank, N.A. (“JPMCB”), as Representative for the
Senior Secured Credit Agreement Secured Parties (in such capacity and together
with its successors in such capacity, the “Senior Secured Administrative Agent”,
and “Senior Secured Collateral Agent”) and as a Senior Priority Representative,
Deutsche Trustee Company Limited, as Representative for the Senior Subordinated
Notes Secured Parties (in such capacity and together with its successors in such
capacity, the “Senior Subordinated Notes Trustee” and a Senior Subordinated
Priority Representative), Deutsche Bank AG, London Branch, as the Senior
Subordinated Collateral Agent (in such capacity and together with its successors
in such capacity, the “Senior Subordinated Collateral Agent” and a Senior
Subordinated Priority Representative), Honeywell ASASCO 2, Inc., a Delaware
corporation (“Honeywell”), as the Honeywell Indemnitee (as defined below), any
Intra-Group Lenders and each additional Representative that from time to time
becomes a party hereto pursuant to Section 15.09.

In consideration of the mutual agreements herein contained and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Senior Secured Administrative Agent (for itself and on behalf
of the Senior Secured Credit Agreement Secured Parties), and each additional
Senior Priority Representative (for itself and on behalf of the Additional
Senior Secured Parties under the applicable Additional Senior Priority Debt
Facility), each Second Priority Representative (for itself and on behalf of the
Second Priority Secured Parties under the applicable Second Priority Debt
Facility), the Senior Subordinated Notes Trustee (for itself and on behalf of
the Senior Subordinated Notes Secured Parties), each additional Senior
Subordinated Priority Representative (for itself and on behalf of the Additional
Senior Subordinated Parties under the applicable Additional Senior Subordinated
Priority Debt Facility) and the Honeywell Indemnitee agree as follows:

 

 

v



--------------------------------------------------------------------------------

ARTICLE 1

DEFINITIONS

SECTION 1.01. Certain Defined Terms.

Capitalized terms used but not otherwise defined herein have the meanings set
forth in the Senior Secured Credit Agreement as in force as at the date of this
Agreement or, if defined in the UCC, Australian PPSA or Australian Corporations
Act, the meanings specified therein. As used in this Agreement, the following
terms have the meanings specified below:

“1992 ISDA Master Agreement” means the Master Agreement (Multicurrency - Cross
Border) as published by the International Swaps and Derivatives Association,
Inc.

“2002 ISDA Master Agreement” means the 2002 Master Agreement as published by the
International Swaps and Derivatives Association, Inc.

“Acceleration Event” means (i) a Senior Priority Representative (or any other
holder of Senior Priority Obligations) exercising any acceleration right
(however described) to demand repayment of any Senior Priority Obligations or
any acceleration provision (however described) being automatically invoked
without any judicial or extrajudicial step, in each case, under the Senior
Priority Debt Documents relating to the Senior Priority Obligations (a “Senior
Acceleration Event”), (ii) a Second Priority Representative (or any other holder
of Second Priority Debt Obligations) exercising any acceleration right (however
described) to demand repayment of any Second Priority Debt Obligations or any
acceleration provision (however described) being automatically invoked without
any judicial or extrajudicial step, in each case, under the Second Priority Debt
Documents relating to the Second Priority Debt Obligations (a “Second Priority
Acceleration Event”), and/or (iii) a Senior Subordinated Priority Representative
(or any other holder of Senior Subordinated Priority Debt Obligations)
exercising any acceleration right (however described) to demand repayment of any
Senior Subordinated Priority Debt Obligations or any acceleration provision
(however described) being automatically invoked without any judicial or
extrajudicial step, in each case, under the Senior Subordinated Priority Debt
Documents relating to the Senior Subordinated Priority Debt Obligations (a
“Senior Subordinated Acceleration Event”).

“Additional Senior Priority Debt” means any Indebtedness that is issued or
guaranteed by the Borrowers, Holdings and/or any other Guarantor (other than
Indebtedness constituting Senior Secured Credit Agreement Obligations or TLB
Proceeds Loan Obligations relating to the Senior Secured Credit Agreement
Obligations) which Indebtedness and guarantees are secured by Liens on the
Senior Priority Collateral (or a portion thereof) having the same priority (but
without regard to control of remedies) as the Liens securing the Senior Secured
Credit Agreement Obligations and any other Senior Priority Obligations;
provided, however, that (i) such Indebtedness is permitted to be incurred,
secured and guaranteed on such basis by each then extant Senior Priority Debt
Document and Non-Senior Priority Debt Document and (ii) the Representative for
the holders of such Indebtedness shall have become party to this Agreement
pursuant to, and by satisfying the conditions set forth in, Section 15.09
hereof. Additional Senior Priority Debt shall include any Registered Equivalent
Notes and guarantees thereof by the Grantors issued in exchange therefor.

“Additional Senior Priority Debt Documents” means, with respect to any series,
issue or class of Additional Senior Priority Debt, the promissory notes, credit
agreements, loan agreements, indentures, or other operative agreements
evidencing or governing such Indebtedness or the Liens securing such
Indebtedness, including the Senior Priority Collateral Documents.

 

1



--------------------------------------------------------------------------------

“Additional Senior Priority Debt Facility” means each credit agreement, loan
agreement, note purchase agreement, indenture or other governing agreement with
respect to any Additional Senior Priority Debt.

“Additional Senior Priority Obligations” means, with respect to any series,
issue or class of Additional Senior Priority Debt, (a) all principal of, and
premium and interest, fees, and expenses (including, without limitation, any
interest, fees or expenses which accrue after the commencement of any Insolvency
or Liquidation Proceeding or which would accrue but for the operation of
Bankruptcy Laws, whether or not allowed or allowable as a claim in any such
proceeding) payable with respect to such Additional Senior Priority Debt,
(b) all other amounts payable to the related Additional Senior Secured Parties
under the related Additional Senior Priority Debt Documents and (c) any renewals
or extensions of the foregoing that are not prohibited by each then extant
Senior Priority Debt Document and Non-Senior Priority Debt Document.

“Additional Senior Secured Parties” means, with respect to any series, issue or
class of Additional Senior Priority Debt, the holders of such Indebtedness or
any other Additional Senior Priority Obligation, the Representative with respect
thereto, any trustee or agent therefor under any related Additional Senior
Priority Debt Documents and the beneficiaries of each indemnification obligation
undertaken by a Borrower or any Guarantor under any related Additional Senior
Priority Debt Documents.

“Additional Senior Subordinated Priority Debt” means any Indebtedness that is
issued or guaranteed by the Borrowers, Holdings and/or any other Guarantor
(other than Indebtedness constituting Senior Subordinated Notes Indenture
Obligations or HY Proceeds Loan Obligations relating to the Senior Subordinated
Notes Indenture) which Indebtedness and guarantees: (A) are secured by Liens on
the Senior Subordinated Priority Collateral (or a portion thereof) having the
same priority (but without regard to control of remedies) as the Liens securing
the Senior Subordinated Notes Indenture Obligations and any other Senior
Subordinated Priority Debt Obligations, or (B) are unsecured; provided, however,
that (i) such Indebtedness is permitted to be incurred, secured and/or
guaranteed (as applicable) on such basis by each then extant Senior Priority
Debt Document and Non-Senior Priority Debt Document and (ii) the Representative
for the holders of such Indebtedness shall have become party to this Agreement
pursuant to, and by satisfying the conditions set forth in, Section 15.09
hereof. Additional Senior Subordinated Priority Debt shall include any
Registered Equivalent Notes and guarantees thereof by the Grantors issued in
exchange therefor.

“Additional Senior Subordinated Priority Debt Documents” means, with respect to
any series, issue or class of Additional Senior Subordinated Priority Debt, the
promissory notes, credit agreements, loan agreements, indentures, or other
operative agreements evidencing or governing such Indebtedness or the Liens
securing such Indebtedness, including the Senior Subordinated Priority
Collateral Documents.

“Additional Senior Subordinated Priority Debt Facility” means each credit
agreement, loan agreement, note purchase agreement, indenture or other governing
agreement with respect to any Additional Senior Subordinated Priority Debt.

“Additional Senior Subordinated Priority Debt Obligations” means, with respect
to any series, issue or class of Additional Senior Subordinated Priority Debt,
(a) all principal of, and premium and interest, fees, and expenses (including,
without limitation, any interest, fees or expenses which accrue after the
commencement of any Insolvency or Liquidation Proceeding or which would accrue
but for the operation of Bankruptcy Laws, whether or not allowed or allowable as
a claim in any such proceeding)

 

2



--------------------------------------------------------------------------------

payable with respect to such Additional Senior Subordinated Priority Debt,
(b) all other amounts payable to the related Additional Senior Subordinated
Parties under the related Additional Senior Subordinated Priority Debt Documents
and (c) any renewals or extensions of the foregoing that are not prohibited by
each then extant Senior Priority Debt Document and Non-Senior Priority Debt
Document.

“Additional Senior Subordinated Parties” means, with respect to any series,
issue or class of Additional Senior Subordinated Priority Debt, the holders of
such Indebtedness or any other Additional Senior Subordinated Priority Debt
Obligation, the Representative with respect thereto, any trustee or agent
therefor under any related Additional Senior Subordinated Priority Debt
Documents and the beneficiaries of each indemnification obligation undertaken by
a Borrower or any Guarantor under any related Additional Senior Subordinated
Priority Debt Documents.

“Affiliate” has the meaning assigned to such term in the Senior Secured Credit
Agreement.

“Agreement” has the meaning assigned to such term in the introductory paragraph
of this Agreement.

“Applicable Designated Representative” means (i) prior to the Discharge of
Senior Priority Obligations, the Designated Senior Priority Representative,
(ii) after the Discharge of Senior Priority Obligations but prior to the
Discharge of Second Priority Debt Obligations, the Designated Second Priority
Representative and (iii) after (x) the Discharge of Senior Priority Obligations
and (y) the Discharge of Second Priority Debt Obligations, but prior to the
Discharge of Senior Subordinated Priority Debt Obligations, the Designated
Senior Subordinated Priority Representative.

“Applicable Secured Parties” means (a) the Majority Senior Priority Secured
Parties or, (b) after the Discharge of Senior Priority Obligations or to the
extent the Designated Second Priority Representative is permitted to enforce or
require the enforcement of the Collateral prior to the Discharge of Senior
Priority Obligations under Section 3.01, the Majority Second Priority Secured
Parties, or (c) after the Discharge of Senior Priority Obligations and the
Discharge of Second Priority Debt Obligations or to the extent the Designated
Senior Subordinated Priority Representative is permitted to enforce or require
the enforcement of the Collateral prior to the Discharge of Senior Priority
Obligations and the Discharge of Second Priority Debt Obligations under
Section 3.01, the Majority Senior Subordinated Priority Secured Parties.

“Australian Corporations Act” means the Corporations Act 2001 (Cth) of
Australia.

“Australian PPSA” means Personal Property Securities Act 2009 (Cth) and any
regulations in force at any time under the PPSA, including the Personal Property
Securities Regulations 2010 (Cth).

“Automatic Early Termination” means the termination or close-out of any hedging
transaction prior to the maturity of that hedging transaction which is brought
about automatically by the terms of the relevant Secured Hedge Agreement and
without any party to the relevant Secured Hedge Agreement taking any action to
terminate that hedging transaction.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

3



--------------------------------------------------------------------------------

“Bankruptcy Code” means Title 11 of the United States Code, as amended.

“Bankruptcy Laws” means the Bankruptcy Code and any other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, administration, receivership, insolvency,
reorganization, examinership, concurso mercantil, quiebra, or similar debtor
relief laws of the United States, England and Wales, Luxembourg, Switzerland,
Ireland or other applicable jurisdictions from time to time in effect.

“Borrowers” has the meaning assigned to such term in the introductory paragraph
of this Agreement.

“Cash Collateral” has the meaning assigned to such term in Section 2.07.

“Cash Management Agreement” means any agreement evidencing Cash Management
Obligations.

“Cash Management Obligations” has the meaning assigned to the term “Secured Cash
Management Obligations” in the Senior Secured Credit Agreement as in force as at
the date of this Agreement.

“Cash Management Provider” means each Senior Priority Secured Party in its
capacity as a party to a Cash Management Agreement under which it is owed Cash
Management Obligations and which is a party to this Agreement as at the date
hereof or becomes a party to this Agreement as a Cash Management Provider
pursuant to a Cash Management Provider Joinder Agreement.

“Cash Management Provider Joinder Agreement” means a supplement to this
Agreement entered into by a Cash Management Provider, substantially in the form
of Annex IX hereto or such other form as shall be approved by the Applicable
Designated Representative.

“Class Debt” has the meaning assigned to such term in Section 15.09(a).

“Class Debt Parties” has the meaning assigned to such term in Section 15.09(a).

“Class Debt Representatives” has the meaning assigned to such term in
Section 15.09(a).

“Close-Out Netting” means: (a) in respect of a Secured Hedge Agreement based on
a 1992 ISDA Master Agreement, any step involved in determining the amount
payable in respect of an Early Termination Date (as defined in the 1992 ISDA
Master Agreement) under section 6(e) (Payments on Early Termination) of the 1992
ISDA Master Agreement before the application of any subsequent Set-off (as
defined in the 1992 ISDA Master Agreement); (b) in respect of a Secured Hedge
Agreement based on a 2002 ISDA Master Agreement, any step involved in
determining an Early Termination Amount (as defined in the 2002 ISDA Master
Agreement) under section 6(e) (Payments on Early Termination) of the 2002 ISDA
Master Agreement; and (c) in respect of a Secured Hedge Agreement not based on
an ISDA Master Agreement, any step involved on a termination of the hedging
transactions under that Secured Hedge Agreement pursuant to any provision of
that Secured Hedge Agreement which has a similar effect to either provision
referenced in paragraph (a) and paragraph (b) above.

“Closing Date” means September 27, 2018.

“Collateral” means the Senior Priority Collateral, the Second Priority
Collateral and the Senior Subordinated Priority Collateral.

 

4



--------------------------------------------------------------------------------

“Collateral Documents” means the Senior Priority Collateral Documents, the
Second Priority Collateral Documents and the Senior Subordinated Priority
Collateral Documents.

“Collateral Enforcement Action” means any action to:

(a) appropriate, foreclose, execute, levy, or collect on, take possession or
control of, sell or otherwise realize upon (judicially or non-judicially), or
lease, license, or otherwise dispose of (whether publicly or privately)
Collateral, or otherwise exercise or enforce remedial rights with respect to
Collateral under the Senior Priority Debt Documents or the Non-Senior Priority
Debt Documents (including by way of setoff, recoupment, notification of a public
or private sale or other disposition pursuant to the UCC, Australian
Corporations Act or other applicable law, notification to account debtors,
notification to depositary banks under deposit account control agreements, or
exercise of rights under landlord consents, if applicable);

(b) solicit bids from third Persons, approve bid procedures for any proposed
disposition of Collateral, conduct the liquidation or disposition of Collateral
or engage or retain sales brokers, marketing agents, investment bankers,
accountants, appraisers, auctioneers, or other third Persons for the purposes of
valuing, marketing, promoting, and selling Collateral;

(c) receive a transfer of Collateral in satisfaction of Indebtedness or any
other Secured Obligation secured thereby;

(d) otherwise enforce a security interest or exercise another right or remedy,
as a secured creditor or otherwise, pertaining to the Collateral at law, in
equity, or pursuant to the Senior Priority Debt Documents or Non-Senior Priority
Debt Documents (including the commencement of applicable legal proceedings or
other actions with respect to all or any portion of the Collateral to facilitate
the actions described in the preceding clauses, and exercising voting rights in
respect of equity interests comprising Collateral); or

(e) effectuate or cause the Disposition of Collateral by any Grantor after the
occurrence and during the continuation of an event of default under any of the
Senior Priority Debt Documents or the Non-Senior Priority Debt Documents with
the consent of the Designated Senior Priority Representative or Designated
Second Priority Representative or Designated Senior Subordinated Priority
Representative, as applicable (in each case, to the extent such consent is
required), in each case, in connection with good faith efforts by the Designated
Senior Priority Representative or Designated Second Priority Representative or
Designated Senior Subordinated Priority Representative, as the case may be, to
collect the Senior Priority Obligations or Second Priority Debt Obligations or
Senior Subordinated Priority Debt Obligations, as applicable, through the
Disposition of such Collateral.

“Common Collateral” means, at any time, Collateral in which (i) the holders of
Senior Priority Obligations under at least one Senior Priority Debt Facility (or
their Representatives) and/or the holders of Second Priority Debt Obligations
under at least one Second Priority Debt Facility (or their Representatives) and
(ii) the holders of Senior Subordinated Priority Debt Obligations under at least
one Senior Subordinated Priority Debt Facility (or their Representatives) hold a
security interest at such time (or, in the case of the Senior Priority Debt
Facilities and/or the Second Priority Debt Facilities, are deemed pursuant to
Article 2 to hold a security interest). If, at any time, any portion of the
Senior Priority Collateral under one or more Senior Priority Debt Facilities
and/or Second Priority Collateral under one or more Second Priority Debt
Facilities does not constitute Senior Subordinated Priority Collateral under one
or more Senior Subordinated Priority Debt Facilities, then such portion of such
Senior Priority Collateral and/or Second Priority Collateral shall constitute
Common Collateral only with respect to the

 

5



--------------------------------------------------------------------------------

Senior Subordinated Priority Debt Facilities for which it constitutes Senior
Subordinated Priority Collateral and shall not constitute Common Collateral for
any Senior Subordinated Priority Debt Facility which does not have a security
interest in such Senior Priority Collateral and/or Second Priority Collateral
(as applicable) at such time.

“Common Guarantor” has the meaning assigned to such term in Section 2.02.

“Common Senior Priority/Second Priority Collateral” means, at any time,
Collateral in which the holders of Senior Priority Obligations under at least
one Senior Priority Debt Facility (or their Representatives) and the holders of
Second Priority Debt Obligations under at least one Second Priority Debt
Facility (or their Representatives) hold a security interest at such time (or,
in the case of the Senior Priority Debt Facilities, are deemed pursuant to
Article 2 to hold a security interest). If, at any time, any portion of the
Senior Priority Collateral under one or more Senior Priority Debt Facilities
does not constitute Second Priority Collateral under one or more Second Priority
Debt Facilities, then such portion of such Senior Priority Collateral shall
constitute Common Senior Priority/Second Priority Collateral only with respect
to the Second Priority Debt Facilities for which it constitutes Second Priority
Collateral and shall not constitute Common Senior Priority/Second Priority
Collateral for any Second Priority Debt Facility which does not have a security
interest in such Senior Priority Collateral at such time.

“Common Senior Priority/Second Priority Guarantor” has the meaning assigned to
such term in Section 2.01.

“Consultation Period” has the meaning assigned to such term in Section 11.01(a).

“Copyrights” means all United States and foreign (a) copyrights, rights in works
of authorship, mask works and integrated circuit designs and other rights
subject to the copyright laws of the United States, or of any other country or
any group of countries, including copyrights and other rights in software, data,
databases, Internet web sites and the proprietary content thereof,
(b) registrations, renewals, rights of reversion, extensions, supplemental
registrations, recordings and applications for registration of any of the
foregoing in the United States or any other country, including registrations,
recordings, supplemental registrations and pending applications for registration
in the United States Copyright Office, and (c) rights to obtain all renewals,
reversions and extensions thereof.

“Creditors” means the Secured Parties, the HY Proceeds Loan Creditor, the
Additional Senior Subordinated Parties and the Intra-Group Lenders.

“Debt Disposal” means any disposal of any Disposal Obligations pursuant to
Section 5.01(a)(iii).

“Debt Document” means each of this Agreement, the Senior Priority Debt
Documents, any Second Priority Debt Documents, the Senior Subordinated Priority
Debt Documents, the Senior Priority Collateral Documents, any Second Priority
Collateral Documents, the Senior Subordinated Priority Collateral Documents and
any Intra-Group Document.

“Debt Facility” means any Senior Priority Debt Facility, any Second Priority
Debt Facility and any Senior Subordinated Priority Debt Facility.

“Debt Purchase Transaction” means, in relation to a Person, a transaction where
such Person: (a) purchases by way of assignment or transfer; (b) enters into any
participation or sub-participation in respect of; or (c) enters into any other
agreement or arrangement having an economic effect substantially similar to a
sub-participation in respect of, any commitment or amount outstanding under any
Debt Document.

 

6



--------------------------------------------------------------------------------

“Debtor” means each Grantor, each Guarantor and each member of the Group which
(a) is named on the signing pages as a Debtor or (b) becomes a party to this
Agreement as a Debtor in accordance with the terms of Section 15.07.

“Debtor Resignation Request” means a notice substantially in the form set out in
Annex VI.

“Designated Second Priority Representative” means the Second Priority
Representative designated from time to time by the Major Second Priority
Representative in a written notice to the Designated Senior Priority
Representative (if any), the Designated Senior Subordinated Priority
Representative (if any), the other Second Priority Representatives, and the
Debtors hereunder, as the “Designated Second Priority Representative” for
purposes hereof.

“Designated Senior Priority Representative” means the Senior Priority
Representative designated from time to time by the Major Senior Priority
Representative in a written notice to the Designated Second Priority
Representative (if any), the Designated Senior Subordinated Priority
Representative (if any), the other Senior Priority Representatives, and the
Debtors hereunder, as the “Designated Senior Priority Representative” for
purposes hereof. The Designated Second Priority Representative and the
Designated Senior Subordinated Priority Representative may treat the Senior
Secured Administrative Agent or the Senior Secured Collateral Agent (as the case
may be as determined under clause (i) of the definition of “Senior Priority
Representative”) as the Designated Senior Priority Representative until such
time as it receives written notice from the Senior Secured Administrative Agent
or the Senior Secured Collateral Agent (as applicable) that it was replaced as
Designated Senior Priority Representative.

“Designated Senior Subordinated Priority Representative” means the Senior
Subordinated Priority Representative designated from time to time by the Major
Senior Subordinated Priority Representative in a written notice to the
Designated Senior Priority Representative (if any), the Designated Second
Priority Representative (if any), the other Senior Subordinated Priority
Representatives, and the Debtors hereunder, as the “Designated Senior
Subordinated Priority Representative” for purposes hereof. The Designated Senior
Priority Representative and the Designated Second Priority Representative may
treat the Senior Subordinated Notes Trustee or the Senior Subordinated
Collateral Agent (as the case may be as determined under clause (i) of the
definition of “Senior Subordinated Priority Representative”) as the Designated
Senior Subordinated Priority Representative until such time as it receives
written notice from the Senior Subordinated Notes Trustee or the Senior
Subordinated Collateral Agent (as applicable) that it was replaced as Designated
Senior Subordinated Priority Representative.

“DIP Cap Amount” means 120% of the sum of: (A)(1) the aggregate principal amount
of all loans outstanding under the Senior Secured Credit Agreement Credit
Documents as of the date of this Agreement minus (2) the aggregate amount of any
permanent repayments of loans under the Senior Secured Credit Agreement Credit
Documents (excluding any repayments of revolving facilities without
corresponding reductions of commitments thereunder and any repayments of
indebtedness in connection with a substantially contemporaneous refinancing
thereof) plus (B) the amount of unused revolving credit commitments under the
Senior Secured Credit Agreement Credit Documents as of the date of this
Agreement, plus (C) the aggregate principal amount of Indebtedness that may be
incurred pursuant to one or more incremental term loan or incremental revolving
credit facilities pursuant to the Senior Secured Credit Agreement Credit
Documents as in effect as of the date of this Agreement, plus (D) Secured
Hedging Obligations, plus (E) Cash Management Obligations.

“DIP Financing” has the meaning assigned to such term in Section 6.01.

“DIP Financing Liens” has the meaning assigned to such term in Section 12.08.

 

7



--------------------------------------------------------------------------------

“DIP Lenders” has the meaning assigned to such term in Section 12.08.

“Discharge” means, with respect to the Collateral and any Obligations (including
any Secured Hedge Obligations and any Cash Management Obligations and excluding
any Obligations arising with respect to any TLB Proceeds Loan Agreement and any
HY Proceeds Loan Agreement) (as applicable), the date on which: (i) the Senior
Priority Obligations (other than Secured Hedge Obligations and Cash Management
Obligations), Second Priority Debt Obligations or Senior Subordinated Priority
Debt Obligations thereunder, as the case may be, have been paid in full or
otherwise satisfied or discharged in accordance with the terms thereof (and any
such secured debt is no longer secured by any of the Collateral); (ii) in
respect of any Secured Hedge Obligations or Cash Management Obligations, such
Secured Hedge Obligations or Cash Management Obligations, as the case may be,
(x) have been paid in full or otherwise satisfied or discharged in accordance
with the terms thereof or (y) have been cash collateralized on terms reasonably
satisfactory to each applicable Secured Hedge Counterparty or Cash Management
Provider or other arrangements satisfactory to each applicable Secured Hedge
Counterparty or Cash Management Provider have been made (and in each case any
such Secured Hedge Obligations or Cash Management Obligations are no longer
secured by any of the Collateral); (iii) any letters of credit issued or
borrowed under the Senior Priority Debt Facilities have been terminated or have
been cash collateralized or backstopped (in the amount and form required under
the applicable Senior Priority Debt Facility); and (iv) all commitments of the
Senior Priority Secured Parties (other than any Cash Management Provider whose
Cash Management Obligations have been cash collateralized or made subject to
other arrangements in accordance with (ii)(y) above), the Second Priority
Secured Parties or the Senior Subordinated Priority Parties under their
respective Debt Facilities, Secured Hedge Agreements and Cash Management
Agreements (as applicable) have terminated.

“Disposal Obligations” has the meaning assigned to such term in Section 5.01(a).

“Disposed Entity” has the meaning assigned to such term in Section 5.01(a).

“Disposition” means any conveyance, sale, lease, assignment, transfer, license
or other disposition.

“Distress Event” means any of: (a) an Acceleration Event; or (b) the enforcement
of any Collateral.

“Distressed Disposal” means a disposal of an asset of a member of the Group
which is: (a) being effected at the request of the Applicable Designated
Representative in circumstances where the Collateral has become enforceable in
accordance with the terms of the relevant Collateral Documents, (b) being
effected by enforcement of the Collateral in accordance with the terms of the
relevant Collateral Documents or (c) being effected, after the occurrence of a
Distress Event, by a Debtor to a Person or Persons which is not a member of the
Group.

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

8



--------------------------------------------------------------------------------

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Enforcement Action” means (a) in relation to any Liabilities, (i) the
acceleration of any Liabilities or the making of any declaration that any
Liabilities are prematurely due and payable (other than as a result of it
becoming unlawful for a Senior Priority Secured Party, a Second Priority Secured
Party or a Senior Subordinated Priority Party to perform its obligations under,
or of any voluntary or mandatory prepayment arising under, the Debt Documents),
(ii) the making of any declaration that any Liabilities are payable on demand,
(iii) the making of a demand in relation to a Liability that is payable on
demand (other than a demand made by an Intra-Group Lender in relation to any
Liabilities under or pursuant to Intra-Group Documents (excluding, for the
avoidance of doubt, any Liabilities under or pursuant to any HY Proceeds Loan
Agreement or any TLB Proceeds Loan Agreement) which are on-demand Liabilities to
the extent (A) that the demand is made in the ordinary course of dealings
between the relevant Debtor and Intra-Group Lender and (B) that any resulting
Payment would not be prohibited by Section 8.02), (iv) the making of any demand
against any member of the Group in relation to any Guarantee Liabilities of that
member of the Group, (v) the exercise of any right to require any member of the
Group to acquire any Liability (including exercising any put or call option
against any member of the Group for the redemption or purchase of any Liability)
of the Senior Secured Credit Agreement (or any other similar or equivalent
provision of any of the Senior Priority Debt Documents and any Non-Senior
Priority Debt Documents) and/or any other Liabilities Acquisition, acquisition
or transaction which any member of the Group is not prohibited from entering
into by the terms of the Senior Priority Debt Documents and any Non-Senior
Priority Debt Documents and excluding any mandatory offer arising on or as a
result of a change of control or asset sale (however described) as set out in
any of the Senior Priority Debt Documents or any Non-Senior Priority Debt
Documents)), (vi) the exercise of any right of set off, account combination or
payment netting against any member of the Group in respect of any Liabilities,
other than: (A) as Close-Out Netting by a Secured Hedge Counterparty; (B) as
Payment Netting by a Secured Hedge Counterparty; (C) as Inter-Hedging Agreement
Netting by a Secured Hedge Counterparty; or (D) the exercise of any such right
permitted under Section 10.02 and (vii) the suing for, commencing or joining of
any legal or arbitration proceedings against any member of the Group to recover
any Liabilities; (b) the premature termination or close-out of any hedging
transaction under any Secured Hedge Agreement (other than pursuant to a
Permitted Automatic Early Termination); (c) the taking of any steps to enforce
or require the enforcement of any Collateral (including any Collateral
Enforcement Action); (d) the entering into of any composition, compromise,
assignment or similar arrangement with any member of the Group which owes any
Liabilities, or has given any Collateral, guarantee or indemnity or other
assurance against loss in respect of the Liabilities (other than any action
permitted under the Senior Priority Debt Documents and any Non-Senior Priority
Debt Documents); (e) commencing or joining with other Persons to commence an
Insolvency or Liquidation Proceeding or judicial enforcement of any of the
rights and remedies, whether as a secured or unsecured creditor, under the Debt
Documents or applicable law with respect to any Liabilities; or (f) the
petitioning, applying or voting for, or the taking of any steps (including the
appointment of any liquidator, receiver, examiner, administrator or similar
officer) in relation to, the winding up, dissolution, examinership,
administration or reorganization of any member of the Group which owes any
Liabilities, or has given any Collateral, guarantee, indemnity or other
assurance against loss in respect of any of the Liabilities, or any of such
member of the Group’s assets or any suspension of payments or moratorium of any
indebtedness of any such member of the Group, or any analogous procedure or step
in any jurisdiction; provided that the following shall not constitute
Enforcement Action: (i) the taking of any action falling above which is
necessary (but only to the extent necessary) to preserve the validity, existence
or priority of claims in respect of Liabilities, including the registration of
such claims before any court or governmental authority and the bringing,
supporting or joining of proceedings to prevent any loss of the right to bring,
support or join proceedings by reason of applicable limitation periods; or
(ii) a Senior Priority Secured Party, Second

 

9



--------------------------------------------------------------------------------

Priority Secured Party or Senior Subordinated Priority Party bringing legal
proceedings against any Person solely for the purpose of: (A) obtaining
injunctive relief (or any analogous remedy in any jurisdiction) to restrain any
actual or putative breach of any Senior Priority Debt Document or Non-Senior
Priority Debt Document to which it is party; (B) obtaining specific performance
(other than specific performance of an obligation to make a payment or the sale
of assets in connection with a release of guarantees or Liens pursuant to this
Agreement) with no claim for monetary damages or collection; or (C) requesting
judicial interpretation of any provision of any Senior Priority Debt Document or
Non-Senior Priority Debt Document to which it is party with no claim for
monetary damages or collection; (iii) any non-judicial procedural actions that
may be required or desired as a precondition to acceleration or relating to
preservation of rights (such as giving a notice of default or reservation of
rights (including reservation of rights subject to this Agreement)); and
(iv) the imposition of a default rate of interest that is otherwise permitted
pursuant to the terms of any Debt Document.

“Enforcement Date” means the first date (if any) on which a Senior Priority
Secured Party takes enforcement action of the type described in paragraphs
(a)(i), (a)(iii), (a)(iv) or (b) of the definition of “Enforcement Action” in
accordance with the terms of this Agreement.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Final Discharge Date” means the latest to occur of the Discharge of Senior
Priority Obligations, the Discharge of the Second Priority Debt Obligations (if
applicable) and the Discharge of Senior Subordinated Priority Debt Obligations.

“Financial Adviser” means a third-party internationally recognized investment
bank or third-party internationally recognized accounting firm selected by the
Applicable Designated Representative or, if all of the third-party
internationally recognized investment banks and internationally recognized
accounting firms are subject to conflicting and client or potential client
issues and are unable to act in relation to the relevant matter, any other third
party professional firm which is regularly engaged in providing valuations of
businesses or assets similar or comparable to those subject to the relevant
Collateral.

“Grantors” means Holdings, the Borrowers and each Subsidiary of Holdings that
has granted a security interest pursuant to any Collateral Document to secure
any Secured Obligations.

“Group” means each of Holdings, the Borrowers and their respective Restricted
Subsidiaries.

“Guarantee Liabilities” means, in relation to a member of the Group, the
liabilities and obligations under the Debt Documents (present or future, actual
or contingent and whether incurred solely or jointly) it has to a Creditor or
Debtor as or as a result of its being a guarantor or surety (including, without
limitation, liabilities and obligations arising by way of guarantee, indemnity,
contribution or subrogation and in particular any guarantee or indemnity arising
under or in respect of any of the Senior Priority Debt Documents, Second
Priority Debt Documents and Senior Subordinated Priority Debt Documents, as
applicable).

“Guarantors” means (a) the “Loan Parties” (as defined in the Senior Secured
Credit Agreement as in force as at the date of this Agreement) other than each
“Borrower” (as defined in the Senior Secured Credit Agreement as in force as at
the date of this Agreement) solely to the extent of and with respect to the
obligations of such Borrower and (b) any member of the Group which has any
Guarantee Liabilities.

 

10



--------------------------------------------------------------------------------

“Holdings” has the meaning assigned to such term in the introductory paragraph
of this Agreement.

“Honeywell” has the meaning assigned to such term in the introductory paragraph
of this Agreement.

“Honeywell Indemnitee” means Honeywell, in its capacity as the original
indemnitee or payee under the Honeywell Indemnity Agreement, together with any
of its successors and assigns in such capacity.

“Honeywell Indemnitee Joinder Agreement” means a supplement to this Agreement
entered into by a Honeywell Indemnitee, substantially in the form of Annex VII
hereto or such other form as shall be approved by the Applicable Designated
Representative.

“Honeywell Indemnity Agreement” means the Indemnification and Reimbursement
Agreement dated as of September 12, 2018 among Garrett ASASCO, Inc., Honeywell
International Inc., Honeywell and the guarantors party thereto, as may be
amended pursuant to the terms of the then extant Senior Priority Debt Documents
and Non-Senior Priority Debt Documents.

“Honeywell Indemnity Documents” means the Honeywell Indemnity Agreement and the
“Guarantee” referred to therein and any other guarantee or agreement executed
and delivered in connection therewith.

“Honeywell Indemnity Obligations” means any and all obligations (including,
without limitation, liabilities and obligations arising by way of guarantee,
indemnity, contribution or subrogation and in particular any guarantee or
indemnity arising under or in respect of the Honeywell Indemnity Agreement)
owing to Honeywell Indemnitee under the Honeywell Indemnity Documents.

“HY Proceeds Loan” means, collectively, (a) the loan in an amount equal to at
least the Net Proceeds of the Senior Subordinated Notes pursuant to the HY
Proceeds Loan Agreement and (b) any other loan from the Lux Notes Issuer to the
Swiss Borrower of the Net Proceeds from Additional Senior Subordinated Priority
Debt Obligations permitted by the then extant Senior Priority Debt Documents and
Non-Senior Priority Debt Documents to be incurred by the Lux Notes Issuer and,
in each case, all loans or bonds directly or indirectly replacing or refinancing
such loan or any portion thereof.

“HY Proceeds Loan Agreement” means that certain unsecured loan agreement made on
or about the date of this Agreement, by and among the Swiss Borrower, as
borrower, and the Lux Notes Issuer, as lender, and any document evidencing any
other HY Proceeds Loan, as the same may be amended, supplemented, amended and
restated or replaced from time to time in accordance with the then extant Senior
Priority Debt Documents and Non-Senior Priority Debt Documents.

“HY Proceeds Loan Credit Documents” means, with respect to any HY Proceeds Loan,
the promissory notes, credit agreements, loan agreements, indentures, or other
operative agreements evidencing or governing such HY Proceeds Loan (including,
for the avoidance of doubt, the HY Proceeds Loan Agreement).

“HY Proceeds Loan Creditor” means the Lux Notes Issuer in its capacity as the
holder of HY Proceeds Loan Obligations.

 

11



--------------------------------------------------------------------------------

“HY Proceeds Loan Obligations” means, with respect to any HY Proceeds Loan,
(a) all principal of, and premium and interest, fees, and expenses (including,
without limitation, any interest, fees, or expenses which accrue after the
commencement of any Insolvency or Liquidation Proceeding or which would accrue
but for the operation of Bankruptcy Laws, whether or not allowed or allowable as
a claim in any such proceeding) payable with respect to such HY Proceeds Loan,
(b) all other amounts payable to the Lux Notes Issuer under the related HY
Proceeds Loan and (c) any renewals or extensions of the foregoing that are not
prohibited by each then extant Senior Priority Debt Document and Non-Senior
Priority Debt Document.

“Insolvency Event of Default” means (a) prior to the Discharge of Senior
Priority Obligations, an Event of Default which is continuing under
Section 7.01(h) or (i) of the Senior Secured Credit Agreement or an equivalent
insolvency event of default which is continuing under any Additional Senior
Priority Debt Documents, (b) on or after the Discharge of Senior Priority
Obligations but prior to the Discharge of the Second Priority Debt Obligations
(if applicable), an event of default under an “insolvency” event of default
which is continuing under any Second Priority Debt Documents and the relevant
Representative has declared by written notice to the relevant Debtors that an
“Insolvency or Liquidation Proceeding” has occurred and (c) on or after (x) the
Discharge of Senior Priority Obligations and (y) the Discharge of Second
Priority Debt Obligations, an event of default under an “insolvency” event of
default which is continuing under any Senior Subordinated Priority Debt
Documents and the relevant Representative has declared by written notice to the
relevant Debtors that an “Insolvency or Liquidation Proceeding” has occurred.

“Insolvency or Liquidation Proceeding” means, in relation to any member of the
Group:

(1) any case commenced by or against a Notes Issuer, a Borrower or any other
Debtor under any Bankruptcy Law, any other proceeding for the reorganization,
recapitalization, or adjustment or marshalling of the assets or liabilities of a
Notes Issuer, a Borrower or any other Debtor, any receivership or assignment for
the benefit of creditors relating to a Notes Issuer, a Borrower or any other
Debtor or any similar case or proceeding relative to Notes Issuer, a Borrower or
any other Debtor or its creditors, as such, any declaration of a moratorium in
relation to any indebtedness of that member of the Group, or any appointment of
an administrator, liquidator, receiver, administrative receiver, receiver and
manager, compulsory manager, examiner or other similar officer in respect of
that member of the Group or any of its material assets, in each case whether or
not voluntary;

(2) any resolution is passed or order made for any liquidation, dissolution,
examinership, administration, reorganization, marshalling of assets or
liabilities, or other winding up of or relating to a Notes Issuer, a Borrower or
any other Debtor, in each case whether or not voluntary and whether or not
involving bankruptcy or insolvency;

(3) any composition, compromise, assignment or arrangement is made with its
creditors generally, or any other proceeding or analogous step of any type or
nature is taken in any jurisdiction in which substantially all claims of
creditors of a Notes Issuer, a Borrower or any other Debtor are determined and
any payment or distribution is or may be made on account of such claims to the
extent constituting an Insolvency Event of Default which is continuing under any
Senior Priority Debt Facility (or, after the Discharge of Senior Priority
Obligations, any Second Priority Debt Facility, if any) (or, after (x) the
Discharge of Senior Priority Obligations and (y) the Discharge of Second
Priority Debt Obligations, any Senior Subordinated Priority Debt Facility, if
any); or

 

12



--------------------------------------------------------------------------------

(4) with regard to any member of the Group incorporated in Luxembourg, the
commencement of any of the following proceedings (a) the appointment of any juge
commissaire or curateur pursuant to insolvency proceedings (faillite) under
article 437 ff. of the Luxembourg Commercial Code (Code de commerce); (b)
suspension of payments (sursis de paiement) pursuant to article 593 of the
Luxembourg Commercial Code (Code de commerce); (c) the appointment of any
commissaire for controlled management (gestion contrôlée) pursuant to the Grand
Ducal Regulation on controlled management (Arrêté grandducal du 24 mai 1935
complétant la législation relative aux sursis de paiement, au concordat
préventif de la faillite et à la faillite par l’institution du régime de la
gestion contrôlée); (d) a voluntary arrangement with creditors (concordat
préventif de faillite) pursuant to the Luxembourg law on arrangements to prevent
insolvency (loi du 14 avril 1886 concernant le concordat préventif de la
faillite); (e) the appointment of any juge-commissaire or liquidateur for
judicial liquidation (liquidation judiciaire) pursuant to article 1200-1 of the
Luxembourg law of August 10, 1915 on commercial companies, as amended from time
to time (loi du 10 août 1915 sur les sociétés commerciales, telle qu’amendée);
(f) any Luxembourg court order appointing an interim administrator
(administrateur provisoire); (g) the appointment of any liquidateur pursuant to
the Luxembourg law of August 10 1915 on commercial companies, as amended from
time to time (loi du 10 août 1915 sur les sociétés commerciales, telle
qu’amendée); and (h) any other analogous process procedure or reorganisation
under any applicable law affecting the rights of creditors generally and/or for
the appointment of any receiver, administrator, administrative receiver,
conservator, custodian, trustee in bankruptcy, court appointed liquidator or
similar officeholder in respect of the relevant company of its assets.

“Intellectual Property” means Copyrights, Patents and Trademarks.

“Inter-Hedging Agreement Netting” means the exercise of any right of set-off,
account combination, close-out netting or payment netting (whether arising out
of a cross agreement netting agreement or otherwise) by a Secured Hedge
Counterparty against liabilities owed to a Debtor by that Secured Hedge
Counterparty under a Secured Hedge Agreement in respect of Liabilities owed to
that Secured Hedge Counterparty by that Debtor under another Secured Hedge
Agreement.

“Intra-Group Documents” means each of the agreements, documents and instruments
providing for or evidencing any Intra-Group Indebtedness, and any other document
or instrument executed or delivered at any time in connection with any
Intra-Group Indebtedness.

“Intra-Group Indebtedness” means all Liabilities owed by any member of the Group
to any of the Intra-Group Lenders in its capacity as such (for the avoidance of
doubt, including guarantee, indemnity, suretyship or other assurance against
loss in relation to such indebtedness) excluding any Liabilities which are
(i) Senior Priority Obligations (including TLB Proceeds Loan Obligations); (ii)
Non-Senior Priority Obligations (including HY Proceeds Loan Obligations) or
(iii) owed to an Intra-Group Lender incorporated in Switzerland by a member of
the Group which is not a direct or indirect Subsidiary of such Intra-Group
Lender.

“Intra-Group Lender” means each member of the Group which has made a loan
available to, granted credit to or made any other financial arrangement having
similar effect with another member of the Group (for the avoidance of doubt
excluding any HY Proceeds Loan Obligations or any TLB Proceeds Loan Obligations)
and which is a party to this Agreement as at the date hereof or becomes a party
to this Agreement as an Intra-Group Lender pursuant to an Intra-Group Lender
Joinder Agreement (including, for the avoidance of doubt, the Swiss Borrower in
respect of any on-lending to another member of the Group which is its direct or
indirect Subsidiary of the proceeds of any HY Proceeds Loan or the proceeds of
any TLB Proceeds Loan).

 

13



--------------------------------------------------------------------------------

“Intra-Group Lender Joinder Agreement” means a supplement to this Agreement
entered into by an Intra-Group Lender, substantially in the form of Annex V
hereto or such other form as shall be approved by the Applicable Designated
Representative.

“ISDA Master Agreement” means a 1992 ISDA Master Agreement or a 2002 ISDA Master
Agreement.

“Joinder Agreement” means a supplement to this Agreement substantially in the
form of Annex I, Annex II, Annex III, Annex IV, Annex V, Annex VI Annex VII,
Annex VIII or Annex IV hereto.

“Lenders” has the meaning assigned to such term in the Senior Secured Credit
Agreement as in force as at the date of this Agreement.

“Letter of Credit” has the meaning assigned to such term in the Senior Secured
Credit Agreement as in force as at the date of this Agreement.

“Liabilities” means all present and future liabilities and obligations at any
time of any member of the Group to any Creditor under the Debt Documents, both
actual and contingent and whether incurred solely or jointly or in any other
capacity together with any of the following matters relating to or arising in
respect of those liabilities and obligations:

(a) any refinancing, novation, deferral or extension;

(b) any claim for breach of representation, warranty or undertaking or on an
event of default or under any indemnity given under or in connection with any
document or agreement evidencing or constituting any other liability or
obligation falling within this definition;

(c) any claim for damages or restitution; and

(d) any claim as a result of any recovery by any Person of a Payment on the
grounds of preference or otherwise,

and any amounts which would be included in any of the above but for any
discharge, non-provability, unenforceability or non-allowance of those amounts
in any insolvency or other proceedings.

“Liabilities Acquisition” means, in relation to a Person and to any Liabilities,
a transaction in which that Person (a) purchases by way of assignment or
transfer, (b) enters into any participation in respect of or (c) enters into any
other agreement or arrangement having an economic effect substantially similar
to a participation in respect of, in each case, the rights and benefits in
respect of those Liabilities.

“Liabilities Sale” means any disposal of any liabilities pursuant to
Section 5.01(a)(iii)(B).

“Lien” means any mortgage, pledge, security interest, hypothecation, charge,
assignment, lien (statutory or other) or similar encumbrance, and any easement,
right-of-way, license, restriction (including zoning restrictions), defect,
exception or irregularity in title or similar charge or encumbrance (including
any agreement to give any of the foregoing, any conditional sale or other title
retention agreement or any lease in the nature thereof); provided that in no
event shall an operating lease be deemed to be a Lien.

“Lux Borrower” has the meaning assigned to such term in the introductory
paragraph of this Agreement.

 

14



--------------------------------------------------------------------------------

“LuxCo 2” has the meaning assigned to such term in the introductory paragraph of
this Agreement.

“Lux Notes Issuer” has the meaning assigned to such term in the introductory
paragraph of this Agreement.

“Major Representative” means Major Senior Priority Representative, Major Second
Priority Representative or Major Senior Subordinated Priority Representative, as
the context may require.

“Major Second Priority Representative” means the Second Priority Representative
of the series of Second Priority Debt Obligations that constitutes the largest
outstanding principal amount (which, for the purposes of this defined term,
shall be deemed to include any undrawn revolving commitments) of any then
outstanding series of Second Priority Debt Obligations.

“Major Senior Priority Representative” means the Senior Priority Representative
of the series of Senior Priority Obligations (other than TLB Proceeds Loan
Obligations to the extent payable to Holdings or any of its Subsidiaries) that
constitutes the largest outstanding principal amount (which, for the purposes of
this defined term, shall be deemed to include any undrawn revolving commitments)
of any then outstanding series of Senior Priority Obligations (other than TLB
Proceeds Loan Obligations to the extent payable to Holdings or any of its
Subsidiaries).

“Major Senior Subordinated Priority Representative” means the Senior
Subordinated Priority Representative of the series of Senior Subordinated
Priority Debt Obligations (other than to the extent payable to Holdings or any
of its Subsidiaries) that constitutes the largest outstanding principal amount
(which, for the purposes of this defined term, shall be deemed to include any
undrawn revolving commitments) of any then outstanding series of Senior
Subordinated Priority Debt Obligations (other than HY Proceeds Loan Obligations
to the extent payable to Holdings or any of its Subsidiaries).

“Majority Senior Subordinated Priority Secured Parties” shall mean, at any time,
those Senior Subordinated Secured Parties whose Senior Subordinated Priority
Secured Credit Exposure at that time aggregate at least 50.1% of the total
Senior Subordinated Priority Secured Credit Exposure of all Senior Subordinated
Secured Parties.

“Majority Second Priority Secured Parties” shall mean, at any time, those Second
Priority Secured Parties whose Second Priority Credit Exposure at that time
aggregate at least 50.1% of the total Second Priority Credit Exposure of all
Second Priority Secured Parties.

“Majority Senior Priority Secured Parties” shall mean, at any time, those Senior
Priority Secured Parties (other than any TLB Proceeds Loan Creditor) whose
Senior Priority Credit Exposure at that time aggregate at least 50.1% of the
total Senior Priority Credit Exposure of all Senior Secured Parties (other than
any TLB Proceeds Loan Creditor) at that time.

“Non-Senior Priority Debt Documents” means any Second Priority Debt Documents
and any Senior Subordinated Priority Debt Documents.

“Non-Senior Priority Obligations” means any Second Priority Debt Obligations and
any Senior Subordinated Priority Debt Obligations.

“Non-Senior Priority Party” means each Second Priority Representative, each
Second Priority Secured Party, each Senior Subordinated Priority Representative
and each Senior Subordinated Priority Party.

 

15



--------------------------------------------------------------------------------

“Non-Senior Priority Representative” means each Second Priority Representative,
for itself and on behalf of each Second Priority Secured Party under its Second
Priority Debt Facility and each Senior Subordinated Priority Representative, for
itself and on behalf of each Senior Subordinated Priority Party under its Senior
Subordinated Priority Debt Facility.

“Non-Subordinated Priority Debt Documents” means any Senior Priority Debt
Documents and any Second Priority Debt Documents.

“Non-Subordinated Priority Obligations” means any Senior Priority Obligations
and any Second Priority Debt Obligations.

“Non-Subordinated Priority Party” means each Senior Priority Representative,
each Senior Priority Secured Party, each Second Priority Representative and each
Second Priority Secured Party.

“Non-U.S. Collateral” means: (a) any Collateral granted by a Non-U.S. Grantor in
respect of any of the Secured Obligations and (b) any Collateral located outside
the U.S. granted by a U.S. Grantor or a Non-U.S. Grantor in respect of any of
the Secured Obligations.

“Non-U.S. Debtor” means a Debtor that is not a U.S. Debtor.

“Non-U.S. Grantor” means a Grantor that is not a U.S. Grantor.

“Non-U.S. Insolvency Event” has the meaning assigned to such term in
Section 10.01(a).

“Notes Issuer” means the Lux Notes Issuer and the US Co-Notes Issuer.

“Notes Trustee” means the Senior Subordinated Notes Trustee and any other
Representative which is a trustee in respect of any Obligations issued in the
form of notes.

“Obligations” means the Non-Subordinated Priority Obligations and the Senior
Subordinated Priority Debt Obligations.

“Officer’s Certificate” has the meaning assigned to such term in Section 15.08.

“Patents” means all United States and foreign (a) patents, statutory invention
registrations, certificates of invention, industrial designs and utility models,
and all pending applications of the foregoing, (b) provisionals, reissues,
reexaminations, continuations, divisions, continuations-in-part, renewals or
extensions thereof and (c) the inventions, discoveries and designs disclosed or
claimed therein and all improvements thereto, including the right to make, use
and/or sell the inventions, discoveries and designs disclosed or claimed
therein.

“Payment” means, in respect of any Secured Obligations or any other liabilities
or obligations, a payment, prepayment, repayment, redemption, defeasance,
discharge or purchase of those Secured Obligations or other liabilities or
obligations.

“Payment Netting” means: (a) in respect of a Secured Hedge Agreement based on an
ISDA Master Agreement, netting under section 2(c) of the relevant ISDA Master
Agreement; and (b) in respect of a Secured Hedge Agreement not based on an ISDA
Master Agreement, netting pursuant to any provision of that Secured Hedge
Agreement which has a similar effect to the provision referenced in paragraph
(a) above.

 

16



--------------------------------------------------------------------------------

“Permitted Automatic Early Termination” means an Automatic Early Termination of
a hedging transaction under a Secured Hedge Agreement pursuant to provisions
consistent with practice in the relevant derivatives market, taking into account
the legal status and jurisdiction of incorporation of the parties to that
Secured Hedge Agreement.

“Person” means any individual, partnership, joint venture, firm, corporation,
limited liability company, association, trust or other enterprise or any
Governmental Authority (as defined in the Senior Secured Credit Agreement as in
force as at the date of this Agreement).

“Pledged or Controlled Collateral” has the meaning assigned to such term in
Section 5.05(a).

“Proceeds” means (a) the proceeds of any sale, collection or other liquidation
of Collateral and any payment or distribution made in respect of Collateral in
any Insolvency or Liquidation Proceeding and (b) (i) in respect of Senior
Priority Secured Parties, any amounts received by any Senior Priority
Representative or any Senior Priority Secured Party from any Non-Senior Priority
Party in respect of Collateral pursuant to this Agreement or (ii) in respect of
Second Priority Secured Parties, any amounts received by any Second Priority
Representative or any Second Priority Secured Party from any Senior Subordinated
Priority Party in respect of Collateral pursuant to this Agreement.

“Proceeds Loans” means the TLB Proceeds Loan and the HY Proceeds Loan.

“Public Auction” means an auction or other competitive sale process in which
more than one bidder participates or is invited to participate, which may or may
not be conducted through a court or other legal proceeding, and which is
conducted with the advice of a Financial Adviser.

“Recovery” has the meaning assigned to such term in Section 6.04.

“Receiving Entity” has the meaning assigned to such term in Section 5.01(a).

“Refinance” means, in respect of any indebtedness, to refinance, extend, renew,
defease, amend, increase, modify, supplement, restructure, refund, replace or
repay, or to issue other indebtedness or enter into alternative financing
arrangements, in exchange or replacement for such indebtedness (in whole or in
part), including by adding or replacing lenders, creditors, agents, borrowers
and/or guarantors, and including in each case, but not limited to, after the
original instrument giving rise to such indebtedness has been terminated and
including, in each case, through any credit agreement, loan agreement, note
purchase agreement, indenture or other agreement. “Refinanced” and “Refinancing”
have correlative meanings.

“Registered Equivalent Notes” means, with respect to any notes originally issued
in a Rule 144A or other private placement transaction under the Securities Act
of 1933, substantially identical notes (having the same guarantees) issued in a
dollar-for-dollar exchange therefor pursuant to an exchange offer registered
with the SEC.

“Representatives” means any Senior Priority Representatives, any Second Priority
Representatives and any Senior Subordinated Priority Representatives.

“SEC” means the United States Securities and Exchange Commission and any
successor agency thereto.

“Second Priority Acceleration Event” has the meaning assigned to such term in
the definition of “Acceleration Event.”

 

17



--------------------------------------------------------------------------------

“Second Priority Class Debt” has the meaning assigned to such term in
Section 15.09(a).

“Second Priority Class Debt Parties” has the meaning assigned to such term in
Section 15.09(a).

“Second Priority Class Debt Representative” has the meaning assigned to such
term in Section 15.09(a).

“Second Priority Collateral” means any “Collateral” (or equivalent term) as
defined in any Second Priority Debt Document or any other assets of the
Borrowers or any other Grantor with respect to which a Lien is granted or
purported to be granted pursuant to a Second Priority Collateral Document as
security for any Second Priority Debt Obligation.

“Second Priority Collateral Documents” means each of the security agreements and
other instruments and documents executed and delivered by the Borrowers or any
other Grantor for purposes of providing collateral security for any Second
Priority Debt Obligation.

“Second Priority Credit Exposure” shall mean, as of any date of determination,
the outstanding Second Priority Debt Obligations and any undrawn revolving
commitments under each Second Priority Debt Facility as of such date of
determination.

“Second Priority Creditor Purchase Event” has the meaning assigned to such term
in Section 5.07(a).

“Second Priority Debt” means any Indebtedness that is issued or guaranteed by
the Borrowers, Holdings and/or any other Guarantor which Indebtedness and
guarantees are secured by Liens on the Collateral (or a portion thereof) on
(a) a junior basis to the Liens securing any Senior Priority Obligations and
(b) a senior basis to the Liens (if any) securing any Senior Subordinated
Priority Debt Obligations; provided, however, that (i) such Indebtedness is
permitted to be incurred, secured and guaranteed on such basis by each then
extant Senior Priority Debt Document and Non-Senior Priority Debt Document and
(ii) the Representative for the holders of such Indebtedness shall have become
party to this Agreement pursuant to, and by satisfying the conditions set forth
in, Section 15.09 hereof. Second Priority Debt shall include any Registered
Equivalent Notes and guarantees thereof by the Guarantors issued in exchange
therefor.

“Second Priority Debt Documents” means, with respect to any series, issue or
class of Second Priority Debt, the promissory notes, credit agreements, loan
agreements, note purchase agreements, indentures or other operative agreements
evidencing or governing such Indebtedness or the Liens securing such
Indebtedness, including the Second Priority Collateral Documents.

“Second Priority Debt Facilities” means each credit agreement, loan agreement,
note purchase agreement, indenture or other governing agreement with respect to
any Second Priority Debt.

“Second Priority Debt Obligations” means, with respect to any series, issue or
class of Second Priority Debt, (a) all principal of, and premium and interest,
fees, and expenses (including, without limitation, any interest, fees, or
expenses which accrue after the commencement of any Insolvency or Liquidation
Proceeding or which would accrue but for the operation of Bankruptcy Laws,
whether or not allowed or allowable as a claim in any such proceeding) payable
with respect to such Second Priority Debt, (b) all other amounts payable to the
related Second Priority Secured Parties under the related Second Priority Debt
Documents and (c) any renewals or extensions of the foregoing that are not
prohibited by each then extant Senior Priority Debt Document and Non-Senior
Priority Debt Document (provided that Second Priority Debt Obligations shall
exclude any such obligations the incurrence of which was not permitted under
each Senior Priority Debt Document and Non-Senior Priority Debt Document extant
at the time of the incurrence or issuance thereof).

 

18



--------------------------------------------------------------------------------

“Second Priority Enforcement Date” means, with respect to any Second Priority
Representative, the date which is 120 consecutive days after the occurrence of
both (i) an “event of default” under the Second Priority Debt Document for which
such Second Priority Representative has been named as Representative and
(ii) the Designated Senior Priority Representative’s and each other
Representative’s receipt of written notice from such Second Priority
Representative that an “event of default” under the Second Priority Debt
Document for which such Second Priority Representative has been named as
Representative has occurred and is continuing.

“Second Priority Payment Default” means any event of default with respect to any
payment of principal, interest, fees or any other amount owed under any Second
Priority Debt Document.

“Second Priority Representative” means, with respect to any Second Priority Debt
Facility, the trustee, administrative agent, collateral agent, security agent or
similar agent under any Second Priority Debt Facility that is named as the
Representative in respect of such Second Priority Debt Facility in the
applicable Joinder Agreement (and, if there is no such trustee, administrative
agent or similar agent, each creditor in respect of such Second Priority Debt
shall be its own Second Priority Representative and be named as such in the
applicable Joinder Agreement).

“Second Priority Secured Parties” means, with respect to any series, issue or
class of Second Priority Debt, the holders of such Indebtedness or any other
Second Priority Debt Obligation, the Representative with respect thereto, any
trustee or agent therefor under any related Second Priority Debt Documents and
the beneficiaries of each indemnification obligation undertaken by the Borrowers
or any Guarantor under any related Second Priority Debt Documents.

“Second Priority Shared Collateral” means, at any time, Second Priority
Collateral in which the holders of two or more Series of Second Priority Debt
Obligations hold a valid and perfected security interest at such time. If more
than two Series of Second Priority Debt Obligations are outstanding at any time
and the holders of less than all Series of Second Priority Debt Obligations hold
a valid and perfected security interest in any Second Priority Collateral at
such time, then such Second Priority Collateral shall constitute Second Priority
Shared Collateral for those Series of Second Priority Debt Obligations that hold
a valid security interest in such Second Priority Collateral at such time and
shall not constitute Second Priority Shared Collateral for any Series which does
not have a valid and perfected security interest in such Second Priority
Collateral at such time.

“Secured Hedge Agreement” means any “Hedging Agreement” as defined in the Senior
Secured Credit Agreement (as in force as at the date of this Agreement)
evidencing any Secured Hedge Obligations.

“Secured Hedge Counterparty” means each Senior Priority Secured Party in its
capacity as a party to a Secured Hedge Agreement under which it is owed Secured
Hedge Obligations and which is a party to this Agreement as at the date hereof
or becomes a party to this Agreement as a Secured Hedge Counterparty pursuant to
a Secured Hedge Counterparty Joinder Agreement.

“Secured Hedge Counterparty Joinder Agreement” means a supplement to this
Agreement entered into by a Secured Hedge Counterparty, substantially in the
form of Annex VIII hereto or such other form as shall be approved by the
Applicable Designated Representative.

 

19



--------------------------------------------------------------------------------

“Secured Hedge Obligations” means any “Secured Hedging Obligations” as defined
in the Senior Secured Credit Agreement (as in force as at the date of this
Agreement).

“Secured Obligations” means the Senior Priority Obligations and the Second
Priority Debt Obligations and the Senior Subordinated Priority Debt Obligations
(other than the HY Proceeds Loan Obligations and any unsecured Senior
Subordinated Priority Debt Obligations).

“Secured Parties” means the Senior Priority Secured Parties, the Second Priority
Secured Parties and the Senior Subordinated Secured Parties.

“Senior Acceleration Event” has the meaning assigned to such term in the
definition of “Acceleration Event.”

“Senior Priority Class Debt” has the meaning assigned to such term in
Section 15.09(a).

“Senior Priority Class Debt Parties” has the meaning assigned to such term in
Section 15.09(a).

“Senior Priority Class Debt Representative” has the meaning assigned to such
term in Section 15.09(a).

“Senior Priority Collateral” means any “Collateral” (or equivalent term) as
defined in any Senior Secured Credit Agreement Credit Document or any other
Senior Priority Debt Document or any other assets of Holdings, a Borrower or any
other Grantor with respect to which a Lien is granted or purported to be granted
pursuant to a Senior Priority Collateral Document as security for any Senior
Priority Obligations.

“Senior Priority Collateral Documents” means the “Security Documents” as defined
in the Senior Secured Credit Agreement as in force as at the date of this
Agreement and each of the security agreements and other instruments and
documents executed and delivered by Holdings, a Borrower or any other Grantor
for purposes of providing collateral security for any Senior Priority Obligation
(including, for the avoidance of doubt, any TLB Proceeds Loan Obligations).

“Senior Priority Credit Exposure” shall mean, as of any date of determination:

(a) (x) as to the Senior Secured Credit Agreement, the outstanding Senior
Secured Credit Agreement Obligations (other than the Secured Hedge Obligations)
and any undrawn revolving commitments under the Senior Secured Credit Agreement
as of such date of determination, and (y) as to any Additional Senior Priority
Debt Facility, the outstanding Additional Senior Priority Obligations and any
undrawn revolving commitments under such Additional Senior Priority Debt
Facility as of such date of determination;

(b) in respect of any Secured Hedge Counterparty under any Secured Hedge
Agreement that has, as of such date of determination, been terminated or closed
out in accordance with the terms thereof, the amount, if any, due and payable to
it under any Secured Hedge Agreement in respect of that termination or close-out
as of the date of termination or close-out (and before taking into account any
interest accrued on that amount since the date of termination or close-out) to
the extent that amount is unpaid (that amount to be certified by the relevant
Secured Hedge Counterparty and as calculated in accordance with the relevant
Secured Hedge Agreement); and

 

20



--------------------------------------------------------------------------------

(c) following the Discharge of the Senior Secured Credit Agreement Obligations
(other than the Secured Hedge Obligations) and the Discharge of any Additional
Senior Priority Obligations, in respect of any Secured Hedge Counterparty under
any Secured Hedge Agreement that has, as of such date of determination, not been
terminated or closed out (x) if the relevant Secured Hedge Agreement is based on
an ISDA Master Agreement, the amount, if any, which would be due and payable to
it under that Secured Hedge Agreement in respect of all hedging transactions
thereunder, determined as if the date on which the calculation is made was
deemed to be an Early Termination Date (as defined in the relevant ISDA Master
Agreement) for which the relevant Debtor is the Defaulting Party (as defined in
the relevant ISDA Master Agreement) or (y) if the relevant Secured Hedge
Agreement is not based on an ISDA Master Agreement, the amount, if any, which
would be due and payable to the Secured Hedge Counterparty in respect of all
hedging transactions with such Secured Hedge Counterparty, determined as if the
date of determination was deemed to be the date on which an event similar in
meaning and effect (under that Secured Hedge Agreement) to an Early Termination
Date (as defined in any ISDA Master Agreement) occurred under that Secured Hedge
Agreement for which the relevant Debtor is in a position similar in meaning and
effect (under that Secured Hedge Agreement) to that of a Defaulting Party (as
defined in any ISDA Master Agreement), that amount, in either case, to be
certified by the relevant Secured Hedge Counterparty and as calculated in
accordance with the relevant Secured Hedge Agreement.

“Senior Priority Debt Documents” means (a) the Senior Secured Credit Agreement
Credit Documents, (b) the TLB Proceeds Loan Credit Documents and (c) any
Additional Senior Priority Debt Documents.

“Senior Priority Debt Facilities” means the Senior Secured Credit Agreement, the
TLB Proceeds Loan Agreement and any Additional Senior Priority Debt Facilities.

“Senior Priority Obligations” means the Senior Secured Credit Agreement
Obligations, the TLB Proceeds Loan Obligations and any Additional Senior
Priority Obligations (for the avoidance of doubt, including guarantee,
indemnity, suretyship or other assurance against loss in relation to such
obligations) (provided that Senior Priority Obligations shall exclude any such
obligations that are Additional Senior Priority Obligations the incurrence of
which was not permitted under each Senior Priority Debt Document and each
Non-Senior Priority Debt Document extant at the time of the incurrence or
issuance thereof).

“Senior Priority Payment Default” means an event of default under
Section 7.01(a) or (b) of the Senior Secured Credit Agreement or any similar
provisions of any Additional Senior Priority Debt Document.

“Senior Priority Representative” means (i) in the case of any Senior Secured
Credit Agreement Obligations or the Senior Secured Credit Agreement Secured
Parties, the Senior Secured Administrative Agent, or, in respect of holding or
taking, or instructions, decisions and actions in respect of, Senior Priority
Collateral, and the relevant Collateral Documents, in respect of which the
Senior Secured Collateral Agent is collateral agent and in respect of Collateral
Enforcement Action, and any proceeds of Collateral Enforcement Action, in
respect of such Senior Priority Collateral, JPMCB (or its successor) in its
capacity as Senior Secured Collateral Agent for the Senior Secured Credit
Agreement Secured Parties and for the TLB Proceeds Loan Creditor; and (ii) in
the case of any Additional Senior Priority Debt Facility and the Additional
Senior Secured Parties thereunder, the trustee, administrative agent, collateral
agent, security agent or similar agent under such Additional Senior Priority
Debt Facility that is named as the Representative in respect of such Additional
Senior Priority Debt Facility in the applicable Joinder Agreement (and, if there
is no such trustee, administrative agent or similar agent, each creditor in
respect of such Additional Senior Priority Debt shall be its own Senior Priority
Representative and be named as such in the applicable Joinder Agreement).

 

21



--------------------------------------------------------------------------------

“Senior Priority Secured Parties” means the Senior Secured Credit Agreement
Secured Parties, the TLB Proceeds Loan Creditor and any Additional Senior
Secured Parties and, for the avoidance of doubt, shall include the Designated
Senior Priority Representative.

“Senior Priority Shared Collateral” means, at any time, Senior Priority
Collateral in which the holders of two or more Series of Senior Priority
Obligations hold a valid and perfected security interest at such time. If more
than two Series of Senior Priority Obligations are outstanding at any time and
the holders of less than all Series of Senior Priority Obligations hold a valid
and perfected security interest in any Senior Priority Collateral at such time,
then such Senior Priority Collateral shall constitute Senior Priority Shared
Collateral for those Series of Senior Priority Obligations that hold a valid
security interest in such Senior Priority Collateral at such time and shall not
constitute Senior Priority Shared Collateral for any Series which does not have
a valid and perfected security interest in such Senior Priority Collateral at
such time.

“Senior Secured Administrative Agent” has the meaning assigned to such term in
the introductory paragraph of this Agreement and shall include any successor
administrative agent as provided in Article VIII of the Senior Secured Credit
Agreement.

“Senior Secured Collateral Agent” (i) has the meaning assigned to such term in
the introductory paragraph of this Agreement and (ii) means JPMCB in its
capacity as collateral agent under the TLB Proceeds Loan Security Documents (as
defined in the Senior Secured Credit Agreement), and in each case shall include
any successor collateral agent as provided in Article VIII of the Senior Secured
Credit Agreement.

“Senior Secured Credit Agreement” means that certain Credit Agreement, dated as
of September 27, 2018, among the Borrowers, the lenders from time to time party
thereto, JPMCB as administrative agent, JPMCB as collateral agent, and the other
parties thereto, as amended, restated, amended, restated, extended,
supplemented, refinanced or otherwise modified from time to time.

“Senior Secured Credit Agreement Credit Documents” means the Senior Secured
Credit Agreement and the other “Loan Documents” as defined in the Senior Secured
Credit Agreement as in force as at the date of this Agreement.

“Senior Secured Credit Agreement Obligations” means the “Obligations” as defined
in the Senior Secured Credit Agreement as in force as at the date of this
Agreement.

“Senior Secured Credit Agreement Secured Parties” means the “Secured Parties” as
defined in the Senior Secured Credit Agreement as in force as at the date of
this Agreement.

“Senior Subordinated Acceleration Event” has the meaning assigned to such term
in the definition of “Acceleration Event.”

“Senior Subordinated Creditor Purchase Event” has the meaning assigned to such
term in Section 5.07(b).

“Senior Subordinated Collateral Agent” has the meaning assigned to such term in
the introductory paragraph of this Agreement.

 

22



--------------------------------------------------------------------------------

“Senior Subordinated Notes Indenture” means that certain notes indenture, dated
as of September 27, 2018, between, among others, the Lux Notes Issuer, the US
Co-Notes Issuer, Holdings, the guarantors party thereto and the Senior
Subordinated Notes Trustee.

“Senior Subordinated Notes Indenture Credit Documents” means the Senior
Subordinated Notes Indenture and the “Notes” and the “Intercreditor” (each as
defined in the Senior Subordinated Notes Indenture).

“Senior Subordinated Notes Indenture Obligations” means the “Obligations” as
defined in the Senior Subordinated Notes Indenture.

“Senior Subordinated Notes Secured Parties” means the “Holders” as defined in
the Senior Subordinated Notes Indenture.

“Senior Subordinated Notes Trustee” has the meaning assigned to such term in the
introductory paragraph of this Agreement.

“Senior Subordinated Priority Class Debt” has the meaning assigned to such term
in Section 15.09(a).

“Senior Subordinated Priority Class Debt Parties” has the meaning assigned to
such term in Section 15.09(a).

“Senior Subordinated Priority Class Debt Representative” has the meaning
assigned to such term in Section 15.09(a).

“Senior Subordinated Priority Collateral” means any “Collateral” (or equivalent
term) as defined in any Senior Subordinated Notes Indenture Credit Document or
any other Senior Subordinated Priority Debt Document or any other assets of a
Borrower or any other Grantor with respect to which a Lien is granted or
purported to be granted pursuant to a Senior Subordinated Priority Collateral
Document as security for any Senior Subordinated Priority Debt Obligations.

“Senior Subordinated Priority Collateral Documents” means the “Security
Documents” as defined in the Senior Subordinated Notes Indenture and each of the
security agreements and other instruments and documents executed and delivered
by a Notes Issuer or any other Grantor for purposes of providing collateral
security for any Senior Subordinated Priority Debt Obligation.

“Senior Subordinated Priority Debt Documents” means (a) the Senior Subordinated
Notes Indenture Credit Documents, (b) the HY Proceeds Loan Credit Documents and
(c) any Additional Senior Subordinated Priority Debt Documents.

“Senior Subordinated Priority Debt Facilities” means the Senior Subordinated
Notes Indenture, any HY Proceeds Loan Agreement and any Additional Senior
Priority Debt Facilities.

“Senior Subordinated Priority Debt Obligations” means the Senior Subordinated
Notes Indenture Obligations, the HY Proceeds Loan Obligations and any Additional
Senior Subordinated Priority Debt Obligations (for the avoidance of doubt,
including guarantee, indemnity, suretyship or other assurance against loss in
relation to such obligations) (provided that Senior Subordinated Priority Debt
Obligations shall exclude any such obligations that are Additional Senior
Subordinated Priority Debt Obligations the incurrence of which was not permitted
under each Senior Priority Debt Document, each Non-Senior Priority Debt Document
extant at the time of the incurrence or issuance thereof).

 

23



--------------------------------------------------------------------------------

“Senior Subordinated Priority Enforcement Date” means, with respect to any
Senior Subordinated Priority Representative, the date which is 179 consecutive
days after the occurrence of both (i) an “event of default” under the Senior
Subordinated Priority Debt Document for which such Senior Subordinated Priority
Representative has been named as Representative and (ii) the Designated Senior
Priority Representative’s and each other Representative’s receipt of written
notice from such Senior Subordinated Priority Representative that an “event of
default” under the Senior Subordinated Priority Debt Document for which such
Senior Subordinated Priority Representative has been named as Representative has
occurred and is continuing.

“Senior Subordinated Priority Parties” means the Senior Subordinated Notes
Secured Parties, the HY Proceeds Loan Creditor and any Additional Senior
Subordinated Parties and, for the avoidance of doubt, shall include the
Designated Senior Subordinated Priority Representative.

“Senior Subordinated Priority Representative” means (i) in the case of any
Senior Subordinated Notes Indenture Obligations or the Senior Subordinated Notes
Secured Parties, the Senior Subordinated Notes Trustee, or, in respect of
holding or taking, or instructions, decisions and actions in respect of, Senior
Subordinated Priority Collateral (including any Senior Subordinated Priority
Shared Collateral), and the relevant Collateral Documents, in respect of which
the Senior Subordinated Collateral Agent is collateral agent and in respect of
Collateral Enforcement Action, and any proceeds of Collateral Enforcement
Action, in respect of such Senior Subordinated Priority Collateral, Deutsche
Bank AG, London Branch (or its successor) in its capacity as Senior Subordinated
Collateral Agent for the Senior Subordinated Priority Parties and (ii) in the
case of any Additional Senior Subordinated Priority Debt Facility and the
Additional Senior Subordinated Parties thereunder, the trustee, administrative
agent, collateral agent, security agent or similar agent under such Additional
Senior Subordinated Priority Debt Facility that is named as the Representative
in respect of such Additional Senior Subordinated Priority Debt Facility in the
applicable Joinder Agreement (and, if there is no such trustee, administrative
agent or similar agent, each creditor in respect of such Additional Senior
Subordinated Priority Debt shall be its own Senior Subordinated Priority
Representative and be named as such in the applicable Joinder Agreement).

“Senior Subordinated Priority Secured Credit Exposure” shall mean, as of any
date of determination, (a) as to the Senior Subordinated Notes Indenture, the
outstanding Senior Subordinated Notes Indenture Obligations as of such date of
determination, and (b) as to any secured Additional Senior Subordinated Priority
Debt Facility, the outstanding Additional Senior Subordinated Priority Debt
Obligations and any undrawn revolving commitments under such secured Additional
Senior Subordinated Priority Debt Facility as of such date of determination.

“Senior Subordinated Priority Shared Collateral” means, at any time, Senior
Subordinated Priority Collateral in which the holders of two or more Series of
Senior Subordinated Priority Debt Obligations hold a valid and perfected
security interest at such time. If more than two Series of Senior Subordinated
Priority Debt Obligations are outstanding at any time and the holders of less
than all Series of Senior Subordinated Priority Debt Obligations hold a valid
and perfected security interest in any Senior Subordinated Priority Collateral
at such time, then such Senior Subordinated Priority Collateral shall constitute
Senior Subordinated Priority Shared Collateral for those Series of Senior
Subordinated Priority Debt Obligations that hold a valid security interest in
such Senior Subordinated Priority Collateral at such time and shall not
constitute Senior Subordinated Priority Shared Collateral for any Series which
does not have a valid and perfected security interest in such Senior
Subordinated Priority Collateral at such time.

“Senior Subordinated Secured Parties” means the Senior Subordinated Notes
Secured Parties and any Additional Senior Subordinated Parties which benefit
from any Senior Subordinated Priority Collateral.

 

24



--------------------------------------------------------------------------------

“Series” means, (a) the Senior Secured Credit Agreement Obligations and each
series of Additional Senior Priority Obligations, each of which shall constitute
a separate Series of Senior Priority Obligations, except that to the extent that
the Senior Secured Credit Agreement Obligations and/or any one or more series of
Additional Senior Priority Obligations (i) are secured by identical collateral
held by a common collateral agent and (ii) have their security interests
documented by a single set of security documents, such Senior Secured Credit
Agreement Obligations and/or each such series of Additional Senior Priority
Obligations shall collectively constitute a single Series, (b) each series of
Second Priority Debt Obligations that constitutes a separate Series of Second
Priority Debt Obligations, except that to the extent that any one or more series
of Second Priority Debt Obligations (i) are secured by identical collateral held
by a common collateral agent and (ii) have their security interests documented
by a single set of security documents, each such series of Second Priority Debt
Obligations shall collectively constitute a single Series and (c) each series of
Senior Subordinated Priority Debt Obligations that constitutes a separate Series
of Senior Subordinated Priority Debt Obligations, except that to the extent that
any one or more series of Senior Subordinated Priority Debt Obligations (i) are
secured by identical collateral held by a common collateral agent and (ii) have
their security interests documented by a single set of security documents, each
such series of Senior Subordinated Priority Debt Obligations shall collectively
constitute a single Series. For the purposes of (x) Article 12, the TLB Proceeds
Loan Obligations shall constitute a Series of Senior Priority Obligations and
(y) Article 14, the HY Proceeds Loan Obligations shall constitute a Series of
Senior Subordinated Priority Debt Obligations.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly or indirectly, through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
Holdings.

“Swiss Borrower” has the meaning assigned to such term in the introductory
paragraph of this Agreement.

“TLB Proceeds Loan” means, collectively, (a) the loan in an amount equal to at
least the Net Proceeds of the Tranche B Term Loans lent to the Swiss Borrower
pursuant to the TLB Proceeds Loan Agreement and (b) any other loan from any
Tranche B Term Borrower to the Swiss Borrower of the Net Proceeds from the
borrowing of any Additional Senior Priority Debt Facility permitted by the then
extant Senior Priority Debt Documents and Non-Senior Priority Debt Documents
and, in each case, all loans or bonds directly or indirectly replacing or
refinancing such loan or any portion thereof.

“TLB Proceeds Loan Agreement” means that certain secured loan agreement made on
or about the date of this Agreement, by and among the Swiss Borrower, as
borrower, and the Lux Borrower, as lender, any document evidencing any other TLB
Proceeds Loan, and any security or guarantee documents in respect thereof, in
each case as the same may be amended, supplemented, amended and restated or
replaced from time to time in accordance with the then extant Senior Priority
Debt Documents and Non-Senior Priority Debt Documents.

“TLB Proceeds Loan Credit Documents” means, with respect to any TLB Proceeds
Loan, the promissory notes, credit agreements, loan agreements, indentures, or
other operative agreements evidencing or governing such TLB Proceeds Loan
(including, for the avoidance of doubt, the TLB Proceeds Loan Agreement).

 

25



--------------------------------------------------------------------------------

“TLB Proceeds Loan Creditor” means the Lux Borrower in its capacity as the
holder of TLB Proceeds Loan Obligations.

“TLB Proceeds Loan Obligations” means, with respect to any TLB Proceeds Loan,
(a) all principal of, and premium and interest, fees, and expenses (including,
without limitation, any interest, fees, or expenses which accrue after the
commencement of any Insolvency or Liquidation Proceeding or which would accrue
but for the operation of Bankruptcy Laws, whether or not allowed or allowable as
a claim in any such proceeding) payable with respect to such TLB Proceeds Loan,
(b) all other amounts payable to the Lux Borrower under the related TLB Proceeds
Loan and (c) any renewals or extensions of the foregoing that are not prohibited
by each then extant Senior Priority Debt Document and Non-Senior Priority Debt
Document.

“Trademarks” means all United States and foreign (a) trademarks, service marks,
domain names, trade names, corporate names, company names, business names,
fictitious business names, trade styles, trade dress, logos, slogans, other
source or business identifiers, now existing or hereafter adopted or acquired,
whether registered or unregistered, and all registrations, recordings and
applications for registration filed in connection with the foregoing, including
registrations, recordings and applications for registration in the United States
Patent and Trademark Office or any similar offices in any State of the United
States or any other country, group of countries or any political subdivision
thereof, and all common-law rights related thereto, (b) all goodwill associated
therewith or symbolized thereby; and (c) all extensions or renewals thereof.

“Transferee” has the meaning assigned to such term in Section 5.01(a).

“Uniform Commercial Code” or “UCC” means, unless otherwise specified, the
Uniform Commercial Code as from time to time in effect in the State of New York;
provided that, if perfection, the effect of perfection or non-perfection, the
priority or the enforcement of any security interests in any Collateral is
mandatorily governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York, then “Uniform Commercial Code”
and “UCC” means the Uniform Commercial Code as in effect from time to time in
such other jurisdiction for the purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection, priority or
enforcement.

“US Co-Notes Issuer” has the meaning assigned to such term in the introductory
paragraph of this Agreement.

“U.S. Debtor” means a Debtor organized under the laws of a jurisdiction in the
United States of America or any State (within the meaning of
Section 9-102(a)(76) of the UCC).

“U.S. Grantor” means a Grantor organized under the laws of a jurisdiction in the
United States of America or any State (within the meaning of
Section 9-102(a)(76) of the UCC).

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 1.02. Terms Generally.

(a) The rules of interpretation set forth in Sections 1.02 through 1.11 of the
Senior Secured Credit Agreement are incorporated herein mutatis mutandis.

 

26



--------------------------------------------------------------------------------

(b) In this Agreement, (i) any reference to the then extant Senior Priority Debt
Documents shall exclude any then extant TLB Proceeds Loan Credit Documents and
(ii) any reference to the then extant Senior Subordinated Priority Debt
Documents shall exclude any then extant HY Proceeds Loan Credit Documents.

ARTICLE 2

PRIORITIES AND AGREEMENTS WITH RESPECT TO COLLATERAL AND GUARANTEES

SECTION 2.01. Subordination: Common Senior Priority/Second Priority Collateral
and Guarantees.

Notwithstanding the date, time, manner or order of filing or recordation of any
document or instrument or grant, attachment or perfection of any Liens granted
to any Second Priority Representative or any Second Priority Secured Parties on
the Common Senior Priority/Second Priority Collateral or of any Liens granted to
any Senior Priority Representative or any other Senior Priority Secured Party on
the Common Senior Priority/Second Priority Collateral (or any actual or alleged
defect in any of the foregoing) and notwithstanding any provision of the UCC,
any applicable law (including the Australian Corporations Act and Australian
PPSA), any Second Priority Debt Document or any Senior Priority Debt Document or
any other circumstance whatsoever, each Second Priority Representative, on
behalf of itself and each Second Priority Secured Party under its Second
Priority Debt Facility, hereby agrees that (a) any (i) Lien on the Common Senior
Priority/Second Priority Collateral securing or purporting to secure any Senior
Priority Obligations shall have priority over and be senior in all respects and
prior to any Lien on the Common Senior Priority/Second Priority Collateral
securing or purporting to secure any Second Priority Debt Obligations, in each
case regardless of how acquired, whether by grant, statute, operation of law,
subrogation or otherwise and (ii) any Guarantee Liabilities of a member of the
Group (such member of the Group for the purposes of this Section 2.01, a “Common
Senior Priority/Second Priority Guarantor”) in respect of any Senior Priority
Obligations shall have priority over and be senior in all respects and prior to
any Guarantee Liabilities of such Common Senior Priority/Second Priority
Guarantor in respect of any Second Priority Debt Obligations, in each case
regardless of how acquired, whether by grant, statute, operation of law,
subrogation or otherwise and (b) any (i) Lien on the Common Senior
Priority/Second Priority Collateral securing or purporting to secure any Second
Priority Debt Obligations shall be junior and subordinate in all respects to all
Liens on the Common Senior Priority/Second Priority Collateral securing any
Senior Priority Obligations, in each case regardless of how acquired, whether by
grant, statute, operation of law, subrogation or otherwise and (ii) any
Guarantee Liabilities of a Common Senior Priority/Second Priority Guarantor in
respect of any Second Priority Debt Obligations shall be junior and subordinate
in all respects to any Guarantee Liabilities of such Common Senior
Priority/Second Priority Guarantor in respect of any Senior Priority
Obligations, in each case regardless of how acquired, whether by grant, statute,
operation of law, subrogation or otherwise. All (x) Liens on the Common Senior
Priority/Second Priority Collateral securing or purporting to secure any Senior
Priority Obligations shall in each case be and remain senior in all respects and
prior to all Liens on the Common Senior Priority/Second Priority Collateral
securing or purporting to secure any Second Priority Debt Obligations for all
purposes and (y) Guarantee Liabilities of a Common Senior Priority/Second
Priority Guarantor in respect of any Senior Priority Obligations shall in each
case be and remain senior in all respects and prior to all Guarantee Liabilities
of such Common Senior Priority/Second Priority Guarantor in respect of any
Second Priority Debt Obligations for all purposes, in each case, whether or not
such Liens securing or purporting to secure any Senior Priority Obligations or
Guarantee Liabilities in respect of any Senior Priority Obligations are
subordinated to any Lien securing or Guarantee Liabilities (as applicable) in
respect of any other obligation of a Borrower, any Debtor or any other Person or
otherwise subordinated, voided, avoided, invalidated or lapsed, to the extent
permitted under applicable law.

 

27



--------------------------------------------------------------------------------

SECTION 2.02. Subordination: Common Collateral and Guarantees.

Without prejudice to Section 2.01 above, notwithstanding the date, time, manner
or order of filing or recordation of any document or instrument or grant,
attachment or perfection of any Liens granted to any Senior Subordinated
Priority Representative or any Senior Subordinated Priority Parties on the
Common Collateral or of any Liens granted to any Non-Subordinated Priority Party
on the Common Collateral (or any actual or alleged defect in any of the
foregoing) and notwithstanding any provision of the UCC, any applicable law
(including the Australian Corporations Act and Australian PPSA), any Debt
Document, or any other circumstance whatsoever, each Senior Subordinated
Priority Representative, on behalf of itself and each Senior Subordinated
Priority Party under its Senior Subordinated Priority Debt Facility, hereby
agrees that (a) any (i) Lien on the Common Collateral securing or purporting to
secure any Non-Subordinated Priority Obligations shall have priority over and be
senior in all respects and prior to any Lien on the Common Collateral securing
or purporting to secure any Senior Subordinated Priority Debt Obligations, in
each case regardless of how acquired, whether by grant, statute, operation of
law, subrogation or otherwise, and (ii) any Guarantee Liabilities of a member of
the Group (such member of the Group for the purposes of this Section 2.02, a
“Common Guarantor”) in respect of any Non-Subordinated Priority Obligations
shall have priority over and be senior in all respects and prior to any
Guarantee Liabilities of such Common Guarantor in respect of any Senior
Subordinated Priority Debt Obligations, in each case regardless of how acquired,
whether by grant, statute, operation of law, subrogation or otherwise, and
(b) any (i) Lien on the Common Collateral securing or purporting to secure any
Senior Subordinated Priority Debt Obligations shall be junior and subordinate in
all respects to all Liens on the Common Collateral securing any Non-Subordinated
Priority Obligations, in each case regardless of how acquired, whether by grant,
statute, operation of law, subrogation or otherwise and (ii) any Guarantee
Liabilities of a Common Guarantor in respect of any Senior Subordinated Priority
Debt Obligations shall be junior and subordinate in all respects to any
Guarantee Liabilities of such Common Guarantor in respect of any
Non-Subordinated Priority Obligations, in each case regardless of how acquired,
whether by grant, statute, operation of law, subrogation or otherwise. All
(x) Liens on the Common Collateral securing or purporting to secure any
Non-Subordinated Priority Obligations shall in each case be and remain senior in
all respects and prior to all Liens on the Common Collateral securing or
purporting to secure any Senior Subordinated Priority Debt Obligations for all
purposes and (y) Guarantee Liabilities of a Common Guarantor in respect of any
Non-Subordinated Priority Obligations shall in each case be and remain senior in
all respects and prior to all Guarantee Liabilities of such Common Guarantor in
respect of any Senior Subordinated Priority Debt Obligations for all purposes,
in each case whether or not such Liens securing or purporting to secure any
Non-Subordinated Priority Obligations or Guarantee Liabilities in respect of any
Non-Subordinated Priority Obligations are subordinated to any Lien securing or
Guarantee Liabilities (as applicable) in respect of any other obligation of a
Borrower, any Debtor or any other Person or otherwise subordinated, voided,
avoided, invalidated or lapsed, to the extent permitted under applicable law.
For the avoidance of doubt, this Agreement does not seek to rank any Guarantee
Liabilities of a Notes Issuer in respect of the Second Priority Debt Obligations
as against the Liabilities of a Notes Issuer in respect of the Senior
Subordinated Notes Indenture Obligations.

SECTION 2.03. Nature of Senior Lender Claims.

Each Second Priority Representative, on behalf of itself and each Second
Priority Secured Party under its Second Priority Debt Facility, acknowledges
that (a) a portion of the Senior Priority Obligations is revolving in nature and
that the amount thereof that may be outstanding at any time or from time to time
may be increased or reduced and subsequently reborrowed, (b) the terms of the
Senior Priority Debt Documents and the Senior Priority Obligations may be
amended, restated, amended and restated, supplemented or otherwise modified, and
the Senior Priority Obligations, or a portion thereof, may be Refinanced from
time to time and (c) the aggregate amount of the Senior Priority Obligations may
be

 

28



--------------------------------------------------------------------------------

increased, in each case, without notice to or consent by the Second Priority
Representatives or the Second Priority Secured Parties and without affecting the
provisions hereof, except as otherwise expressly set forth herein. Each Senior
Subordinated Priority Representative, on behalf of itself and each Senior
Subordinated Priority Party under its Senior Subordinated Priority Debt
Facility, acknowledges that (a) a portion of the Non-Subordinated Priority
Obligations is revolving in nature and that the amount thereof that may be
outstanding at any time or from time to time may be increased or reduced and
subsequently reborrowed, (b) the terms of the Non-Subordinated Priority Debt
Documents and the Non-Subordinated Priority Obligations may be amended,
restated, amended and restated, supplemented or otherwise modified, and the
Non-Subordinated Priority Obligations, or a portion thereof, may be Refinanced
from time to time and (c) the aggregate amount of the Non-Subordinated Priority
Obligations may be increased, in each case, without notice to or consent by the
Senior Subordinated Priority Representatives or the Senior Subordinated Priority
Parties and without affecting the provisions hereof, except as otherwise
expressly set forth herein. The Lien priorities provided for in Section 2.01 and
Section 2.02 shall not be altered or otherwise affected by any amendment,
restatement, amendment and restatement, supplement or other modification, or any
Refinancing, of the Senior Priority Obligations or the Second Priority Debt
Obligations or the Senior Subordinated Priority Debt Obligations, or any portion
thereof. As between Holdings, the Notes Issuers, the Borrowers and the other
Debtors and the Non-Senior Priority Parties, the foregoing provisions will not
limit or otherwise affect the obligations of Holdings, the Notes Issuers, the
Borrowers and the other Debtors contained in any Non-Senior Priority Debt
Document with respect to the incurrence of additional Senior Priority
Obligations or (in the case of the Senior Subordinated Priority Parties)
additional Second Priority Debt Obligations.

SECTION 2.04. Prohibition on Contesting Liens.

Each of the Senior Subordinated Priority Representatives, for itself and on
behalf of each Senior Subordinated Priority Party under its Senior Subordinated
Priority Debt Facility, agrees that it shall not (and hereby waives any right
to) contest or support any other Person in contesting, in any proceeding
(including any Insolvency or Liquidation Proceeding), the validity, extent,
perfection, priority, allowability or enforceability of any Lien securing, or
any claims asserted with respect to, any Non-Subordinated Priority Obligations
held (or purported to be held) by or on behalf of any Non-Subordinated Priority
Party or other agent or trustee therefor in any Senior Priority Collateral or
Second Priority Collateral (as applicable). Each of the Second Priority
Representatives, for itself and on behalf of each Second Priority Secured Party
under its Second Priority Debt Facility, agrees that it shall not (and hereby
waives any right to) contest or support any other Person in contesting, in any
proceeding (including any Insolvency or Liquidation Proceeding), the validity,
extent, perfection, priority, allowability or enforceability of any Lien
securing, or any claims asserted with respect to, (a) any Senior Priority
Obligations held (or purported to be held) by or on behalf of any Senior
Priority Representative or any of the other Senior Priority Secured Parties or
other agent or trustee therefor in any Senior Priority Collateral or (b) any
Senior Subordinated Priority Debt Obligations held (or purported to be held) by
or on behalf of any Senior Subordinated Priority Representative or any of the
other Senior Subordinated Priority Parties or other agent or trustee therefor in
any Senior Subordinated Priority Collateral. Each Senior Priority
Representative, for itself and on behalf of each Senior Priority Secured Party
under its Senior Priority Debt Facility, agrees that it shall not (and hereby
waives any right to) contest or support any other Person in contesting, in any
proceeding (including any Insolvency or Liquidation Proceeding), the validity,
extent, perfection, priority, allowability or enforceability of any Lien
securing, or any claims asserted with respect to, any Non-Senior Priority
Obligations held (or purported to be held) by or on behalf of any Non-Senior
Priority Party or other agent or trustee therefor in any Second Priority
Collateral or Senior Subordinated Priority Collateral (as applicable).
Notwithstanding the foregoing, no provision in this Agreement shall be construed
to prevent or impair (a) the rights of any Senior Priority Representative to
enforce this Agreement (including the priority of the Liens securing the Senior
Priority Obligations as provided in Section 2.01 and Section 2.02) or (b) the
rights of any Second Priority Representative to enforce this Agreement
(including the priority of the Liens securing the Second Priority Debt
Obligations as provided in Section 2.02).

 

29



--------------------------------------------------------------------------------

SECTION 2.05. No New Liens.

The parties hereto agree that, (a) so long as the Discharge of Senior Priority
Obligations has not occurred, none of the Grantors shall grant any additional
Liens on any asset or property of any Grantor to secure any Non-Senior Priority
Obligation unless (to the extent not prohibited and possible under applicable
law) it has granted, or concurrently therewith grants, a Lien on such asset or
property of such Grantor to secure the Senior Priority Obligations (other than
the TLB Proceeds Loan Obligations in the case of any Grantor other than the
Swiss Borrower), (b) so long as the Discharge of Second Priority Debt
Obligations has not occurred, none of the Grantors shall grant any additional
Liens on any asset or property of any Grantor to secure any Senior Subordinated
Priority Debt Obligation unless (to the extent not prohibited and possible under
applicable law) it has granted, or concurrently therewith grants, a Lien on such
asset or property of such Grantor to secure the Second Priority Debt
Obligations, (c) so long as the Discharge of Senior Priority Obligations has not
occurred, if any Non-Senior Priority Party shall hold any Lien on any assets or
property of any Grantor securing any Non-Senior Priority Obligations that are
not also subject to the Liens securing all Senior Priority Obligations (other
than the TLB Proceeds Loan Obligations in the case of any Grantor other than the
Swiss Borrower) under the Senior Priority Collateral Documents, such Non-Senior
Priority Party (i) shall notify the Designated Senior Priority Representative
promptly upon becoming aware thereof and, unless such Grantor shall promptly
grant a similar Lien on such assets or property to each Senior Priority
Representative as security for the Senior Priority Obligations (other than the
TLB Proceeds Loan Obligations in the case of any Grantor other than the Swiss
Borrower), shall (to the extent not prohibited and possible under applicable
law) assign such Lien to the Designated Senior Priority Representative as
security for all Senior Priority Obligations (other than the TLB Proceeds Loan
Obligations in the case of any Grantor other than the Swiss Borrower) for the
benefit of the Senior Priority Secured Parties (but may retain a junior Lien on
such assets or property subject to the terms hereof) and (ii) until such
assignment of such Lien to the Designated Senior Priority Representative or such
grant of a similar Lien to each Senior Priority Representative, shall (to the
extent not prohibited and possible under applicable law) be deemed to also hold
and have held such Lien for the benefit of each Senior Priority Representative
and the other Senior Priority Secured Parties as security for the Senior
Priority Obligations (other than the TLB Proceeds Loan Obligations in the case
of any Grantor other than the Swiss Borrower ) and (d) so long as (x) the
Discharge of Senior Priority Obligations has occurred and (y) the Discharge of
Second Priority Debt Obligations has not occurred, if any Senior Subordinated
Priority Representative or any Senior Subordinated Priority Party shall hold any
Lien on any assets or property of any Grantor securing any Senior Subordinated
Priority Debt Obligations that are not also subject to the Liens securing all
Second Priority Debt Obligations under the Second Priority Collateral Documents,
such Senior Subordinated Priority Representative or Senior Subordinated Priority
Party (i) shall notify the Designated Second Priority Representative promptly
upon becoming aware thereof and, unless such Grantor shall promptly grant a
similar Lien on such assets or property to each Second Priority Representative
as security for the Second Priority Debt Obligations, shall (to the extent not
prohibited and possible under applicable law) assign such Lien to the Designated
Second Priority Representative as security for all Second Priority Debt
Obligations for the benefit of the Second Priority Secured Parties (but may
retain a junior Lien on such assets or property subject to the terms hereof) and
(ii) until such assignment of such Lien to the Designated Second Priority
Representative or such grant of a similar Lien to each Second Priority
Representative, shall (to the extent not prohibited and possible under
applicable law) be deemed to also hold and have held such Lien for the benefit
of each Second Priority Representative and the other Second Priority Secured
Parties as security for the Second Priority Debt Obligations. To the extent that
the provisions of the immediately preceding sentence are not

 

30



--------------------------------------------------------------------------------

complied with for any reason, without limiting any other right or remedy
available to any Non-Subordinated Priority Party, (x) each Senior Priority
Representative agrees, for itself and on behalf of the other Senior Priority
Secured Parties that it represents, (y) each Second Priority Representative
agrees, for itself and on behalf of the other Second Priority Secured Parties
that it represents and (z) each Senior Subordinated Priority Representative
agrees, for itself and on behalf of the other Senior Subordinated Priority
Parties that it represents, that any amounts received by or distributed to any
Senior Priority Secured Party, any Second Priority Secured Party or any Senior
Subordinated Priority Party pursuant to or as a result of any Lien granted in
contravention of this Section 2.05 shall be subject to Section 4.01 and
Section 4.02.

SECTION 2.06. Perfection of Liens.

Except for the limited agreements of the Senior Priority Representatives and the
Second Priority Representatives pursuant to Section 5.05 hereof, (x) none of the
Senior Priority Representatives or the Senior Priority Secured Parties shall be
responsible for perfecting and maintaining the perfection of Liens with respect
to the Common Senior Priority/Second Priority Collateral for the benefit of the
Second Priority Representatives or the Second Priority Secured Parties and
(y) none of the Senior Priority Representatives or the Second Priority
Representatives or the Senior Priority Secured Parties or the Second Priority
Secured Parties shall be responsible for perfecting and maintaining the
perfection of Liens with respect to the Common Collateral for the benefit of the
Senior Subordinated Priority Representatives or the Senior Subordinated Priority
Parties. The provisions of this Agreement are intended to govern the respective
Lien priorities as between the Senior Priority Secured Parties, the Second
Priority Secured Parties and the Senior Subordinated Priority Parties and shall
not impose on the Senior Priority Representatives, the Senior Priority Secured
Parties, the Second Priority Representatives, the Second Priority Secured
Parties, Senior Subordinated Priority Representatives, the Senior Subordinated
Priority Parties, or any agent or trustee therefor any obligations in respect of
the disposition of Proceeds of any Common Senior Priority/Second Priority
Collateral or Common Collateral which would conflict with prior perfected claims
therein in favor of any other Person or any order or decree of any court or
governmental authority or any applicable law.

SECTION 2.07. Certain Collateral.

Notwithstanding anything in this Agreement or any other Senior Priority Debt
Documents or Second Priority Debt Documents or Senior Subordinated Priority Debt
Documents to the contrary, collateral consisting of cash and deposit account
balances pledged to secure Senior Secured Credit Agreement Obligations
consisting of reimbursement obligations in respect of Letters of Credit or
otherwise held by the Senior Secured Administrative Agent pursuant to the Senior
Secured Credit Agreement (together “Cash Collateral”) shall be applied as
specified in the Senior Secured Credit Agreement and will not constitute Common
Senior Priority/Second Priority Collateral or Common Collateral. Nothing in this
Agreement shall prevent any issuer of a Letter of Credit taking any Enforcement
Action in respect of any Cash Collateral which has been provided for it in
accordance with the Senior Secured Credit Agreement.

SECTION 2.08. Prohibition on Proceeds Loan Liens and Guarantees

Notwithstanding anything in this Agreement or any other Senior Priority Debt
Document or Second Priority Debt Document or Senior Subordinated Priority Debt
Document to the contrary, (i) no TLB Proceeds Loan may receive the benefit of
any guarantee from any member of the Group or any Lien over any Common
Collateral other than a Lien over the assets of the Swiss Borrower pursuant to a
Senior Priority Collateral Document and (ii) no HY Proceeds Loan may receive the
benefit of any guarantee from any member of the Group or any Lien over any
Common Collateral.

 

31



--------------------------------------------------------------------------------

ARTICLE 3

ENFORCEMENT

SECTION 3.01. Exercise of Remedies.

(a) So long as the Discharge of Senior Priority Obligations has not occurred,
except as expressly provided in the provisos of this Section 3.01(a), whether or
not any Insolvency or Liquidation Proceeding has been commenced by or against a
Borrower or any other Debtor:

(i) no Non-Senior Priority Party will in respect of any Non-Senior Priority
Obligations (w) take any Collateral Enforcement Action, (x) take any Enforcement
Action against any Non-U.S. Debtor, (y) contest, protest or object to any
Enforcement Action (including any foreclosure proceeding or other action brought
with respect to the Common Senior Priority/Second Priority Collateral or the
Common Collateral or any other Senior Priority Collateral) by any Senior
Priority Representative or any Senior Priority Secured Party in respect of the
Senior Priority Obligations, the exercise of any right by any Senior Priority
Representative or any Senior Priority Secured Party (or any agent or sub-agent
on their behalf) in respect of the Senior Priority Obligations under any lockbox
agreement, control agreement, landlord waiver or bailee’s letter or similar
agreement or arrangement to which any Senior Priority Representative or any
Senior Priority Secured Party either is a party or may have rights as a
third-party beneficiary, or any other exercise by any such party of any rights
and remedies relating to the Common Senior Priority/Second Priority Collateral
or the Common Collateral under the Senior Priority Debt Documents or otherwise
in respect of the Senior Priority Collateral or the Senior Priority Obligations
(including any Enforcement Action in respect of the same) or (z) object to the
forbearance by the Senior Priority Secured Parties from bringing or pursuing any
Enforcement Action including any foreclosure proceeding or action or any other
exercise of any rights or remedies relating to the Common Senior Priority/Second
Priority Collateral or the Common Collateral or any other Senior Priority
Collateral in respect of Senior Priority Obligations; and

(ii) except as otherwise provided herein (including Section 6.01), the Senior
Priority Representatives and the Senior Priority Secured Parties shall have the
exclusive right to enforce rights, exercise remedies (including setoff and the
right to credit bid their debt) and make determinations regarding the release,
disposition or restrictions with respect to the Common Senior Priority/Second
Priority Collateral or the Common Collateral or any other Senior Priority
Collateral without any consultation with or the consent of any Second Priority
Representative, any Senior Subordinated Priority Representative, any Second
Priority Secured Party or any Senior Subordinated Priority Party;

provided, however, that:

(A) in any Insolvency or Liquidation Proceeding commenced by or against
Holdings, a Borrower or any other Debtor, (1) any Second Priority Representative
may file a claim, proof of claim or statement of interest with respect to the
Second Priority Debt Obligations under its Second Priority Debt Facility in a
manner consistent with the terms of this Agreement and (2) any Senior
Subordinated Priority Representative and/or the HY Proceeds Loan Creditor may
file a claim, proof of claim or statement of interest with respect to the Senior
Subordinated Priority Debt Obligations under its Senior Subordinated Priority
Debt Facility in a manner consistent with the terms of this Agreement;

 

32



--------------------------------------------------------------------------------

(B) (1) any Second Priority Representative may take any action (not adverse to
the prior Liens on the Common Senior Priority/Second Priority Collateral
securing the Senior Priority Obligations or the rights of the Senior Priority
Representatives or the Senior Priority Secured Parties to exercise remedies in
respect thereof) in order to create, prove, perfect, preserve or protect (but
not enforce) its rights in, and perfection and priority of its Lien on, the
Common Senior Priority/Second Priority Collateral and (2) any Senior
Subordinated Priority Representative may take any action (not adverse to the
prior Liens on the Common Collateral securing the Non-Subordinated Priority
Obligations or the rights of the Non-Subordinated Priority Parties to exercise
remedies in respect thereof) in order to create, prove, perfect, preserve or
protect (but not enforce) its rights in, and perfection and priority of its Lien
on, the Common Collateral;

(C) subject to, and without prejudice to, Section 5.01, any Second Priority
Representative and/or any Senior Subordinated Priority Representative may file
any necessary or appropriate responsive or defensive pleadings in opposition to
any motion, claim, adversary proceeding or other pleading made by any Person
objecting to or otherwise seeking the disallowance of their claims or Liens,
including any claims secured by the Common Senior Priority/Second Priority
Collateral or the Common Collateral (as applicable), if any;

(D) (1) any Second Priority Representative and/or any Senior Subordinated
Priority Representative may join (but not control) any foreclosure or other
judicial lien proceeding with respect to the Common Senior Priority/Second
Priority Collateral or the Common Collateral (as applicable) initiated by the
Senior Priority Representative or any Senior Priority Secured Party and (2) any
Senior Subordinated Priority Representative may join (but not control) any
foreclosure or other judicial lien proceeding with respect to the Common
Collateral (as applicable) initiated by the Second Priority Representative or
any Second Priority Secured Party;

(E) any Second Priority Representative and any Senior Subordinated Priority
Representative may at all times seek specific performance or equitable relief to
compel any Debtor to comply with any reporting obligations under the Second
Priority Debt Documents or the Senior Subordinated Priority Debt Documents (as
applicable) (including inspection and similar rights) so long as such action
does not hinder or otherwise interfere with (x) any Enforcement Action by the
Senior Priority Representative or any Senior Priority Secured Party or (y) any
Disposition of Common Senior Priority/Second Priority Collateral or the Common
Collateral (as applicable) during an Insolvency or Liquidation Proceeding;

(F) any Second Priority Representative, Senior Subordinated Priority
Representative, Second Priority Secured Party and/or Senior Subordinated
Priority Party may exercise their rights and remedies as unsecured creditors,
solely to the extent as provided in Section 5.04;

(G) any Second Priority Representative and/or any Senior Subordinated Priority
Representative may exercise the rights and remedies provided for in Section 6.03
and may vote on any proposed plan of reorganization or liquidation or similar
dispositive restructuring plan in the manner as provided in Section 6.11;

 

33



--------------------------------------------------------------------------------

(H) from and after the Second Priority Enforcement Date, (i) any Second Priority
Representative may take any Enforcement Action (other than any Enforcement
Action which also constitutes Collateral Enforcement Action) and (ii) the
Designated Second Priority Representative may take any Enforcement Action
(including, for the avoidance of doubt, any Collateral Enforcement Action), and
each Second Priority Representative and the Designated Second Priority
Representative may exercise or seek to exercise any rights or remedies
(including setoff) against any Debtor in respect of any Second Priority Debt
Obligations, or institute any action or proceeding with respect to such rights
or remedies (including, in the case of the Designated Second Priority
Representative only, any action of foreclosure); provided that, if at any time
the Designated Senior Priority Representative has commenced and is diligently
pursuing any Collateral Enforcement Action with respect to any Common Senior
Priority/Second Priority Collateral (the “Relevant Senior Priority/Second
Priority Collateral”), the Designated Second Priority Representative may not
take Collateral Enforcement Action with respect to such Relevant Senior
Priority/Second Priority Collateral (but, for the avoidance of doubt and subject
to the immediately following proviso, may take any other Enforcement Action
which does not constitute Collateral Enforcement Action and/or any Collateral
Enforcement Action with respect to Common Senior Priority/Second Priority
Collateral that does not constitute such Relevant Senior Priority/Second
Priority Collateral) and provided further that, subject to paragraph (K) below,
if the Designated Senior Priority Representative has given notice to the
Designated Second Priority Representative that any Common Senior Priority/Second
Priority Collateral over shares in a Debtor or any holding company of a Debtor
is being enforced (or that any formal steps are being taken to enforce such
Common Senior Priority/Second Priority Collateral) by the sale or appropriation
of shares which are subject to such Common Senior Priority/Second Priority
Collateral, neither the Designated Second Priority Representative nor any other
Second Priority Representative may take Enforcement Action against that Debtor
or against any property of that Debtor in respect of any Second Priority Debt
Obligations until the earlier of: (1) the date which is 90 days after the later
of: (a) the date on which the Designated Senior Priority Representative gave
such notice; and (b) the Second Priority Enforcement Date; and (2) the date on
which the Designated Senior Priority Representative notifies the Designated
Second Priority Representative (which it shall do promptly) that such action is
no longer being taken;

(I) from and after the Senior Subordinated Priority Enforcement Date, (i) any
Senior Subordinated Priority Representative may take any Enforcement Action
(other than any Enforcement Action which also constitutes Collateral Enforcement
Action) and (ii) the Designated Senior Subordinated Priority Representative may
take any Enforcement Action (including, for the avoidance of doubt, any
Collateral Enforcement Action), and each Senior Subordinated Priority
Representative and the Designated Senior Subordinated Priority Representative
may exercise or seek to exercise any rights or remedies (including setoff)
against any Debtor in respect of any Senior Subordinated Priority Debt
Obligations, or institute any action or proceeding with respect to such rights
or remedies (including, in the case of the Designated Senior Subordinated
Priority

 

34



--------------------------------------------------------------------------------

Representative only, any action of foreclosure) provided that, if at any time
the Designated Senior Priority Representative (or, if the Discharge of Senior
Priority Obligations has occurred but the Discharge of Second Priority Debt
Obligations has not occurred, the Designated Second Priority Representative) has
commenced and is diligently pursuing any Collateral Enforcement Action with
respect to any Common Collateral (the “Relevant Common Collateral”), the
Designated Senior Subordinated Priority Representative may not take Collateral
Enforcement Action with respect to such Relevant Common Collateral (but, for the
avoidance of doubt and subject to the immediately following proviso, may take
any other Enforcement Action which does not constitute Collateral Enforcement
Action and/or any Collateral Enforcement Action with respect to Common
Collateral that does not constitute such Relevant Common Collateral) and
provided further that, subject to paragraph (L) below, if the Designated Senior
Priority Representative (or the Designated Second Priority Representative, as
applicable) has given notice to the Designated Senior Subordinated Priority
Representative that the Common Collateral over shares in a Debtor or any holding
company of a Debtor is being enforced (or that any formal steps are being taken
to enforce such Common Collateral) by the sale or appropriation of shares which
are subject to such Common Collateral, neither the Designated Senior
Subordinated Priority Representative nor any other Senior Subordinated Priority
Representative may take Enforcement Action against that Debtor or against any
property of that Debtor in respect of any Senior Subordinated Priority Debt
Obligations until the earlier of: (1) the date which is 90 days after the later
of: (a) the date on which the Designated Senior Priority Representative gave
such notice; and (b) the Senior Subordinated Priority Enforcement Date; and
(2) the date on which the Designated Senior Priority Representative (or the
Designated Second Priority Representative, as applicable) notifies the
Designated Senior Subordinated Priority Representative (which it shall do
promptly) that such action is no longer being taken; and

(J) (1) following the occurrence of a Senior Acceleration Event, any Second
Priority Representative and/or any Senior Subordinated Priority Representative
may take the same Enforcement Action (but in respect of the relevant
liabilities) as constitutes that Senior Acceleration Event and (2) following the
occurrence of a Second Priority Acceleration Event, any Senior Subordinated
Priority Representative may take the same Enforcement Action (but in respect of
the relevant liabilities) as constitutes that Second Priority Acceleration
Event.

(K) after the occurrence of a Non-U.S. Insolvency Event, each Second Priority
Class Debt Party may (unless otherwise directed by the Designated Senior
Priority Representative or unless the Designated Senior Priority Representative
has taken, or has given notice that it intends to take, action on behalf of that
Second Priority Class Debt Party in accordance with Section 10.3) exercise any
right they may otherwise have against that Non-U.S. Debtor to: (i) accelerate
any of that Non-U.S. Debtor’s Second Priority Debt Obligations or declare them
prematurely due and payable or payable on demand; (ii) make demand under any
guarantee, indemnity, or other assurance against loss given by that Non-U.S.
Debtor in respect of any Second Priority Debt Obligations; and (iii) exercise
any right of set-off or receive any payment in respect of any Second Priority
Debt Obligations of that Non-U.S. Debtor; and

 

35



--------------------------------------------------------------------------------

(L) after the occurrence of a Non-U.S. Insolvency Event, each Senior
Subordinated Priority Party may (unless otherwise directed by the Designated
Senior Priority Representative or unless the Designated Senior Priority
Representative has taken, or has given notice that it intends to take, action on
behalf of that Senior Subordinated Priority Party in accordance with
Section 10.3) exercise any right they may otherwise have against that Non-U.S.
Debtor to: (i) accelerate any of that Non-U.S. Debtor’s Senior Subordinated
Priority Debt Obligations or declare them prematurely due and payable or payable
on demand; (ii) make demand under any guarantee, indemnity, or other assurance
against loss given by that Non-U.S. Debtor in respect of any Senior Subordinated
Priority Debt Obligations; and (iii) exercise any right of set-off or receive
any payment in respect of any Senior Subordinated Priority Debt Obligations of
that Non-U.S. Debtor.

In exercising rights and remedies with respect to the Senior Priority
Collateral, the Senior Priority Representatives and the Senior Priority Secured
Parties may enforce the provisions of the Senior Priority Debt Documents and
exercise remedies thereunder, all in such order and in such manner as they may
determine in the exercise of their sole discretion. Such exercise and
enforcement shall include the rights of an agent appointed by them to sell or
otherwise dispose of Common Senior Priority/Second Priority Collateral, Common
Collateral and any other Senior Priority Collateral upon foreclosure, to incur
expenses in connection with such sale or disposition and to exercise all the
rights and remedies of a secured lender under the Uniform Commercial Code of any
applicable jurisdiction and of a secured creditor under Bankruptcy Laws of any
applicable jurisdiction (even if it involves multiple-representation,
self-contracting or conflict of interest).

(b) (i) So long as the Discharge of Senior Priority Obligations has not
occurred, each Second Priority Representative, on behalf of itself and each
Second Priority Secured Party under its Second Priority Debt Facility, agrees
that it will not take or receive any Common Senior Priority/Second Priority
Collateral or any proceeds of Common Senior Priority/Second Priority Collateral
in connection with the exercise of any right or remedy (including setoff) with
respect to any Common Senior Priority/Second Priority Collateral in respect of
Second Priority Debt Obligations and (ii) so long as the Discharge of Senior
Priority Obligations and the Discharge of Second Priority Debt Obligations have
not occurred, each Senior Subordinated Priority Representative, on behalf of
itself and each Senior Subordinated Priority Party under its Senior Subordinated
Priority Debt Facility, agrees that it will not take or receive any Common
Collateral or any proceeds of Common Collateral in connection with the exercise
of any right or remedy (including setoff) with respect to any Common Collateral
in respect of Senior Subordinated Priority Debt Obligations. Without limiting
the generality of the foregoing and except as expressly provided in the provisos
to Section 3.01(a), (x) subject to clause (H) of the proviso to Section 3.01(a),
unless and until the Discharge of Senior Priority Obligations has occurred, the
sole right of the Second Priority Representatives and the Second Priority
Secured Parties with respect to the Common Senior Priority/Second Priority
Collateral is to hold a Lien on the Common Senior Priority/Second Priority
Collateral in respect of Second Priority Debt Obligations pursuant to the Second
Priority Debt Documents and (y) subject to clause (I) of the proviso to
Section 3.01(a), unless and until the Discharge of Senior Priority Obligations
and the Discharge of Second Priority Debt Obligations have occurred, the sole
right of the Senior Subordinated Priority Representatives and the Senior
Subordinated Priority Parties with respect to the Common Collateral is to hold a
Lien on the Common Collateral in respect of Senior Subordinated Priority Debt
Obligations pursuant to the Senior Subordinated Priority Debt Documents, in each
case for the period and to the extent granted therein and to receive in each
case a share of the proceeds thereof, if any, after the Discharge of Senior
Priority Obligations and the Discharge of Second Priority Debt Obligations have
occurred.

 

36



--------------------------------------------------------------------------------

(c) Subject to the provisos to Section 3.01(a), (i) each Second Priority
Representative, for itself and on behalf of each Second Priority Secured Party
under its Second Priority Debt Facility, agrees that neither such Second
Priority Representative nor any such Second Priority Secured Party will take any
action that would hinder, delay or interfere with any Enforcement Action by any
Senior Priority Representative or any Senior Priority Secured Party, including
any Disposition of the Collateral, whether by foreclosure or otherwise, (ii) the
HY Proceeds Loan Creditor and each Senior Subordinated Priority Representative,
for itself and on behalf of each Senior Subordinated Priority Party under its
Senior Subordinated Priority Debt Facility, agrees that none of the HY Proceeds
Loan Creditor, such Senior Subordinated Priority Representative or any such
Senior Subordinated Priority Party will take any action that would hinder, delay
or interfere with any Enforcement Action by any Senior Priority Representative
or any Senior Priority Secured Party, including any Disposition of the Common
Collateral, whether by foreclosure or otherwise, and (iii) each Second Priority
Representative (for itself and on behalf of each Second Priority Secured Party
under its Second Priority Debt Facility), the HY Proceeds Loan Creditor and each
Senior Subordinated Priority Representative (for itself and on behalf of each
Senior Subordinated Priority Party under its Senior Subordinated Priority Debt
Facility), hereby waives any and all rights it or any such Second Priority
Secured Party or Senior Subordinated Priority Party (as applicable) may have as
a junior lien creditor or otherwise to object to the manner in which the Senior
Priority Representatives or the Senior Priority Secured Parties seek to enforce
or collect the Senior Priority Obligations or the Liens granted on any of the
Senior Priority Collateral, regardless of whether any action or failure to act
by or on behalf of any Senior Priority Representative or any other Senior
Priority Secured Party is adverse to the interests of the Second Priority
Secured Parties or the Senior Subordinated Priority Parties.

(d) Each Second Priority Representative and each Senior Subordinated Priority
Representative hereby acknowledges and agrees that no covenant, agreement or
restriction contained in any Second Priority Debt Document or Senior
Subordinated Priority Debt Document (as applicable) shall be deemed to restrict
in any way the rights and remedies of the Senior Priority Representatives or the
Senior Priority Secured Parties with respect to the Senior Priority Collateral
as set forth in this Agreement and the Senior Priority Debt Documents.

(e) Until the Discharge of Senior Priority Obligations, except as expressly
provided in the provisos to Section 3.01(a), the Designated Senior Priority
Representative shall have the exclusive right to exercise any right or remedy
with respect to the Common Senior Priority/Second Priority Collateral, the
Common Collateral and any other Senior Priority Collateral and shall have the
exclusive right to determine and direct the time, method and place for
exercising such right or remedy or conducting any proceeding with respect
thereto; provided, however, that (i) any Second Priority Representative and the
Second Priority Secured Parties may exercise any of their rights or remedies
with respect to the Common Senior Priority/Second Priority Collateral and
(ii) any Senior Subordinated Priority Representative and the Senior Subordinated
Priority Parties may exercise any of their rights or remedies with respect to
the Common Collateral, in each case to the extent permitted by the provisos in
Section 3.01(a) and Sections 6.01 and 6.03.

(f) (i) Following the Discharge of Senior Priority Obligations or (ii) to the
extent that the Second Priority Secured Parties are then permitted to enforce or
require the enforcement of the Collateral under this Section 3.01 and the other
provisions of this Agreement, the Second Priority Secured Parties shall have all
of the rights provided to the Senior Priority Secured Parties (as applicable)
under this Section 3.01 mutatis mutandis (at the cost of the Debtors in
accordance with the terms of the applicable Second Priority Debt Document and
without any consent, sanction, authority or further confirmation from any Second
Priority Secured Party, Senior Subordinated Priority Party, Intra-Group Lender,
Debtor or the Honeywell Indemnitee).

 

37



--------------------------------------------------------------------------------

(g) (i) Following the Discharge of Senior Priority Obligations and the Discharge
of Second Priority Debt Obligations or (ii) to the extent that the Senior
Subordinated Secured Parties are then permitted to enforce or require the
enforcement of the Collateral under this Section 3.01 and the other provisions
of this Agreement, the Senior Subordinated Secured Priority Secured Parties
shall have all of the rights provided to the Senior Priority Secured Parties (as
applicable) under this Section 3.01 mutatis mutandis (at the cost of the Debtors
in accordance with the terms of the applicable Senior Subordinated Priority Debt
Document and without any consent, sanction, authority or further confirmation
from any Senior Subordinated Priority Party, Intra-Group Lender, Debtor or the
Honeywell Indemnitee).

(h) Notwithstanding anything in this Agreement or any other Senior Priority Debt
Document or Second Priority Debt Document or Senior Subordinated Priority Debt
Document to the contrary, the restrictions in this Section 3.01 will not apply
with respect to any Enforcement Action set out in paragraph (a)(i), (a)(ii),
(a)(iii), or (a)(iv) of that definition which is taken by a Senior Subordinated
Notes Secured Party against a Notes Issuer in respect of the Senior Subordinated
Notes Indenture Obligations.

SECTION 3.02. Cooperation.

(a) Subject to the provisos to Section 3.01(a), each Second Priority
Representative, on behalf of itself and each Second Priority Secured Party under
its Second Priority Debt Facility, agrees that, unless and until the Discharge
of Senior Priority Obligations has occurred, it will not commence, or join with
any Person (other than the Senior Priority Secured Parties and the Senior
Priority Representatives upon the request of the Designated Senior Priority
Representative) in commencing, any enforcement, collection, execution, levy or
foreclosure action or proceeding with respect to any Lien held by it in the
Common Senior Priority/Second Priority Collateral under any of the Second
Priority Debt Documents or otherwise in respect of the Second Priority Debt
Obligations.

(b) Subject to the provisos to Section 3.01(a), the HY Proceeds Loan Creditor
and each Senior Subordinated Priority Representative, on behalf of itself and
each Senior Subordinated Priority Party under its Senior Subordinated Priority
Debt Facility, agrees that, unless and until the Discharge of Senior Priority
Obligations and Second Priority Debt Obligations has occurred, it will not
commence, or join with any Person (other than (i) prior to the Discharge of
Senior Priority Obligations, the Senior Priority Secured Parties and the Senior
Priority Representatives upon the request of the Designated Senior Priority
Representative and (ii) following the Discharge of Senior Priority Obligations,
the Second Priority Secured Parties and the Second Priority Representatives upon
the request of the Designated Second Priority Representative) in commencing, any
enforcement, collection, execution, levy or foreclosure action or proceeding
with respect to any Lien held by it in the Common Collateral under any of the
Senior Subordinated Priority Debt Documents or otherwise in respect of the
Senior Subordinated Priority Debt Obligations.

SECTION 3.03. Actions upon Breach.

Should any Second Priority Representative, Senior Subordinated Priority
Representative, Second Priority Secured Party or Senior Subordinated Priority
Party contrary to this Agreement, in any way take, attempt to take or threaten
to take any Enforcement Action or other action with respect to the Collateral
(including any attempt to realize upon or enforce any remedy with respect to
this Agreement) or fail to take any action required by this Agreement, (i) any
Senior Priority Representative or other Senior Priority Secured Party (in its or
their own name or in the name of a Borrower or any other Debtor) may obtain
relief against such Second Priority Representative or such Second Priority
Secured Party, and (ii) any Non-Subordinated Priority Party (in its or their own
name or in the name of a Borrower or any other Debtor) may obtain relief against
such Senior Subordinated Priority Representative or Senior

 

38



--------------------------------------------------------------------------------

Subordinated Priority Party. Each Second Priority Representative (on behalf of
itself and each Second Priority Secured Party under its Second Priority Debt
Facility) and each Senior Subordinated Priority Representative (on behalf of
itself and each Senior Subordinated Priority Party under its Senior Subordinated
Priority Debt Facility) hereby (i) agrees that (A) the Senior Priority Secured
Parties’ damages from the actions of the Non-Senior Priority Parties or (B) the
Non-Subordinated Priority Parties’ damages from the actions of the Senior
Subordinated Priority Representatives may, in each case, at that time be
difficult to ascertain and may be irreparable and waives any defense that the
Senior Priority Secured Parties, Second Priority Secured Parties or Senior
Subordinated Priority Parties (as applicable) cannot demonstrate damage or be
made whole by the awarding of damages and (ii) irrevocably waives any defense
based on the adequacy of a remedy at law and any other defense that might be
asserted to bar the remedy of specific performance in any action that may be
brought by any Senior Priority Secured Party or any Non-Senior Priority Party.

SECTION 3.04. Appointment of the Designated Senior Priority Representative.

Each Senior Priority Representative and each Senior Priority Secured Party
agrees, solely as among themselves in such capacity and solely for their mutual
benefit, that the Senior Priority Representative designated as the Designated
Senior Priority Representative (or any Person authorized by the Designated
Senior Priority Representative) shall have the sole right and power, as among
the Senior Priority Representatives and Senior Priority Secured Parties, to take
and direct any right or remedy with respect to Senior Priority Collateral in
accordance with the terms of this Agreement and the relevant Collateral
Documents. Notwithstanding anything herein to the contrary, the Designated
Senior Priority Representative has no obligation to act hereunder unless
instructed to do so by the Majority Senior Priority Secured Parties. No Senior
Priority Secured Party, other than the Designated Senior Priority Representative
(or any Person authorized by the Designated Senior Priority Representative)
(subject to the provisions of this Agreement), may commence any judicial or
non-judicial foreclosure proceedings with respect to, seek to have a trustee,
receiver, receiver and manager, liquidator or similar official appointed for or
over, attempt any action to take possession of, exercise any right, remedy or
power with respect to, or otherwise take any action to enforce its security
interest in or realize upon, or take any other action available to it in respect
of, any Senior Priority Collateral, whether under any Additional Senior Priority
Debt Document, applicable law or otherwise. The Designated Senior Priority
Representative shall act for the Senior Priority Secured Parties as provided in
this Agreement, and shall be entitled to so act at the direction or with the
consent of Majority Senior Priority Secured Parties.

SECTION 3.05. Appointment of the Designated Second Priority Representative.

Each Second Priority Representative and Second Priority Secured Party agrees,
solely as among themselves in such capacity and solely for their mutual benefit,
that the Second Priority Representative designated as the Designated Second
Priority Representative (or any Person designated by the Designated Second
Priority Representative) shall have the sole right and power, as among the
Second Priority Representatives and Second Priority Secured Parties, to take and
direct any right or remedy with respect to Second Priority Collateral in
accordance with the terms of this Agreement and the relevant Collateral
Documents. Notwithstanding anything herein to the contrary, the Designated
Second Priority Representative has no obligation to act hereunder unless
instructed to do so by the Majority Second Priority Secured Parties. As among
the Second Priority Secured Parties, no Second Priority Secured Party, other
than the Designated Second Priority Representative (or any Person acting upon
the instruction of the Designated Second Priority Representative) (subject to
the provisions of this Agreement), may commence any judicial or non-judicial
foreclosure proceedings with respect to, seek to have a trustee, receiver,
liquidator or similar official appointed for or over, attempt any action to take
possession of, exercise any right, remedy or power with respect to, or otherwise
take any action to enforce

 

39



--------------------------------------------------------------------------------

its security interest in or realize upon, or take any other action available to
it in respect of, any Second Priority Collateral, whether under any Second
Priority Debt Document, applicable law or otherwise. The Designated Second
Priority Representative shall act for the Second Priority Secured Parties as
provided in this Agreement, and shall be entitled to so act at the direction or
with the consent of Majority Second Priority Secured Parties.

SECTION 3.06. Appointment of the Designated Senior Subordinated Priority
Representative.

Each Senior Subordinated Priority Representative and Senior Subordinated Secured
Party agrees, solely as among themselves in such capacity and solely for their
mutual benefit, that the Senior Subordinated Priority Representative designated
as the Designated Senior Subordinated Priority Representative (or any Person
designated by the Designated Senior Subordinated Priority Representative) shall
have the sole right and power, as among the Senior Subordinated Priority
Representatives and Senior Subordinated Priority Parties, to take and direct any
right or remedy with respect to Senior Subordinated Priority Collateral in
accordance with the terms of this Agreement and the relevant Collateral
Documents. Notwithstanding anything herein to the contrary, the Designated
Senior Subordinated Priority Representative has no obligation to act hereunder
unless instructed to do so by the Majority Senior Subordinated Priority Secured
Parties. As among the Senior Subordinated Priority Parties, no Senior
Subordinated Priority Party, other than the Designated Senior Subordinated
Priority Representative (or any Person acting upon the instruction of the
Designated Senior Subordinated Priority Representative) (subject to the
provisions of this Agreement), may commence any judicial or non-judicial
foreclosure proceedings with respect to, seek to have a trustee, receiver,
liquidator or similar official appointed for or over, attempt any action to take
possession of, exercise any right, remedy or power with respect to, or otherwise
take any action to enforce its security interest in or realize upon, or take any
other action available to it in respect of, any Senior Subordinated Priority
Collateral, whether under any Senior Subordinated Priority Debt Document,
applicable law or otherwise. The Designated Senior Subordinated Priority
Representative shall act for the Senior Subordinated Priority Parties as
provided in this Agreement, and shall be entitled to so act at the direction or
with the consent of the Majority Senior Subordinated Priority Secured Parties.

ARTICLE 4

PAYMENTS

SECTION 4.01. Application of Proceeds.

Regardless of whether an Insolvency or Liquidation Proceeding has been
commenced, (i) the Collateral or proceeds thereof received in connection with
the sale or other disposition of, or collection on, such Collateral upon the
exercise of remedies and (ii) any other amounts (subject to the rights of the
Senior Priority Secured Parties under the Senior Priority Debt Documents) paid
over to the Designated Senior Priority Representative (or, following the
Discharge of Senior Priority Obligations, the Designated Second Priority
Representative, or, following the Discharge of Senior Priority Obligations and
the Discharge of Second Priority Debt Obligations, the Designated Senior
Subordinated Priority Representative) in accordance with this Agreement
(including in respect of Guarantee Liabilities) (A) first, shall be applied to
the payment in full in cash of all fees and expenses incurred in connection with
the exercise of any rights or remedies permitted hereunder owing to the Senior
Secured Collateral Agent (in its capacity as such) pursuant to the terms of any
Senior Priority Debt Document, (B) second, shall be applied by the Designated
Senior Priority Representative to the Senior Priority Obligations in such order
as specified in Section 12.01, until the Discharge of Senior Priority
Obligations has occurred, (C) third, upon the Discharge of Senior Priority
Obligations, shall be applied by the Designated Second Priority

 

40



--------------------------------------------------------------------------------

Representative to the Second Priority Debt Obligations in such order as
specified in Section 13.01, until the Discharge of Second Priority Debt
Obligations has occurred, (D) fourth, upon the Discharge of Senior Priority
Obligations and the Discharge of Second Priority Debt Obligations, shall be
applied by the Designated Senior Subordinated Priority Representative, to the
Senior Subordinated Priority Debt Obligations in such order as specified in
Section 14.01 until the Discharge of Senior Subordinated Priority Debt
Obligations has occurred, (E) fifth, upon the Discharge of Senior Priority
Obligations, Discharge of Second Priority Debt Obligations and Discharge of
Senior Subordinated Priority Debt Obligations, shall be applied by the Honeywell
Indemnitee to the Honeywell Indemnity Obligations in accordance with the terms
of the Honeywell Indemnity Documents until the Honeywell Indemnity Obligations
have been paid in full or otherwise satisfied or discharged in accordance with
the terms thereof, (F) sixth, if none of the Debtors is under any further actual
or contingent liability under any Senior Priority Debt Document, Second Priority
Debt Document, Senior Subordinated Priority Debt Document or Honeywell Indemnity
Document, shall be applied in payment or distribution to any Person to whom the
Applicable Designated Representative is obliged to pay or distribute in priority
to any Debtor and (G) seventh, the balance, if any, shall be applied in payment
or distribution to the relevant Debtor. Upon (x) the Discharge of Senior
Priority Obligations, each applicable Senior Priority Representative shall
deliver promptly to the Designated Second Priority Representative any Common
Senior Priority/Second Priority Collateral or proceeds thereof or amounts
otherwise received in accordance with this Agreement held by it in the same form
as received, with any necessary endorsements, or as a court of competent
jurisdiction may otherwise direct and (y) the Discharge of Senior Priority
Obligations and the Discharge of Second Priority Debt Obligations, each
applicable Senior Priority Representative and Second Priority Representative
shall deliver promptly to the Designated Senior Subordinated Priority
Representative any Common Collateral or proceeds thereof or amounts otherwise
received in accordance with this Agreement held by it in the same form as
received, with any necessary endorsements, or as a court of competent
jurisdiction may otherwise direct.

SECTION 4.02. Payments Over

(a) Subject, in the case of a Notes Trustee, to Section 15.25, if at any time
any Creditor (other than a Senior Priority Secured Party) receives or recovers
from any member of the Group (other than in accordance with Section 4.01): (i)
any Collateral or proceeds thereof in connection with the exercise by any
Creditor of any right or remedy (including setoff) relating to the Collateral;
(ii) any Payment or distribution of, or on account of or in relation to any of
the Guarantee Liabilities; (iii) any Payment or distribution of, or on account
of or in relation to any of the Liabilities which is prohibited by the terms of
this Agreement; (iv) (other than after the occurrence of any Insolvency or
Liquidation Proceeding in respect of that member of the Group) any amount on
account of, or in relation to, any of the Liabilities after a Distress Event
(other than a Distress Event which is constituted by a Creditor which is not a
Representative exercising an acceleration right (howsoever described) to demand
repayment of any Obligations); or (v) any distribution in cash or in kind or
Payment by a Non-U.S. Debtor of, or on account of or in relation to, any of the
Liabilities which is made as a result of, or after the occurrence of, a Non-U.S.
Insolvency Event in respect of such Non-U.S. Debtor, then such Collateral or
amount shall, in each case, be segregated and held in trust or, to the extent
the concept of trust is not recognized in the relevant jurisdiction, held on
behalf of and for the benefit of and forthwith paid over to (a) so long as the
Discharge of Senior Priority Obligations has not occurred, the Designated Senior
Priority Representative for the benefit of the Senior Priority Secured Parties,
(b) upon the Discharge of Senior Priority Obligations and so long as the
Discharge of Second Priority Debt Obligations has not occurred, the Designated
Second Priority Representative for the benefit of the Second Priority Secured
Parties, (c) upon the Discharge of Second Priority Debt Obligations and so long
as the Discharge of Senior Subordinated Priority Debt Obligations has not
occurred, to the Designated Senior Subordinated Priority Representative for the
benefit of the Senior Subordinated Priority Parties, in each case in the same
form as received, with

 

41



--------------------------------------------------------------------------------

any necessary endorsements, or as a court of competent jurisdiction may
otherwise direct. The Designated Senior Priority Representative, the Designated
Second Priority Representative or the Designated Senior Subordinated Priority
Representative (as applicable) is hereby authorized to make any such
endorsements as agent for each of the Creditors (other than the Senior Priority
Secured Parties) (as applicable). This authorization is coupled with an interest
and is irrevocable.

(b) Section 4.02(a) shall not apply to any receipt or recovery from a Notes
Issuer in respect of the Senior Subordinated Notes Indenture Obligations from
assets which do not constitute Collateral.

SECTION 4.03. Second Priority Payment Stop Notices and Automatic Block Events

(a) So long as the Discharge of Senior Priority Obligations has not occurred,
Holdings shall not, and shall procure that no other member of the Group will,
make any Payment of the Second Priority Debt Obligations if (x) a Senior
Priority Payment Default has occurred and is continuing or (y) a Second Priority
Payment Stop Notice is outstanding, except if and to the extent the payment is
not otherwise prohibited under the Debt Documents and: (i) the Payment is of any
fees, costs, taxes and expenses of a Second Priority Representative payable to
such Second Priority Representative for its own account pursuant to the relevant
Second Priority Debt Documents or any engagement letter between a Second
Priority Representative and a Debtor (including any amount payable to a Second
Priority Representative by way of indemnity, remuneration or reimbursement for
expenses incurred) and the costs incurred by a Second Priority Representative in
connection with any actual or attempted Enforcement Action which is permitted by
this Agreement; (ii) (A) an event of default under, and as defined in, the
Second Priority Debt Documents has occurred and is continuing and the Payment is
of any commercially reasonable fees, costs, taxes and expenses of a Second
Priority Representative or any third party professional advisers payable by the
Second Priority Secured Parties in respect of restructuring advice or valuations
relating to the Group (other than those payable in connection with disputing any
aspect of a Distressed Disposal, an appropriation or a Debt Disposal or any
provision of a Senior Priority Debt Document, a Second Priority Debt Document or
this Agreement and excluding any fees, costs, taxes or expenses incurred in
connection with any current, threatened or pending litigation against any Senior
Priority Secured Party or any Affiliate of any Senior Priority Secured Party)
and (B) no Senior Priority Payment Default has occurred and is continuing;
(iii) the Payment is of any reasonable costs, commissions, taxes, and expenses
not the subject of limb (ii) above incurred in respect of (or reasonably
incidental to) any Second Priority Debt Documents and its related finance
documents (including in relation to any reporting or listing requirements under
such Second Priority Debt Document or its related finance documents); (iv) the
Payment is of an amendment, consent and/or waiver fee in respect of any consent
granted under, or waiver or amendment of any provision of, a Second Priority
Debt Document in an amount which, when expressed as a percentage of the
principal amount of the Second Priority Debt Obligations (or the affected
principal amount), does not exceed the amount of the corresponding amendment,
consent and/or waiver fee which has been paid to the Senior Priority Secured
Parties under each relevant Senior Priority Debt Document (when expressed as a
percentage of the principal amount of the Senior Priority Obligations owed to
the Senior Priority Secured Parties (or the affected principal amount)); (v) the
capitalization of interest or the issuance of a non-cash pay financial
instrument evidencing the same which is subordinated to the Senior Priority
Obligations pursuant to this Agreement on the same terms as the Second Priority
Debt Obligations; (vi) any closing payment due pursuant to any notes purchase
agreement (or equivalent) that is a Second Priority Debt Document or other
upfront fees due in respect of any credit agreement that is a Second Priority
Debt Document to the extent such closing payment or upfront fees are financed by
the proceeds from the relevant Second Priority Debt Document; (vii) if the
Senior Priority Obligations are being refinanced simultaneously, the Payment is
funded directly or indirectly with the proceeds of indebtedness permitted under
the Debt Documents (after giving pro forma effect to such incurrence and the
application of such indebtedness) or (viii) the Designated Senior Priority
Representative gives prior consent to that Payment being made.

 

42



--------------------------------------------------------------------------------

(b) A Second Priority Payment Stop Notice is “outstanding” during the period
from the date on which, following the occurrence of an Event of Default (other
than a Senior Priority Payment Default) under, and as defined in, the Senior
Secured Credit Agreement (or any similar event of default provisions of any
Additional Senior Priority Debt Document) that is continuing and has not been
remedied or waived (a “Second Priority Payment Stop Event”), the relevant Senior
Priority Representative issues a notice (a “Second Priority Payment Stop
Notice”) to the Second Priority Representatives (with a copy to Holdings)
advising that a Second Priority Payment Stop Event has occurred and is
continuing and suspending Payments of the Second Priority Debt Obligations
(other than those permitted under clause (a) above during such time) until the
first to occur of: (i) the date which is 120 days after the date of issue of
that Second Priority Payment Stop Notice; (ii) if the Second Priority
Representative issues the notice referred to in clause (ii) of the definition of
“Second Priority Enforcement Date” to the relevant Senior Priority
Representative after the issue of a Second Priority Payment Stop Notice, the
Second Priority Enforcement Date; (iii) the date on which the relevant Second
Priority Payment Stop Event in respect of which that Second Priority Payment
Stop Notice was issued is no longer continuing; (iv) the date on which the
relevant Senior Priority Representative cancels that Second Priority Payment
Stop Notice by notice to the relevant Second Priority Representatives (with a
copy to Holdings); and (v) the date on which the Discharge of Senior Priority
Obligations has occurred.

(c) Subject to clause (d) below: (i) no Second Priority Payment Stop Notice may
be served by a Senior Priority Representative in reliance on a particular Second
Priority Payment Stop Event more than 120 days after the relevant Senior
Priority Representative receives a notice under the relevant Senior Priority
Debt Document advising of the occurrence of the Event of Default (under, and as
defined in, the Senior Secured Credit Agreement or any similar event of default
provisions of any Additional Senior Priority Debt Document) constituting that
Second Priority Payment Stop Event; (ii) no more than one Second Priority
Payment Stop Notice may be served by a Senior Priority Representative with
respect to the same event or set of circumstances and (iii) no more than one
Second Priority Payment Stop Notice may be served in any period of 365 days.

(d) If a Senior Priority Representative is instructed to serve (or cancel) a
Second Priority Payment Stop Notice under clause (b) above, it shall also serve
an (or, as the case may be, cancel each) equivalent Second Priority Payment Stop
Notice in respect of any other Second Priority Debt Obligations.

(e) Any failure to make a Payment due under the Second Priority Debt Documents
as a result of the issue of a Second Priority Payment Stop Notice or the
occurrence of a Senior Priority Payment Default shall not prevent: (i) the
occurrence of an event of default under, and as defined in, any Second Priority
Debt Document as a consequence of that failure to make a Payment in relation to
the relevant Second Priority Debt Document; or (ii) the issue by a Second
Priority Representative of the notice referred to in clause (ii) of the
definition of “Second Priority Enforcement Date”.

(f) No Debtor shall be released from the liability to make any Payment
(including of default interest which shall continue to accrue) under any Second
Priority Debt Document by the operation of clauses (a) to (e) above even if its
obligation to make that Payment is restricted at any time by the terms of any of
those clauses; and the accrual and (if applicable) capitalization of interest in
accordance with the Second Priority Debt Documents shall continue
notwithstanding the issue of a Second Priority Payment Stop Notice or the
occurrence of a Senior Priority Payment Default.

 

43



--------------------------------------------------------------------------------

(g) If: (i) at any time following the issue of a Second Priority Payment Stop
Notice or the occurrence of a Senior Priority Payment Default, that Second
Priority Payment Stop Notice ceases to be outstanding and/or (as the case may
be) the Senior Priority Payment Default ceases to be continuing; and (ii) the
relevant Debtor then promptly pays to the relevant Second Priority Secured
Parties an amount equal to any Payments which had accrued under the Second
Priority Debt Documents and which would have been permitted to be paid under
this Agreement but for that Second Priority Payment Stop Notice or Senior
Priority Payment Default, then any event of default under, and as defined in,
any Debt Document (including any cross-default or similar provision) which may
have occurred as a result of that suspension of Payments shall be waived and any
notice which may have been issued by a Second Priority Representative pursuant
to clause (ii) of the definition of “Second Priority Enforcement Date” as a
result of that event of default shall be deemed to be cancelled, in each case,
without any further action being required on the part of the Secured Parties and
notwithstanding the terms of any Debt Document.

(h) So long as the Discharge of Senior Priority Obligations has not occurred,
Holdings shall not, and shall procure that no other member of the Group will,
enter into any Debt Purchase Transaction in respect of the Second Priority Debt
Obligations or beneficially own all or any part of the share capital of a
company that is a Second Priority Secured Party or a party to a Debt Purchase
Transaction in respect of the Second Priority Debt Obligations at any time that
a Senior Priority Payment Default has occurred and is continuing or a Senior
Priority Payment Stop Notice is outstanding.

SECTION 4.04. Senior Subordinated Payment Stop Notices and Automatic Blocking
Events.

(a) So long as the Discharge of Senior Priority Obligations and the Discharge of
Second Priority Debt Obligations has not occurred, Holdings shall not, and shall
procure that no other member of the Group will, make any Payment of the Senior
Subordinated Priority Debt Obligations if (x) a Senior Priority Payment Default
has occurred and is continuing; (y) a Second Priority Payment Default has
occurred and is continuing; or (z) a Senior Subordinated Priority Payment Stop
Notice is outstanding, except if and to the extent the payment is not otherwise
prohibited under the Debt Documents and: (i) the Payment is of any fees, costs,
taxes and expenses of a Senior Subordinated Priority Representative payable to
such Senior Subordinated Priority Representative for its own account pursuant to
the relevant Senior Subordinated Priority Debt Documents or any engagement
letter between a Senior Subordinated Priority Representative and a Debtor
(including any amount payable to a Senior Subordinated Priority Representative
by way of indemnity, remuneration or reimbursement for expenses incurred) and
the costs incurred by a Senior Subordinated Priority Representative in
connection with any actual or attempted Enforcement Action which is permitted by
this Agreement; (ii) (A) an event of default under, and as defined in, the
Senior Subordinated Priority Debt Documents has occurred and is continuing and
the Payment is of any commercially reasonable fees, costs, taxes and expenses of
a Senior Subordinated Priority Representative or any third party professional
advisers payable by the Senior Subordinated Priority Secured Parties in respect
of restructuring advice or valuations relating to the Group (other than those
payable in connection with disputing any aspect of a Distressed Disposal, an
appropriation or a Debt Disposal or any provision of a Senior Priority Debt
Document, a Second Priority Debt Document, a Senior Subordinated Priority Debt
Document or this Agreement and excluding any fees, costs, taxes or expenses
incurred in connection with any current, threatened or pending litigation
against any Senior Priority Secured Party, any Affiliate of any Senior Priority
Secured Party, any Second Priority Secured Party or any Affiliate of any Second
Priority Secured Party) and (B) no Senior Priority Payment Default or Second
Priority Payment Default has occurred and is continuing; (iii) the Payment is of
any reasonable costs, commissions, taxes, and expenses not the subject of limb
(ii) above incurred in respect of (or reasonably incidental to) any Senior
Subordinated Priority Debt Document and its related finance documents (including
in relation to any reporting or listing requirements under such Senior
Subordinated Priority Debt Document or its related finance documents); (iv) the
Payment is of an amendment, consent and/or waiver fee in respect of any consent
granted under, or waiver or amendment of any provision of, a Senior Subordinated
Priority Debt Document in an amount which, when expressed as a percentage of the

 

44



--------------------------------------------------------------------------------

principal amount of the Senior Subordinated Priority Debt Obligations (or the
affected principal amount), does not exceed the amount of the corresponding
amendment, consent and/or waiver fee which has been paid to (A) the Senior
Priority Secured Parties under each relevant Senior Priority Debt Document (when
expressed as a percentage of the principal amount of the Senior Priority
Obligations owed to the Senior Priority Secured Parties (or the affected
principal amount) or (B) if no such fee is paid to the Senior Priority Secured
Parties, the Second Priority Secured Parties under each relevant Second Priority
Debt Document (when expressed as a percentage of the principal amount of the
Second Priority Debt Obligations owed to the Second Priority Secured Parties (or
the affected principal amount)); (v) the capitalization of interest or the
issuance of a non-cash pay financial instrument evidencing the same which is
subordinated to the Non-Subordinated Priority Obligations pursuant to this
Agreement on the same terms as the Senior Subordinated Priority Debt
Obligations; (vi) any closing payment due pursuant to any notes purchase
agreement (or equivalent) that is a Senior Subordinated Priority Debt Document
or other upfront fees due in respect of any credit agreement that is a Senior
Subordinated Priority Debt Document to the extent such closing payment or
upfront fees are financed by the proceeds from the relevant Senior Subordinated
Priority Debt Documents; (vii) if the Non-Subordinated Priority Obligations are
being refinanced simultaneously, the Payment is funded directly or indirectly
with the proceeds of indebtedness permitted under the Debt Documents (after
giving pro forma effect to such incurrence and the application of such
indebtedness); or (viii) the Designated Senior Priority Representative and the
Designated Second Priority Representative gives prior consent to that Payment
being made.

(b) A Senior Subordinated Priority Payment Stop Notice is “outstanding” during
the period from the date on which, following the occurrence of an event of
default (other than a Senior Priority Payment Default or a Second Priority
Payment Default) under, and as defined in, any Senior Priority Debt Document or
any Second Priority Debt Document that is continuing and has not been remedied
or waived (a “Senior Subordinated Priority Payment Stop Event”), the relevant
Senior Priority Representative and/or the relevant Senior Priority
Representative issues a notice (a “Senior Subordinated Priority Payment Stop
Notice”) to a Senior Subordinated Priority Representative (with a copy to
Holdings) advising that a Senior Subordinated Priority Payment Stop Event has
occurred and is continuing and suspending Payments of the Senior Subordinated
Priority Debt Obligations (other than those permitted under clause (a) above
during such time) until the first to occur of: (i) the date which is 120 days
after the date of issue of that Senior Subordinated Priority Payment Stop Notice
(or, if two Senior Subordinated Payment Stop Notices have been issued, the date
which is 120 days after the date of issue of the later Senior Subordinated
Payment Stop Notice); (ii) if the Senior Subordinated Priority Representative
issues the notice referred to in clause (ii) of the definition of “Senior
Subordinated Priority Enforcement Date” to the relevant Senior Priority
Representative and the Relevant Second Priority Representative after the issue
of a Senior Subordinated Priority Payment Stop Notice, the Senior Subordinated
Priority Enforcement Date; (iii) the date on which the relevant Senior
Subordinated Priority Payment Stop Event(s) in respect of which that Senior
Subordinated Priority Payment Stop Notice was issued is no longer continuing;
(iv) the date on which the relevant Senior Priority Representative and the
relevant Second Priority Representative (as applicable) cancels that Senior
Subordinated Priority Payment Stop Notice by notice to the relevant Senior
Subordinated Priority Representatives (with a copy to Holdings); and (v) the
date on which the Discharge of Senior Priority Obligations and/or the Discharge
of the Second Priority Debt Obligations (as applicable) has occurred.

(c) Subject to clause (d) below: (i) no Senior Subordinated Priority Payment
Stop Notice may be served by a Senior Priority Representative in reliance on a
particular Senior Subordinated Priority Payment Stop Event more than 120 days
after the relevant Senior Priority Representative receives a notice under the
relevant Senior Priority Debt Document advising of the occurrence of the event
of default (under, and as defined in, the relevant Senior Priority Debt
Document) constituting that Senior Subordinated Priority Payment Stop Event;
(ii) no Senior Subordinated Priority Payment Stop Notice may be served by a
Second Priority Representative in reliance on a particular Senior Subordinated
Priority

 

45



--------------------------------------------------------------------------------

Payment Stop Event more than 120 days after the relevant Second Priority
Representative receives a notice under the relevant Second Priority Debt
Document advising of the occurrence of the event of default (under, and as
defined in, the relevant Second Priority Debt Document) constituting that Senior
Subordinated Priority Payment Stop Event; (iii) no more than one Senior
Subordinated Priority Payment Stop Notice may be served by a Senior Priority
Representative with respect to the same event or set of circumstances; and
(iv) no more than one Senior Subordinated Priority Payment Stop Notice may be
served by a Second Priority Representative with respect to the same event or set
of circumstances; (v) no more than one Senior Subordinated Priority Payment Stop
Notice may be served by a Senior Priority Representative in any period of 365
days; and (vi) no more than one Senior Subordinated Priority Payment Stop Notice
may be served by a Second Priority Representative in any period of 365 days.

(d) If a Senior Priority Representative or Second Priority Representative is
instructed to serve (or cancel) a Senior Subordinated Priority Payment Stop
Notice under clause (b) above, it shall also serve an (or, as the case may be,
cancel each) equivalent Senior Subordinated Priority Payment Stop Notice in
respect of any other Senior Subordinated Priority Debt Obligations.

(e) Any failure to make a Payment due under the Senior Subordinated Priority
Debt Documents as a result of the issue of a Senior Subordinated Priority
Payment Stop Notice or the occurrence of either a Senior Priority Payment
Default or a Second Priority Payment Default shall not prevent: (i) the
occurrence of an event of default under, and as defined in, any Senior
Subordinated Priority Debt Document as a consequence of that failure to make a
Payment in relation to the relevant Senior Subordinated Priority Debt Document;
or (ii) the issue by a Senior Subordinated Priority Representative of the notice
referred to in clause (ii) of the definition of “Senior Subordinated Priority
Enforcement Date”.

(f) No Debtor shall be released from the liability to make any Payment
(including of default interest which shall continue to accrue) under any Senior
Subordinated Priority Debt Document by the operation of clauses (a) to (e) above
even if its obligation to make that Payment is restricted at any time by the
terms of any of those clauses; and the accrual and (if applicable)
capitalization of interest in accordance with the Senior Subordinated Priority
Debt Documents shall continue notwithstanding the issue of a Senior Subordinated
Priority Payment Stop Notice or the occurrence of a Senior Priority Payment
Default and/or a Second Priority Payment Default.

(g) If: (i) at any time following the issue of a Senior Subordinated Priority
Payment Stop Notice, the occurrence of a Senior Priority Payment Default or the
occurrence of a Second Priority Payment Default, that Senior Subordinated
Priority Payment Stop Notice ceases to be outstanding and/or (as the case may
be) the Senior Priority Payment Default and/or the Second Priority Payment
Default (as applicable) ceases to be continuing; and (ii) the relevant Debtor
then promptly pays to the relevant Senior Subordinated Priority Secured Parties
an amount equal to any Payments which had accrued under the Senior Subordinated
Priority Debt Documents and which would have been permitted to be paid under
this Agreement but for that Senior Subordinated Priority Payment Stop Notice,
Senior Priority Payment Default and/or Second Priority Payment Default, then any
event of default under, and as defined in, any Debt Document (including any
cross-default or similar provision) which may have occurred as a result of that
suspension of Payments shall be waived and any notice which may have been issued
by a Senior Subordinated Priority Representative pursuant to clause (ii) of the
definition of “Senior Subordinated Priority Enforcement Date” as a result of
that event of default shall be deemed to be cancelled, in each case, without any
further action being required on the part of the Secured Parties and
notwithstanding the terms of any Debt Document.

 

46



--------------------------------------------------------------------------------

(h) So long as the Discharge of Senior Priority Obligations and the Discharge of
Second Priority Debt Obligations has not occurred, Holdings shall not, and shall
procure that no other member of the Group will, enter into any Debt Purchase
Transaction in respect of the Senior Subordinated Priority Debt Obligations or
beneficially own all or any part of the share capital of a company that is a
Senior Subordinated Priority Secured Party or a party to a Debt Purchase
Transaction in respect of the Senior Subordinated Priority Debt Obligations at
any time that a Senior Priority Payment Default has occurred and is continuing,
a Second Priority Payment Default has occurred and is continuing, a Senior
Priority Payment Stop Notice is outstanding and/or a Second Priority Payment
Stop Notice is outstanding.

ARTICLE 5

OTHER AGREEMENTS

SECTION 5.01. Releases

(a) In connection with any Distressed Disposal by the Designated Senior Priority
Representative in each case, prior to the Discharge of Senior Priority
Obligations, the Designated Senior Priority Representative is irrevocably
authorized (at the cost of the Debtors in accordance with the terms of the
applicable Senior Priority Collateral Document and without any consent,
sanction, authority or further confirmation from any Senior Priority Secured
Party, the Designated Second Priority Representative, any Second Priority
Secured Party, the Designated Senior Subordinated Priority Representative, any
Senior Subordinated Priority Party, any Intra-Group Lender, any other Creditor,
the Honeywell Indemnitee, any unsecured creditor or any Debtor):

(i) to release any of its Liens on any part of the Collateral or any other claim
over the asset that is the subject of the Distressed Disposal, and the Liens or
any other claim over the asset that is the subject of the Distressed Disposal,
if any, of any Second Priority Representative or any Senior Subordinated
Priority Representative, for itself or for the benefit of the Second Priority
Secured Parties or the Senior Subordinated Priority Parties, and the Liens of
any Senior Priority Representative that is not the Designated Senior Priority
Representative, for the benefit of itself and the Senior Priority Secured
Parties on such asset, shall be automatically, unconditionally and
simultaneously released to the same extent as the Liens or other claims of the
Designated Senior Priority Representative, and the Designated Senior Priority
Representative is irrevocably authorized to execute and deliver or enter into
any release of such Liens or claims, and issue any letters of
non-crystallization of any floating charge as appropriate, that may, in the
discretion of the Designated Senior Priority Representative, be considered
necessary or desirable in connection with such releases;

(ii) if the asset which is the subject of such Distressed Disposal consists of
shares in the capital of any Debtor or member of the Group, to release (A) that
Debtor or member of the Group and any Subsidiary of that Debtor or member of the
Group from all or any part of its Guarantee Liabilities, its Senior Priority
Obligations, its Second Priority Debt Obligations, its Senior Subordinated
Priority Debt Obligations, its Honeywell Indemnity Obligations and/or its
Intra-Group Indebtedness, (B) any Liens granted by that Debtor or member of the
Group and any Subsidiary of that Debtor or member of the Group over any of its
assets, and (C) any other claim of any Senior Priority Secured Party, Second
Priority Secured Party, Senior Subordinated Priority Party, Intra-Group Lender,
or the Honeywell Indemnitee over that member of the Group’s assets or over the
assets of any Subsidiary of that member of the Group, in each case, on behalf of
the relevant Person;

 

47



--------------------------------------------------------------------------------

(iii) if the asset which is the subject of such Distressed Disposal consists of
shares in the capital of a Debtor or member of the Group and the Designated
Senior Priority Representative decides to dispose of all or any part of the
Senior Priority Obligations and/or Second Priority Debt Obligations and/or
Senior Subordinated Priority Debt Obligations and/or Honeywell Indemnity
Obligations and/or Intra-Group Indebtedness owed by such Debtor or member of the
Group or any Subsidiary of such member of the Group (the “Disposal
Obligations”), (A) if the Designated Senior Priority Representative does not
intend that any transferee of those Disposal Obligations (the “Transferee”) will
be treated as a Senior Priority Secured Party and/or Second Priority Secured
Party and/or Senior Subordinated Priority Party for the purposes of this
Agreement, to execute and deliver or enter into any agreement to dispose of all
or part of those Disposal Obligations providing that notwithstanding any other
provision of any Senior Priority Debt Document, any Secured Hedge Agreement, any
Second Priority Debt Document, any Senior Subordinated Priority Debt Document or
this Agreement, the Transferee shall not be treated as a Senior Priority Secured
Party and/or Second Priority Secured Party and/or Senior Subordinated Priority
Party for the purposes of this Agreement, and (B) if the Designated Senior
Priority Representative does intend that any Transferee will be treated as a
Senior Priority Secured Party and/or Second Priority Secured Party and/or Senior
Subordinated Priority Party for purposes of this Agreement, to execute and
deliver or enter into any agreement to dispose of all (and not part only) of the
Disposal Obligations owed to the Senior Priority Secured Parties and/or Second
Priority Secured Parties and/or Senior Subordinated Priority Party, as
applicable, and all or part of any other Liabilities, including any Intra-Group
Indebtedness, in each case, on behalf of the relevant Senior Priority Secured
Parties, Second Priority Secured Parties, Senior Subordinated Priority Parties,
Loan Parties, Intra-Group Lenders, Debtors and the Honeywell Indemnitee; and

(iv) if the asset which is disposed of consists of shares in the capital of a
member of the Group (the “Disposed Entity”) and the Designated Senior Priority
Representative decides to transfer to another Group member or Debtor (the
“Receiving Entity”) all or any part of the Disposed Entity’s obligations or any
obligations of any Subsidiary of that Disposed Entity in respect of Intra-Group
Indebtedness, to execute and deliver or enter into any agreement to (A) agree to
the transfer of all or part of the obligations in respect of any such
Intra-Group Indebtedness on behalf of the relevant creditors to which those
obligations are owed and on behalf of the parties which owe those obligations
and (B) to accept the transfer of all or part of the obligations in respect of
such Intra-Group Indebtedness on behalf of the Receiving Entity or Receiving
Entities to which the obligations in respect of such Intra-Group Indebtedness
are to be transferred.

The Designated Second Priority Representative (for itself or on behalf of any
such Second Priority Secured Parties), the Designated Senior Subordinated
Priority Representative (for itself or on behalf of any such Senior Subordinated
Priority Parties), the TLB Proceeds Loan Creditor, the HY Proceeds Loan
Creditor, the Honeywell Indemnitee and each Intra-Group Lender, promptly shall
execute and deliver to the Designated Senior Priority Representative or such
Group member such termination statements, releases and other documents as the
Designated Senior Priority Representative or such Group member may request to
effectively confirm the foregoing releases or transfers.

(b) (i) After the Discharge of Senior Priority Obligations or (ii) to the extent
that the Second Priority Secured Parties are then permitted to enforce or
require the enforcement of the Collateral under Section 3.01 and the other
provisions of this Agreement, in connection with any Distressed Disposal the
Designated Second Priority Representative shall have all of the rights provided
to the Designated Senior Priority Representative under Section 5.01(a) mutatis
mutandis (at the cost of the Debtors in accordance with the terms of the
applicable Second Priority Debt Document and without any consent, sanction,
authority or further confirmation from any Second Priority Secured Party, Senior
Subordinated Priority Party, Intra-Group Lender, Debtor or the Honeywell
Indemnitee); provided that, so long as the Discharge of the Senior Priority
Obligations has not occurred, any rights exercised by the Second Priority
Secured Parties (or the Designated Second Priority Representative on their
behalf) to release, transfer or otherwise take action with respect to Guarantee
Liabilities or Liabilities pursuant to Section 5.01(a) shall be subject to the
further condition that the Discharge of the Senior Priority Obligations occurs
immediately following that release, transfer or other action.

 

48



--------------------------------------------------------------------------------

(c) (i) After (x) the Discharge of Senior Priority Obligations and (y) the
Discharge of Second Priority Debt Obligations or (ii) to the extent that the
Senior Subordinated Priority Parties are then permitted to enforce or require
the enforcement of the Collateral under Section 3.01 and the other provisions of
this Agreement, in connection with any Distressed Disposal the Designated Senior
Subordinated Priority Representative shall have all of the rights provided to
the Designated Senior Priority Representative under Section 5.01(a) mutatis
mutandis (at the cost of the Debtors in accordance with the terms of the
applicable Senior Subordinated Priority Debt Document and without any consent,
sanction, authority or further confirmation from any Senior Subordinated
Priority Party, Intra-Group Lender, Debtor or the Honeywell Indemnitee);
provided that, so long as (A) the Discharge of the Senior Priority Obligations
and/or (B) the Discharge of the Second Priority Debt Obligations has not
occurred, any rights exercised by the Senior Subordinated Priority Parties (or
the Designated Senior Subordinated Priority Representative on their behalf) to
release, transfer or otherwise take action with respect to Guarantee Liabilities
or Liabilities pursuant to Section 5.01(a) shall be subject to the further
condition that (1) the Discharge of the Senior Priority Obligations and/or
(2) the Discharge of the Second Priority Debt Obligations (as applicable) occurs
immediately following that release, transfer or other action.

(d) The proceeds of any disposal made pursuant to Section 5.01(a) shall be
applied in accordance with Section 4.01 and, to the extent that any disposal of
Disposal Obligations or release of Liabilities has occurred, as if that disposal
of those Disposal Obligations or release of Liabilities had not occurred.

(e) In the case of any disposal made pursuant to Section 5.01(a), any Guarantee
Liabilities and/or any Senior Priority Obligations and/or Second Priority Debt
Obligations and/or Senior Subordinated Priority Debt Obligations and/or
Honeywell Indemnity Obligations will be released, sold or otherwise transferred
and any Liens over such Collateral (including any shares) will be released, sold
or otherwise transferred only if:

(i) each Senior Priority Representative (where Senior Priority Obligations or
Guarantee Liabilities in respect of Senior Priority Obligations or Liens on the
Senior Priority Collateral will be released, sold or transferred), Second
Priority Representative (where Second Priority Debt Obligations or Guarantee
Liabilities in respect of Second Priority Debt Obligations or Liens on the
Second Priority Collateral will be released, sold or transferred), Senior
Subordinated Priority Representative (where Senior Subordinated Priority Debt
Obligations or Guarantee Liabilities in respect of Senior Subordinated Priority
Debt Obligations or Liens on the Senior Subordinated Priority Collateral will be
released, sold or transferred), or the Honeywell Indemnitee (where Honeywell
Indemnity Obligations will be released, sold or transferred) has approved the
release, or

(ii) where shares or assets of a Debtor or a member of the Group are sold:

(A) the proceeds of such sale or disposal are in cash (or substantially in
cash);

(B) (where Second Priority Debt Obligations will be released, sold or otherwise
transferred) all claims of the Senior Priority Secured Parties (other than in
relation to (1) TLB Proceeds Loan Obligations and (2) performance bonds or
guarantees or similar instruments) against a member of the Group (if any) all of
whose shares (other than any minority interest not owned by members of the
Group) are sold or disposed of

 

49



--------------------------------------------------------------------------------

pursuant to Section 5.01(a), are unconditionally released and discharged or sold
and disposed of concurrently with such sale (and are not assumed by the
purchaser or one of its Affiliates) and all Collateral under the Collateral
Documents in respect of the assets that are sold or disposed of is
simultaneously and unconditionally released and discharged concurrently with
such sale; provided that if each Senior Priority Representative (acting
reasonably and in good faith): (x) determines that the Senior Priority Secured
Parties will recover a greater amount if any such claim is sold or otherwise
transferred to the purchaser or one of its Affiliates and not released and
discharged and (y) serves a written notice on the Applicable Designated
Representative confirming the same, the Applicable Designated Representative
shall be entitled to sell or otherwise transfer such claim to the purchaser or
one of its Affiliates;

(C) (where Senior Subordinated Priority Debt Obligations will be released, sold
or otherwise transferred) all claims of the Senior Priority Secured Parties
(other than in relation to (1) TLB Proceeds Loan Obligations and (2) performance
bonds or guarantees or similar instruments) and all claims of the Second
Priority Secured Parties against a member of the Group (if any) all of whose
shares (other than any minority interest not owned by members of the Group) are
sold or disposed of pursuant to Section 5.01(a), are unconditionally released
and discharged or sold and disposed of concurrently with such sale (and are not
assumed by the purchaser or one of its Affiliates) and all Collateral under the
Collateral Documents in respect of the assets that are sold or disposed of is
simultaneously and unconditionally released and discharged concurrently with
such sale; provided that if each Senior Priority Representative (acting
reasonably and in good faith): (x) determines that the Senior Priority Secured
Parties will recover a greater amount if any such claim is sold or otherwise
transferred to the purchaser or one of its Affiliates and not released and
discharged and (y) serves a written notice on the Applicable Designated
Representative confirming the same, the Applicable Designated Representative
shall be entitled to sell or otherwise transfer such claim to the purchaser or
one of its Affiliates;

(D) (where Honeywell Indemnity Obligations will be released, sold or otherwise
transferred) all claims of the Senior Priority Secured Parties (other than in
relation to (1) TLB Proceeds Loan Obligations and (2) performance bonds or
guarantees or similar instruments) and all claims of the Second Priority Secured
Parties and the Senior Subordinated Priority Parties (other than in relation to
HY Proceeds Loan Obligations) against a member of the Group (if any) all of
whose shares (other than any minority interest not owned by members of the
Group) are sold or disposed of pursuant to Section 5.01(a), are unconditionally
released and discharged or sold and disposed of concurrently with such sale (and
are not assumed by the purchaser or one of its Affiliates) and all Collateral
under the Collateral Documents in respect of the assets that are sold or
disposed of is simultaneously and unconditionally released and discharged
concurrently with such sale; provided that if each Senior Priority
Representative (acting reasonably and in good faith): (x) determines that the
Senior Priority Secured Parties will recover a greater amount if any such claim
is sold or otherwise transferred to the purchaser or one of its Affiliates and
not released and discharged and (y) serves a written notice on the Applicable
Designated Representative confirming the same, the Applicable Designated
Representative shall be entitled to sell or otherwise transfer such claim to the
purchaser or one of its Affiliates; and

 

50



--------------------------------------------------------------------------------

(E) such sale or disposal is made: (x) pursuant to a Public Auction in respect
of which the Secured Parties, any unsecured Additional Senior Subordinated
Parties and the Honeywell Indemnitee are entitled to participate; or (y) where a
Financial Adviser has delivered an opinion in respect of such sale or disposal
that the amount received in connection therewith is fair from a financial point
of view, taking into account all relevant circumstances, including the method of
enforcement; provided that the liability of such Financial Adviser may be
limited to the amount of its fees in respect of such engagement (it being
acknowledged that the Applicable Designated Representative shall have no
obligation to select or engage any Financial Adviser unless it shall have been
indemnified and/or secured and/or prefunded to its satisfaction).

For the purposes of this Agreement, “entitled to participate” shall be
interpreted to mean that any offer, or indication of a potential offer, that a
holder of any Secured Obligations or unsecured Senior Subordinated Priority Debt
Obligations makes shall be considered by those running the Public Auction
against the same criteria as any offer, or indication of a potential offer, by
any other bidder or potential bidder. For the avoidance of doubt, (1) if, after
having applied those same criteria, the offer or indication of a potential offer
made by a holder of any Secured Obligations, any unsecured Senior Subordinated
Priority Debt Obligations or the Honeywell Indemnitee is not considered by those
running the Public Auction to be sufficient to continue in the public auction
process, such consideration being against the same criteria as any offer, or
indication of a potential offer, by any other bidder or potential bidder (such
continuation may include being invited to review additional information or being
invited to have an opportunity to make a subsequent or revised offer, whether in
another round of bidding or otherwise), then the right to participate of such
holder of Secured Obligations or unsecured Senior Subordinated Priority Debt
Obligations under this Agreement shall be deemed to be satisfied and (2) no
member of the Group that is a holder of HY Proceeds Loan Obligations or TLB
Proceeds Loan Obligations shall be entitled to participate in a Public Auction.

(f) If, in connection with (i) any Disposition or release of any Debtor, in each
case, permitted under the terms of the then extant Debt Documents or (ii) any
agreement (not contravening the then extant Debt Documents) between the
Designated Senior Priority Representative or the Senior Priority Secured Parties
and Holdings, the Borrowers or any other Debtor (x) to release each Senior
Priority Representative’s Lien on any portion of the Collateral (other than in
connection with, or in anticipation of, a Discharge of Senior Priority
Obligations) or (y) to release any Debtor from its obligations under its
guaranty of the Senior Priority Obligations, in each case, other than in
connection with any Distressed Disposal or other exercise of any of the
Designated Senior Priority Representative’s or any other Senior Priority
Representative’s remedies in respect of the Collateral which shall be governed
by Section 5.01(a), there occurs the release of any of its Liens on any part of
the Collateral, or of any Debtor from its obligations under its guaranty of the
Senior Priority Obligations, then the Liens, if any, (A) of the Designated
Second Priority Representative and each other Second Priority Representative,
for itself and for the benefit of the related Second Priority Secured Parties,
on such Collateral, and the obligations of such Debtor under its guaranty of the
Second Priority Debt Obligations, and (B) of the Designated Senior Subordinated
Priority Representative and each other Senior Subordinated Priority
Representative, for itself and for the benefit of the related Senior
Subordinated Priority Parties, on such Collateral, and the obligations of such
Debtor under its guaranty of the Senior Subordinated Priority Debt Obligations,
shall in each case be automatically, unconditionally and simultaneously released
to the extent possible under applicable law, and upon receipt by the Designated
Second Priority Representative and/or the Designated Senior Subordinated
Priority Representative (as applicable) of any officer’s certificate from a
Financial Officer (as defined in the Senior Secured Credit Agreement as in force
as at the date of this Agreement) of the Borrowers stating that any such
termination and release of Liens securing the Senior Priority Obligations has
become effective (or shall become effective concurrently with such termination
and release of the Liens granted to the Designated Second Priority
Representative and each other Second Priority Representative and/or the
Designated Senior Subordinated Priority Representative and each other Senior
Subordinated Priority Representative (as applicable)), each Second Priority
Representative (for

 

51



--------------------------------------------------------------------------------

itself or on behalf of any such Second Priority Secured Parties) and/or each
Senior Subordinated Priority Representative (for itself or on behalf of any such
Senior Subordinated Priority Parties) (as applicable), promptly shall execute
and deliver to the Designated Senior Priority Representative or such Debtor such
termination statements, releases and other documents as the Designated Senior
Priority Representative or such Debtor may request to effectively confirm such
release; provided, however, that if the Discharge of Senior Priority Obligations
occurs concurrently with any such release, the Lien of the Second Priority
Representatives and/or Senior Subordinated Priority Representatives (as
applicable) shall (to the extent possible under applicable law) automatically
attach to any and all proceeds thereof that are not applied to the Discharge of
Senior Priority Obligations and if an “event of default” then exists under any
Second Priority Debt Document then the Designated Second Priority Representative
(on behalf of the Second Priority Secured Parties) shall be entitled to receive
the residual cash or cash equivalents (if any) remaining after giving effect to
such release and the Discharge of Senior Priority Obligations. Nothing in this
Section 5.01(f) will be deemed to affect any agreement of (x) a Second Priority
Representative, for itself and on behalf of the Second Priority Secured Parties
under its Second Priority Debt Documents, to release the Liens on the Second
Priority Collateral as set forth in the relevant Second Priority Collateral
Documents or (y) a Senior Subordinated Priority Representative, for itself and
on behalf of the Senior Subordinated Priority Parties under its Senior
Subordinated Priority Debt Documents, to release the Liens on the Senior
Subordinated Priority Collateral as set forth in the relevant Senior
Subordinated Priority Collateral Documents.

(g) Until the Discharge of Senior Priority Obligations occurs, each Second
Priority Representative (for itself and on behalf of the related Second Priority
Secured Parties), each Senior Subordinated Priority Representative (for itself
and on behalf of the related Senior Subordinated Priority Parties), each
Intra-Group Lender and the Honeywell Indemnitee hereby irrevocably constitutes
and appoints the Designated Senior Priority Representative and any officer or
agent of the Designated Senior Priority Representative, with full power of
substitution and even if it involves multiple-representation, self-contracting
or conflict of interest to the extent it is able to do so in accordance with
applicable law, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of such Second Priority
Representative (or such other Second Priority Secured Party) or such Senior
Subordinated Priority Representative (or such other Senior Subordinated Priority
Party) or the Honeywell Indemnitee or Intra-Group Lender, or in the Designated
Senior Priority Representative’s own name, from time to time in the Designated
Senior Priority Representative’s discretion, for the purpose of carrying out the
terms of this Section 5.01, to take any and all appropriate action and to
execute any and all documents and instruments which may be necessary or
desirable to accomplish the purposes of this Section 5.01, including any
endorsements or other instruments of transfer or release.

(h) (i) After the Discharge of Senior Priority Obligations or (ii) to the extent
that the Second Priority Secured Parties are then permitted to enforce or
require the enforcement of the Collateral under Section 3.01 and the other
provisions of this Agreement, in connection with any Distressed Disposal the
Designated Second Priority Representative shall have all of the rights provided
to the Designated Senior Priority Representative under Section 5.01(a) mutatis
mutandis (without any consent, sanction, authority or further confirmation from
any Second Priority Secured Party, Senior Subordinated Priority Party,
Intra-Group Lender, Debtor or the Honeywell Indemnitee).

(i) Notwithstanding anything to the contrary in any Second Priority Collateral
Document or a Senior Subordinated Priority Collateral Document, in the event the
terms of (x) a Senior Priority Collateral Document and (y) a Second Priority
Collateral Document and/or a Senior Subordinated Priority Collateral Document
each require any Grantor (i) to make payment in respect of any item of
Collateral, (ii) to deliver or afford control over any item of Collateral to, or
deposit any item of Collateral with (to the extent such item of Collateral
cannot be subject to control of multiple parties under applicable law), (iii) to
register ownership of any item of Collateral in the name of or make an
assignment of ownership of any

 

52



--------------------------------------------------------------------------------

Collateral or the rights thereunder to (to the extent ownership of such item of
Collateral cannot be registered to multiple parties under applicable law), (iv)
to cause any securities intermediary, commodity intermediary or other Person
acting in a similar capacity to agree to comply, in respect of any item of
Collateral, with instructions or orders from, or to treat, in respect of any
item of Collateral, as the entitlement holder (to the extent such agreement
cannot be obtained for the benefit of multiple parties under applicable law),
(v) to hold any item of Collateral in trust for (to the extent such item of
Collateral cannot be held in trust for multiple parties under applicable law),
(vi) to obtain the agreement of a bailee or other third party to hold any item
of Collateral for the benefit of or subject to the control of or, in respect of
any item of Collateral, to follow the instructions of (to the extent such
agreement cannot be obtained for the benefit of multiple parties under
applicable law) or (vii) to obtain the agreement of a landlord with respect to
access to leased premises where any item of Collateral is located or waivers or
subordination of rights with respect to any item of Collateral in favor of, in
any case, both the Designated Senior Priority Representative and any Second
Priority Representative (or Second Priority Secured Party) and/or any Senior
Subordinated Priority Representative (or Senior Subordinated Priority Party),
such Grantor may, until the applicable Discharge of Senior Priority Obligations
has occurred, comply with such requirement under the Second Priority Collateral
Document and/or Senior Subordinated Priority Collateral Document as it relates
to such Collateral by taking any of the actions set forth above only with
respect to, or in favor of, the Designated Senior Priority Representative. After
the Discharge of Senior Priority Obligations the Designated Second Priority
Representative shall have all of the rights provided to the Designated Senior
Priority Representative under this Section 5.01(i) mutatis mutandis (without any
consent, sanction, authority or further confirmation from any Second Priority
Secured Party, Senior Subordinated Priority Party, Intra-Group Lender, Debtor or
the Honeywell Indemnitee).

(j) In connection with any Distressed Disposal or Liabilities Sale, the
Designated Senior Priority Representative, Designated Second Priority
Representative, or Designated Senior Subordinated Priority Representative (as
applicable) shall take reasonable care to obtain a fair market price in the
prevailing market conditions (though the Designated Senior Priority
Representative, Designated Second Priority Representative or Designated Senior
Subordinated Priority Representative (as applicable) shall have no obligation to
postpone any Distressed Disposal or Liabilities Sale or disposal of Secured
Obligations or unsecured Senior Subordinated Priority Debt Obligations in order
to achieve a higher price).

SECTION 5.02. Insurance and Condemnation Awards.

Unless and until the Discharge of Senior Priority Obligations has occurred, the
Designated Senior Priority Representative and the Senior Priority Secured
Parties shall have the sole and exclusive right, subject in each case to the
rights of the Debtors under the Senior Priority Debt Documents, (a) to adjust
settlement for any insurance policy covering the Collateral in the event of any
loss thereunder and (b) to approve any award granted in any condemnation or
similar proceeding affecting the Collateral, in each case in accordance with the
Senior Priority Debt Documents. Subject to the rights of the Debtors under the
Senior Priority Debt Documents, all proceeds of any such policy and any such
award, if in respect of the Collateral, shall be paid (i) first, prior to the
occurrence of the Discharge of Senior Priority Obligations, to the Designated
Senior Priority Representative for the benefit of Senior Priority Secured
Parties pursuant to the terms of the Senior Priority Debt Documents,
(ii) second, after the occurrence of the Discharge of Senior Priority
Obligations, to the Designated Second Priority Representative for the benefit of
the Second Priority Secured Parties pursuant to the terms of the applicable
Second Priority Debt Documents, (iii) third, if no Second Priority Debt
Obligations or Senior Priority Obligations are outstanding and the relevant
Collateral constitutes Common Collateral, to the Designated Senior Subordinated
Priority Representative for the benefit of Senior Subordinated Priority Parties
pursuant to the terms of the Senior Subordinated Priority Debt Documents and
(iv) fourth, if no Senior Priority

 

53



--------------------------------------------------------------------------------

Obligations or Second Priority Debt Obligations or Senior Subordinated Priority
Debt Obligations are outstanding, to the owner of the subject property, such
other Person as may be entitled thereto or as a court of competent jurisdiction
may otherwise direct. If any Second Priority Representative, Senior Subordinated
Priority Representative, Second Priority Secured Party or Senior Subordinated
Priority Party shall, at any time, receive any proceeds of any such insurance
policy or any such award in contravention of this Agreement, it shall pay such
proceeds over to the Designated Senior Priority Representative in accordance
with the terms of Section 4.02. After the Discharge of Senior Priority
Obligations the Designated Second Priority Representative shall have all of the
rights provided to the Designated Senior Priority Representative under the
preceding sentence mutatis mutandis (without any consent, sanction, authority or
further confirmation from any Second Priority Secured Party, Senior Subordinated
Priority Party, Intra-Group Lender, Debtor or the Honeywell Indemnitee).

SECTION 5.03. Certain Amendments.

(a) No Second Priority Collateral Document or Senior Subordinated Priority
Collateral Document may be amended, restated, supplemented or otherwise modified
or entered into to the extent such amendment, supplement or modification, or the
terms of any new Second Priority Collateral Document or Senior Subordinated
Priority Collateral Document, would be prohibited by or inconsistent with any of
the terms of this Agreement. The Notes Issuers and the Borrowers agree to
deliver to the Designated Senior Priority Representative copies of (i) any
amendments, supplements or other modifications to the Second Priority Collateral
Documents or the Senior Subordinated Priority Collateral Document and (ii) any
new Second Priority Collateral Documents or Senior Subordinated Priority
Collateral Document promptly after effectiveness thereof (in each case other
than any Secured Hedge Agreement and Cash Management Agreement); provided that
the failure to give such notice shall not affect the effectiveness and validity
thereof. Each Second Priority Representative (for itself and on behalf of each
Second Priority Secured Party under its Second Priority Debt Facility) and each
Senior Subordinated Priority Representative (for itself and on behalf of each
Senior Subordinated Priority Party under its Senior Subordinated Priority Debt
Facility), agrees that each Second Priority Collateral Document under its Second
Priority Debt Facility and each Senior Subordinated Priority Collateral Document
under its Senior Subordinated Priority Debt Facility (as applicable) shall
include the following language (or language to similar effect reasonably
approved by the Designated Senior Priority Representative):

“Notwithstanding anything herein to the contrary, (i) the liens and security
interests granted to the [Second Priority Representative][Senior Subordinated
Priority Representative] pursuant to this Agreement are expressly subject and
subordinate to the liens and security interests granted in favor of the Senior
Priority Secured Parties (as defined in the Intercreditor Agreement referred to
below), including liens and security interests granted to JPMorgan Chase Bank,
N.A., as collateral agent, pursuant to or in connection with the Senior Secured
Credit Agreement dated as of September 27, 2018 (as amended, restated, amended
and restated, supplemented or otherwise modified from time to time), among
Holdings, the Borrowers, the lenders from time to time party thereto and
JPMorgan Chase Bank, N.A., as administrative agent, and the other parties
thereto, and (ii) the exercise of any right or remedy by the [Second Priority
Representative][Senior Subordinated Priority Representative] or any other
secured party hereunder is subject to the limitations and provisions of the
Intercreditor Agreement dated as of September 27, 2018 (as amended, restated,
supplemented or otherwise modified from time to time, the “Intercreditor
Agreement”), among, inter alia, JPMorgan Chase Bank, N.A., as Senior Secured
Administrative Agent, JPMorgan Chase Bank, N.A., as Senior Secured Collateral
Agent, Deutsche Trustee Company Limited, as Senior Subordinated Notes

 

54



--------------------------------------------------------------------------------

Trustee, Deutsche Bank AG, London Branch, as Senior Subordinated Collateral
Agent, Honeywell International Inc., Holdings, the Notes Issuers, the Borrowers
and their subsidiaries and affiliated entities party thereto. In the event of
any conflict between the terms of the Intercreditor Agreement and the terms of
this Agreement, the terms of the Intercreditor Agreement shall govern.”

(b) In the event that each applicable Senior Priority Representative and/or the
Senior Priority Secured Parties enter into any amendment, waiver or consent in
respect of any of the Senior Priority Collateral Documents for the purpose of
adding to or deleting from, or waiving or consenting to any departures from any
provisions of, any Senior Priority Collateral Document or changing in any manner
the rights of the Senior Priority Representatives, the Senior Priority Secured
Parties, Holdings, the Notes Issuers, the Borrowers or any other Debtor
thereunder (including the release of any Liens in Senior Priority Collateral) in
a manner that is applicable to all Senior Priority Debt Facilities, then such
amendment, waiver or consent shall apply automatically to any comparable
provision of each comparable Second Priority Collateral Document or Senior
Subordinated Priority Collateral Document without the consent of any Second
Priority Representative or any Second Priority Secured Party or any Senior
Subordinated Priority Representative or any Senior Subordinated Priority Party
and without any action by any Second Priority Representative, Senior
Subordinated Priority Representative, Holdings, the Notes Issuers, the Borrowers
or any other Debtor; provided, however, that (x) no such amendment, waiver or
consent shall (A) have the effect of removing assets subject to the Lien of any
Second Priority Collateral Document or Senior Subordinated Priority Collateral
Document or release any such Liens, except to the extent that a release of such
Lien is provided for in Section 5.01 or (B) impose duties that are adverse on
any Second Priority Representative or Senior Subordinated Priority
Representative without its prior written consent, (y) written notice of such
amendment, waiver or consent shall have been given to each Second Priority
Representative or Senior Subordinated Priority Representative (as applicable)
within 10 Business Days after the effectiveness of such amendment, waiver or
consent; provided that the failure to give such notice shall not affect the
effectiveness and validity thereof and (z) to the extent such amendment, waiver
or consent requires any mandatory form or other perfection requirement such as
notarial form, the parties agree to comply with the respective amendment, waiver
or consent as if such form would have been complied with and jointly undertake
to comply with such form requirement as soon as reasonably practicable.

(c) The Senior Priority Debt Documents may be amended, restated, amended and
restated, waived, supplemented or otherwise modified in accordance with their
terms, and the indebtedness under the Senior Priority Debt Documents may be
Refinanced, in each case, without the consent of any Second Priority
Representative or Second Priority Secured Party or any Senior Subordinated
Priority Representative or Senior Subordinated Priority Party, all without
affecting the Lien priorities provided for herein or the other provisions
hereof; provided, however, that, without the consent of each Second Priority
Representative (acting with the consent of the requisite holders of each series
of Second Priority Debt Obligations) and each Senior Subordinated Priority
Representative (acting with the consent of the requisite holders of each series
of Senior Subordinated Priority Debt Obligations), no such amendment,
restatement, amendment and restatement, waiver, supplement, or modification
shall contravene any provision of this Agreement.

(d) The Second Priority Debt Documents (subject to Section 5.03(a)) may be
amended, restated, waived, supplemented or otherwise modified in accordance with
their terms, and the indebtedness under the Second Priority Debt Documents
(subject to Section 5.03(a)) may be refinanced, renewed, extended or replaced,
in each case, without the consent of any Senior Priority Representative or
Senior Priority Secured Party or any Senior Subordinated Priority Representative
or Senior Subordinated Priority Party, provided, however, that, without the
consent of each Senior Priority Representative (acting with the consent of the
requisite holders of each series of Senior Priority Obligations) and each Senior
Subordinated Priority Representative (acting with the consent of the requisite
holders of each series of Senior Subordinated Priority Debt Obligations), no
such amendment, restatement, amendment and restatement, waiver, supplement or
modification shall contravene any provision of this Agreement.

 

55



--------------------------------------------------------------------------------

(e) The Senior Subordinated Priority Debt Documents (subject to Section 5.03(a))
may be amended, restated, waived, supplemented or otherwise modified in
accordance with their terms, and the indebtedness under the Senior Subordinated
Priority Debt Documents (subject to Section 5.03(a)) may be refinanced, renewed,
extended or replaced, in each case, without the consent of any Senior Priority
Representative or Senior Priority Secured Party or any Second Priority
Representative or Second Priority Secured Party, provided, however, that,
without the consent of each Senior Priority Representative (acting with the
consent of the requisite holders of each series of Senior Priority Obligations)
and each Second Priority Representative (acting with the consent of the
requisite holders of each series of Second Priority Debt Obligations), no such
amendment, restatement, amendment and restatement, waiver, supplement or
modification shall contravene any provision of this Agreement.

SECTION 5.04. Rights as Unsecured Creditors.

Subject to the restrictions set out in Section 3.01, the Second Priority
Representatives, the Second Priority Secured Parties, the Senior Subordinated
Priority Representatives and the Senior Subordinated Priority Parties may
exercise rights and remedies as unsecured creditors against Holdings, a Notes
Issuer, the Borrowers and any other Debtor in accordance with the terms of the
Second Priority Debt Documents and the Senior Subordinated Priority Debt
Documents (as applicable) and applicable law so long as such rights and remedies
do not violate, or are not otherwise inconsistent with, any provision of this
Agreement (including any provision prohibiting or restricting the Second
Priority Secured Parties or the Senior Subordinated Priority Parties from taking
Enforcement Action and other various actions or making various objections).
Nothing in this Agreement shall prohibit the receipt by any Second Priority
Representative, any Second Priority Secured Party, any Senior Subordinated
Priority Representative or any Senior Subordinated Priority Party of the
required payments of principal, premium, interest, fees and other amounts due
under the Second Priority Debt Documents or the Senior Subordinated Priority
Debt Documents (as applicable) so long as such receipt is not the direct or
indirect result of the exercise by a Second Priority Representative, any Second
Priority Secured Party, any Senior Subordinated Priority Representative or any
Senior Subordinated Priority Party (as applicable) of rights or remedies in
respect of Collateral. In the event any Second Priority Representative, any
Second Priority Secured Party, any Senior Subordinated Priority Representative
or any Senior Subordinated Priority Party becomes a judgment Lien creditor in
respect of Collateral as a result of its enforcement of its rights as an
unsecured creditor in respect of Second Priority Debt Obligations or Senior
Subordinated Priority Debt Obligations (as applicable), such judgment Lien shall
(x) in the case of any Second Priority Representative or any Second Priority
Secured Party, be subordinated to the Liens securing Senior Priority Obligations
on the same basis as the other Liens securing the Second Priority Debt
Obligations are so subordinated to such Liens securing Senior Priority
Obligations under this Agreement and (y) in the case of any Senior Subordinated
Priority Representative or any Senior Subordinated Priority Party, be
subordinated to the Liens securing Senior Priority Obligations and Second
Priority Debt Obligations on the same basis as the other Liens securing the
Senior Subordinated Priority Debt Obligations are so subordinated to such Liens
securing Senior Priority Obligations and Second Priority Debt Obligations under
this Agreement. Nothing in this agreement shall impair or otherwise adversely
affect any rights or remedies the Senior Priority Representatives or the Senior
Priority Secured Parties may have with respect to the Senior Priority
Collateral.

 

56



--------------------------------------------------------------------------------

SECTION 5.05. Gratuitous Bailee for Perfection.

(a) Each Senior Priority Representative acknowledges and agrees that if it shall
at any time hold a Lien securing any Senior Priority Obligations on any
Collateral that can be perfected by the possession or control of such Collateral
or of any account in which such Collateral is held, and if such Collateral or
any such account is in fact in the possession or under the control of such
Senior Priority Representative, or of agents or bailees of such Person (such
Collateral being referred to herein as the “Pledged or Controlled Collateral”),
or if it shall at any time obtain any landlord waiver or bailee’s letter or any
similar agreement or arrangement granting it rights or access to Collateral, the
applicable Senior Priority Representative shall also hold such Pledged or
Controlled Collateral, or take such actions with respect to such landlord
waiver, bailee’s letter or similar agreement or arrangement, as sub-agent or
gratuitous bailee (such bailment being intended, among other things, to satisfy
the requirements of Section 8-301(a)(2) and 9-313(c) of the Uniform Commercial
Code, to the extent applicable) for the relevant Second Priority Representatives
and/or Senior Subordinated Priority Representatives (as applicable), in each
case solely for the purpose of perfecting the Liens granted under the relevant
Second Priority Collateral Documents and/or Senior Subordinated Priority
Collateral Documents (as applicable) and subject to the terms and conditions of
this Section 5.05.

(b) In the event that any Senior Priority Representative (or its agents or
bailees) has Lien filings against Intellectual Property that is part of the
Collateral that are necessary for the perfection of Liens in such Collateral,
such Senior Priority Representative agrees to hold such Liens as sub-agent and
gratuitous bailee (such bailment being intended, among other things, to satisfy
the requirements of Section 8-301(a)(2) and 9-313(c) of the Uniform Commercial
Code, to the extent applicable) for the relevant Second Priority Representatives
and/or Senior Subordinated Priority Representatives (as applicable) and any
assignee thereof, solely for the purpose of perfecting the security interest
granted in such Liens pursuant to the relevant Second Priority Collateral
Documents and/or Senior Subordinated Priority Collateral Documents (as
applicable), subject to the terms and conditions of this Section 5.05.

(c) Except as otherwise specifically provided herein, until the Discharge of
Senior Priority Obligations has occurred, the Senior Priority Representatives
and the Senior Priority Secured Parties shall be entitled to deal with the
Pledged or Controlled Collateral in accordance with the terms of the Senior
Priority Debt Documents as if the Liens under the Second Priority Collateral
Documents and/or Senior Subordinated Priority Collateral Documents (as
applicable) did not exist. The rights of the Second Priority Representatives and
the Second Priority Secured Parties and the Senior Subordinated Priority
Representatives and the Senior Subordinated Priority Parties with respect to the
Pledged or Controlled Collateral shall at all times be subject to the terms of
this Agreement.

(d) The Senior Priority Representatives and the Senior Priority Secured Parties
shall have no obligation whatsoever to the Second Priority Representatives or
any Second Priority Secured Party or the Senior Subordinated Priority
Representatives or any Senior Subordinated Priority Party to assure that any of
the Pledged or Controlled Collateral is genuine or owned by the Grantors or to
protect or preserve rights or benefits of any Person or any rights pertaining to
the Collateral, except as expressly set forth in this Section 5.05. The duties
or responsibilities of the Senior Priority Representatives under this
Section 5.05 shall be limited solely to holding or controlling the Collateral
and the related Liens referred to in paragraphs (a) and (b) of this Section 5.05
as sub-agent and gratuitous bailee (such bailment being intended, among other
things, to satisfy the requirements of Section 8-301(a)(2) and 9-313(c) of the
Uniform Commercial Code, to the extent applicable) for (x) the relevant Second
Priority Representative for purposes of perfecting the Lien held by such Second
Priority Representative and (y) the relevant Senior Subordinated Priority
Representative for purposes of perfecting the Lien held by such Senior
Subordinated Priority Representative.

 

57



--------------------------------------------------------------------------------

(e) The Senior Priority Representatives shall not have by reason of the Second
Priority Collateral Documents, the Senior Subordinated Priority Collateral
Documents or this Agreement, or any other document, a fiduciary relationship in
respect of any Second Priority Representative or any Second Priority Secured
Party or any Senior Subordinated Priority Representative or any Senior
Subordinated Priority Party, and each Second Priority Representative and each
Senior Subordinated Priority Representative, for itself and on behalf of each
Second Priority Secured Party under its Second Priority Debt Facility and each
Senior Subordinated Priority Party under its Senior Subordinated Priority Debt
Facility (as applicable), hereby waives and releases the Senior Priority
Representatives from all claims and liabilities arising pursuant to the Senior
Priority Representatives’ roles under this Section 5.05 as sub-agents and
gratuitous bailees with respect to the Collateral.

(f) Upon the Discharge of Senior Priority Obligations, each applicable Senior
Priority Representative shall, at the Grantors’ sole cost and expense, (i) (A)
deliver to the Designated Second Priority Representative (or, if the Discharge
of Second Priority Debt Obligations has occurred and in respect of Common
Collateral only, the Designated Senior Subordinated Priority Representative), to
the extent that it is legally permitted to do so and as the Designated Second
Priority Representative (or, if applicable, Designated Senior Subordinated
Priority Representative) may direct, all Common Senior Priority/Second Priority
Collateral and/or Common Collateral (as applicable), including all proceeds
thereof, held or controlled by such Senior Priority Representative or any of its
agents or bailees, including the transfer of possession and control, as
applicable, of the Pledged or Controlled Collateral, together with any necessary
endorsements and notices to depositary banks, securities intermediaries and
commodities intermediaries, and assign its rights under any landlord waiver or
bailee’s letter or any similar agreement or arrangement granting it rights or
access to Common Senior Priority/Second Priority Collateral and/or Common
Collateral (as applicable), (B) if not legally permitted or no direction is
given and if prior to the Discharge of Second Priority Debt Obligations and the
Discharge of Senior Subordinated Priority Debt Obligations, deliver such
Collateral as a court of competent jurisdiction may otherwise direct or (C) if
the Discharge of Second Priority Debt Obligations and the Discharge of Senior
Subordinated Priority Debt Obligations have occurred, deliver such Collateral to
the Grantors, (ii) notify any applicable insurance carrier that it is no longer
entitled to be a loss payee or additional insured under the insurance policies
of any Grantor issued by such insurance carrier and (iii) notify any
governmental authority involved in any condemnation or similar proceeding
involving any Grantor that the Designated Second Priority Representative or
Designated Second Priority Representative (as applicable) is entitled to approve
any awards granted in such proceeding. Holdings, the Notes Issuers, the
Borrowers and the other Grantors shall take such further action as is required
to effectuate the transfer contemplated hereby and shall indemnify each Senior
Priority Representative for loss or damage suffered by such Senior Priority
Representative as a result of such transfer in accordance with Section 9.04 of
the Senior Secured Credit Agreement. The Senior Priority Representatives have no
obligations to follow instructions from any Second Priority Representative or
any other Second Priority Secured Party or any Senior Subordinated Priority
Representative or any other Senior Subordinated Priority Party in contravention
of this Agreement.

(g) None of the Senior Priority Representatives nor any of the other Senior
Priority Secured Parties shall be required to marshal any present or future
collateral security for any obligations of Holdings, the Notes Issuers, the
Borrowers or any Subsidiary to any Senior Priority Representative or any Senior
Priority Secured Party under the Senior Priority Debt Documents or any assurance
of payment in respect thereof, or to resort to such collateral security or other
assurances of payment in any particular order, and all of their rights in
respect of such collateral security or any assurance of payment in respect
thereof shall be cumulative and in addition to all other rights, however
existing or arising.

 

58



--------------------------------------------------------------------------------

(h) After the Discharge of Senior Priority Obligations the Designated Second
Priority Representative shall have all of the rights provided to the Designated
Senior Priority Representative under this Section 5.05 mutatis mutandis (without
any consent, sanction, authority or further confirmation from any Second
Priority Secured Party, Senior Subordinated Priority Party, Intra-Group Lender,
Debtor or the Honeywell Indemnitee).

(i) After the Discharge of Senior Priority Obligations and the Discharge of
Second Priority Debt Obligations, the Designated Senior Subordinated Priority
Representative shall have all of the rights provided to the Designated Senior
Priority Representative under this Section 5.05 mutatis mutandis (without any
consent, sanction, authority or further confirmation from any Senior
Subordinated Priority Party, Intra-Group Lender, Debtor or the Honeywell
Indemnitee).

SECTION 5.06. When Discharge of Obligations Deemed to Not Have Occurred.

If, at any time substantially concurrently with or after (x) the Discharge of
Senior Priority Obligations has occurred, Holdings, a Borrower or any Subsidiary
incurs any Senior Priority Obligations (other than in respect of the payment of
indemnities surviving the Discharge of Senior Priority Obligations) or (y) the
Discharge of Second Priority Debt Obligations has occurred, Holdings, a Borrower
or any Subsidiary incurs any Second Priority Debt Obligations (other than in
respect of the payment of indemnities surviving the Discharge of Second Priority
Debt Obligations), then such Discharge of Senior Priority Obligations or Second
Priority Debt Obligations (as applicable) shall automatically be deemed not to
have occurred for all purposes of this Agreement (other than with respect to any
actions taken prior to the date of such designation as a result of the
occurrence of such first Discharge of Senior Priority Obligations or Second
Priority Debt Obligations (as applicable)) and the applicable agreement
governing such Senior Priority Obligations or Second Priority Debt Obligations
(as applicable) shall automatically be treated as a Senior Priority Debt
Document or a Second Priority Debt Document (as applicable) for all purposes of
this Agreement, including for purposes of the Lien priorities and rights in
respect of Collateral set forth herein and the agent, representative or trustee
for the holders of (i) such Senior Priority Obligations shall be the Senior
Priority Representative and (ii) such Second Priority Debt Obligations shall be
the Second Priority Representative, in each case for all purposes of this
Agreement. Upon receipt of notice of such incurrence (including the identity of
the new Senior Priority Representative or Second Priority Representative), each
Second Priority Representative (where the notice identifies a new Senior
Priority Representative and including the Designated Second Priority
Representative) and each Senior Subordinated Priority Representative (including
the Designated Senior Subordinated Priority Representative) shall promptly
(a) enter into such documents and agreements (at the expense of the Borrower),
including amendments, supplements or modifications to this Agreement, as the
Borrowers or such new Senior Priority Representative or Second Priority
Representative shall reasonably request in writing in order to provide the new
Senior Priority Representative or Second Priority Representative the rights of a
Senior Priority Representative or Second Priority Representative (as applicable)
contemplated hereby, (b) deliver to such Senior Priority Representative or,
after the Discharge of Senior Priority Obligations, Second Priority
Representative, to the extent that it is legally permitted to do so, all
Collateral, including all proceeds thereof, held or controlled by such Second
Priority Representative or Senior Subordinated Priority Representative or any of
its agents or bailees, including the transfer of possession and control, as
applicable, of the Pledged or Controlled Collateral, together with any necessary
endorsements and notices to depositary banks, securities intermediaries and
commodities intermediaries, and assign its rights under any landlord waiver or
bailee’s letter or any similar agreement or arrangement granting it rights or
access to Collateral notify any applicable insurance carrier that it is no
longer entitled to be a loss payee or additional insured under the insurance
policies of any Grantor issued by such insurance carrier and (d) notify any
governmental authority involved in any condemnation or similar proceeding
involving a Grantor that the new Senior Priority Representative or Second
Priority Representative (as applicable) is entitled to approve any awards
granted in such proceeding.

 

59



--------------------------------------------------------------------------------

SECTION 5.07. Purchase Right.

(a) Without prejudice to the enforcement of the Senior Priority Secured Parties’
remedies, the Senior Priority Secured Parties agree that following (i) the
acceleration of the Senior Priority Obligations in accordance with the terms of
the Senior Priority Debt Documents, (ii) the commencement of an Insolvency or
Liquidation Proceeding, (iii) the commencement of an Enforcement Action, or
(iv) the occurrence of an event of default under the Senior Priority Debt
Documents which is continuing by reason of an insolvency event of default or
non-payment of any amount which is immediately due and payable under the Senior
Priority Debt Documents (each, a “Second Priority Creditor Purchase Event”),
within thirty (30) days of such Second Priority Creditor Purchase Event, one or
more of the Second Priority Secured Parties may (unless one or more Senior
Subordinated Priority Parties has exercised its option to purchase all, but not
less than all, of the aggregate amount of outstanding Senior Priority
Obligations and Second Priority Debt Obligations in accordance with
Section 5.07(b)) request, and the Senior Priority Secured Parties hereby offer
the Second Priority Secured Parties the option, to purchase all, but not less
than all, of the aggregate amount of outstanding Senior Priority Obligations
outstanding at the time of purchase in accordance with the terms of the
applicable Senior Priority Debt Documents at par, plus any premium that would be
applicable upon prepayment of the Senior Priority Obligations (assuming a
prepayment at the time of the purchase) and accrued and unpaid interest, fees,
and expenses without warranty or representation or recourse (except for
representations and warranties required to be made by assigning lenders pursuant
to the Assignment and Assumption (as such term is defined in the Senior Secured
Credit Agreement as in force as at the date of this Agreement)). In the case of
any Senior Priority Obligations in respect of Letters of Credit (including
reimbursement obligations in connection therewith), simultaneously with the
purchase of the other Senior Priority Obligations, the purchasing Second
Priority Secured Parties shall provide the Senior Priority Secured Parties who
issued such Letters of Credit cash collateral in such amounts (not to exceed
105% thereof) as such Senior Priority Secured Parties determine is reasonably
necessary to secure such Senior Priority Obligations in connection with any
outstanding and undrawn Letters of Credit. If more than one Second Priority
Secured Party has exercised such purchase right and the aggregate amount of all
purchase rights exercised exceeds the amount of the Senior Priority Obligations,
the amount with respect to which each exercising Second Priority Secured Party
shall be deemed to have exercised its purchase right shall be reduced on a
ratable basis according to the amounts of the original exercises of such
purchase right by each such Second Priority Secured Party. If such right is
exercised, the parties shall endeavor to close promptly thereafter but in any
event within ten (10) Business Days of the request. If one or more of the Second
Priority Secured Parties exercise such purchase right, it shall be exercised
pursuant to documentation mutually acceptable to each of the Designated Senior
Priority Representative and the Designated Second Priority Representative.

(b) Without prejudice to the enforcement of the Senior Priority Secured Parties’
remedies or the Second Priority Secured Parties’ remedies, the Senior Priority
Secured Parties and the Second Priority Secured Parties agree that following
(i) the acceleration of the Senior Priority Obligations or the Second Priority
Debt Obligations in accordance with the terms of the Senior Priority Debt
Documents or the Second Priority Debt Documents, respectively, (ii) the
commencement of an Insolvency or Liquidation Proceeding, (iii) the commencement
of an Enforcement Action, or (iv) the occurrence of an event of default under
the Senior Priority Debt Documents or the Second Priority Debt Documents which
is continuing by reason of an insolvency event of default or non-payment of any
amount which is immediately due and payable under the Senior Priority Debt
Documents and/or the Second Priority Debt Documents (each, an “Senior
Subordinated Creditor Purchase Event”), within thirty (30) days of the Senior
Subordinated Creditor Purchase Event, one or more of the Senior Subordinated
Priority Parties may request, and the Senior Priority Secured Parties and the
Second Priority Secured Parties hereby offer the option, to purchase all, but
not less than all, of the aggregate amount of outstanding Senior Priority

 

60



--------------------------------------------------------------------------------

Obligations and Second Priority Debt Obligations outstanding at the time of
purchase in accordance with the terms of the applicable Senior Priority Debt
Documents and the applicable Second Priority Debt Documents at par, plus any
premium that would be applicable upon prepayment of the Senior Priority
Obligations or the Second Priority Debt Obligations (assuming a prepayment at
the time of the purchase) and accrued and unpaid interest, fees, and expenses
without warranty or representation or recourse (except for representations and
warranties required to be made by assigning lenders pursuant to the Assignment
and Assumption (as such term is defined in the Senior Secured Credit Agreement
as in force as at the date of this Agreement or as such equivalent term is
defined in the applicable Second Priority Debt Documents)). In the case of any
Senior Priority Obligations in respect of Letters of Credit (including
reimbursement obligations in connection therewith), simultaneously with the
purchase of the other Senior Priority Obligations, the purchasing Senior
Subordinated Priority Parties shall provide the Senior Priority Secured Parties
who issued such Letters of Credit cash collateral in such amounts (not to exceed
105% thereof) as such Senior Priority Secured Parties determine is reasonably
necessary to secure such Senior Priority Obligations in connection with any
outstanding and undrawn Letters of Credit. If more than one Senior Subordinated
Priority Party has exercised such purchase right and the aggregate amount of all
purchase rights exercised exceeds the amount of the Senior Priority Obligations
and Second Priority Debt Obligations, the amount with respect to which each
exercising Senior Subordinated Priority Party shall be deemed to have exercised
its purchase right shall be reduced on a ratable basis according to the amounts
of the original exercises of such purchase right by each such Senior
Subordinated Priority Party. If such right is exercised, the parties shall
endeavor to close promptly thereafter but in any event within ten (10) Business
Days of the request. If one or more of the Senior Subordinated Priority Parties
exercise such purchase right, it shall be exercised pursuant to documentation
mutually acceptable to each of the Designated Senior Priority Representative,
the Designated Second Priority Representative and the Designated Senior
Subordinated Priority Representative.

(c) If none of the Second Priority Secured Parties timely exercise such right
under Section 5.07(a), the Senior Priority Secured Parties shall have no further
obligations pursuant to Section 5.07(a) for such Second Priority Creditor
Purchase Event and may take any further actions in their sole discretion in
accordance with the Senior Priority Debt Documents and this Agreement.

(d) If none of the Senior Subordinated Priority Parties timely exercise such
right under Section 5.07(b), the Senior Priority Secured Parties and the Second
Priority Secured Parties shall have no further obligations pursuant to
Section 5.07(b) for such Senior Subordinated Creditor Purchase Event and may
take any further actions in their sole discretion in accordance with the Senior
Priority Debt Documents and the Second Priority Debt Documents (as applicable)
and this Agreement.

(e) Notwithstanding anything in this Agreement or any other Senior Priority Debt
Document or Second Priority Debt Document or Senior Subordinated Priority Debt
Document to the contrary, for the purposes of this Section 5.07 (i) Senior
Priority Obligations shall exclude TLB Proceeds Loan Obligations, (ii) Senior
Priority Secured Parties shall exclude the Lux Borrower, (iii) Senior
Subordinated Priority Obligations shall exclude HY Proceeds Loan Obligations and
(iv) Senior Subordinated Priority Parties shall exclude the Notes Issuers.

SECTION 5.08. Proceeds Loans and Honeywell Indemnity Agreement.

(a) No member of the Group other than the Lux Notes Issuer shall be a holder of
HY Proceeds Loan Obligations, and no member of the Group other than the Swiss
Borrower shall be an obligor thereof.

(b) No member of the Group other than the Lux Borrower shall be a holder of TLB
Proceeds Loan Obligations, and no member of the Group other than the Swiss
Borrower shall be an obligor thereof.

 

61



--------------------------------------------------------------------------------

(c) The Swiss Borrower (or any other member of the Group on its behalf) shall
only make payments with respect to the HY Proceeds Loan Obligations and the TLB
Proceeds Loan Obligations (including with respect to principal and interest
thereon) if and to the extent permitted by the then extant Senior Priority Debt
Documents and Non-Senior Priority Debt Documents.

(d) No obligations arising under the Honeywell Indemnity Documents shall benefit
from any lien over any asset or property of any member of the Group.

SECTION 5.09. Hedging.

(a) Identity of Secured Hedge Counterparties. No person providing hedging
arrangements to any Debtor shall be entitled to share in any of the Senior
Priority Collateral or in the benefit of any guarantee or indemnity under any of
the Senior Priority Debt Documents in respect of any of the obligations arising
in respect of those hedging arrangements nor shall those obligations be treated
as Secured Hedge Obligations unless that person is or becomes a party to this
Agreement pursuant to Section 15.28.

(b) Restriction on Payment: Secured Hedge Obligations.

(i) Prior to the Discharge of the Senior Priority Obligations, the Debtors shall
not make any Payment under the Secured Hedge Obligations at any time that an
Event of Default under the Senior Priority Debt Documents is continuing if the
relevant Debtor’s obligation to make the Payment arises from a Credit Related
Close-Out (as defined in paragraph (f)(i)(G) below) in relation to a Secured
Hedge Agreement unless, subject to paragraph (j) below, the prior consent of the
Designated Senior Priority Representative is obtained.

(ii) No payment may be made to a Secured Hedge Counterparty under paragraph
(b)(i) above if any scheduled Payment due from that Secured Hedge Counterparty
to a Debtor under a Secured Hedge Agreement to which they are both party is due
and unpaid unless, subject to paragraph (j) below, the prior consent of the
Designated Senior Priority Representative is obtained.

(iii) Failure by a Debtor to make a Payment to a Secured Hedge Counterparty
which results solely from the operation of paragraph (b)(ii) above shall not
result in a default (however described) in respect of that Debtor under that
Secured Hedging Agreement.

(c) Payment obligations continue. No Debtor shall be released from the liability
to make any Payment (including of default interest, which shall continue to
accrue) under any Secured Hedge Agreement by the operation of any provisions
hereunder even if its obligation to make that Payment is restricted at any time
by such provisions.

(d) Collateral: Secured Hedge Counterparties. The Secured Hedge Counterparties
may not take, accept or receive the benefit of any Collateral from any Debtor in
respect of the Secured Hedge Obligations other than the Senior Priority
Collateral.

(e) Restriction on Enforcement: Secured Hedge Counterparties. Subject to
paragraphs (f) and (g) below, prior to the Discharge of the Senior Priority
Obligations the Secured Hedge Counterparties shall not take any Enforcement
Action in respect of any of the Secured Hedge Obligations or any of the hedging
transactions under any of the Secured Hedge Agreements at any time.

(f) Permitted Enforcement: Secured Hedge Counterparties.

 

62



--------------------------------------------------------------------------------

(i) To the extent it is able to do so under the relevant Secured Hedge
Agreement, a Secured Hedge Counterparty may terminate or close-out in whole or
in part any hedging transaction under that Secured Hedge Agreement prior to its
stated maturity if:

(A) (1) in respect of a Secured Hedge Agreement which is based on the 1992 ISDA
Master Agreement (A) an Illegality or Tax Event or Tax Event Upon Merger (each
as defined in the 1992 ISDA Master Agreement), or (B) an event similar in
meaning and effect to a “Force Majeure Event” (as defined in paragraph
(2) below), has occurred in respect of that Secured Hedge Agreement; (2) in
respect of a Secured Hedge Agreement which is based on the 2002 ISDA Master
Agreement, an Illegality or Tax Event, Tax Event Upon Merger or a Force Majeure
Event (each as defined in the 2002 ISDA Master Agreement) has occurred in
respect of that Secured Hedge Agreement; (3) in respect of a Secured Hedge
Agreement which is not based on an ISDA Master Agreement, any event similar in
meaning and effect to an event described in (1) and (2) above has occurred under
and in respect of that Secured Hedge Agreement; or (4) prior to the occurrence
of a Distress Event, by way of mutual consent between the parties of the
relevant Secured Hedge Agreement;

(B) a reduction in term loan Senior Priority Obligations results in (1) the
aggregate amount of interest rate hedging transactions which are in effect under
Secured Hedge Agreements or (2) the aggregate amount of foreign exchange rate
hedging transactions which are in effect under Secured Hedge Agreements to
exceed the aggregate amount of principal (excluding any capitalised or deferred
interest) then outstanding under the term loan Senior Priority Obligations to
which the relevant hedge transactions relate (the amount of any such excess the
“Hedge Excess”), provided that any such termination or close-out shall be
(x) made under Secured Hedge Agreements which relate to the term loan Senior
Priority Obligations which have been reduced and (y) in such amount as is
necessary to reduce such interest rate hedging transactions or foreign exchange
rate hedging transactions (as applicable) by an amount not exceeding the
applicable Hedge Excess;

(C) Senior Priority Obligations are repaid or refinanced in full, provided that
such termination or close-out is made under Secured Hedge Agreements which
relate to the relevant repaid or refinanced Senior Priority Obligations;

(D) the Secured Hedge Obligations under the relevant Secured Hedge Agreement at
any time are not equally and ratably secured with, and guaranteed to the same
extent as, the obligations of the relevant Debtor under the Senior Priority Debt
Documents to which such Secured Hedge Obligations relate;

(E) a Distress Event has occurred and is continuing;

(F) any Insolvency or Liquidation Proceeding has commenced (and is continuing)
in respect of a Debtor which is party to that Secured Hedge Agreement; or

 

63



--------------------------------------------------------------------------------

(G) subject to paragraph (j) below, the Designated Senior Priority
Representative gives prior consent (which consent shall not require the consent,
sanction, authority or further confirmation from any Creditor or any other
Person) to that termination or close-out being made (any close-out or
termination pursuant to paragraphs (D), (E) or (F) being a “Credit Related
Close-Out”).

(ii) If a Debtor has defaulted on any payment due under a Secured Hedge
Agreement (after allowing any applicable notice or grace periods) and the
default has continued unwaived for more than 10 days after notice of that
default has been given to the Designated Senior Priority Representative, the
relevant Secured Hedge Counterparty:

(A) may, to the extent it is able to do so under the relevant Secured Hedge
Agreement, terminate or close-out in whole or in part any hedging transaction
under that Secured Hedge Agreement; and

(B) until the Designated Senior Priority Representative has given notice to that
Secured Hedge Counterparty that the Senior Priority Collateral is being
enforced, or that any formal steps are being taken to enforce the Senior
Priority Collateral, in each case in accordance with the terms of this
Agreement, shall be entitled to exercise any right it might otherwise have to
sue for, commence or join legal or arbitration proceedings against any Debtor to
recover any Secured Hedge Obligations due under that Secured Hedge Agreement.

(iii) After the commencement of any Insolvency or Liquidation Proceeding in
respect of any Debtor (which is continuing), to the extent permitted by the
relevant Secured Hedge Agreement, each Secured Hedge Counterparty shall be
entitled to exercise any right it may otherwise have in respect of that Debtor
to:

(A) prematurely close-out or terminate any Secured Hedge Obligations of that
Group Company in accordance with the terms of the relevant Secured Hedge
Agreement;

(B) make a demand under any guarantee, indemnity or other assurance against loss
given by that Group Company in respect of any relevant Secured Hedge
Obligations;

(C) exercise any right of set-off or take or receive any payment in respect of
any relevant Secured Hedge Obligations of that Debtor; or

(D) claim and prove in the Insolvency or Liquidation Proceeding of that Debtor
for the Secured Hedge Obligations owing to it.

(g) Required Enforcement: Secured Hedge Counterparties.

(i) Subject to paragraph (ii) below, a Secured Hedge Counterparty shall promptly
terminate or close-out in full any hedging transaction under all or any of the
Secured Hedge Agreements to which it is party prior to their stated maturity,
following (A) the occurrence of a Distress Event which is continuing and
delivery to it of a notice from the Designated Senior Priority Representative
that such Distress Event has occurred and is continuing; and (B) delivery to it
of a subsequent notice from the Designated Senior Priority Representative
instructing it to do so.

 

64



--------------------------------------------------------------------------------

(ii) Paragraph (i) above shall not apply to the extent that such Distress Event
occurred as a result of an arrangement made between any Debtor and any Secured
Creditor with the purpose of bringing about that Distress Event.

(iii) If a Secured Hedge Counterparty is entitled to terminate or close-out any
hedging transaction under paragraph (f)(ii) above (or would have been able to if
such Secured Hedge Counterparty had given the notice referred to in that
paragraph) but has not terminated or closed out each such hedging transaction,
that Secured Hedge Counterparty shall promptly terminate or close-out in full
each such hedging transaction following a request to do so by the Designated
Senior Priority Representative.

(h) Treatment of payments due to Debtors on termination of hedging transactions.
If, on termination of any hedging transaction under any Secured Hedge Agreement
occurring after a Distress Event, a settlement amount or other amount (following
the application of any relevant netting in respect of that Secured Hedge
Agreement) falls due from a Secured Hedge Counterparty to the relevant Debtor
then that amount shall be paid by that Secured Hedge Counterparty to the Senior
Secured Collateral Agent, treated as the proceeds of enforcement of the Senior
Priority Collateral and applied in accordance with the terms of this Agreement.
The payment of that amount by the Secured Hedge Counterparty to the Senior
Secured Collateral Agent above shall discharge the Hedge Counterparty’s
obligation to pay that amount to that Debtor.

(i) Terms of Secured Hedge Agreements. The Secured Hedge Counterparties (to the
extent party to the Secured Hedge Agreement in question) and the Debtors party
to the Secured Hedge Agreements shall ensure that, at all times:

(i) each Secured Hedge Agreement is based either (1) on an ISDA Master
Agreement; or (2) on another framework agreement which is similar in effect to
an ISDA Master Agreement;

(ii) in the event of a termination of the hedging transaction entered into under
a Secured Hedge Agreement, whether as a result of (1) a Termination Event or an
Event of Default, each as defined in the relevant Secured Hedge Agreement (in
the case of a Secured Hedge Agreement which is based on an ISDA Master
Agreement); or (2) an event similar in meaning and effect to either of those
described in (1) above (in the case of a Secured Hedge Agreement which is not
based on an ISDA Master Agreement), that Secured Hedge Agreement will: (A) if it
is based on a 1992 ISDA Master Agreement, provide for payments under the “Second
Method” and will make no material amendment to section 6(e) (Payments on Early
Termination) of the ISDA Master Agreement; (B) if it is based on a 2002 ISDA
Master Agreement, make no material amendment to section 6(e) (Payments on Early
Termination) of the ISDA Master Agreement; or (C) if it is not based on an ISDA
Master Agreement, provide for any other method the effect of which is that the
party to which that event is referable will be entitled to receive payment under
the relevant termination provisions if the net replacement value of all
terminated transactions entered into under that Secured Hedge Agreement is in
its favor;

(iii) each Secured Hedge Agreement will not provide for Automatic Early
Termination other than to the extent that the provision of Automatic Early
Termination is consistent with practice in the relevant derivatives market,
taking into account the legal status and jurisdiction of incorporation of the
parties to that Secured Hedge Agreement; and

 

65



--------------------------------------------------------------------------------

(iv) each Secured Hedge Agreement will provide that the relevant Secured Hedge
Counterparty will be entitled to terminate each transaction under such Secured
Hedge Agreement if so required hereunder.

(j) On or after Discharge of Senior Priority Obligations. At any time on or
after the Discharge of Senior Priority Obligations (excluding any Secured Hedge
Obligations and any Cash Management Obligations), any action which is permitted
hereunder by reason of the prior consent of the Designated Senior Priority
Representative will be permitted.

SECTION 5.10. Cash Management.

(a) Restriction on Enforcement. Subject to Section 5.10(b), so long as the
Discharge of Senior Priority Obligations (excluding any Secured Hedge
Obligations and any Cash Management Obligations) has not occurred, none of the
Cash Management Providers shall be entitled to take any Enforcement Action in
respect of any of the Cash Management Obligations owed to it.

(b) Permitted Enforcement. Each Cash Management Provider may take Enforcement
Action which would be available to it but for Section 5.10(a) if: (i) at the
same time as, or prior to, that action, Enforcement Action has been taken in
respect of the Senior Priority Obligations (excluding the Cash Management
Obligations), in which case the Cash Management Providers may take the same
Enforcement Action as has been taken in respect of those Senior Priority
Obligations; (ii) that Enforcement Action is taken in respect of cash cover or
cash collateral which has been provided in accordance with the Senior Priority
Debt Documents; (iii) at the same time as or prior to, that action, the consent
of the Designated Senior Priority Representative to that Enforcement Action is
obtained; (iv) an Insolvency or Liquidation Proceeding has occurred in relation
to any Debtor, in which case after the occurrence of that Insolvency or
Liquidation Proceeding, each Cash Management Provider shall be entitled (if it
has not already done so) to exercise any right it may otherwise have in respect
of that Debtor to (1) accelerate any of that Debtor’s Senior Priority
Obligations or declare them prematurely due and payable on demand, (2) make a
demand under any guarantee, indemnity or other assurance against loss given by
that Debtor in respect of any Senior Priority Obligations, (3) exercise any
right of set-off or take or receive any payment in respect of any Senior
Priority Obligations of that Debtor or (4) claim and prove in the liquidation of
that Debtor for the Senior Priority Obligations owing to it; or (v) that
Enforcement Action is contemplated by the Senior Priority Debt Documents.

(c) Exceptions. Notwithstanding the foregoing, this Section 5.10 shall not
restrict the right of any Cash Management Provider (i) to demand repayment or
prepayment of Cash Management Obligations owed to it prior to any due date,
termination date or similar date under any Cash Management Agreement or (ii) to
net, set off or exercise any similar right in respect of any account in respect
of fees, expenses, indemnification obligations, returned items, chargebacks,
cash pooling arrangements, “zero balance” arrangements, multi-account netting
arrangements and items that are similar to any of the foregoing, in each case,
to the extent not restricted by the Senior Priority Debt Documents.

(d) Identity of Cash Management Providers. No person providing cash management
arrangements to any Debtor shall be entitled to share in any of the Senior
Priority Collateral or in the benefit of any guarantee or indemnity under any of
the Senior Priority Debt Documents in respect of any of the obligations arising
in respect of those cash management arrangements nor shall those obligations be
treated as Cash Management Obligations unless that person is or becomes a party
to this Agreement pursuant to Section 15.29.

 

66



--------------------------------------------------------------------------------

SECTION 5.11. Senior Secured Parallel Debt.

(a) Subject to the limitations set out in each Senior Priority Collateral
Document, each Loan Party hereby irrevocably and unconditionally undertakes to
pay to the Senior Secured Collateral Agent amounts equal to any amounts owing
from time to time by that Loan Party to any Senior Priority Secured Parties
under any of the Senior Priority Debt Documents, including any Guarantee, as and
when those amounts are due (the “Senior Secured Parallel Debt”).

(b) Each Loan Party and the Senior Secured Collateral Agent acknowledge that the
obligations of each Loan Party under clause (a) above are several and are
separate and independent from, and shall not in any way limit or affect, the
corresponding obligations of that Loan Party to any Senior Priority Secured
Party under any of the Senior Priority Debt Documents, including any Guarantee
(its “Senior Secured Corresponding Debt”), nor shall the amounts for which each
Loan Party is liable under clause (a) above (its Senior Secured Parallel Debt)
be limited or affected in any way by its Senior Secured Corresponding Debt
provided that: (i) the Senior Secured Parallel Debt of each Loan Party shall be
decreased to the extent that its Senior Secured Corresponding Debt has been
irrevocably paid or (in the case of guarantee obligations) discharged; and
(ii) the Senior Secured Corresponding Debt of each Loan Party shall be decreased
to the extent that its Senior Secured Parallel Debt has been irrevocably paid or
(in the case of guarantee obligations) discharged; and (iii) the amount of the
Senior Secured Parallel Debt of a Loan Party shall at all times be equal to the
amount of its Senior Secured Corresponding Debt.

(c) For the purpose of this Section 5.11, the Senior Secured Collateral Agent
acts in its own name and not as a trustee, and its claims in respect of the
Senior Secured Parallel Debt shall not be held on trust. The Liens granted under
the Senior Priority Debt Documents, including any Guarantee, to the Senior
Secured Collateral Agent to secure the Senior Secured Parallel Debt are granted
to the Senior Secured Collateral Agent, in its capacity as creditor of the
Senior Secured Parallel Debt and shall not be held on trust.

(d) All moneys received or recovered by the Senior Secured Collateral Agent
pursuant to this Section 5.11, and all amounts received or recovered by the
Senior Secured Collateral Agent, from or by the enforcement of any Liens granted
to secure the Senior Secured Parallel Debt, shall be applied in accordance with
Section 4.01 of this Agreement.

SECTION 5.12. Second Priority Parallel Debt.

(a) Subject to the limitations set out in each Second Priority Collateral
Document, each Borrower and Grantor under the Second Priority Debt Documents
(the “Second Priority Loan Parties”) hereby irrevocably and unconditionally
undertakes to pay to any party appointed as collateral agent or security agent
under the Second Priority Collateral Documents (the “Second Priority Collateral
Agent”), amounts equal to any amounts owing from time to time by that Second
Priority Loan Party to any Second Priority Secured Parties under any of the
Second Priority Debt Documents, including any guarantee, as and when those
amounts are due (the “Second Priority Parallel Debt”).

(b) Each Second Priority Loan Party and the Second Priority Collateral Agent
acknowledge that the obligations of each Second Priority Loan Party under clause
(a) above are several and are separate and independent from, and shall not in
any way limit or affect, the corresponding obligations of that Second Priority
Loan Party to any Second Priority Secured Party under any of the Second Priority
Debt Documents, including any guarantee (its “Second Priority Corresponding
Debt”), nor shall the amounts for which each Second Priority Loan Party is
liable under clause (a) above (its Second Priority Parallel Debt) be limited or
affected in any way by its Second Priority Corresponding Debt provided that:
(i) the Second Priority Parallel Debt of each Second Priority Loan Party shall
be decreased to the extent that its

 

67



--------------------------------------------------------------------------------

Second Priority Corresponding Debt has been irrevocably paid or (in the case of
guarantee obligations) discharged; and (ii) the Second Priority Corresponding
Debt of each Second Priority Loan Party shall be decreased to the extent that
its Second Priority Parallel Debt has been irrevocably paid or (in the case of
guarantee obligations) discharged; and (iii) the amount of the Second Priority
Parallel Debt of a Second Priority Loan Party shall at all times be equal to the
amount of its Second Priority Corresponding Debt.

(c) For the purpose of this Section 5.12, the Second Priority Collateral Agent
acts in its own name and not as a trustee, and its claims in respect of the
Second Priority Parallel Debt shall not be held on trust. The Liens granted
under the Second Priority Debt Documents, including any guarantee to the Second
Priority Collateral Agent to secure the Second Priority Parallel Debt are
granted to the Second Priority Collateral Agent, in its capacity as creditor of
the Second Priority Parallel Debt and shall not be held on trust.

(d) All moneys received or recovered by the Second Priority Collateral Agent
pursuant to this Section 5.12, and all amounts received or recovered by the
Second Priority Collateral Agent, from or by the enforcement of any Liens
granted to secure the Second Priority Parallel Debt, shall be applied in
accordance with Section 4.01 of this Agreement.

ARTICLE 6

INSOLVENCY OR LIQUIDATION PROCEEDINGS

Solely with respect to the U.S. Debtors the following provisions shall govern:

SECTION 6.01. Financing and Sale Issues.

Until the Discharge of Senior Priority Obligations has occurred, if Holdings,
the Notes Issuers, the Borrowers or any other Debtor shall be subject to any
Insolvency or Liquidation Proceeding, then (x) each Second Priority
Representative, for itself and on behalf of each Second Priority Secured Party
under its Second Priority Debt Facility and (y) each Senior Subordinated
Priority Representative, for itself and on behalf of each Senior Subordinated
Priority Party under its Senior Subordinated Priority Debt Facility, agrees that
if any Senior Priority Representative or Senior Priority Secured Party shall
desire to consent (or not object) to the sale, use or lease of cash or other
collateral or to consent (or not object) to Holdings’, the Borrowers’ or any
other Grantor’s or Debtor’s obtaining financing under Section 363 or Section 364
of the Bankruptcy Code or any similar provision of any other Bankruptcy Law
(“DIP Financing”), it will raise no objection to and will not otherwise contest
such sale, use or lease of cash or other collateral or such DIP Financing and,
except to the extent permitted by the proviso to clause (ii) of Section 3.01(a)
and Section 6.03, will not request adequate protection or any other relief in
connection therewith and, to the extent the Liens securing any Senior Priority
Obligations are subordinated to or have the same priority as the Liens securing
such DIP Financing, will subordinate (and will be deemed hereunder to have
subordinated) its Liens in the Collateral to (x) such DIP Financing (and all
obligations relating thereto) on the same basis as the Liens securing the Second
Priority Debt Obligations or Senior Subordinated Priority Debt Obligations (as
applicable) are so subordinated to Liens securing Senior Priority Obligations
under this Agreement, (y) any “carve-out” for professional and United States
Trustee fees agreed to by the Senior Priority Representatives and (z) all
adequate protection liens granted to the Senior Priority Secured Parties;
provided that none of the foregoing provisions shall be binding on the Second
Priority Secured Parties or Senior Subordinated Priority Parties to the extent
that the sum of the then outstanding principal amount of any Senior Priority
Obligations and Senior Subordinated Priority Debt Obligations and any DIP
Financing exceeds the DIP Cap Amount (after giving effect to the concurrent
Refinancing of any Senior Priority Obligations). Each Second Priority
Representative, for itself and on behalf of each Second Priority Secured Party
under its Second Priority Debt Facility and each Senior Subordinated Priority
Representative, for itself and on behalf of each Senior Subordinated

 

68



--------------------------------------------------------------------------------

Priority Party under its Senior Subordinated Priority Debt Facility, further
agrees that (A) it will raise no objection to (and will not otherwise contest)
any motion for relief from the automatic stay or from any injunction against
foreclosure or enforcement in respect of Senior Priority Obligations made by any
Senior Priority Representative or any other Senior Priority Secured Party,
(B) it will raise no objection to (and will not otherwise contest) any lawful
exercise by any Senior Priority Secured Party of the right to credit bid Senior
Priority Obligations at any sale in foreclosure of Senior Priority Collateral or
otherwise under Section 363(k) of the Bankruptcy Code or any similar provision
of any other Bankruptcy Law, (C) it will raise no objection to (and will not
otherwise contest) any other request for judicial relief made in any court by
any Senior Priority Secured Party relating to the lawful enforcement of any Lien
on Senior Priority Collateral and (D) it will raise no objection to (and will
not otherwise contest or oppose) any order relating to a Disposition of assets
of any Debtor for which any Senior Priority Representative has consented or not
objected that provides, to the extent such Disposition is to be free and clear
of Liens, that the Liens securing the Senior Priority Obligations and the Second
Priority Debt Obligations and the Senior Subordinated Priority Debt Obligations
will attach to the proceeds of the sale on the same basis of priority as the
Liens on the Collateral securing the Senior Priority Obligations rank to the
Liens on the Collateral securing the Second Priority Debt Obligations or Senior
Subordinated Priority Debt Obligations (as applicable) pursuant to this
Agreement; provided that such motion does not impair, subject to the priorities
set forth in this Agreement, the rights of the Second Priority Secured Parties
or the Senior Subordinated Priority Parties under Section 363(k) of the
Bankruptcy Code or any similar provision of any other Bankruptcy Law, so long as
the right of the Second Priority Secured Parties or Senior Subordinated Priority
Parties (as applicable) to offset their claim against the purchase price is only
after the Senior Priority Obligations have been paid in full in cash; provided,
further, that (i) any Second Priority Secured Party and any Senior Subordinated
Priority Party may raise any objection to the bidding or related procedures
proposed to be utilized in connection with such sale of assets that could be
raised by an unsecured creditor of the Debtors; and (ii) nothing in this
Section 6.01 shall prohibit any Second Priority Secured Party or Senior
Subordinated Priority Party from (1) exercising its rights to vote in favor of
or against a plan of reorganization or similar dispositive restructuring plan in
a manner consistent with, and not in violation of, this Agreement (including
Section 6.11), (2) proposing a DIP Financing to any Debtor that is junior to the
Senior Priority Obligations, or (c) objecting to any provision in any proposed
DIP Financing relating, describing or requiring the material provisions or
content of a plan of reorganization or similar dispositive restructuring plan.
Each Second Priority Representative, for itself and on behalf of each Second
Priority Secured Party under its Second Priority Debt Facility and each Senior
Subordinated Priority Representative, for itself and on behalf of each Senior
Subordinated Priority Party under its Senior Subordinated Priority Debt
Facility, agrees that notice received three (3) Business Days prior to the entry
of an order approving such usage of cash or other collateral or approving such
DIP Financing shall be adequate notice.

After the Discharge of Senior Priority Obligations each Second Priority
Representative and Second Priority Secured Party shall have all of the rights
vis-à-vis each Senior Subordinated Priority Representative (for itself and on
behalf of each Senior Subordinated Priority Party under its Senior Subordinated
Priority Debt Facility) provided to the Senior Priority Representative and
Senior Priority Secured Party under this Section 6.01 mutatis mutandis (without
any consent, sanction, authority or further confirmation from any Second
Priority Secured Party, Senior Subordinated Priority Party, Intra-Group Lender,
Debtor or the Honeywell Indemnitee).

SECTION 6.02. Relief from the Automatic Stay.

Until the Discharge of Senior Priority Obligations has occurred, (x) each Second
Priority Representative, for itself and on behalf of each Second Priority
Secured Party under its Second Priority Debt Facility and (y) each Senior
Subordinated Priority Representative, for itself and on behalf of each Senior
Subordinated Priority Party under its Senior Subordinated Priority Debt
Facility, agrees that none

 

69



--------------------------------------------------------------------------------

of them shall seek relief from the automatic stay or any other stay in any
Insolvency or Liquidation Proceeding or take any action in derogation thereof,
in each case in respect of any Common Senior Priority/Second Priority Collateral
or Common Collateral (as applicable), without the prior written consent of the
Designated Senior Priority Representative.

Until the Discharge of Second Priority Debt Obligations has occurred, each
Senior Subordinated Priority Representative, for itself and on behalf of each
Senior Subordinated Priority Party under its Senior Subordinated Priority Debt
Facility, agrees that none of them shall seek relief from the automatic stay or
any other stay in any Insolvency or Liquidation Proceeding or take any action in
derogation thereof, in each case in respect of any Common Senior Priority/Second
Priority Collateral or Common Collateral (as applicable), without the prior
written consent of the Designated Second Priority Representative.

SECTION 6.03. Adequate Protection.

Each Second Priority Representative, for itself and on behalf of each Second
Priority Secured Party under its Second Priority Debt Facility and each Senior
Subordinated Priority Representative, for itself and on behalf of each Senior
Subordinated Priority Party under its Senior Subordinated Priority Debt
Facility, agrees that none of them shall object, contest or support any other
Person objecting to or contesting (a) any request by any Senior Priority
Representative or any Senior Priority Secured Parties for adequate protection in
any form, (b) any objection by any Senior Priority Representative or any Senior
Priority Secured Parties to any motion, relief, action or proceeding based on
any Senior Priority Representative’s or Senior Priority Secured Party’s claiming
a lack of adequate protection or (c) the payment of interest, fees, expenses or
other amounts of any Senior Priority Representative or any other Senior Priority
Secured Party under Section 506(b) or 506(c) the Bankruptcy Code or any similar
provision of any other Bankruptcy Law. Notwithstanding anything contained in
this Section 6.03 or in Section 6.01, in any Insolvency or Liquidation
Proceeding, (i) if the Senior Priority Secured Parties (or any subset thereof)
are granted adequate protection in the form of a Lien on additional or
replacement collateral and/or superpriority claims in connection with any DIP
Financing or use of cash collateral under Section 363 or 364 of the Bankruptcy
Code or any similar provision of any other Bankruptcy Law, then (x) each Second
Priority Representative, for itself and on behalf of each Second Priority
Secured Party under its Second Priority Debt Facility and (y) each Senior
Subordinated Priority Representative, for itself and on behalf of each Senior
Subordinated Priority Party under its Senior Subordinated Priority Debt
Facility, may seek or request (as applicable) adequate protection in the form of
a Lien on such additional or replacement collateral and/or a superpriority
claim, which Lien is subordinated to the Liens securing and providing adequate
protection for all Senior Priority Obligations and such DIP Financing (and all
obligations relating thereto) on the same basis as the other Liens securing the
Second Priority Debt Obligations or the Senior Subordinated Priority Debt
Obligations (as applicable) are so subordinated to the Liens securing Senior
Priority Obligations under this Agreement, and which superpriority claim is
subordinated to all superpriority claims granted as adequate protection to the
Senior Priority Secured Parties, and (ii) in the event (w) any Second Priority
Representatives, for themselves and on behalf of the Second Priority Secured
Parties under their Second Priority Debt Facilities or (x) any Senior
Subordinated Priority Representatives, for themselves and on behalf of the
Senior Subordinated Priority Parties under their Senior Subordinated Priority
Debt Facilities, seek or request adequate protection and such adequate
protection is granted in the form of a Lien on additional or replacement
collateral and/or a superpriority claim, then (y) such Second Priority
Representatives, for themselves and on behalf of each Second Priority Secured
Party under their Second Priority Debt Facilities and (z) such Senior
Subordinated Priority Representatives, for themselves and on behalf of each
Senior Subordinated Priority Party under their Senior Subordinated Priority Debt
Facilities, agree that each Senior Priority Representative shall also be granted
(as applicable) a senior Lien on such additional or replacement collateral
and/or a senior superpriority claim as security and adequate protection for the
Senior Priority

 

70



--------------------------------------------------------------------------------

Obligations and any such DIP Financing and that any Lien on such additional or
replacement collateral securing or providing adequate protection for the Second
Priority Debt Obligations or Senior Subordinated Priority Debt Obligations (as
applicable) shall be subordinated to the Liens on such collateral securing the
Senior Priority Obligations and any such DIP Financing (and all obligations
relating thereto) and any other Liens granted to the Senior Priority Secured
Parties as adequate protection on the same basis as the other Liens securing the
Second Priority Debt Obligations or Senior Subordinated Priority Debt
Obligations (as applicable) are so subordinated to such Liens securing Senior
Priority Obligations under this Agreement, and any superpriority claims granted
as adequate protection for the Second Priority Debt Obligations or Senior
Subordinated Priority Debt Obligations (as applicable) shall be subordinated to
all superpriority claims granted as adequate protection to the Senior Priority
Secured Parties for the Senior Priority Obligations. Without limiting the
generality of the foregoing, to the extent that the Senior Priority Secured
Parties are granted adequate protection in the form of payments in the amount of
current post-petition fees and expenses, and/or other cash payments, then
(x) each Second Priority Representative, for itself and on behalf of each Second
Priority Secured Party under its Second Priority Debt Facility and (y) each
Senior Subordinated Priority Representative, for itself and on behalf of each
Senior Subordinated Priority Party under its Senior Subordinated Priority Debt
Facility, shall not be prohibited from seeking adequate protection in the form
of payments in the amount of current post-petition incurred fees and expenses,
and/or other cash payments (as applicable), subject to the right of the Senior
Priority Secured Parties to object to the amounts of fees and expenses or other
cash payments so sought by the Second Priority Secured Parties or the Senior
Subordinated Priority Parties (as applicable).

SECTION 6.04. Preference Issues.

If any Senior Priority Secured Party is required in any Insolvency or
Liquidation Proceeding or otherwise to disgorge, turn over or otherwise pay any
amount to the estate of Holdings, the Borrowers or any other Debtor (or any
trustee, receiver or similar Person therefor), because the payment of such
amount was declared to be fraudulent or preferential in any respect or for any
other reason (any such amount, a “Recovery”), whether received as proceeds of
security, enforcement of any right of setoff or otherwise, then the Senior
Priority Obligations shall be reinstated to the extent of such Recovery and
deemed to be outstanding as if such payment had not occurred and the Senior
Priority Secured Parties shall be entitled to the benefits of this Agreement
until a Discharge of Senior Priority Obligations with respect to all such
recovered amounts. If this Agreement shall have been terminated prior to such
Recovery, this Agreement shall be reinstated in full force and effect, and such
prior termination shall not diminish, release, discharge, impair or otherwise
affect the obligations of the parties hereto. Each Second Priority
Representative, for itself and on behalf of each Second Priority Secured Party
under its Second Priority Debt Facility and each Senior Subordinated Priority
Representative, for itself and on behalf of each Senior Subordinated Priority
Party under its Senior Subordinated Priority Debt Facility, hereby agrees that
none of them shall be entitled to benefit from any avoidance action affecting or
otherwise relating to any distribution or allocation made in accordance with
this Agreement, whether by preference or otherwise, it being understood and
agreed that the benefit of such avoidance action otherwise allocable to them
shall instead be allocated and turned over for application in accordance with
the priorities set forth in this Agreement.

SECTION 6.05. Separate Grants of Security and Separate Classifications.

Each Second Priority Representative, for itself and on behalf of each Second
Priority Secured Party under its Second Priority Debt Facility and each Senior
Subordinated Priority Representative, for itself and on behalf of each Senior
Subordinated Priority Party under its Senior Subordinated Priority Debt
Facility, acknowledges and agrees that (a) the grants of Liens pursuant to the
Senior Priority Collateral Documents, the Second Priority Collateral Documents
and the Senior Subordinated Priority

 

71



--------------------------------------------------------------------------------

Collateral Documents constitute separate and distinct grants of Liens and
(b) because of, among other things, their differing rights in the Collateral,
the Senior Priority Obligations, the Second Priority Debt Obligations and the
Senior Subordinated Priority Debt Obligations are each fundamentally different
and must be separately classified in any plan of reorganization or similar
dispositive restructuring plan proposed, confirmed or adopted in an Insolvency
or Liquidation Proceeding. To further effectuate the intent of the parties as
provided in the immediately preceding sentence, if it is held that any claims of
the Senior Priority Secured Parties and/or the Second Priority Secured Parties
and/or the Senior Subordinated Priority Parties in respect of the Collateral
constitute a single class of claims (rather than separate classes of senior and
junior secured claims), then each Second Priority Representative, for itself and
on behalf of each Second Priority Secured Party under its Second Priority Debt
Facility and each Senior Subordinated Priority Representative, for itself and on
behalf of each Senior Subordinated Priority Party under its Senior Subordinated
Priority Debt Facility (as applicable), hereby acknowledges and agrees that all
distributions from the Collateral shall be made as if there were separate
classes of senior and junior secured claims against the Grantors in respect of
the Collateral, with the effect being that, to the extent that the aggregate
value of the Collateral is sufficient (for this purpose ignoring all claims held
by the Second Priority Secured Parties and the Senior Subordinated Priority
Parties), the Senior Priority Secured Parties shall be entitled to receive, in
addition to amounts distributed to them in respect of principal, pre-petition
interest and other claims, all amounts owing in respect of post-petition
interest, fees and expenses (whether or not allowed or allowable) before any
distribution from the Collateral is made in respect of the Second Priority Debt
Obligations or the Senior Subordinated Priority Debt Obligations (as
applicable), with each Second Priority Representative, for itself and on behalf
of each Second Priority Secured Party under its Second Priority Debt Facility,
and each Senior Subordinated Priority Representative, for itself and on behalf
of each Senior Subordinated Priority Party under its Senior Subordinated
Priority Debt Facility, hereby acknowledging and agreeing to turn over to the
Designated Senior Priority Representative amounts otherwise received or
receivable by them to the extent necessary to effectuate the intent of this
sentence, even if such turnover has the effect of reducing the claim or recovery
of the Second Priority Secured Parties or the Senior Subordinated Priority
Parties (as applicable).

SECTION 6.06. No Waivers of Rights of Senior Priority Secured Parties.

Nothing contained herein shall, except as expressly provided herein, prohibit or
in any way limit any Senior Priority Representative or any other Senior Priority
Secured Party from objecting in any Insolvency or Liquidation Proceeding or
otherwise to any action taken by any Second Priority Secured Party or Senior
Subordinated Priority Party, including the seeking by any Second Priority
Secured Party or Senior Subordinated Priority Party of adequate protection or
the asserting by any Second Priority Secured Party or Senior Subordinated
Priority Party of any of its rights and remedies under the Second Priority Debt
Documents or Senior Subordinated Priority Debt Documents or otherwise.

SECTION 6.07. Application.

This Agreement, which the parties hereto expressly acknowledge is a
“subordination agreement” under Section 510(a) of the Bankruptcy Code or any
similar provision of any other Bankruptcy Law, shall be effective before, during
and after the commencement of any Insolvency or Liquidation Proceeding. The
relative rights as to the Collateral and proceeds thereof shall continue after
the commencement of any Insolvency or Liquidation Proceeding on the same basis
as prior to the date of the petition therefor, subject to any court order
approving the financing of, or use of cash collateral by, any Grantor. All
references herein to any Grantor shall include such Grantor as a
debtor-in-possession and any receiver or trustee for such Grantor.

 

72



--------------------------------------------------------------------------------

SECTION 6.08. Other Matters.

To the extent that any Second Priority Representative or any Second Priority
Secured Party or any Senior Subordinated Priority Representative or any Senior
Subordinated Priority Party has or acquires rights under Section 363 or
Section 364 of the Bankruptcy Code or any similar provision of any other
Bankruptcy Law with respect to any of the Collateral, such Second Priority
Representative, on behalf of itself and each Second Priority Secured Party under
its Second Priority Debt Facility or such Senior Subordinated Priority
Representative, on behalf of itself and each Senior Subordinated Priority Party
under its Senior Subordinated Priority Debt Facility, agrees not to assert any
such rights without the prior written consent of each Senior Priority
Representative, provided that if requested by any Senior Priority
Representative, such Second Priority Representative shall timely exercise such
rights in the manner requested by the Senior Priority Representatives (acting
unanimously), including any rights to payments in respect of such rights.

SECTION 6.09. 506(c) Claims.

Until the Discharge of Senior Priority Obligations has occurred, each Second
Priority Representative, on behalf of itself and each Second Priority Secured
Party under its Second Priority Debt Facility and each Senior Subordinated
Priority Representative, on behalf of itself and each Senior Subordinated
Priority Party under its Senior Subordinated Priority Debt Facility, agrees that
it will not assert or enforce any claim under Section 506(c) of the Bankruptcy
Code or any similar provision of any other Bankruptcy Law senior to or on a
parity with the Liens securing the Senior Priority Obligations for costs or
expenses of preserving or disposing of any Collateral.

SECTION 6.10. Reorganization Securities.

If, in any Insolvency or Liquidation Proceeding, debt obligations of the
reorganized debtor secured by Liens upon any property of the reorganized debtor
are distributed, pursuant to a plan of reorganization or similar dispositive
restructuring plan, on account of both the Senior Priority Obligations and/or
the Second Priority Debt Obligations and/or the Senior Subordinated Priority
Debt Obligations, then, to the extent the debt obligations distributed on
account of the Senior Priority Obligations and/or the Second Priority Debt
Obligations and/or the Senior Subordinated Priority Debt Obligations are secured
by Liens upon the same assets or property, the provisions of this Agreement will
survive the distribution of such debt obligations pursuant to such plan and will
apply with like effect to the Liens securing such debt obligations.

SECTION 6.11. Voting.

No Second Priority Secured Party or Senior Subordinated Priority Party (in each
case whether in the capacity of a secured creditor or an unsecured creditor)
shall propose, vote in favor of, or otherwise directly or indirectly support any
plan of reorganization, liquidation or other dispositive restructuring plan that
is inconsistent with the priorities or other provisions of this Agreement.
Without limiting the generality of the foregoing, no Second Priority Secured
Party (other than with the prior written consent of the Designated Senior
Priority Representative) or Senior Subordinated Priority Party (other than with
the prior written consent of the Designated Senior Priority Representative) may
(whether in the capacity of a secured creditor or an unsecured creditor) vote in
favor of, or otherwise directly or indirectly support any plan unless such plan
(a) pays off, in cash in full, all Senior Priority Obligations or (b) such plan
is proposed or supported by the number of Senior Priority Secured Parties, in
accordance with Section 1126(c) of the Bankruptcy Code or any similar provision
of any other Bankruptcy Law.

 

73



--------------------------------------------------------------------------------

SECTION 6.12. Section 1111(b) of the Bankruptcy Code.

Each Non-Senior Priority Representative, shall not object to, oppose, support
any objection, or take any other action to impede, the right of any Senior
Priority Secured Party (or, in the case of any Senior Subordinated Priority
Representative, any Second Priority Secured Party) to make an election under
Section 1111(b)(2) of the Bankruptcy Code or any similar provision of any other
Bankruptcy Law. Each Non-Senior Priority Representative, waives any claim it may
hereafter have against any senior claimholder arising out of the election by any
Senior Priority Secured Party (or, in the case of any Senior Subordinated
Priority Representative, any Second Priority Secured Party) of the application
of Section 1111(b)(2) of the Bankruptcy Code or any similar provision of any
other Bankruptcy Law.

SECTION 6.13. Post-Petition Interest

(a) No Non-Senior Priority Party shall oppose or seek to challenge any claim by
the Senior Priority Representative or any other Senior Priority Secured Party
for allowance in any Insolvency or Liquidation Proceeding of Senior Priority
Obligations consisting of claims for post-petition interest, fees, or expenses
under Section 506(b) of the Bankruptcy Code or any similar provision of any
other Bankruptcy Law or otherwise.

(b) Neither the Senior Priority Representative nor any other Senior Priority
Secured Party shall oppose or seek to challenge any claim by any Non-Senior
Priority Party for allowance in any Insolvency or Liquidation Proceeding of
Non-Senior Priority Obligations consisting of claims for post-petition interest,
fees, or expenses under Section 506(b) of the Bankruptcy Code or any similar
provision of any other Bankruptcy Law or otherwise, to the extent of the value
of the Lien of such Non-Senior Priority Representative on behalf of the
Non-Senior Priority Parties on the Collateral (after taking into account the
Senior Priority Obligations).

SECTION 6.14. Debt Subordination under the Corporations Act

Each Grantor incorporated in Australia agrees with the other parties that the
subordination of the Non-Senior Priority Obligations in the manner set out in
this Agreement is intended to be a debt subordination within the meaning of
s563C(2) of the Australian Corporations Act.

ARTICLE 7

RELIANCE; ETC.

SECTION 7.01. Reliance.

(a) The consent by the Senior Priority Secured Parties to the execution and
delivery of the Second Priority Debt Documents and the Senior Subordinated
Priority Debt Documents to which the Senior Priority Secured Parties have
consented and all loans and other extensions of credit made or deemed made on
and after the date hereof by the Senior Priority Secured Parties to Holdings, a
Borrower or any Subsidiary shall be deemed to have been given and made in
reliance upon this Agreement. Each Non-Senior Priority Representative,
acknowledges that it and such Second Priority Secured Parties and Senior
Subordinated Priority Parties (as applicable) have, independently and without
reliance on any Senior Priority Representative or other Senior Priority Secured
Party, and based on documents and information deemed by them appropriate, made
their own credit analysis and decision to enter into the Second Priority Debt
Documents and Senior Subordinated Priority Debt Documents to which they are
party or by which they are bound, this Agreement and the transactions
contemplated hereby and thereby, and they will continue to make their own credit
decision in taking or not taking any action under the Second Priority Debt
Documents or the Senior Subordinated Priority Debt Documents (as applicable) or
this Agreement.

 

74



--------------------------------------------------------------------------------

(b) The consent by the Second Priority Secured Parties to the execution and
delivery of the Senior Subordinated Priority Debt Documents to which the Second
Priority Secured Parties have consented and all loans and other extensions of
credit made or deemed made on and after the date hereof by the Second Priority
Secured Parties to Holdings, a Borrower or any Subsidiary shall be deemed to
have been given and made in reliance upon this Agreement. Each Senior
Subordinated Priority Representative, acknowledges that it and such Senior
Subordinated Priority Parties have, independently and without reliance on any
Second Priority Representative or other Second Priority Secured Party, and based
on documents and information deemed by them appropriate, made their own credit
analysis and decision to enter into the Senior Subordinated Priority Debt
Documents to which they are party or by which they are bound, this Agreement and
the transactions contemplated hereby and thereby, and they will continue to make
their own credit decision in taking or not taking any action under the Senior
Subordinated Priority Debt Documents or this Agreement.

SECTION 7.02. No Warranties or Liability.

Each Non-Senior Priority Representative, acknowledges and agrees that neither
any Senior Priority Representative nor any other Senior Priority Secured Party
has made any express or implied representation or warranty, including with
respect to the execution, validity, legality, completeness, collectability or
enforceability of any of the Senior Priority Debt Documents, the ownership of
any Collateral or the perfection or priority of any Liens thereon. The Senior
Priority Secured Parties will be entitled to manage and supervise their
respective loans and extensions of credit under the Senior Priority Debt
Documents in accordance with law and as they may otherwise, in their sole
discretion, deem appropriate, and the Senior Priority Secured Parties may manage
their loans and extensions of credit without regard to any rights or interests
that the Non-Senior Priority Parties have in the Collateral or otherwise, except
as otherwise provided in this Agreement. Neither any Senior Priority
Representative nor any other Senior Priority Secured Party shall have any duty
to any Non-Senior Priority Party to act or refrain from acting in a manner that
allows, or results in, the occurrence or continuance of an event of default or
default under any agreement with Holdings, the Borrowers or any Subsidiary
(including the Non-Senior Priority Debt Documents), regardless of any knowledge
thereof that they may have or be charged with. Except as expressly set forth in
this Agreement, the Senior Priority Representatives, the Senior Priority Secured
Parties, and each of the Non-Senior Priority Parties have not otherwise made to
each other, nor do they hereby make to each other, any warranties, express or
implied, nor do they assume any liability to each other with respect to the
enforceability, validity, value or collectability of any of the Senior Priority
Obligations, the Non-Senior Priority Obligations or any guarantee or security
which may have been granted to any of them in connection therewith, any
Grantor’s title to or right to transfer any of the Collateral or any other
matter except as expressly set forth in this Agreement.

SECTION 7.03. Obligations Unconditional.

All rights, interests, agreements and obligations of the Senior Priority
Representatives, the Senior Priority Secured Parties, and the Non-Senior
Priority Parties hereunder shall remain in full force and effect irrespective
of:

(a) any lack of validity or enforceability of any Senior Priority Debt Document
or any Non-Senior Priority Debt Document;

 

75



--------------------------------------------------------------------------------

(b) any change in the time, manner or place of payment of, or in any other terms
of, all or any of the Senior Priority Obligations or Non-Senior Priority
Obligations, or any amendment or waiver or other modification, including any
increase in the amount thereof, whether by course of conduct or otherwise, of
the terms of the Senior Secured Credit Agreement or any other Senior Priority
Debt Document or of the terms of any Non-Senior Priority Debt Document;

(c) any exchange of any security interest in any Collateral or any other
collateral or any amendment, waiver or other modification, whether in writing or
by course of conduct or otherwise, of all or any of the Senior Priority
Obligations or Non-Senior Priority Obligations or any guarantee thereof;

(d) the commencement of any Insolvency or Liquidation Proceeding in respect of
Holdings, the Borrowers or any other Debtor; or

(e) any other circumstances that otherwise might constitute a defense available
to, or a discharge of, (i) Holdings, the Borrowers or any other Debtor in
respect of the Senior Priority Obligations or (ii) any Non-Senior Priority Party
in respect of this Agreement.

ARTICLE 8

RESTRICTIONS APPLICABLE TO INTRA-GROUP INDEBTEDNESS

SECTION 8.01. Subordination of Intra-Group Indebtedness.

Each Debtor covenants and agrees, and each Intra-Group Lender likewise covenants
and agrees, notwithstanding anything to the contrary contained in any of the
Intra-Group Documents, that the payment of any and all Intra-Group Indebtedness
shall be subordinated and subject in right and time of payment to the Senior
Priority Obligations and the Non-Senior Priority Obligations to the extent and
in the manner hereinafter set forth, at all times prior to the Final Discharge
Date. In relation to its Secured Obligations (whether now outstanding or
hereafter created, incurred, assumed or guaranteed), each Secured Party shall be
deemed to have acquired such Secured Obligations in reliance upon the provisions
contained in this Agreement.

SECTION 8.02. Restriction on Payment.

Prior to the Final Discharge Date, the Debtors shall not, and Holdings shall
ensure that its Restricted Subsidiaries shall not, make any Payments of the
Intra-Group Indebtedness at any time while an Acceleration Event is continuing.

SECTION 8.03. Restriction on Enforcement.

Subject to Section 8.04, no Intra-Group Lender shall be entitled to take any
Enforcement Action in respect of any of the Intra-Group Indebtedness at any time
prior to the Final Discharge Date.

SECTION 8.04. Permitted Enforcement.

Prior to the Final Discharge Date and after the occurrence of an Insolvency and
Liquidation Proceeding in relation to any member of the Group, the Intra-Group
Lender may (unless otherwise directed by the Applicable Designated
Representative or unless the Applicable Designated Representative has taken, or
has given notice that it intends to take, action on behalf of the relevant
Intra-Group Lender in accordance with Section 10.04) exercise any right it may
otherwise have against that member of the Group to (a) accelerate any of the
Intra-Group Indebtedness or declare any of it prematurely due and payable or
payable on demand; (b) make a demand under any guarantee, indemnity or other
assurance against loss given in respect of any Intra-Group Indebtedness;
(c) exercise any right of set-off or take or receive any Payment in respect of
any Intra-Group Indebtedness; or (d) claim and prove in the liquidation of that
member of the Group for the Intra-Group Indebtedness owing to it.

 

76



--------------------------------------------------------------------------------

SECTION 8.05. Turnover in Respect of Intra-Group Indebtedness.

Except as otherwise permitted or required under this Agreement, if at any time
prior to the Final Discharge Date an Intra-Group Lender receives or recovers a
payment or distribution of any kind whatsoever (including by way of set-off or
combination of accounts) in respect or on account of any of the Intra-Group
Indebtedness which is prohibited by the terms of this Agreement, that
Intra-Group Lender will, if requested by the Applicable Designated
Representative, promptly pay all amounts and distributions received by it to the
Applicable Designated Representative for application to the payment of the
Secured Obligations and any unsecured Senior Subordinated Priority Debt
Obligations in accordance with the terms of this Agreement after deducting the
costs, liabilities and expenses (if any) reasonably incurred in recovering or
receiving the payment or distribution and, pending that payment, will hold those
amounts and distributions in trust for (or, to the extent the concept of trust
is not recognized in the relevant jurisdiction, on behalf of and for the benefit
of) the Creditors (other than the Intra-Group Lenders). If, for any reason, any
of the trusts expressed to be created in this Article 8 should fail or to be
unenforceable, the affected Intra-Group Lender will, unless otherwise agreed by
the Applicable Designated Representative and subject to receiving payment
instructions and any other relevant information from the Applicable Designated
Representative, promptly pay an amount equal to that receipt or recovery to the
Applicable Designated Representative for application in accordance with the
terms of this Agreement.

SECTION 8.06. Notice and Acknowledgement of Collateral.

(a) Each Intra-Group Lender, by its entry into this Agreement (or, as the case
may be, by its entry into an Intra-Group Lender Joinder Agreement as an
Intra-Group Lender), hereby serves notice of assignment and/or charge required
pursuant to the applicable Collateral Documents of the Debt Documents evidencing
the terms of the Intra-Group Indebtedness owing to that Intra-Group Lender.

(b) Each Debtor, by its entry into this Agreement (or, as the case may be, by
its entry into a Joinder Agreement as a Debtor, pursuant to Section 15.07),
acknowledges receipt of any notice of assignment and/or charge served pursuant
to paragraph (a) above.

ARTICLE 9

[Reserved]

ARTICLE 10

ADDITIONAL PROVISIONS REGARDING NON-U.S. INSOLVENCY OR LIQUIDATION PROCEEDING

SECTION 10.01. Payment of Distributions.

(a) After the occurrence of an Insolvency or Liquidation Proceeding under laws
other than the laws of the United States of America or any State (within the
meaning of Section 9-102(a)(76) of the UCC) (a “Non-U.S. Insolvency Event”) in
relation to any Debtor, any Creditor (other than a Senior Priority Secured
Party) entitled to receive a distribution out of the assets of that member of
the Group in respect of the Liabilities owed to that Creditor shall (only to the
extent that such distribution would otherwise constitute a receipt or recovery
of a type required to be paid over pursuant to the provisions of Section 4.02,
and, in all cases if prior to a Distress Event, only if required by the
Applicable Designated

 

77



--------------------------------------------------------------------------------

Representative), subject to receiving payment instructions and any other
relevant information from the Applicable Designated Representative and to the
extent it is able to do so, direct the Person responsible for the distribution
of the assets of that member of the Group to pay that distribution to the
Applicable Designated Representative until the Liabilities owing to the
Creditors represented by such Applicable Designated Representative have been
paid in full.

(b) The Applicable Designated Representative shall apply distributions paid to
it under paragraph (a) above in accordance with Section 4.01.

SECTION 10.02. Set-Off.

(a) To the extent that any member of the Group’s Liabilities are discharged by
way of set-off (mandatory or otherwise) after the occurrence of a Non-U.S.
Insolvency Event in relation to that member of the Group, any Creditor (other
than a Senior Priority Secured Party) which benefited from that set-off shall
(only to the extent that the relevant discharge constitutes a receipt or
recovery of a type required to be paid over pursuant to the provisions of
Section 4.02 and Section 8.05 and, in all cases if prior to Distress Event, only
if required by the Applicable Designated Representative, subject to receiving
payment instructions and any other relevant information from the Applicable
Designated Representative) pay an amount equal to the amount of the Liabilities
owed to it which are discharged by that set-off to the Applicable Designated
Representative for application in accordance with Section 4.01.

(b) Section 10.02(a) shall not apply to any set-off which is otherwise permitted
to be made under this Agreement notwithstanding the occurrence of the relevant
Non-U.S. Insolvency Event.

SECTION 10.03. Filing of Claims.

After the occurrence of a Non-U.S. Insolvency Event in relation to any Debtor,
each Creditor irrevocably authorizes the Applicable Designated Representative,
on its behalf, to: (i) take any Enforcement Action (in accordance with the terms
of this Agreement) against that member of the Group; (ii) demand, sue, prove and
give receipt for any or all of that member of the Group’s Liabilities;
(iii) collect and receive all distributions on, or on account of, any or all of
that member of the Group’s Liabilities; and (iv) file claims, take proceedings
and do all other things the Applicable Designated Representative considers
reasonably necessary to recover that member of the Group’s Liabilities.

SECTION 10.04. Creditors’ Actions.

Each Creditor will: (i) do all things that the Applicable Designated
Representative reasonably requests in order to give effect to this Article 10;
and (ii) if the Applicable Designated Representative is not entitled to take any
of the actions contemplated by this Article 10 or if the Applicable Designated
Representative requests that a Creditor take that action, undertake that action
itself in accordance with the instructions of the Applicable Designated
Representative or grant a power of attorney to the Applicable Designated
Representative (on such terms as the Applicable Designated Representative may
reasonably require) to enable the Applicable Designated Representative to take
such action.

SECTION 10.05. Collateral Agent Instructions.

For the purposes of Section 10.03 and Section 10.04, the Applicable Designated
Representative shall act (a) on the instructions of the Applicable Secured
Parties or (b) in the absence of any such instructions, as the Applicable
Designated Representative sees fit (which may include taking no action).

 

78



--------------------------------------------------------------------------------

SECTION 10.06. Australian PPSA.

To the full extent permitted by law:

(a) each Secured Party contracts out of its entitlement to receive from another
Secured Party each notice or document which section 115(5) of the Australian
PPSA permits it to contract out of, and waives each right to receive from
another Secured Party a notice or document which section 144(c) of the
Australian PPSA permits it to waive;

(b) each Secured Party agrees with the other Secured Party not to exercise any
rights under section 127(2) of the Australian PPSA without its consent; and

(c) each Secured Party waives its right to receive from another Secured Party
anything under section 275 of the Australian PPSA, and it agrees not to make any
request of another Secured Party under that section.

Nothing in this clause affects the right of a Secured Party to receive a notice,
document or amount or exercise a right which it is otherwise entitled to receive
or exercise under another provision herein or any other agreement or law.

ARTICLE 11

ADDITIONAL PROVISIONS REGARDING ENFORCEMENT

OF NON-U.S. COLLATERAL

SECTION 11.01. Consultation Period.

(a) Subject to Section 11.01(b), before giving any instructions to the
Applicable Designated Representative to enforce the Non-U.S. Collateral or
refrain or cease from enforcing the Non-U.S. Collateral or to take any other
Enforcement Action in respect of Non-U.S. Collateral, the Representative(s) of
the Creditors represented in the Applicable Secured Parties shall consult with
each other Representative and the Applicable Designated Representative in good
faith about the instructions to be given by the Applicable Secured Parties for a
period of not less than ten (10) Business Days (or, in the case of any
consultation involving a Representative in respect of any high yield notes, debt
securities or other similar instruments, thirty (30) days) from the date on
which details of the proposed instructions are received by such Representative
or the Applicable Designated Representative (or such shorter period as each
Representative and the Applicable Designated Representative shall agree) (the
“Consultation Period”), and, subject to Section 11.01(b) only following the
expiry of a Consultation Period shall the Applicable Secured Parties concerned
be entitled to give any instructions to the Applicable Designated Representative
to enforce the Non-U.S. Collateral or refrain or cease from enforcing the
Non-U.S. Collateral or take any other Enforcement Action.

(b) No Representative (other than the Applicable Designated Representative)
shall be obliged to consult in accordance with paragraph (a) above and the
Applicable Secured Parties concerned shall be entitled to give any instructions
to the Applicable Designated Representative to enforce the Non-U.S. Collateral
or take any other Enforcement Action prior to the end of a Consultation Period
(in each case, provided that such instructions are consistent with, and do not
violate, any provisions of this Agreement and the Collateral Documents) if:
(i) the Non-U.S. Collateral has become enforceable as a result of an Insolvency
or Liquidation Proceeding; or (ii) the Applicable Secured Parties concerned or
any Representative of the Creditors represented in the Applicable Secured
Parties determines in good faith

 

79



--------------------------------------------------------------------------------

(and notifies each other Representative and the Applicable Designated
Representative) that to enter into such consultation and thereby delay the
commencement of enforcement of the Non-U.S. Collateral could reasonably be
expected to have a material adverse effect on: (A) the Applicable Designated
Representative’s ability to enforce any of the Non-U.S. Collateral; or (B) the
realization proceeds of any enforcement of the Non-U.S. Collateral.

(c) As soon as reasonably practicable following receipt of any instructions from
the Applicable Secured Parties in accordance with this Article 11 to enforce the
Non-U.S. Collateral, refrain or cease from enforcing the Non-U.S. Collateral or,
as the case may be, take any other Enforcement Action, the Applicable Designated
Representative shall provide a copy of such instructions to each other
Representative (unless it received those instructions from that Person).

ARTICLE 12

AGREEMENT SOLELY AMONG THE SENIOR PRIORITY SECURED PARTIES

Solely as among the Senior Priority Secured Parties the following provisions
shall govern:

SECTION 12.01. Priority of claims.

(a) Anything contained herein or in any of the Senior Priority Debt Documents to
the contrary notwithstanding (but subject to Section 12.06), if any Senior
Priority Secured Party is taking action to enforce rights in respect of any
Senior Priority Collateral, or any distribution is made in respect of any Senior
Priority Shared Collateral in any Insolvency or Liquidation Proceeding of the
Borrower or any other Debtor or any Senior Priority Secured Party receives any
payment pursuant to this Agreement with respect to any Senior Priority Shared
Collateral or otherwise pursuant to Section 4.01, the proceeds of any sale,
collection or other liquidation of any such Senior Priority Shared Collateral by
any Senior Priority Secured Party or received by any Senior Priority Secured
Party pursuant to this Agreement with respect to such Senior Priority Shared
Collateral and proceeds of any such distribution (subject, in the case of any
such distribution, to the sentence immediately following) to which the Senior
Priority Obligations are entitled (together the “Senior Collateral Proceeds”),
shall be applied first, to the payment in full in cash of all fees, expenses and
other amounts owing to the Designated Senior Priority Representative and each
other Senior Priority Representative (in each case in its capacity as such)
pursuant to the terms of any Senior Priority Debt Document, and second, subject
to Section 12.07, to the payment in full in cash of the Senior Priority
Obligations of each Series on a ratable basis, with such proceeds to be applied
to the Senior Priority Obligations of a given Series in accordance with the
terms of the applicable Senior Priority Debt Documents (provided, however, that
the TLB Proceeds Loan Creditor shall only be entitled to receive such proceeds
(on a ratable basis) to the extent such proceeds result directly from a
recovery, distribution or payment (howsoever described) from the Swiss
Borrower). Notwithstanding the foregoing, with respect to any Senior Priority
Shared Collateral for which a third party (other than a Senior Priority Secured
Party) has a lien or security interest that is junior in priority to the
security interest of any Series of Senior Priority Obligations but senior (as
determined by appropriate legal proceedings in the case of any dispute) to the
security interest of any other Series of Senior Priority Obligations (such third
party, an “Senior Priority Intervening Creditor”), the value of any Senior
Priority Shared Collateral or Proceeds which are allocated to such Senior
Priority Intervening Creditor shall be deducted on a ratable basis solely from
the Senior Priority Shared Collateral or proceeds to be distributed in respect
of the Series of Senior Priority Obligations with respect to which such
Impairment exists.

(b) Notwithstanding anything contained herein or in any of the Senior Priority
Debt Documents to the contrary (but subject to Section 12.07), if any Senior
Priority Party receives any proceeds or distributions pursuant to Section 4.01
which do not constitute Senior Collateral Proceeds, any such proceeds and
distributions to which the Senior Priority Obligations are entitled, shall be
applied first,

 

80



--------------------------------------------------------------------------------

to the payment in full in cash of all fees, expenses and other amounts owing to
each Senior Priority Representative (in its capacity as such) pursuant to the
terms of any Senior Priority Debt Document, and second, subject to
Section 12.07, to the payment in full in cash of the Senior Priority Obligations
of each Series on a ratable basis, with such proceeds to be applied to the
Senior Priority Obligations of a given Series in accordance with the terms of
the applicable Senior Priority Debt Documents (provided, however, that the TLB
Proceeds Loan Creditor shall only be entitled to receive such proceeds (on a
ratable basis) to the extent such proceeds result directly from a recovery,
distribution or payment (howsoever described) from the Swiss Borrower).

(c) It is acknowledged that the Senior Priority Obligations of any Series may,
subject to the limitations set forth in the then extant Senior Priority Debt
Documents, be increased, extended, renewed, replaced, restated, supplemented,
restructured, repaid, refunded, Refinanced or otherwise amended or modified from
time to time, all without affecting the priorities set forth in Section 12.01(a)
or the provisions of this Agreement defining the relative rights of the Senior
Priority Secured Parties of any Series.

SECTION 12.02. Equal Priority of Liens and Prohibition on Contesting Liens.

(a) Notwithstanding the date, time, method, manner or order of grant, attachment
or perfection of any Liens securing any Series of Senior Priority Obligations
granted on the Senior Priority Collateral and notwithstanding any provision of
the Uniform Commercial Code of any jurisdiction, or any other applicable law or
the Senior Priority Debt Documents or any defect or deficiencies in the Liens
securing the Senior Priority Obligations of any Series or any other circumstance
whatsoever (but, in each case, subject to Section 12.07), each Senior Priority
Secured Party hereby agrees that the Liens securing each Series of Senior
Priority Obligations on any Senior Priority Shared Collateral shall be of equal
priority.

(b) Each of the Senior Priority Secured Parties agrees that it will not (and
hereby waives any right to) question or contest or support any other Person in
contesting, in any proceeding (including any Insolvency or Liquidation
Proceeding), the perfection, priority, validity, attachment or enforceability of
a Lien held by or on behalf of any of the Senior Priority Secured Parties in all
or any part of the Senior Priority Shared Collateral, or the provisions of this
Agreement; provided that nothing in this Agreement shall be construed to prevent
or impair the rights of any Senior Priority Secured Party to enforce this
Agreement.

SECTION 12.03. Equalization.

(a) The provisions of this Section 12.03 shall be applied at such time or times
after the Enforcement Date as the Designated Senior Priority Representative
shall consider appropriate. Without prejudice to the generality of the preceding
sentence, if the provisions of this Section 12.03 have been applied before all
the Senior Priority Obligations (other than the TLB Proceeds Loan Obligations
and any Non-Equalising Hedge Obligations) have matured and/or been finally
quantified, the Designated Senior Priority Representative may elect to re-apply
those provisions on the basis of revised Exposures and the relevant Senior
Priority Secured Parties shall make appropriate adjustment payments amongst
themselves.

(b) If, for any reason, any Senior Priority Obligations (other than the TLB
Proceeds Loan Obligations and any Non-Equalising Hedge Obligations) remain
unpaid after the Enforcement Date and the resulting losses are not borne by the
Senior Priority Secured Parties (other than the TLB Proceeds Loan Creditor and
any Non-Equalising Hedge Counterparty) in the proportions which their respective
Exposures at the Enforcement Date bore to the aggregate Exposures of all the
Senior Priority Secured Parties (other than the TLB Proceeds Loan Creditor and
any Non-Equalising Hedge Counterparty) at the

 

81



--------------------------------------------------------------------------------

Enforcement Date, the Senior Priority Secured Parties (other than the TLB
Proceeds Loan Creditor and any Non-Equalising Hedge Counterparty) will make such
payments amongst themselves as the Designated Senior Priority Representative
shall require to put the Senior Priority Secured Parties (other than the TLB
Proceeds Loan Creditor and any Non-Equalising Hedge Counterparty) in such a
position that (after taking into account such payments) those losses are borne
in those proportions.

(c) Before each occasion on which it intends to implement the provisions of this
Section 12.03, the Designated Senior Priority Representative shall send notice
to each Senior Priority Secured Party (other than the TLB Proceeds Loan Creditor
and any Non-Equalising Hedge Counterparty) requesting that it notify the
Designated Senior Priority Representative of its Exposure.

(d) If a Senior Priority Secured Party fails to make a payment due from it under
this Section 12.03, the Designated Senior Priority Representative shall be
entitled (but not obliged) to take action on behalf of the Senior Priority
Secured Party to whom such payment was to be redistributed (subject to being
indemnified to its satisfaction by such Senior Priority Secured Party in respect
of costs) but shall have no liability or obligation towards such Senior Priority
Secured Party as regards such default in payment and any loss suffered as a
result of such default shall lie where it falls.

(e) For the purposes of this Section 12.03:

“Exposure” means:

(a) in relation to a Senior Priority Secured Party (other than a Secured Hedge
Counterparty or the TLB Proceeds Loan Creditor), the aggregate amount of its
participation (if any, and without double counting) in all utilizations of loan
facilities outstanding or principal amounts outstanding under note instruments
in each case outstanding under the Senior Priority Debt Documents (other than
any TLB Proceeds Loan or Secured Hedge Agreement) at the Enforcement Date
(assuming all contingent liabilities which have become actual liabilities since
the Enforcement Date to have been actual liabilities at the Enforcement Date
(but not including, for these purposes only, any interest that would have
accrued from the Enforcement Date to the date of actual maturity in respect of
those liabilities) and assuming any transfer of claims between Senior Priority
Secured Parties (other than Secured Hedge Counterparties and the TLB Proceeds
Loan Creditor) pursuant to any loss-sharing arrangement in the Senior Priority
Debt Documents which has taken place since the Enforcement Date to have taken
place at the Enforcement Date) together with the aggregate amount of all accrued
interest, fees and commission owed to it in its capacity as a Senior Priority
Secured Party under the Senior Priority Debt Documents and amounts owed to it by
a Debtor in respect of any Cash Management Obligations but excluding: (i) any
amount owed to it by a member of the Group in respect of any Cash Management
Obligations to the extent (and in the amount) that cash cover has been provided
by a member of the Group in respect of that amount and is available to that
Senior Priority Secured Party pursuant to the relevant cash cover document; and
(ii) any amount outstanding in respect of a letter of credit to the extent (and
in the amount) that cash cover has been provided by a member of the Group in
respect of that amount and is available to the party it has been provided for
pursuant to the relevant cash cover document; and

(b) in relation to a Secured Hedge Counterparty:

(i) if that Secured Hedge Counterparty has terminated or closed out any hedging
transaction under any Secured Hedging Agreement in accordance with the terms of
this Agreement on or prior to the Enforcement Date, the amount, if any, payable
to it under that Secured Hedging Agreement in respect of that termination or
close-out as of the date of termination or close-out (taking into account any
interest accrued on that amount) to the extent that amount is unpaid at the
Enforcement Date (that amount to be certified by the relevant Secured Hedge
Counterparty and as calculated in accordance with the relevant Secured Hedging
Agreement); and

 

82



--------------------------------------------------------------------------------

(ii) if that Secured Hedge Counterparty has not terminated or closed out any
hedging transaction under any Secured Hedging Agreement on or prior to the
Enforcement Date:

(A) if the relevant Secured Hedging Agreement is based on an ISDA Master
Agreement the amount, if any, which would be payable to it under that Secured
Hedging Agreement in respect of that hedging transaction if the Enforcement Date
was deemed to be an Early Termination Date (as defined in the relevant ISDA
Master Agreement) for which the relevant Debtor is the Defaulting Party (as
defined in the relevant ISDA Master Agreement); or

(B) if the relevant Secured Hedging Agreement is not based on an ISDA Master
Agreement, the amount if any, which would be payable to it under that Secured
Hedging Agreement in respect of that hedging transaction if the Enforcement Date
was deemed to be the date on which an event similar in meaning and effect (under
that Secured Hedging Agreement) to an Early Termination Date (as defined in any
ISDA Master Agreement) occurred under that Secured Hedging Agreement for which
the relevant Debtor is in a position similar in meaning and effect (under that
Secured Hedging Agreement) to that of a Defaulting Party (under and as defined
in the same ISDA Master Agreement),

that amount, in each case, to be certified by the relevant Secured Hedge
Counterparty and as calculated in accordance with the relevant Secured Hedging
Agreement.

“Non-Equalising Hedge Obligations” means any Secured Hedge Obligations in
respect of which Honeywell Technologies Sàrl is not the member of the Group
which is the counterparty;

“Non-Equalising Hedge Counterparty” means any Secured Hedge Counterparty in
respect of Non-Equalising Hedge Obligations;

SECTION 12.04. Payment Over.

Each Senior Priority Secured Party hereby agrees that if it shall obtain
possession of any Senior Priority Shared Collateral or shall realize any
proceeds or payment in respect of any such Senior Priority Collateral, pursuant
to any Senior Priority Collateral Document or by the exercise of any rights
available to it under applicable law or in any Insolvency or Liquidation
Proceeding or through any other exercise of remedies (including pursuant to any
intercreditor agreement), at any time prior to the Discharge of Senior Priority
Obligations, then it shall hold such Senior Priority Shared Collateral, proceeds
or payment in trust for the other Senior Priority Secured Parties and promptly
transfer such Senior Priority Shared Collateral, proceeds or payment, as the
case may be, to the Designated Senior Priority Representative, to be distributed
in accordance with the provisions of Section 4.01 hereof.

 

83



--------------------------------------------------------------------------------

SECTION 12.05. Automatic Release of Liens.

If, at any time the Designated Senior Priority Representative forecloses upon or
otherwise exercises remedies against any Senior Priority Shared Collateral
resulting in a sale or disposition thereof, then (whether or not any Insolvency
or Liquidation Proceeding is pending at the time) the Liens in favor of the
other Senior Priority Secured Parties upon such Senior Shared Priority
Collateral will automatically be released and discharged as and when, but only
to the extent, such Liens of the Designated Senior Priority Representative on
such Senior Priority Collateral are released and discharged; provided that any
proceeds of any Senior Priority Shared Collateral realized therefrom shall be
applied pursuant to Section 4.01. Each Senior Priority Representative agrees to
execute and deliver (at the sole cost and expense of the Debtors) all such
authorizations and other instruments as shall reasonably be requested by the
Designated Senior Priority Representative to evidence and confirm any release of
Senior Priority Shared Collateral provided for in this Section.

SECTION 12.06. Gratuitous Bailee for Perfection.

Each Senior Priority Representative agrees to hold any Senior Priority Shared
Collateral that can be perfected by the possession or control, in its possession
or control (or in the possession or control of its agents or bailees) as
sub-agent and gratuitous bailee (such bailment being intended, among other
things, to satisfy the requirements of Section 8-301(a)(2) and 9-313(c) of the
Uniform Commercial Code, to the extent applicable) for the benefit of each other
Senior Priority Secured Party and any assignee solely for the purpose of
perfecting the security interest granted in such Senior Priority Shared
Collateral, if any, pursuant to the applicable Senior Priority Collateral
Documents, in each case, subject to the terms and conditions of this
Section 12.06; provided that the Senior Priority Secured Parties agree to
deliver all such Senior Priority Shared Collateral that can be perfected by the
possession or control to the Designated Senior Priority Representative together
with any necessary endorsements (or otherwise allow the Designated Senior
Priority Representative to obtain control of such Senior Priority Shared
Collateral). The Designated Senior Priority Representative agrees to hold any
Senior Priority Shared Collateral that can be perfected by the possession or
control, from time to time in its possession or control, as sub-agent and
gratuitous bailee such bailment being intended, among other things, to satisfy
the requirements of Section 8-301(a)(2) and 9-313(c) of the Uniform Commercial
Code, to the extent applicable) for the benefit of each other Senior Priority
Secured Party and any assignee, solely for the purpose of perfecting the
security interest granted in such Senior Priority Shared Collateral, if any,
pursuant to the applicable Senior Priority Collateral Documents, in each case,
subject to the terms and conditions of this Section 12.06 The duties or
responsibilities of each Senior Priority Representative under this Section 12.06
shall be limited solely to holding any Senior Priority Shared Collateral as
gratuitous bailee for the benefit of each other Senior Priority Secured Party
for purposes of perfecting the Lien held by such Senior Priority Secured Parties
therein. Nothing in this Section 12.06 shall be construed to impose any
fiduciary or other duty on any Designated Senior Priority Representative or any
Senior Priority Representative to any to any other Senior Priority Secured Party
or give any Senior Priority Secured Party the right to direct the Designated
Senior Priority Representative, except that the Designated Senior Priority
Representative shall be obligated to distribute proceeds of any Senior Priority
Collateral in accordance with Sections 4.01 and 12.01.

SECTION 12.07. Impairments.

It is the intention of the Senior Priority Secured Parties of each Series that
the holders of Senior Priority Obligations of such Series (and not the Senior
Priority Secured Parties of any other Series) bear the risk of (i) any
determination by a court of competent jurisdiction that (x) any of the Senior
Priority Obligations of such Series are unenforceable under applicable law or
are subordinated to any other obligations (other than another Series of Senior
Priority Obligations), (y) any of the Senior Priority Obligations of such Series
do not have an enforceable security interest in any of the Senior Priority
Collateral securing any other Series of Senior Priority Obligations and/or
(z) any intervening security interest exists securing any other obligations
(other than another Series of Senior Priority Obligations) on a basis ranking
prior to the security interest of such Series of Senior Priority Obligations but
junior to the

 

84



--------------------------------------------------------------------------------

security interest of any other Series of Senior Priority Obligations or (ii) the
existence of any Senior Priority Collateral for any other Series of Senior
Priority Obligations that is not Senior Priority Shared Collateral (any such
condition referred to in the foregoing clauses (i) or (ii) with respect to any
Series of Senior Priority Obligations, an “Impairment” of such Series);
provided, that the existence of a maximum claim with respect to any real
property subject to a mortgage which applies to all Senior Priority Obligations
shall not be deemed to be an Impairment of any Series of Senior Priority
Obligations. In the event of any Impairment with respect to any Series of Senior
Priority Obligations, the results of such Impairment shall be borne solely by
the holders of such Series of Senior Priority Obligations, and the rights of the
holders of such Series of Senior Priority Obligations (including, without
limitation, the right to receive distributions in respect of such Series of
Senior Priority Obligations pursuant to Sections 4.01 and 12.01) set forth
herein shall be modified to the extent necessary so that the effects of such
Impairment are borne solely by the holders of the Series of such Senior Priority
Obligations subject to such Impairment. Additionally, in the event the Senior
Priority Obligations of any Series are modified pursuant to applicable law
(including, without limitation, pursuant to Section 1129 of the Bankruptcy
Code), any reference to such Senior Priority Obligations or the Senior Priority
Collateral Documents governing such Senior Priority Obligations shall refer to
such obligations or such documents as so modified.

SECTION 12.08. Certain Agreements with Respect to DIP Financing in any
Insolvency or Liquidation Proceeding.

If Holdings, the Borrowers or any other Debtor shall become subject to any
Insolvency or Liquidation Proceeding and shall, as debtor(s)-in-possession, move
for approval of the use of cash collateral or of Holdings’, the Borrowers’, or
any other Debtor’s obtaining DIP Financing to be provided by one or more lenders
(the “DIP Lenders”), each Senior Priority Secured Party agrees that it will
raise no objection and shall be deemed to have consented to any such financing
or to the Liens on the Senior Priority Shared Collateral securing the same (“DIP
Financing Liens”) or to any use of cash collateral that constitutes Senior
Priority Shared Collateral, unless the Designated Senior Priority Representative
shall then oppose or object to such DIP Financing or such DIP Financing Liens or
use of cash collateral (and (i) to the extent that such DIP Financing Liens are
senior to the Liens on any such Senior Priority Shared Collateral for the
benefit of the Series of Senior Priority Secured Parties for which the
Designated Senior Priority Representative is serving as the Senior Priority
Representative, each other Senior Priority Representative and Senior Priority
Secured Party will subordinate its Liens with respect to such Senior Priority
Shared Collateral on the same terms as the Liens of the Series of Senior
Priority Secured Parties for which the Designated Senior Priority Representative
is serving as the Senior Priority Representative (other than any Liens of any
Senior Priority Secured Parties constituting DIP Financing Liens) are
subordinated thereto, and (ii) to the extent that such DIP Financing Liens rank
pari passu with the Liens on any such Senior Priority Shared Collateral granted
to secure the Senior Priority Obligations of the Series of Senior Priority
Secured Parties for which the Designated Senior Priority Representative is
serving as the Senior Priority Representative, each other Senior Priority
Representative and Senior Priority Secured Party will confirm the priorities
with respect to such Senior Priority Shared Collateral as set forth herein), in
each case so long as (A) the Senior Priority Secured Parties of each Series
retain the benefit of their Liens on all such Collateral pledged to the DIP
Lenders, including proceeds thereof arising after the commencement of such
proceeding, with the same priority vis-à-vis all the other Senior Priority
Secured Parties (other than any Liens of the Senior Priority Secured Parties
constituting DIP Financing Liens) as existed prior to the commencement of the
Insolvency or Liquidation Proceeding, (B) the Senior Priority Secured Parties of
each Series are granted Liens on any additional collateral pledged to any Senior
Priority Secured Parties as adequate protection or otherwise in connection with
such DIP Financing or use of cash collateral, with the same priority vis-à-vis
the Senior Priority Secured Parties as set forth in this Agreement (other than
any Liens of the Senior Priority Secured Parties constituting DIP Financing
Liens), (C) if any amount of such DIP Financing or cash collateral is applied to
repay any of

 

85



--------------------------------------------------------------------------------

the Senior Priority Obligations, such amount is applied pursuant to
Section 12.01 of this Agreement, and (D) if any Senior Priority Secured Parties
are granted adequate protection, including in the form of periodic payments, in
connection with such DIP Financing or use of cash collateral, the proceeds of
such adequate protection are applied pursuant to Section 12.01 of this
Agreement; provided that the Senior Priority Secured Parties of each Series
shall have a right to object to the grant of a Lien to secure the DIP Financing
over any Collateral subject to Liens in favor of the Senior Priority Secured
Parties of such Series or its Senior Priority Representative that shall not
constitute Senior Priority Shared Collateral; and provided, further, that all
Senior Priority Secured Parties receiving adequate protection shall not object
to (or support any other party in objecting to) any other Senior Priority
Secured Party receiving adequate protection comparable to any adequate
protection granted to such Senior Priority Secured Parties in connection with a
DIP Financing or use of cash collateral.

ARTICLE 13

AGREEMENT SOLELY AMONG THE SECOND PRIORITY SECURED PARTIES

Solely as among the Second Priority Secured Parties the following provisions
shall govern:

SECTION 13.01. Priority of claims.

(a) Anything contained herein or in any of the Second Priority Debt Documents to
the contrary notwithstanding (but subject to Section 13.06), if any Second
Priority Secured Party is taking action to enforce rights in respect of any
Second Priority Shared Collateral, or any distribution is made in respect of any
Second Priority Shared Collateral in any Insolvency or Liquidation Proceeding of
the Borrower or any other Debtor or any Second Priority Secured Party receives
any payment pursuant to this Agreement with respect to any Second Priority
Shared Collateral or otherwise pursuant to Section 4.01, the proceeds of any
sale, collection or other liquidation of any such Second Priority Shared
Collateral by any Second Priority Secured Party or received by any Second
Priority Secured Party pursuant to this Agreement with respect to such Second
Priority Shared Collateral and proceeds of any such distribution (subject, in
the case of any such distribution, to the sentence immediately following) to
which the Second Priority Debt Obligations are entitled (together the “Second
Priority Collateral Proceeds”), shall be applied first, to the payment in full
in cash of all fees, expenses and other amounts owing to the Designated Second
Priority Representative and each other Second Priority Representative (in each
case in its capacity as such) pursuant to the terms of any Second Priority Debt
Document, and second, subject to Section 13.06, to the payment in full in cash
of the Second Priority Debt Obligations of each Series on a ratable basis, with
such proceeds to be applied to the Second Priority Debt Obligations of a given
Series in accordance with the terms of the applicable Second Priority Debt
Documents. Notwithstanding the foregoing, with respect to any Second Priority
Shared Collateral for which a third party (other than a Second Priority Secured
Party) has a lien or security interest that is junior in priority to the
security interest of any Series of Second Priority Debt Obligations but senior
(as determined by appropriate legal proceedings in the case of any dispute) to
the security interest of any other Series of Second Priority Debt Obligations
(such third party, a “Second Priority Intervening Creditor”), the value of any
Second Priority Shared Collateral or Proceeds which are allocated to such Second
Priority Intervening Creditor shall be deducted on a ratable basis solely from
the Second Priority Collateral or proceeds to be distributed in respect of the
Series of Second Priority Debt Obligations with respect to which such Impairment
exists.

(b) Notwithstanding anything contained herein or in any of the Second Priority
Debt Documents to the contrary (but subject to Section 13.06), if any Second
Priority Party receives any proceeds or distributions pursuant to Section 4.01
which do not constitute Second Priority Collateral Proceeds, any such proceeds
and distributions to which the Second Priority Debt Obligations are entitled,
shall be applied first, to the payment in full in cash of all fees, expenses and
other amounts owing to each Second Priority Representative (in its capacity as
such) pursuant to the terms of any Second Priority Debt

 

86



--------------------------------------------------------------------------------

Document, and second, subject to Section 13.06, to the payment in full in cash
of the Second Priority Debt Obligations of each Series on a ratable basis, with
such proceeds to be applied to the Second Priority Debt Obligations of a given
Series in accordance with the terms of the applicable Second Priority Debt
Documents.

(c) It is acknowledged that the Second Priority Debt Obligations of any Series
may, subject to the limitations set forth in the then extant Second Priority
Debt Documents, be increased, extended, renewed, replaced, restated,
supplemented, restructured, repaid, refunded, Refinanced or otherwise amended or
modified from time to time, all without affecting the priorities set forth in
Section 13.01(a) or the provisions of this Agreement defining the relative
rights of the Second Priority Secured Parties of any Series.

SECTION 13.02. Equal Priority of Liens and Prohibition on Contesting Liens.

(a) Notwithstanding the date, time, method, manner or order of grant, attachment
or perfection of any Liens securing any Series of Second Priority Debt
Obligations granted on the Second Priority Shared Collateral and notwithstanding
any provision of the Uniform Commercial Code of any jurisdiction, or any other
applicable law or the Second Priority Debt Documents or any defect or
deficiencies in the Liens securing the Second Priority Debt Obligations of any
Series or any other circumstance whatsoever (but, in each case, subject to
Section 13.06), each Second Priority Secured Party hereby agrees that the Liens
securing each Series of Second Priority Debt Obligations on any Second Priority
Shared Collateral shall be of equal priority.

(b) Each of the Second Priority Secured Parties agrees that it will not (and
hereby waives any right to) question or contest or support any other Person in
contesting, in any proceeding (including any Insolvency or Liquidation
Proceeding), the perfection, priority, validity, attachment or enforceability of
a Lien held by or on behalf of any of the Second Priority Secured Parties in all
or any part of the Second Priority Shared Collateral, or the provisions of this
Agreement; provided that nothing in this Agreement shall be construed to prevent
or impair the rights of any Second Priority Secured Party to enforce this
Agreement.

SECTION 13.03. Payment Over.

Each Second Priority Secured Party hereby agrees that if it shall obtain
possession of any Second Priority Shared Collateral or shall realize any
proceeds or payment in respect of any such Second Priority Shared Collateral,
pursuant to any Second Priority Collateral Document or by the exercise of any
rights available to it under applicable law or in any Insolvency or Liquidation
Proceeding or through any other exercise of remedies (including pursuant to any
intercreditor agreement), at any time prior to the Discharge of Second Priority
Debt Obligations, then it shall hold such Second Priority Shared Collateral,
proceeds or payment in trust for the other Second Priority Secured Parties and
promptly transfer such Second Priority Shared Collateral, proceeds or payment,
as the case may be, to the Designated Second Priority Representative, to be
distributed in accordance with the provisions of Section 4.01 hereof.

SECTION 13.04. Automatic Release of Liens.

If, at any time the Designated Second Priority Representative forecloses upon or
otherwise exercises remedies against any Second Priority Shared Collateral
resulting in a sale or disposition thereof, then (whether or not any Insolvency
or Liquidation Proceeding is pending at the time) the Liens in favor of the
other Second Priority Secured Parties upon such Second Priority Shared
Collateral will automatically be released and discharged as and when, but only
to the extent, such Liens of the Designated Second Priority Representative on
such Second Priority Shared Collateral are released and

 

87



--------------------------------------------------------------------------------

discharged; provided that any proceeds of any Second Priority Shared Collateral
realized therefrom shall be applied pursuant to Section 4.01. Each Second
Priority Representative agrees to execute and deliver (at the sole cost and
expense of the Debtors) all such authorizations and other instruments as shall
reasonably be requested by the Designated Second Priority Representative to
evidence and confirm any release of Second Priority Shared Collateral provided
for in this Section.

SECTION 13.05. Gratuitous Bailee for Perfection.

Each Second Priority Representative agrees to hold any Second Priority
Collateral that can be perfected by the possession or control, in its possession
or control (or in the possession or control of its agents or bailees) as
sub-agent and gratuitous bailee (such bailment being intended, among other
things, to satisfy the requirements of Section 8-301(a)(2) and 9-313(c) of the
Uniform Commercial Code, to the extent applicable) for the benefit of each other
Second Priority Secured Party and any assignee solely for the purpose of
perfecting the security interest granted in such Second Priority Shared
Collateral, if any, pursuant to the applicable Second Priority Collateral
Documents, in each case, subject to the terms and conditions of this
Section 13.05; provided that the Second Priority Secured Parties agree to
deliver all such Second Priority Shared Collateral that can be perfected by the
possession or control to the Designated Second Priority Representative together
with any necessary endorsements (or otherwise allow the Designated Second
Priority Representative to obtain control of such Second Priority Shared
Collateral). The Designated Second Priority Representative agrees to hold any
Second Priority Shared Collateral that can be perfected by the possession or
control, from time to time in its possession or control, as sub-agent and
gratuitous bailee such bailment being intended, among other things, to satisfy
the requirements of Section 8-301(a)(2) and 9-313(c) of the Uniform Commercial
Code, to the extent applicable for the benefit of each other Second Priority
Secured Party and any assignee, solely for the purpose of perfecting the
security interest granted in such Second Priority Shared Collateral, if any,
pursuant to the applicable Second Priority Collateral Documents, in each case,
subject to the terms and conditions of this Section 13.05 The duties or
responsibilities of each Second Priority Representative under this Section 13.05
shall be limited solely to holding any Second Priority Shared Collateral as
gratuitous bailee for the benefit of each other Second Priority Secured Party
for purposes of perfecting the Lien held by such Second Priority Secured Parties
therein. Nothing in this Section 13.05 shall be construed to impose any
fiduciary or other duty on any Designated Second Priority Representative or any
Second Priority Representative to any to any other Second Priority Secured Party
or give any Second Priority Secured Party the right to direct the Designated
Second Priority Representative, except that the Designated Second Priority
Representative shall be obligated to distribute proceeds of any Second Priority
Shared Collateral in accordance with Sections 4.01 and 13.01.

SECTION 13.06. Impairments.

It is the intention of the Second Priority Secured Parties of each Series that
the holders of Second Priority Debt Obligations of such Series (and not the
Second Priority Secured Parties of any other Series) bear the risk of (i) any
determination by a court of competent jurisdiction that (x) any of the Second
Priority Debt Obligations of such Series are unenforceable under applicable law
or are subordinated to any other obligations (other than another Series of
Second Priority Debt Obligations), (y) any of the Second Priority Debt
Obligations of such Series do not have an enforceable security interest in any
of the Second Priority Shared Collateral securing any other Series of Second
Priority Debt Obligations and/or (z) any intervening security interest exists
securing any other obligations (other than another Series of Second Priority
Debt Obligations) on a basis ranking prior to the security interest of such
Series of Second Priority Debt Obligations but junior to the security interest
of any other Series of Second Priority Debt Obligations or (ii) the existence of
any Second Priority Collateral for any other Series of Second Priority Debt
Obligations that is not Second Priority Shared Collateral (any such condition
referred to in

 

88



--------------------------------------------------------------------------------

the foregoing clauses (i) or (ii) with respect to any Series of Second Priority
Debt Obligations, an “Impairment” of such Series); provided, that the existence
of a maximum claim with respect to any real property subject to a mortgage which
applies to all Second Priority Debt Obligations shall not be deemed to be an
Impairment of any Series of Second Priority Debt Obligations. In the event of
any Impairment with respect to any Series of Second Priority Debt Obligations,
the results of such Impairment shall be borne solely by the holders of such
Series of Second Priority Debt Obligations, and the rights of the holders of
such Series of Second Priority Debt Obligations (including, without limitation,
the right to receive distributions in respect of such Series of Second Priority
Debt Obligations pursuant to Sections 4.01 and 13.01) set forth herein shall be
modified to the extent necessary so that the effects of such Impairment are
borne solely by the holders of the Series of such Second Priority Debt
Obligations subject to such Impairment. Additionally, in the event the Second
Priority Debt Obligations of any Series are modified pursuant to applicable law
(including, without limitation, pursuant to Section 1129 of the Bankruptcy
Code), any reference to such Second Priority Debt Obligations or the Second
Priority Collateral Documents governing such Second Priority Debt Obligations
shall refer to such obligations or such documents as so modified.

SECTION 13.07. Certain Agreements with Respect to DIP Financing in any
Insolvency or Liquidation Proceeding.

After the Discharge of Senior Priority Obligations has occurred, if Holdings,
the Borrowers or any other Debtor shall become subject to any Insolvency or
Liquidation Proceeding and shall, as debtor(s)-in-possession, move for approval
of the use of cash collateral or of Holdings’, the Borrowers’, or any other
Debtor’s obtaining DIP Financing to be provided the DIP Lenders, each Second
Priority Secured Party agrees that it will raise no objection and shall be
deemed to have consented to any such financing or to the DIP Financing Liens on
the Second Priority Shared Collateral securing the same or to any use of cash
collateral that constitutes Second Priority Shared Collateral, unless the
Designated Second Priority Representative shall then oppose or object to such
DIP Financing or such DIP Financing Liens or use of cash collateral (and (i) to
the extent that such DIP Financing Liens are senior to the Liens on any such
Second Priority Shared Collateral for the benefit of the Series of Second
Priority Secured Parties for which the Designated Second Priority Representative
is serving as the Second Priority Representative, each other Second Priority
Representative and Second Priority Secured Party will subordinate its Liens with
respect to such Second Priority Shared Collateral on the same terms as the Liens
of the Series of Second Priority Secured Parties for which the Designated Second
Priority Representative is serving as the Second Priority Representative (other
than any Liens of any Second Priority Secured Parties constituting DIP Financing
Liens) are subordinated thereto, and (ii) to the extent that such DIP Financing
Liens rank pari passu with the Liens on any such Second Priority Shared
Collateral granted to secure the Second Priority Debt Obligations of the Series
of Second Priority Secured Parties for which the Designated Second Priority
Representative is serving as the Second Priority Representative, each other
Second Priority Representative and Second Priority Secured Party will confirm
the priorities with respect to such Second Priority Shared Collateral as set
forth herein), in each case so long as (A) the Second Priority Secured Parties
of each Series retain the benefit of their Liens on all such Collateral pledged
to the DIP Lenders, including proceeds thereof arising after the commencement of
such proceeding, with the same priority vis-à-vis all the other Second Priority
Secured Parties (other than any Liens of the Second Priority Secured Parties
constituting DIP Financing Liens) as existed prior to the commencement of the
Insolvency or Liquidation Proceeding, (B) the Second Priority Secured Parties of
each Series are granted Liens on any additional collateral pledged to any Second
Priority Secured Parties as adequate protection or otherwise in connection with
such DIP Financing or use of cash collateral, with the same priority vis-à-vis
the Second Priority Secured Parties as set forth in this Agreement (other than
any Liens of the Second Priority Secured Parties constituting DIP Financing
Liens), (C) if any amount of such DIP Financing or cash collateral is applied to
repay any of the Second Priority Debt Obligations, such amount is applied

 

89



--------------------------------------------------------------------------------

pursuant to Section 13.01 of this Agreement, and (D) if any Second Priority
Secured Parties are granted adequate protection, including in the form of
periodic payments, in connection with such DIP Financing or use of cash
collateral, the proceeds of such adequate protection are applied pursuant to
Section 13.01 of this Agreement; provided that the Second Priority Secured
Parties of each Series shall have a right to object to the grant of a Lien to
secure the DIP Financing over any Collateral subject to Liens in favor of the
Second Priority Secured Parties of such Series or its Second Priority
Representative that shall not constitute Second Priority Shared Collateral; and
provided, further, that all Second Priority Secured Parties receiving adequate
protection shall not object to (or support any other party in objecting to) any
other Second Priority Secured Party receiving adequate protection comparable to
any adequate protection granted to such Second Priority Secured Parties in
connection with a DIP Financing or use of cash collateral.

ARTICLE 14

AGREEMENT SOLELY AMONG THE SENIOR SUBORDINATED PRIORITY PARTIES

Solely as among the Senior Subordinated Priority Parties, the following
provisions shall govern:

SECTION 14.01. Priority of claims.

(a) Anything contained herein or in any of the Senior Subordinated Priority Debt
Documents to the contrary notwithstanding (but subject to Section 14.06), if any
Senior Subordinated Secured Party is taking action to enforce rights in respect
of any Senior Subordinated Priority Shared Collateral, or any distribution is
made in respect of any Senior Subordinated Priority Shared Collateral in any
Insolvency or Liquidation Proceeding of the Borrower or any other Debtor, or any
Senior Subordinated Secured Party receives any payment pursuant to this
Agreement with respect to any Senior Subordinated Priority Shared Collateral,
the proceeds of any sale, collection or other liquidation of any such Senior
Subordinated Priority Shared Collateral by any Senior Subordinated Secured Party
or received by any Senior Subordinated Secured Party pursuant to this Agreement
with respect to such Senior Subordinated Priority Shared Collateral and proceeds
of any such distribution (subject, in the case of any such distribution, to the
sentence immediately following) to which the Senior Subordinated Priority Debt
Obligations are entitled (together the “Senior Subordinated Collateral
Proceeds”, shall be applied first, to the payment in full in cash of all fees,
expenses and other amounts owing to the Designated Senior Subordinated Priority
Representative and each other Senior Subordinated Party Representative (in each
case in its capacity as such) pursuant to the terms of any Senior Subordinated
Priority Debt Document, and second, subject to Section 14.06, to the payment in
full in cash of the Senior Subordinated Priority Debt Obligations of each Series
on a ratable basis to the extent that Series consists of Senior Subordinated
Parties, with such proceeds to be applied to the Senior Subordinated Priority
Debt Obligations of a given Series in accordance with the terms of the
applicable Senior Subordinated Priority Debt Documents. Notwithstanding the
foregoing, with respect to any Senior Subordinated Priority Shared Collateral
for which a third party (other than a Senior Subordinated Secured Party) has a
lien or security interest that is junior in priority to the security interest of
any Series of Senior Subordinated Priority Debt Obligations but senior (as
determined by appropriate legal proceedings in the case of any dispute) to the
security interest of any other Series of Senior Subordinated Priority Debt
Obligations (such third party, a “Senior Subordinated Priority Intervening
Creditor”), the value of any Senior Subordinated Priority Shared Collateral or
Proceeds which are allocated to such Senior Subordinated Priority Intervening
Creditor shall be deducted on a ratable basis solely from the Senior
Subordinated Priority Collateral or proceeds to be distributed in respect of the
Series of Senior Subordinated Priority Debt Obligations with respect to which
such Impairment exists.

 

90



--------------------------------------------------------------------------------

(b) Notwithstanding anything contained herein or in any of the Senior
Subordinated Priority Debt Documents to the contrary (but subject to
Section 14.06), if any Senior Subordinated Priority Party receives any proceeds
or distributions pursuant to Section 4.01 which do not constitute Senior
Subordinated Collateral Proceeds, any such proceeds and distributions to which
the Senior Subordinated Priority Debt Obligations are entitled, shall be applied
first, to the payment in full in cash of all fees, expenses and other amounts
owing to each Senior Subordinated Priority Representative (in its capacity as
such) pursuant to the terms of any Senior Subordinated Priority Debt Document,
and second, subject to Section 14.06, to the payment in full in cash of the
Senior Subordinated Priority Debt Obligations of each Series on a ratable basis,
with such proceeds to be applied to the Senior Subordinated Priority Debt
Obligations of a given Series in accordance with the terms of the applicable
Senior Subordinated Priority Debt Documents.

(c) It is acknowledged that the Senior Subordinated Priority Debt Obligations of
any Series may, subject to the limitations set forth in the then extant Senior
Subordinated Priority Debt Documents, be increased, extended, renewed, replaced,
restated, supplemented, restructured, repaid, refunded, Refinanced or otherwise
amended or modified from time to time, all without affecting the priorities set
forth in Section 14.01(a) or the provisions of this Agreement defining the
relative rights of the Senior Subordinated Priority Parties of any Series.

SECTION 14.02. Equal Priority of Liens and Prohibition on Contesting Liens.

(a) Notwithstanding the date, time, method, manner or order of grant, attachment
or perfection of any Liens securing any Series of Senior Subordinated Priority
Debt Obligations granted on the Senior Subordinated Priority Shared Collateral
and notwithstanding any provision of the Uniform Commercial Code of any
jurisdiction, or any other applicable law or the Senior Subordinated Priority
Debt Documents or any defect or deficiencies in any Liens securing the Senior
Subordinated Priority Debt Obligations of any Series or any other circumstance
whatsoever (but, in each case, subject to Section 14.06), each Senior
Subordinated Priority Party hereby agrees that any Liens securing each Series of
Senior Subordinated Priority Debt Obligations on any Senior Subordinated
Priority Shared Collateral shall be of equal priority.

(b) Each of the Senior Subordinated Priority Parties agrees that it will not
(and hereby waives any right to) question or contest or support any other Person
in contesting, in any proceeding (including any Insolvency or Liquidation
Proceeding), the perfection, priority, validity, attachment or enforceability of
a Lien held by or on behalf of any of the Senior Subordinated Priority Parties
in all or any part of the Senior Subordinated Priority Shared Collateral, or the
provisions of this Agreement; provided that nothing in this Agreement shall be
construed to prevent or impair the rights of any Senior Subordinated Priority
Party to enforce this Agreement.

SECTION 14.03. Payment Over.

Each Senior Subordinated Priority Party hereby agrees that if it shall obtain
possession of any Senior Subordinated Priority Shared Collateral or shall
realize any proceeds or payment in respect of any such Senior Subordinated
Priority Shared Collateral, pursuant to any Senior Subordinated Priority
Collateral Document or by the exercise of any rights available to it under
applicable law or in any Insolvency or Liquidation Proceeding or through any
other exercise of remedies (including pursuant to any intercreditor agreement),
at any time prior to the Discharge of Senior Subordinated Priority Debt
Obligations, then it shall hold such Senior Subordinated Priority Shared
Collateral, proceeds or payment in trust for the other Senior Subordinated
Priority Parties and promptly transfer such Senior Subordinated Priority Shared
Collateral, proceeds or payment, as the case may be, to the Designated Senior
Subordinated Priority Representative, to be distributed in accordance with the
provisions of Section 4.01 hereof.

 

91



--------------------------------------------------------------------------------

SECTION 14.04. Automatic Release of Liens.

If, at any time the Designated Senior Subordinated Priority Representative
forecloses upon or otherwise exercises remedies against any Senior Subordinated
Priority Shared Collateral resulting in a sale or disposition thereof, then
(whether or not any Insolvency or Liquidation Proceeding is pending at the time)
any Liens in favor of the other Senior Subordinated Priority Parties upon such
Senior Subordinated Priority Shared Collateral will automatically be released
and discharged as and when, but only to the extent, such Liens of the Designated
Senior Subordinated Priority Representative on such Senior Subordinated Priority
Shared Collateral are released and discharged; provided that any proceeds of any
Senior Subordinated Priority Shared Collateral realized therefrom shall be
applied pursuant to Section 4.01. Each Senior Subordinated Priority
Representative agrees to execute and deliver (at the sole cost and expense of
the Debtors) all such authorizations and other instruments as shall reasonably
be requested by the Designated Senior Subordinated Priority Representative to
evidence and confirm any release of Senior Subordinated Priority Shared
Collateral provided for in this Section.

SECTION 14.05. Gratuitous Bailee for Perfection.

Each Senior Subordinated Priority Representative agrees to hold any Senior
Subordinated Priority Collateral that can be perfected by the possession or
control, in its possession or control (or in the possession or control of its
agents or bailees) as sub-agent and gratuitous bailee (such bailment being
intended, among other things, to satisfy the requirements of Section 8-301(a)(2)
and 9-313(c) of the Uniform Commercial Code, to the extent applicable) for the
benefit of each other Senior Subordinated Priority Party and any assignee solely
for the purpose of perfecting the security interest granted in such Senior
Subordinated Priority Shared Collateral, if any, pursuant to the applicable
Senior Subordinated Priority Collateral Documents, in each case, subject to the
terms and conditions of this Section 14.05; provided that the Senior
Subordinated Priority Parties agree to deliver all such Senior Subordinated
Priority Shared Collateral that can be perfected by the possession or control to
the Designated Senior Subordinated Priority Representative together with any
necessary endorsements (or otherwise allow the Designated Senior Subordinated
Priority Representative to obtain control of such Senior Subordinated Priority
Shared Collateral). The Designated Senior Subordinated Priority Representative
agrees to hold any Senior Subordinated Priority Shared Collateral that can be
perfected by the possession or control, from time to time in its possession or
control, as sub-agent and gratuitous bailee such bailment being intended, among
other things, to satisfy the requirements of Section 8-301(a)(2) and 9-313(c) of
the Uniform Commercial Code, to the extent applicable for the benefit of each
other Senior Subordinated Priority Party and any assignee, solely for the
purpose of perfecting the security interest granted in such Senior Subordinated
Priority Shared Collateral, if any, pursuant to the applicable Senior
Subordinated Priority Collateral Documents, in each case, subject to the terms
and conditions of this Section 14.05. The duties or responsibilities of each
Senior Subordinated Priority Representative under this Section 14.05 shall be
limited solely to holding any Senior Subordinated Priority Shared Collateral as
gratuitous bailee for the benefit of each other Senior Subordinated Priority
Party for purposes of perfecting the Lien held by such Senior Subordinated
Priority Parties therein. Nothing in this Section 14.05 shall be construed to
impose any fiduciary or other duty on any Designated Senior Subordinated
Priority Representative or any Senior Subordinated Priority Representative to
any to any other Senior Subordinated Priority Party or give any Senior
Subordinated Priority Party the right to direct the Designated Senior
Subordinated Priority Representative, except that the Designated Senior
Subordinated Priority Representative shall be obligated to distribute proceeds
of any Senior Subordinated Priority Shared Collateral in accordance with
Sections 4.01 and 14.01.

 

92



--------------------------------------------------------------------------------

SECTION 14.06. Impairments.

It is the intention of the Senior Subordinated Priority Parties of each Series
that the holders of Senior Subordinated Priority Debt Obligations of such Series
(and not the Senior Subordinated Priority Parties of any other Series) bear the
risk of (i) any determination by a court of competent jurisdiction that (x) any
of the Senior Subordinated Priority Debt Obligations of such Series are
unenforceable under applicable law or are subordinated to any other obligations
(other than another Series of Senior Subordinated Priority Debt Obligations),
(y) any of the Senior Subordinated Priority Debt Obligations of such Series do
not have an enforceable security interest in any of the Senior Subordinated
Priority Shared Collateral securing any other Series of Senior Subordinated
Priority Debt Obligations and/or (z) any intervening security interest exists
securing any other obligations (other than another Series of Senior Subordinated
Priority Debt Obligations) on a basis ranking prior to the security interest of
such Series of Senior Subordinated Priority Debt Obligations but junior to the
security interest of any other Series of Senior Subordinated Priority Debt
Obligations or (ii) the existence of any Senior Subordinated Priority Collateral
for any other Series of Senior Subordinated Priority Debt Obligations that is
not Senior Subordinated Priority Shared Collateral (any such condition referred
to in the foregoing clauses (i) or (ii) with respect to any Series of Senior
Subordinated Priority Debt Obligations, an “Impairment” of such Series);
provided, that the existence of a maximum claim with respect to any real
property subject to a mortgage which applies to all Senior Subordinated Priority
Debt Obligations shall not be deemed to be an Impairment of any Series of Senior
Subordinated Priority Debt Obligations. In the event of any Impairment with
respect to any Series of Senior Subordinated Priority Debt Obligations, the
results of such Impairment shall be borne solely by the holders of such Series
of Senior Subordinated Priority Debt Obligations, and the rights of the holders
of such Series of Senior Subordinated Priority Debt Obligations (including,
without limitation, the right to receive distributions in respect of such Series
of Senior Subordinated Priority Debt Obligations pursuant to Sections 4.01 and
14.01) set forth herein shall be modified to the extent necessary so that the
effects of such Impairment are borne solely by the holders of the Series of such
Senior Subordinated Priority Debt Obligations subject to such Impairment.
Additionally, in the event the Senior Subordinated Priority Debt Obligations of
any Series are modified pursuant to applicable law (including, without
limitation, pursuant to Section 1129 of the Bankruptcy Code), any reference to
such Senior Subordinated Priority Debt Obligations or the Senior Subordinated
Priority Collateral Documents governing such Senior Subordinated Priority Debt
Obligations shall refer to such obligations or such documents as so modified.

SECTION 14.07. Certain Agreements with Respect to DIP Financing in any
Insolvency or Liquidation Proceeding.

After the Discharge of Senior Priority Obligations and the Discharge of Second
Priority Debt Obligations has occurred, if Holdings, the Borrowers or any other
Debtor shall become subject to any Insolvency or Liquidation Proceeding and
shall, as debtor(s)-in-possession, move for approval of the use of cash
collateral or of Holdings’, the Borrowers’, or any other Debtor’s obtaining DIP
Financing to be provided the DIP Lenders, each Senior Subordinated Priority
Party agrees that it will raise no objection and shall be deemed to have
consented to any such financing or to the DIP Financing Liens on the Senior
Subordinated Priority Shared Collateral securing the same or to any use of cash
collateral that constitutes Senior Subordinated Priority Shared Collateral,
unless the Designated Senior Subordinated Priority Representative shall then
oppose or object to such DIP Financing or such DIP Financing Liens or use of
cash collateral (and (i) to the extent that such DIP Financing Liens are senior
to the Liens on any such Senior Subordinated Priority Shared Collateral for the
benefit of the Series of Senior Subordinated Priority Parties for which the
Designated Senior Subordinated Priority Representative is serving as the Senior
Subordinated Priority Representative, each other Senior Subordinated Priority
Representative and Senior Subordinated Priority Party will subordinate its Liens
with respect to such Senior Subordinated

 

93



--------------------------------------------------------------------------------

Priority Shared Collateral on the same terms as the Liens of the Series of
Senior Subordinated Priority Parties for which the Designated Senior
Subordinated Priority Representative is serving as the Senior Subordinated
Priority Representative (other than any Liens of any Senior Subordinated
Priority Parties constituting DIP Financing Liens) are subordinated thereto, and
(ii) to the extent that such DIP Financing Liens rank pari passu with the Liens
on any such Senior Subordinated Priority Shared Collateral granted to secure the
Senior Subordinated Priority Debt Obligations of the Series of Senior
Subordinated Priority Parties for which the Designated Senior Subordinated
Priority Representative is serving as the Senior Subordinated Priority
Representative, each other Senior Subordinated Priority Representative and
Senior Subordinated Priority Party will confirm the priorities with respect to
such Senior Subordinated Priority Shared Collateral as set forth herein), in
each case so long as (A) the Senior Subordinated Priority Parties of each Series
retain the benefit of their Liens on all such Collateral pledged to the DIP
Lenders, including proceeds thereof arising after the commencement of such
proceeding, with the same priority vis-à-vis all the other Senior Subordinated
Priority Parties (other than any Liens of the Senior Subordinated Priority
Parties constituting DIP Financing Liens) as existed prior to the commencement
of the Insolvency or Liquidation Proceeding, (B) the Senior Subordinated
Priority Parties of each Series are granted Liens on any additional collateral
pledged to any Senior Subordinated Priority Parties as adequate protection or
otherwise in connection with such DIP Financing or use of cash collateral, with
the same priority vis-à-vis the Senior Subordinated Priority Parties as set
forth in this Agreement (other than any Liens of the Senior Subordinated
Priority Parties constituting DIP Financing Liens), (C) if any amount of such
DIP Financing or cash collateral is applied to repay any of the Senior
Subordinated Priority Debt Obligations, such amount is applied pursuant to
Section 14.01 of this Agreement, and (D) if any Senior Subordinated Priority
Parties are granted adequate protection, including in the form of periodic
payments, in connection with such DIP Financing or use of cash collateral, the
proceeds of such adequate protection are applied pursuant to Section 14.01 of
this Agreement; provided that the Senior Subordinated Priority Parties of each
Series shall have a right to object to the grant of a Lien to secure the DIP
Financing over any Collateral subject to Liens in favor of the Senior
Subordinated Priority Parties of such Series or its Senior Subordinated Priority
Representative that shall not constitute Senior Subordinated Priority Shared
Collateral; and provided, further, that all Senior Subordinated Priority Parties
receiving adequate protection shall not object to (or support any other party in
objecting to) any other Senior Subordinated Priority Party receiving adequate
protection comparable to any adequate protection granted to such Senior
Subordinated Priority Parties in connection with a DIP Financing or use of cash
collateral.

ARTICLE 15

MISCELLANEOUS

SECTION 15.01. Conflicts.

In the event of any conflict between the provisions of this Agreement and the
provisions of any Senior Priority Debt Document, any Non-Senior Priority Debt
Document, and Intra-Group Document or any Honeywell Indemnity Document, the
provisions of this Agreement shall govern.

SECTION 15.02. Continuing Nature of This Agreement; Severability.

Subject to Section 6.04, this Agreement shall continue to be effective until
(x) the Discharge of Senior Priority Obligations, (y) the Discharge of Second
Priority Debt Obligations and (z) the Discharge of Senior Subordinated Priority
Debt Obligations shall have occurred. This is a continuing agreement of Lien
subordination, and the Senior Priority Secured Parties may continue, at any time
and without notice to any Non-Senior Priority Party, to extend credit and other
financial accommodations and lend monies to

 

94



--------------------------------------------------------------------------------

or for the benefit of Holdings, a Borrower or any Subsidiary constituting Senior
Priority Obligations in reliance hereon. The terms of this Agreement shall
survive and continue in full force and effect in any Insolvency or Liquidation
Proceeding. Any provision of this Agreement that is prohibited or unenforceable
in any jurisdiction shall not invalidate the remaining provisions hereof, and
any such prohibition or unenforceability in any jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction. The
parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 15.03. Amendments; Waivers.

(a) No failure or delay on the part of any party hereto in exercising any right
or power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the parties hereto are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by any party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. No notice or demand on any party
hereto in any case shall entitle such party to any other or further notice or
demand in similar or other circumstances.

(b) This Agreement may be amended in writing signed by: (i) each Representative;
(ii) to the extent any amendment materially and adversely affects the interests
of a Secured Hedge Counterparty or a Cash Management Provider solely in its
capacity as such, such party; and (iii) in respect of any amendment to
Section 4.01, Section 5.01 or this Section 15.03 which materially and adversely
affects the interests of the Honeywell Indemnitee, the Honeywell Indemnitee with
written notice to Holdings; provided that any such amendment, supplement or
waiver which by the terms of this Agreement requires the Borrowers’ consent or
which increases the obligations or reduces the rights of Holdings, the Borrowers
or any Debtor, shall require the consent of the Borrowers. Any such amendment,
supplement or waiver shall be in writing and shall be binding upon the Creditors
and their respective successors and assigns.

(c) Notwithstanding the foregoing, without the consent of any Creditor, any
Representative may become a party hereto by execution and delivery of a Joinder
Agreement in accordance with Section 15.09 of this Agreement and, upon such
execution and delivery, such Representative and the Creditors and Liabilities of
the Debt Facility for which such Representative is acting shall be subject to
the terms hereof.

SECTION 15.04. Information Concerning Financial Condition of Holdings, the
Borrowers and the Subsidiaries.

The Senior Priority Representatives, the Senior Priority Secured Parties and the
Non-Senior Priority Parties shall each be responsible for keeping themselves
informed of (a) the financial condition of Holdings, the Borrowers and the
Subsidiaries and all endorsers or guarantors of the Senior Priority Obligations
or the Non-Senior Priority Obligations and (b) all other circumstances bearing
upon the risk of nonpayment of the Senior Priority Obligations or the Non-Senior
Priority Obligations. The Senior Priority Representatives, the Senior Priority
Secured Parties and the Non-Senior Priority Parties shall have no duty to advise
any other party hereunder of information known to it or them regarding such
condition or any such circumstances or otherwise. In the event that any Senior
Priority Representative, any Senior Priority Secured Party or any Non-Senior
Priority Party, in its sole discretion, undertakes at

 

95



--------------------------------------------------------------------------------

any time or from time to time to provide any such information to any other
party, it shall be under no obligation to (i) make, and the Senior Priority
Representatives, the Senior Priority Secured Parties and the Non-Senior Priority
Parties shall not make or be deemed to have made, any express or implied
representation or warranty, including with respect to the accuracy,
completeness, truthfulness or validity of any such information so provided,
(ii) provide any additional information or to provide any such information on
any subsequent occasion, (iii) undertake any investigation or (iv) disclose any
information that, pursuant to accepted or reasonable commercial finance
practices, such party wishes to maintain confidential or is otherwise required
to maintain confidential.

SECTION 15.05. Subrogation.

(a) Each Non-Senior Priority Party hereby agrees not to assert any rights of
subrogation it may acquire as a result of any payment hereunder until Discharge
of Senior Priority Obligations has occurred.

(b) Without prejudice to paragraph (a) above, each Senior Subordinated Priority
Party, agrees not to assert any rights of subrogation it may acquire as a result
of any payment hereunder until Discharge of Second Priority Debt Obligations has
occurred.

SECTION 15.06. Application of Payments.

Except as otherwise provided herein, all payments received by the Senior
Priority Secured Parties may be applied, reversed and reapplied, in whole or in
part, to such part of the Senior Priority Obligations as the Senior Priority
Secured Parties, in their sole discretion, deem appropriate, consistent with the
terms of the Senior Priority Debt Documents. Except as otherwise provided
herein, each Non-Senior Priority Representative assents to any such extension or
postponement of the time of payment of the Senior Priority Obligations or any
part thereof and to any other indulgence with respect thereto, to any
substitution, exchange or release of any security that may at any time secure
any part of the Senior Priority Obligations and to the addition or release of
any other Person primarily or secondarily liable therefor.

SECTION 15.07. Change of Grantors and Debtors.

Holdings and the Borrowers agree that, if any Subsidiary shall become a Grantor
after the date hereof, unless otherwise agreed by the Applicable Designated
Representative (acting reasonably) they will promptly cause such Subsidiary to
become party hereto by executing and delivering an instrument in the form of
Annex I (with such amendments as may be required to ensure that becoming party
hereto would not cause such Grantor to breach any applicable law or present a
material risk of liability for Holdings or any of its Restricted Subsidiaries
and/or its officers or directors, or give rise to a material risk of breach of
fiduciary or statutory duties). Upon such execution and delivery, such
Subsidiary will become a Grantor hereunder with the same force and effect as if
originally named as a Grantor herein. The execution and delivery of such
instrument shall not require the consent of any other party hereunder, and will
be acknowledged by the Applicable Designated Representative. The rights and
obligations of each Grantor hereunder shall remain in full force and effect
notwithstanding the addition of any new Grantor as a party to this Agreement.

Holdings and the Borrowers agree that, if any Subsidiary shall (a) incur any
Liabilities or (b) give any Lien, guarantee, indemnity or other assurance
against loss in respect of any of the Liabilities, unless otherwise agreed by
the Applicable Designated Representative (acting reasonably) they will promptly
cause such Subsidiary to become party hereto by executing and delivering an
instrument in the form of Annex I (with such amendments as may be required to
ensure that becoming party hereto would not cause

 

96



--------------------------------------------------------------------------------

such Debtor to breach any applicable law or present a material risk of liability
for Holdings or any of its Restricted Subsidiaries and/or its officers or
directors, or give rise to a material risk of breach of fiduciary or statutory
duties). Upon such execution and delivery, such Subsidiary will become a Debtor
hereunder with the same force and effect as if originally named as a Debtor
herein. The execution and delivery of such instrument shall not require the
consent of any other party hereunder, and will be acknowledged by the Applicable
Designated Representative. The rights and obligations of each Debtor hereunder
shall remain in full force and effect notwithstanding the addition of any new
Debtor as a party to this Agreement.

Notwithstanding the foregoing, any Subsidiary or parent entity of Holdings may
execute and deliver this Agreement on the Closing Date or may execute and
deliver a supplement to this Agreement in the form of Annex I hereto prior to
such Subsidiary or parent entity’s requirement under any Debt Document to become
a party hereto, provided that such Subsidiary and/or parent entity shall not
have the benefit of the rights or be subject to the obligations under this
Agreement until such time as the conditions requiring such Subsidiary or parent
entity are required to become party hereto whether by entry into one or more
Debt Documents, Collateral Documents or otherwise have been met; provided,
further, that upon the satisfaction of such condition, Holdings shall give
notice to each then extant Representative written notice of such satisfaction.

Holdings may request that a Debtor ceases to be a Debtor by delivering to each
Representative a Debtor Resignation Request. The Representatives shall accept a
Debtor Resignation Request and notify Holdings and each other Party of its
acceptance if: (a) Holdings has confirmed that no event of default under any
Debt Facility is continuing or would result from the effectiveness of the Debtor
Resignation Request; (b) to the extent that the Discharge of Senior Priority
Obligations has not occurred, (i) the Senior Priority Representative(s) notifies
the Designated Senior Priority Representative that that Debtor is not, or has
ceased to be, a “Borrower” (under and as defined in the Senior Secured Credit
Agreement or any equivalent under any other Senior Priority Debt Documents) or a
“Guarantor” (under and as defined in the Senior Secured Credit Agreement or any
equivalent under any other Senior Priority Debt Documents) and (ii) each Secured
Hedge Counterparty notifies the Designated Senior Priority Representative that
that Debtor is under no actual or contingent obligations to that Secured Hedge
Counterparty in respect of the Secured Hedge Obligations; (c) to the extent that
the Discharge of Second Priority Debt Obligations has not occurred, the Second
Priority Representative(s) notifies the Designated Second Priority
Representative that the Debtor is not, or has ceased to be, a borrower (under
any Second Priority Debt Documents) or a guarantor (under any Second Priority
Debt Documents); (d) to the extent that the Discharge of Senior Subordinated
Priority Debt Obligations has not occurred, the Senior Subordinated Priority
Representative(s) notifies the Designated Senior Subordinated Priority
Representative that the Debtor is not, or has ceased to be, an “Issuer” (under
and as defined in the Senior Subordinated Notes Indenture or any equivalent
under any other Senior Subordinated Priority Debt Documents) or a “Guarantor”
(under and as defined in the Senior Subordinated Notes Indenture or any
equivalent under any other Senior Subordinated Priority Debt Documents); and
(e) Holdings confirms that that Debtor is under no actual or contingent
obligations in respect of the Intra-Group Indebtedness. Each Representative
required to give a notification pursuant to the foregoing sentence shall,
promptly following receipt of a Debtor Resignation Request (and provided the
relevant conditions above have been met), give such notification to the
Applicable Designated Representatives and each Applicable Designated
Representative shall, following receipt of notification from the relevant
Representatives, promptly give notification to Holdings of the acceptance of the
resignation of such Debtor. Upon notification by each Applicable Designated
Representative to Holdings of its acceptance of the resignation of a Debtor,
that member of the Group shall cease to be a Debtor and shall have no further
rights or obligations under this Agreement as a Debtor.

 

97



--------------------------------------------------------------------------------

SECTION 15.08. Dealings with Debtors.

Upon any application or demand by Holdings, the Borrowers or any other Debtor to
any Representative to take or permit any action under any of the provisions of
this Agreement or under any Collateral Document (if such action is subject to
the provisions hereof), Holdings, the Borrowers or such other Debtor, as
appropriate, shall furnish to such Representative a certificate of an authorized
officer (an “Officer’s Certificate”) stating that all conditions precedent, if
any, provided for in this Agreement or such Collateral Document, as the case may
be, relating to the proposed action have been complied with, except that in the
case of any such application or demand as to which the furnishing of such
documents is specifically required by any provision of this Agreement or any
Collateral Document relating to such particular application or demand, no
additional certificate or opinion need be furnished.

 

98



--------------------------------------------------------------------------------

SECTION 15.09. Additional Debt Facilities

(a) To the extent, but only to the extent, permitted by the provisions of the
then extant Senior Priority Debt Documents and any Non-Senior Priority Debt
Documents, the Borrowers, Holdings or any other Debtor may incur or issue and
sell (and the Guarantors may guarantee) one or more series or classes of Second
Priority Debt, one or more series or classes of Additional Senior Priority Debt
and one or more series or classes of Additional Senior Subordinated Priority
Debt. Any such additional class or series of Second Priority Debt (the “Second
Priority Class Debt”) may be secured by a Lien on Collateral (a) on a junior
basis to the liens securing Senior Priority Obligations and (b) a senior basis
to the liens (if any) securing any Senior Subordinated Priority Debt
Obligations, in each case under and pursuant to the relevant Second Priority
Collateral Documents for such Second Priority Class Debt, if, to the extent
required under the provisions of any then extant Senior Priority Debt Documents
or Non-Senior Priority Debt Documents, the Representative of any such Second
Priority Class Debt (each, a “Second Priority Class Debt Representative”),
acting on behalf of the holders of such Second Priority Class Debt (such
Representative and holders in respect of any Second Priority Class Debt being
referred to as the “Second Priority Class Debt Parties”), becomes a party to
this Agreement by satisfying conditions (i) through (iii), as applicable, of the
immediately succeeding paragraph, and Section 15.09(b). Any such additional
class or series of Additional Senior Priority Debt (the “Senior Priority
Class Debt”) may be secured by a senior Lien on Collateral, in each case under
and pursuant to the Senior Priority Collateral Documents, if, to the extent
required under the provisions of any then extant Senior Priority Debt Documents
or Non-Senior Priority Debt Documents, the Representative of any such Senior
Priority Class Debt (each, a “Senior Priority Class Debt Representative”),
acting on behalf of the holders of such Senior Priority Class Debt (such
Representative and holders in respect of any such Senior Priority Class Debt
being referred to as the “Senior Priority Class Debt Parties”) becomes a party
to this Agreement by satisfying the conditions set forth in clauses (i) through
(iii), as applicable, of the immediately succeeding paragraph, and
Section 15.09(b). Any such additional class or series of Additional Senior
Subordinated Priority Debt (the “Senior Subordinated Priority Class Debt”; and
the Senior Priority Class Debt, the Second Priority Class Debt and the Senior
Subordinated Priority Class Debt, collectively, the “Class Debt”) may (A) be
secured by a Lien on Collateral on a junior basis to the Liens securing any
Senior Priority Obligations and any Second Priority Debt Obligations under and
pursuant to the Senior Subordinated Priority Collateral Documents, or (B) may be
unsecured, in each case, if, to the extent required under the provisions of any
then extant Senior Priority Debt Documents or Non-Senior Priority Debt
Documents, the Representative of any such Senior Subordinated Priority
Class Debt (each, a “Senior Subordinated Priority Class Debt Representative”;
and the Senior Priority Class Debt Representatives, the Second Priority
Class Debt Representatives and the Senior Subordinated Priority Class Debt
Representatives, collectively, the “Class Debt Representatives”), acting on
behalf of the holders of such Senior Subordinated Priority Class Debt (such
Representative and holders in respect of any such Senior Subordinated Priority
Class Debt being referred to as the “Senior Subordinated Priority Class Debt
Parties”; and the Senior Priority Class Debt Parties, the Second Priority
Class Debt Parties, and the Senior Subordinated Priority Class Debt Parties,
collectively, the “Class Debt Parties”), becomes a party to this Agreement by
satisfying the conditions set forth in clauses (i) through (iii), as applicable,
of the immediately succeeding paragraph, and Section 15.09(b). In order for a
Class Debt Representative to become a party to this Agreement:

 

99



--------------------------------------------------------------------------------

(i) such Class Debt Representative shall have executed and delivered to the
Designated Senior Priority Representative and the Designated Second Priority
Representative (if any) and the Designated Senior Subordinated Priority
Representative a Joinder Agreement substantially in the form of Annex II (if
such Representative is a Second Priority Class Debt Representative) or Annex III
(if such Representative is a Senior Priority Class Debt Representative) or
Annex IV (if such Representative is a Senior Subordinated Priority Class Debt
Representative) (with such changes as may be reasonably approved by the
Applicable Designated Representative and such Class Debt Representative)
pursuant to which it becomes a Representative hereunder, and the Class Debt in
respect of which such Class Debt Representative is the Representative and the
related Class Debt Parties become subject hereto and bound hereby;

(ii) the Borrowers shall have delivered, in each case, if any, to the Designated
Senior Priority Representative, the Designated Second Priority Representative
and the Designated Senior Subordinated Priority Representative an Officer’s
Certificate stating that the conditions set forth in this Section 15.09 are
satisfied with respect to such Class Debt and, if requested, true and complete
copies of each of the Non-Senior Priority Debt Documents or Senior Priority Debt
Documents, as applicable, relating to such Class Debt, certified as being true
and correct by an Authorized Officer of the Borrowers and identifying the
obligations to be designated as Additional Senior Priority Debt, Second Priority
Debt or Additional Senior Subordinated Priority Debt, as applicable, and
certifying that such obligations (I) are permitted to be incurred and secured,
in the case of Additional Senior Priority Debt, on a basis senior in priority to
the Non-Senior Priority Obligations and equal priority (but without regard to
control of remedies) with the Senior Priority Obligations under each of the
Senior Priority Debt Documents and the Non-Senior Priority Debt Documents,
(II) are permitted to be incurred and secured, in the case of Second Priority
Debt, on a basis junior in priority to the Senior Priority Obligations, senior
in priority to the Senior Subordinated Priority Debt Obligations and equal
priority (but without regard to control of remedies) with Second Priority Debt
Obligations under each of the Non-Senior Priority Debt Documents and the Senior
Priority Debt Documents and (III) are permitted to be incurred and (if
applicable) secured, in the case of Additional Senior Subordinated Priority
Debt, on a basis junior in priority to the Senior Priority Obligations and the
Second Priority Debt Obligations and equal priority (but without regard to
control of remedies) with Senior Subordinated Priority Debt Obligations under
each of the Non-Senior Priority Debt Documents and the Senior Priority Debt
Documents ; and

(iii) the Non-Senior Priority Debt Documents or Senior Priority Debt Documents,
as applicable, relating to such Class Debt shall provide, or shall be amended on
terms and conditions reasonably approved by the Applicable Designated
Representative and such Class Debt Representative, that each Class Debt Party
with respect to such Class Debt will be subject to and bound by the provisions
of this Agreement in its capacity as a holder of such Class Debt.

(b) With respect to any Class Debt that is issued or incurred after the Closing
Date, the Borrowers, each of the other Debtors and each Representative agrees to
take such actions (if any) as may from time to time reasonably be required, and
enter into such technical amendments, modifications and/or supplements to this
Agreement, the then existing Guarantees and Collateral Documents (or execute and
deliver such additional Collateral Documents) as may from time to time be
reasonably required, in each case, to ensure that the Class Debt is secured by,
and entitled to the benefits of, the relevant Collateral Documents relating to
such Class Debt, and each Secured Party (by its acceptance of the benefits
hereof) hereby agrees to, and authorizes the Designated Senior Priority
Representative and the Designated Second Priority Representative and the
Designated Senior Subordinated Priority Representative, as the case may be, to
enter into, any such technical amendments, modifications and/or supplements (and
additional Collateral Documents).

 

100



--------------------------------------------------------------------------------

SECTION 15.10. Consent to Jurisdiction; Waivers.

Each Representative, on behalf of itself and the Secured Parties or other
Creditors of the Debt Facility or other Debt Document(s) for which it is acting,
each of the Debtors and each Intra-Group Lenders irrevocably and
unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement, or for recognition and enforcement of any judgment
in respect thereof, to the exclusive general jurisdiction of the courts of the
State of New York in the County of New York, the courts of the United States of
America for the Southern District of New York in the County of New York, and
appellate courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person (or its
Representative) at the address referred to in Section 15.11;

(d) agrees that nothing herein shall affect the right of any other party hereto
(or any Secured Party or the HY Proceeds Loan Creditor) to effect service of
process in any other manner permitted by law; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 15.10 any special, exemplary, punitive or consequential damages.

SECTION 15.11. Notices.

All notices, requests, demands and other communications provided for or
permitted hereunder shall be in writing and shall be sent:

(i) if to Holdings, a Borrower or any Debtor, to the Swiss Borrower, at its
address at: c/o Honeywell Technologies Sàrl, Z.A. La Pièce 16, 1180 Rolle,
Switzerland, Attention: Cyril Grandjean (Cyril.Grandjean@Honeywell.com), Brendan
O’Connor (Brendan.OConnor@honeywell.com).

(ii) if to the Senior Secured Administrative Agent, to it at: JPMorgan Chase
Bank, N.A., Loan and Agency Services Group, 500 Staton Christiana Rd, NCC 5, 1st
Floor, Newark, DE    19713-2107, Attention: Ali.Zigami@chase.com; copy:
Lauren.Mayer@jpmorgan.com; Fax Number: 302-634-4733 No.: , Email:
European.loan.operations@jpmorgan.com, with a copy to JPMorgan Chase Bank, N.A.,
383 Madison Avenue, Floor 24, New York, New York 10179, Attention: Allison
Sellers (allison.sellers@jpmorgan.com).

(iii) if to the Senior Secured Collateral Agent, to it at: JPMorgan Chase Bank,
N.A., Loan and Agency Services Group, 500 Staton Christiana Rd, NCC 5, 1st
Floor, Newark, DE    19713-2107, Attention: Ali.Zigami@chase.com; copy:
Lauren.Mayer@jpmorgan.com; Fax Number: 302-634-4733 No.: , Email:
European.loan.operations@jpmorgan.com, with a copy to JPMorgan Chase Bank, N.A.,
383 Madison Avenue, Floor 24, New York, New York 10179, Attention: Allison
Sellers (allison.sellers@jpmorgan.com).

 

101



--------------------------------------------------------------------------------

(iv) if to the Senior Subordinated Notes Trustee, to it at: Winchester House, 1
Great Winchester Street, London EC2N 2DB, United Kingdom, attention: Trust &
Securities Services, Global Debt Services and facsimile: +44 207 547 6149,
e-mail: tss-gds.eur@db.com

(v) Honeywell, to it at: Honeywell International Inc., 115 Tabor Road, Morris
Plains, NJ 07950 (Attention: Senior Vice President and General Counsel) with a
copy of any such notice to:

Cleary Gottlieb Steen & Hamilton LLP

One Liberty Plaza

New York, NY 10006

Attention: Craig B. Brod

                 Kimberly R. Spoerri

Fax:          (212) 225-3999

Email:        cbrod@cgsh.com

                  kspoerri@cgsh.com

and:

Paul, Weiss, Rifkind, Wharton & Garrison LLP

1285 Avenue of the Americas

New York, NY 10019-6064

Attention: Scott A. Barshay

                  Steven J. Williams

Fax:              212-492-0040

Email:          sbarshay@paulweiss.com

                     swilliams@paulweiss.com

and

McDermott, Will & Emery LLP

340 Madison Avenue

New York, NY 10173

Attention: Peter J. Sacripanti

Fax:           212-547-5444

Email:      psacripanti@mwe.com

(vi) if to any Intra-Group Lender, to it as specified in the Intra-Group Lender
Joinder Agreement delivered by it pursuant to Section 15.26; and

(vii) and if to any other Representative, to it at the address specified by it
in the Joinder Agreement delivered by it pursuant to Section 15.09.

Unless otherwise specifically provided herein, all notices and other
communications given to any party hereto in accordance with the provisions of
this Agreement shall be deemed to have been given on the date of receipt if
delivered by hand or overnight courier service or sent by fax or on the date
five Business Days after dispatch by certified or registered mail if mailed, in
each case delivered, sent or mailed (properly addressed) to such party as
provided in this Section 15.11 or in accordance with the

 

102



--------------------------------------------------------------------------------

latest unrevoked direction from such party given in accordance with this
Section 15.11. As agreed to among Holdings, the Borrowers, the Senior Secured
Administrative Agent and the applicable Lenders from time to time, notices and
other communications may also be delivered by e-mail to the email address of a
representative of the applicable Person provided from time to time by such
Person.

For reasons of technical practicality, electronic communication may be sent in
unencrypted form even if the content may be subject to confidentiality and
banking secrecy.

SECTION 15.12. Further Assurances.

Each Senior Priority Representative, on behalf of itself and each Senior
Priority Secured Party under the Senior Priority Debt Facility for which it is
acting, each Non-Senior Priority Representative, the Honeywell Indemnitee, and
each Intra-Group Lender agrees that it will take such further action and shall
execute and deliver such additional documents and instruments (in recordable
form, if requested) as the other parties hereto may reasonably request to
effectuate the terms of, and the Lien priorities contemplated by, this
Agreement.

SECTION 15.13. Governing Law; Waiver of Jury Trial.

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

(a) EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY
JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT AND FOR ANY
COUNTERCLAIM THEREIN.

SECTION 15.14. Binding on Successors and Assigns.

This Agreement shall be binding upon the Senior Priority Representatives, the
Senior Priority Secured Parties, the Non-Senior Priority Parties, Holdings, the
Borrowers, the other Debtors party hereto and their respective successors and
assigns.

SECTION 15.15. Section Titles.

The section titles contained in this Agreement are and shall be without
substantive meaning or content of any kind whatsoever and are not a part of this
Agreement.

SECTION 15.16. Counterparts.

This Agreement may be executed in one or more counterparts, including by means
of facsimile or other electronic method, each of which shall be an original and
all of which shall together constitute one and the same document. Delivery of an
executed signature page to this Agreement by facsimile or other electronic
transmission shall be as effective as delivery of a manually signed counterpart
of this Agreement.

 

103



--------------------------------------------------------------------------------

SECTION 15.17. Authorization.

By its signature, each Person executing this Agreement on behalf of a party
hereto represents and warrants to the other parties hereto that it is duly
authorized to execute this Agreement. The Senior Secured Administrative Agent
represents and warrants that this Agreement is binding upon the Senior Secured
Credit Agreement Secured Parties. By accepting the benefits of this Agreement
afforded thereto and/or to the Senior Subordinated Notes Trustee and/or the
Senior Subordinated Collateral Agent, each Senior Subordinated Notes Secured
Party is deemed to have represented and warranted that this Agreement is binding
upon such Senior Subordinated Notes Secured Party. Honeywell represents and
warrants that this Agreement is binding upon the Payee (under and as defined in
the Honeywell Indemnity Agreement).

SECTION 15.18. No Third-Party Beneficiaries; Successors and Assigns.

The lien priorities set forth in this Agreement and the rights and benefits
hereunder in respect of such lien priorities shall inure solely to the benefit
of the Senior Priority Representatives, the Senior Priority Secured Parties, the
Non-Senior Priority Parties, and their respective permitted successors and
assigns, and no other Person (including the Debtors, or any trustee, receiver,
debtor in possession or bankruptcy estate in a bankruptcy or like proceeding)
shall have or be entitled to assert such rights.

SECTION 15.19. Effectiveness.

This Agreement shall become effective when executed and delivered by the parties
hereto.

SECTION 15.20. Senior Secured Administrative Agents and Representatives. It is
understood and agreed that (a) the Senior Secured Administrative Agent is
entering into this Agreement in its capacity as administrative agent under the
Senior Secured Credit Agreement and the provisions of Article VIII of the Senior
Secured Credit Agreement applicable to the Administrative Agent in its capacity
as administrative agent thereunder shall also apply to the Senior Secured
Administrative Agent hereunder, (b) the Senior Secured Collateral Agent is
entering into this Agreement in its capacity as collateral agent under the
Senior Secured Credit Agreement and the provisions of Article VIII of the Senior
Secured Credit Agreement applicable to the Administrative Agent in its capacity
as collateral agent thereunder shall also apply to the Senior Secured Collateral
Agent hereunder and (c) each other Representative party hereto is entering into
this Agreement in its capacity as trustee or agent for the secured parties
referenced in the applicable Additional Senior Priority Debt Document or
Non-Senior Priority Debt Document (as applicable) and the corresponding
exculpatory and liability-limiting provisions of such agreement applicable to
such Representative thereunder shall also apply to such Representative
hereunder.

SECTION 15.21. Relative Rights.

Notwithstanding anything in this Agreement to the contrary (except to the extent
contemplated by Section 5.01(a), 5.01(d) or 5.03(b)), nothing in this Agreement
is intended to or will (a) amend, waive or otherwise modify the provisions of
the Senior Secured Credit Agreement, any other Senior Priority Debt Document or
any Non-Senior Priority Debt Documents, or permit Holdings, the Borrowers or any
other Debtor to take any action, or fail to take any action, to the extent such
action or failure would otherwise constitute a breach of, or default under, the
Senior Secured Credit Agreement or any other Senior Priority Debt Document or
any Non-Senior Priority Debt Documents, (b) change the relative priorities of
the Senior Priority Obligations or the Liens granted under the Senior Priority
Collateral Documents on the Collateral (or any other assets) as among the Senior
Priority Secured Parties, (c) otherwise change the relative rights of the Senior
Priority Secured Parties in respect of the Collateral as among such Senior
Priority Secured Parties or (d) obligate Holdings, the Borrowers or any other
Debtor to take any action, or fail to take any action, that would otherwise
constitute a breach of, or default under, the Senior Secured Credit Agreement or
any other Senior Priority Debt Document or any Non-Senior Priority Debt
Document.

 

104



--------------------------------------------------------------------------------

SECTION 15.22. Foreign Collateral.

For the avoidance of doubt, notwithstanding that Liens granted to the Secured
Parties on the Collateral governed by the laws of a jurisdiction located outside
of the United States of America (the “Foreign Collateral”) may (A) have legally
the same or differing ranking due to mandatory legal provisions governing such
Foreign Collateral or (B) have been perfected in an order contrary to the
contemplated ranking as set out in this Agreement, the contractual ranking of
the Liens on such Foreign Collateral shall be consistent with the ranking set
forth in Sections 2.01 and 2.02, and all the other terms and provisions of this
Agreement with respect to Collateral shall be applicable to such Foreign
Collateral.

SECTION 15.23. Survival of Agreement

All covenants, agreements, representations and warranties made by any party in
this Agreement shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of this Agreement.

SECTION 15.24. Additional Agreements with respect to Designated Representatives.
Each Senior Priority Representative and each Senior Priority Secured Party
agrees:

(a) The Designated Senior Priority Representative will not have any fiduciary
duties nor will it have responsibilities or obligations other than those
expressly assumed by it in this Agreement and the other Senior Priority Debt
Documents. The Designated Senior Priority Representative will not be required to
take any action that is contrary to applicable laws or any provision of this
Agreement or the other Senior Priority Debt Documents.

(b) The Designated Senior Priority Representative may execute any of the trusts
or powers hereunder or perform any duties hereunder either directly or by or
through agents, attorneys, accountants, appraisers or other experts or advisors
selected by it in good faith as it may reasonably require and will not be
responsible for any misconduct or negligence on the part of any of them.

(c) The Designated Senior Priority Representative will not otherwise be bound
by, or be held obligated by, the provisions of any credit agreement, indenture
or other agreement governing Senior Priority Obligations (other than this
Agreement and the other Senior Priority Debt Documents to which it is a party).

(d) The Designated Senior Priority Representative may at any time solicit
written instructions from the Majority Senior Priority Secured Parties as to any
action that it may be requested or required to take, or that it may propose to
take, in the performance of any of its rights or obligations under this
Agreement or the other Senior Priority Debt Documents. No written direction
given to the Designated Senior Priority Representative that in the sole judgment
of the Designated Senior Priority Representative imposes, is inconsistent with
other written direction it has received or purports to impose or could
reasonably be expected to impose upon the Designated Senior Priority
Representative any obligation or liability not set forth in or arising under
this Agreement and the other Senior Priority Debt Documents will be binding upon
the Designated Senior Priority Representative unless the Designated Senior
Priority Representative elects, at its sole option, to accept such direction. So
long as the Discharge of Senior Priority Obligations has not occurred, the
Designated Senior Priority Representative shall not be obligated to take
instructions from any Persons other than the Majority Senior Priority Secured
Parties. The Designated Senior Priority Representative shall have no duty to
take any discretionary action or exercise any discretionary powers, except
discretionary rights and powers that it is requested to exercise in writing by
the Majority Senior Priority Secured Parties. The Designated Senior Priority
Representative shall not be required to take any action that in its opinion, or
in the opinion of its counsel, may expose the Designated Senior Priority
Representative to any liability or that is contrary to any Senior Priority Debt
Document or any applicable Laws.

 

105



--------------------------------------------------------------------------------

(e) The Designated Senior Priority Representative will not be responsible or
liable to any Creditor for any action taken or omitted to be taken by it
hereunder or under any other Senior Priority Debt Document, except for its own
gross negligence or willful misconduct as determined by a final and
non-appealable judgment of a court of competent jurisdiction.

(f) The Designated Senior Priority Representative may seek and rely upon, and
shall be fully protected in relying upon, any judicial order or judgment, upon
any advice, opinion or statement of legal counsel, independent consultants and
other experts selected by it in good faith and upon any certification,
instruction, notice or other writing delivered to it by any member of the Group
in compliance with the provisions of this Agreement or delivered to it by any
Senior Priority Party for whom it acts, without being required to determine the
authenticity thereof or the correctness of any fact stated therein or the
propriety or validity of service thereof. The Designated Senior Priority
Representative may act in reliance upon any instrument comporting with the
provisions of this Agreement or any signature reasonably believed by it to be
genuine and may assume that any Person purporting to give notice or receipt or
advice or make any statement or execute any document in connection with the
provisions hereof or the other Senior Priority Debt Documents has been duly
authorized to do so. To the extent an officers’ certificate or opinion of
counsel is required or permitted under this Agreement to be delivered to the
Designated Senior Priority Representative in respect of any matter, the
Designated Senior Priority Representative may rely conclusively on the officers’
certificate or opinion of counsel as to such matter and such officers’
certificate or opinion of counsel shall be full warranty and protection to the
Designated Senior Priority Representative for any action taken, suffered or
omitted by it under the provisions of this Agreement and the other Senior
Priority Debt Documents.

(g) The Designated Senior Priority Representative will not be required to
inquire as to the occurrence or absence of any Event of Default (or like term)
as defined in any Debt Document, and will not be affected by or required to act
upon any notice or knowledge as to the occurrence of any such Event of Default
unless and until it is directed to do so by the Majority Senior Priority Secured
Parties.

(h) As to any matter not expressly provided for by this Agreement or the other
Senior Priority Debt Documents, the Designated Senior Priority Representative
will act or refrain from acting as directed and will be fully protected if it
does so, and any action taken, suffered or omitted pursuant to hereto or thereto
shall be binding on the Creditors.

(i) The Designated Senior Priority Representative will not be required to
advance or expend any funds or otherwise incur any financial liability in the
performance of its duties or the exercise of its powers or rights hereunder
unless it has been provided with security or indemnity reasonably satisfactory
to it against any and all liability or expense which may be incurred by it by
reason of taking or continuing to take such action.

(j) In the event there is any bona fide, good faith disagreement between the
other parties to this Agreement or any of the Collateral Documents resulting in
adverse claims being made in connection with Collateral held by the Designated
Senior Priority Representative and the terms of this Agreement or any of the
Collateral Documents do not unambiguously mandate the action the Designated
Senior Priority Representative is to take or not to take in connection therewith
under the circumstances then existing, or the Designated Senior Priority
Representative is in doubt as to what action it is required to take or not to
take hereunder or under the Collateral Documents, it will be entitled to refrain
from taking any action (and will incur no liability for doing so) until directed
otherwise in writing by a request signed jointly by the parties hereto entitled
to give such direction or by order of a court of competent jurisdiction.

 

106



--------------------------------------------------------------------------------

(k) Notwithstanding anything to the contrary contained herein: (i) each of the
parties thereto will remain liable under each of the Senior Priority Debt
Documents (other than this Agreement) to the extent set forth therein to perform
all of their respective duties and obligations thereunder to the same extent as
if this Agreement had not been executed, (ii) the exercise by the Designated
Senior Priority Representative of any of its rights, remedies or powers
hereunder will not release such parties from any of their respective duties or
obligations under the other Senior Priority Debt Documents; and (iii) the
Designated Senior Priority Representative will not be obligated to perform any
of the obligations or duties of any of the parties thereunder other than those
of the Designated Senior Priority Representative in its capacity as Senior
Priority Representative under the relevant Senior Priority Debt Document.

(l) The Designated Second Priority Representative and the Designated Senior
Subordinated Priority Representative shall each have all of the rights and
benefits provided to the Designated Senior Priority Representative under
Section 15.24 mutatis mutandis. Each Non-Senior Priority Party hereby
acknowledges and agrees to this Section 15.24(l).

SECTION 15.25. Notes Trustee Turnover Obligations.

Notwithstanding any provision in this Agreement to the contrary, each Notes
Trustee shall only have an obligation to turn over or repay amounts received or
recovered under this Agreement by it (i) if it had actual knowledge that the
receipt or recovery is an amount received in breach of a provision of this
Agreement (a “Turnover Receipt”) and (ii) to the extent that, prior to receiving
that knowledge, it has not distributed the amount of the Turnover Receipt to the
Creditors that are represented by the relevant Notes Trustee in accordance with
the provisions of the relevant Debt Documents. For the purpose of this
Section 15.25, (i) “actual knowledge” of a Notes Trustee shall be construed to
mean the relevant Notes Trustee shall not be charged with knowledge (actual or
otherwise) of the existence of facts that would impose an obligation on it to
make any payment or prohibit it from making any payment unless a responsible
officer of the relevant Notes Trustee has received, not less than two Business
Days’ prior to the date of such payment, a written notice that such payments are
required or prohibited by this Agreement; and (ii) “responsible officer” when
used in relation to a Notes Trustee means any person who is an officer within
the corporate trust and agency department of that Notes Trustee, including any
director, associate director, vice president, assistance vice president, senior
associate, assistant treasurer, trust officer, or any other officer of that
Notes Trustee who customarily performs functions similar to those performed by
such officers, or to whom any corporate trust matter is referred because of such
individual’s knowledge of and familiarity with the particular subject and who
shall have direct responsibility for the administration of this Agreement.

SECTION 15.26. Intra-Group Lender Joinder Agreement.

(a) Any Person may accede to this Agreement as an Intra-Group Lender by
executing and delivering an Intra-Group Lender Joinder Agreement.

(b) Upon such execution and delivery of an Intra-Group Lender Joinder Agreement
as contemplated in clause (a) above, such entity will become an Intra-Group
Lender hereunder with the same force and effect as if originally named as an
Intra-Group Lender herein. The execution and delivery of such instrument shall
not require the consent of any other party hereunder, and will be acknowledged
by the Applicable Designated Representative.

 

107



--------------------------------------------------------------------------------

(c) In the event that a Person party to this Agreement as an Intra-Group Lender
is no longer required to party to this Agreement, that Person may resign (and
will resign if required by Holdings) as an Intra-Group Lender, by giving notice
to the Applicable Designated Representative and Holdings. From the date of
receipt by the Applicable Designated Representative and Holdings of any such
notice of resignation, that Person shall cease to be a party to this Agreement
as an Intra-Group Lender, and shall have no further rights or obligations under
this Agreement as an Intra-Group Lender.

SECTION 15.27. Honeywell Indemnitee Joinder Agreement

(a) Any Person which is a successor or transferee of any Honeywell Indemnitee
under the Honeywell Indemnity Agreement shall accede to this Agreement as a
Honeywell Indemnitee by executing and delivering a Honeywell Indemnitee Joinder
Agreement.

(b) Upon such execution and delivery of a Honeywell Indemnitee Joinder Agreement
as contemplated in clause (a) above, such entity will become a Honeywell
Indemnitee hereunder with the same force and effect as if originally named as a
Honeywell Indemnitee herein. The execution and delivery of such instrument shall
not require the consent of any other party hereunder, and will be acknowledged
by the Applicable Designated Representative.

(c) In the event that a Person party to this Agreement as a Honeywell Indemnitee
is no longer required to be party to this Agreement, that Person may resign as a
Honeywell Indemnitee by giving notice to the Applicable Designated
Representative and Holdings. From the date of receipt by the Applicable
Designated Representative and Holdings of any such notice of resignation, that
Person shall cease to be a party to this Agreement as a Honeywell Indemnitee,
and shall have no further rights or obligations under this Agreement as a
Honeywell Indemnitee.

SECTION 15.28. Secured Hedge Counterparty Joinder Agreement

(a) Any Person may accede to this Agreement as a Secured Hedge Counterparty by
executing and delivering a Secured Hedge Counterparty Joinder Agreement.

(b) Upon such execution and delivery of a Secured Hedge Counterparty Joinder
Agreement as contemplated in clause (a) above, such entity will become a Secured
Hedge Counterparty hereunder with the same force and effect as if originally
named as a Secured Hedge Counterparty herein. The execution and delivery of such
instrument shall not require the consent of any other party hereunder, and will
be acknowledged by the Applicable Designated Representative.

(c) In the event that a Person party to this Agreement as a Secured Hedge
Counterparty is no longer required to be party to this Agreement, that Person
may resign as a Secured Hedge Counterparty, by giving notice to the Applicable
Designated Representative and Holdings. From the date of receipt by the
Applicable Designated Representative and Holdings of any such notice of
resignation, that Person shall cease to be a party to this Agreement as a
Secured Hedge Counterparty, and shall have no further rights or obligations
under this Agreement as a Secured Hedge Counterparty.

SECTION 15.29. Cash Management Provider Joinder Agreement

(a) Any Person may accede to this Agreement as a Cash Management Provider by
executing and delivering a Cash Management Provider Joinder Agreement.

(b) Upon such execution and delivery of a Cash Management Provider Joinder
Agreement as contemplated in clause (a) above, such entity will become a Cash
Management Provider hereunder with the same force and effect as if originally
named as a Cash Management Provider herein. The execution and delivery of such
instrument shall not require the consent of any other party hereunder, and will
be acknowledged by the Applicable Designated Representative.

 

108



--------------------------------------------------------------------------------

(c) In the event that a Person party to this Agreement as a Cash Management
Provider is no longer required to be party to this Agreement, that Person may
resign as a Cash Management Provider, by giving notice to the Applicable
Designated Representative and Holdings. From the date of receipt by the
Applicable Designated Representative and Holdings of any such notice of
resignation, that Person shall cease to be a party to this Agreement as a Cash
Management Provider, and shall have no further rights or obligations under this
Agreement as a Cash Management Provider.

SECTION 15.30. Appointment of Senior Secured Collateral Agent.

In relation the Senior Priority Collateral Documents governed by the laws of
Switzerland (the “Swiss Collateral Documents”) (i) the Senior Secured Collateral
Agent holds any security created or evidenced or expressed to be created or
evidenced under or pursuant to a Swiss Collateral Document by way of a security
assignment (Sicherungsabtretung) or transfer for security purposes
(Sicherungsübereignung) or any other non-accessory (nicht akzessorische)
security; the benefit of this Section 3.07; and any proceeds and other benefits
of such Senior Priority Collateral, as fiduciary (treuhänderisch) in its own
name but for the account of all relevant Senior Priority Secured Parties which
have the benefit of such security in accordance with this Agreement and the
respective Swiss Collateral Document; (ii) each present and future Senior
Priority Secured Party hereby authorizes the Senior Secured Collateral Agent to
(A) accept and execute as its direct representative (direkter Stellvertreter)
any Swiss law pledge or any other Swiss law accessory (akzessorische) security
created or evidenced or expressed to be created or evidenced under or pursuant
to a Swiss Collateral Document for the benefit of such Senior Priority Secured
Party and hold, administer and, if necessary, enforce any such Senior Priority
Collateral on behalf of each relevant Senior Priority Secured Party which has
the benefit of such Senior Priority Collateral; (B) agree as its direct
representative (direkter Stellvertreter) to amendments and alterations to any
Swiss Collateral Document which creates or evidences or expressed to create or
evidence a pledge or any other Swiss law accessory (akzessorische) security;
(C) effect as its direct representative (direkter Stellvertreter) any release of
a Senior Priority Collateral created or evidenced or expressed to be created or
evidenced under a Swiss Collateral Document in accordance with this Agreement;
and (D) exercise as its direct representative (direkter Stellvertreter) such
other rights granted to the Senior Secured Collateral Agent hereunder or under
the relevant Swiss Collateral Document.

SECTION 15.31. Administrator Appointed to Australian Grantor.

For the avoidance of doubt, if:

(a) an administrator (other than an administrator appointed by the Senior
Priority Representative) has been appointed under the Corporations Act to a
Grantor incorporated in Australia; and

(b) the Senior Priority Representative is entitled under section 441A of the
Corporations Act to enforce a Senior Priority Collateral Document over that
Grantor’s property within the “decision period” (as defined in the Corporations
Act ) provided for under that section,

then:

 

109



--------------------------------------------------------------------------------

(c) the Senior Priority Representative may (without any further instructions)
enforce that Senior Priority Collateral Document in accordance with the Senior
Priority Debt Documents but need not do so (and is not liable to the Senior
Priority Secured Parties if it does not do so).

SECTION 15.32. Appointment of the Designated Senior Priority Representative and
the Designated Second Priority Representative (Italy).

(a) Each Senior Priority Secured Party acknowledges and agrees that the
Designated Senior Priority Representative shall act as its agent (mandatario con
rappresentanza pursuant to articles 1703, 1704 et seq. of the Italian Civil
Code) and may enter in its name and on its behalf into contractual arrangements
pursuant to or in connection with the Debt Documents to which the Designated
Senior Priority Representative is also a party (in its capacity as Designated
Senior Priority Representative or otherwise). Accordingly, in light of the
above, each Senior Priority Secured Party hereof appoints the Designated Senior
Priority Representative as “mandatario con rappresentanza” pursuant to articles
1703, 1704 et seq. of the Italian Civil Code to act as their collateral agent
under and in connection with the Italian law Debt Documents in order to perfect,
hold and release (including, without limitations, exercise all rights, remedies
and/or powers of the Senior Priority Secured Parties thereunder) the security
interests governed by Italian law granted by any party to secure the obligations
of any party under any debenture as well as to release and cancel such security
interests and connected obligations, being the same Designated Senior Priority
Representative expressly authorized to act in the name and on behalf of the
Senior Priority Secured Parties in connection with the aforesaid documents
(including any deed for the release, in whole or in part, of the security
interests governed by Italian law) pursuant to, and in case of occurrence of the
events described in, articles 1394 (Conflitto di interessi – Conflict of
interest) and 1395 (Contratto con se stesso – Contract with oneself) of the
Italian Civil Code. Each assignee of a Senior Priority Secured Parties shall be
deemed to have confirmed and ratified the aforesaid constitution of the
Designated Senior Priority Representative under Italian law by way of its
accession to this Agreement.

(b) Each Second Priority Secured Party acknowledges and agrees that the
Designated Second Priority Representative shall act as its agent (mandatario con
rappresentanza pursuant to articles 1703, 1704 et seq.) and may enter in its
name and on its behalf into contractual arrangements pursuant to or in
connection with the Debt Documents to which the Designated Second Priority
Representative is also a party (in its capacity as Designated Second Priority
Representative or otherwise). Accordingly, in light of the above, each Second
Priority Secured Party hereof appoints the Designated Second Priority
Representative as “mandatario con rappresentanza” pursuant to articles 1703,
1704 et seq. of the Italian Civil Code to act as their collateral agent under
and in connection with the Italian law Debt Documents and the Second Priority
Collateral in order to perfect, hold and release (including, without
limitations, exercise all rights, remedies and/or powers of the Second Priority
Secured Parties thereunder) the security interests governed by Italian law
granted by any party to secure the obligations of any party under any debenture
as well as to release and cancel such security interests and connected
obligations, being the same Designated Second Priority Representative expressly
authorized to act in the name and on behalf of the Second Priority Secured
Parties in connection with the aforesaid documents (including any deed for the
release, in whole or in part, of the security interests governed by Italian law)
pursuant to, and in case of occurrence of the events described in, articles 1394
(Conflitto di interessi – Conflict of interest) and 1395 (Contratto con se
stesso – Contract with oneself) of the Italian Civil Code. Each assignee of a
Second Priority Secured Parties shall be deemed to have confirmed and ratified
the aforesaid constitution of the Designated Second Priority Representative
under Italian law by way of its accession to this Agreement.

 

110



--------------------------------------------------------------------------------

SECTION 15.33. Senior Subordinated Notes Trustee’s and Senior Subordinated
Collateral Agent’s rights

(a) The parties to this Agreement agree and acknowledge that all protections,
indemnities (including any currency indemnity), disclaimers and limitations of
liability applicable to the Senior Subordinated Notes Trustee as set out in the
Indenture shall apply mutatis mutandis as if set out in full herein. Without
affecting any priority of claims set forth in this Agreement, in the event of
any inconsistency between the provisions contained herein and the Indenture in
relation to such protections, indemnities (including any currency indemnity),
disclaimers and limitations of liability, those provisions which are more
beneficial to the Senior Subordinated Notes Trustee shall prevail.

(b) The parties to this Agreement agree and acknowledge that all protections,
indemnities (including any currency indemnity), disclaimers and limitations of
liability applicable to the Senior Subordinated Collateral Agent as set out in
the Senior Subordinated Priority Collateral Documents shall apply mutatis
mutandis as if set out in full herein. Without affecting any priority of claims
set forth in this Agreement, in the event of any inconsistency between the
provisions contained herein and the Senior Subordinated Priority Collateral
Documents in relation to such protections, indemnities (including any currency
indemnity), disclaimers and limitations of liability, those provisions which are
more beneficial to the Senior Subordinated Collateral Agent shall prevail.

SECTION 15.34. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.

Notwithstanding anything to the contrary in any Debt Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Debt Document may be subject to the Write-Down and Conversion Powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any Debt Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

 

111



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

JPMORGAN CHASE BANK, N.A., as Senior Secured Administrative Agent By:  

/s/ Gene Riego de Dios

  Name: Gene Riego de Dios   Title: Executive Director JPMORGAN CHASE BANK,
N.A., as Senior Secured Collateral Agent, By:  

/s/ Gene Riego de Dios

  Name: Gene Riego de Dios   Title: Executive Director DEUTSCHE TRUSTEE COMPANY
LIMITED, as Senior Subordinated Notes Trustee, By:  

/s/ Robert Bebb

  Name: Robert Bebb   Title: Associate Director By:  

/s/ David Contino

  Name: David Contino   Title: Associate Director DEUTSCHE BANK AG, LONDON
BRANCH, as Senior Subordinated Collateral Agent, By:  

/s/ Robert Bebb

  Name: Robert Bebb   Title: Director By:  

/s/ David Contino

  Name: David Contino   Title: Associate Director GARRETT MOTION INC., as
Holdings By:  

/s/ Su Ping Lu

  Name: Su Ping Lu   Title: President

 

112



--------------------------------------------------------------------------------

GARRETT LX I S.À R.L., as the Lux Notes Issuer By:  

/s/ Su Ping Lu

  Name: Su Ping Lu   Title: Class A Manager and Authorized President GARRETT LX
II S.à r.l., as LuxCo 2 By:  

/s/ Su Ping Lu

  Name: Su Ping Lu   Title: Class A Manager and Authorised Signatory HONEYWELL
TECHNOLOGIES S.à r.l., as the Swiss Borrower By:  

/s/ Herwig Vanbeneden

  Name: Herwig Vanbeneden   Title: Managing Director

GARRETT LX III S.à r.l., as the Lux Borrower

/s/ Su Ping Lu

Name: Su Ping Lu

Title: Class A Manager and Authorised Signatory

 

113



--------------------------------------------------------------------------------

GARRETT BORROWING LLC, as the US Co-Borrower and US Co-Notes Issuer

/s/ Su Ping Lu

Name: Su Ping Lu Title: Manager

GARRETT TRANSPORTATION SYSTEMS LTD

GARRETT TRANSPORTATION SYSTEMS UK III LTD

GARRETT TS LT

GARRETT LTD

/s/ Su Ping Lu

Name: Su Ping Lu Title: Director

GARRETT ASASCO INC.

GARRETT MOTION HOLDINGS INC.

/s/ Su Ping Lu

Name: Su Ping Lu

Title: President

 

114



--------------------------------------------------------------------------------

GARRETT TRANSPORTATION I INC.

/s/ Su Ping Lu

Name: Su Ping Lu Title: Vice President

BRH LLC

By: GARRETT TRANSPORTATION I INC., its Sole Member

/s/ Su Ping Lu

Name: Su Ping Lu Title: Vice President GARRETT MOTION LLC.

/s/ Su Ping Lu

Name: Su Ping Lu Title: Vice President FRICTION MATERIALS LLC .

/s/ Su Ping Lu

Name: Su Ping Lu Title: Vice President GARRETT TRANSPORTATION I INC.

/s/ Su Ping Lu

Name: Su Ping Lu Title: Vice President

 

115



--------------------------------------------------------------------------------

HYMATIC AEROSPACE LIMITED By:  

/s/ Kevin Mogg

  Name: Kevin Mogg   Title: Director

 

THE HYMATIC GROUP LIMITED

/s/ Jonathan Michael Turner

Name: Jonathan Michael Turner Title: Director

 

MESL HOLDINGS LIMITED

MESL MICROWAVE LIMITED

/s/ John Cain Little

Name: John Cain Little Title: Director

HYMATIC INDUSTRIAL PRODUCTS LIMITED By:  

/s/ Asad Ali

  Name: Asad Ali   Title: Director

 

116



--------------------------------------------------------------------------------

GARRETT HOLDING COMPANY S.à r.l. By:  

/s/ Herwig Vanbeneden

  Name: Herwig Vanbeneden   Title: Managing Director

 

NEW HONEYWELL SWITZERLAND HOLDINGS S.à r.l By:  

/s/ Claudia Schön

  Name: Claudia Schön   Title: Managing Director

 

Honeywell ASASCO 2 Inc., as Honeywell Indemnitee

/s/ Su Ping Lu

Name: Su Ping Lu Title: President

 

117



--------------------------------------------------------------------------------

ANNEX I

[FORM OF] SUPPLEMENT NO. [    ] dated as of [                ], 20[    ] to the
INTERCREDITOR AGREEMENT dated as of September 27, 2018 (the “Intercreditor
Agreement”), among Garrett Transportation Systems, Inc., a Delaware corporation
(“Holdings”), Garrett LX I S.à r.l., a société à responsabilité limitée
incorporated and existing under the laws of the Grand Duchy of Luxembourg (the
“Lux Notes Issuer”), Garrett LX II S.à r.l., a société à responsabilité limitée
incorporated and existing under the laws of the Grand Duchy of Luxembourg (
“LuxCo 2”), Garrett LX III S.à r.l., a société à responsabilité limitée
incorporated and existing under the laws of the Grand Duchy of Luxembourg (the
“Lux Borrower”), Honeywell Technologies Sàrl, a Swiss limited liability company
(société à responsabilité limitée) (the “Swiss Borrower”), Garrett Borrowing
LLC, a Delaware limited liability company in its capacity as US co-borrower (the
“US Co-Borrower”) and as a co-issuer of the Notes (“US Co-Notes Issuer”) (US
Co-Borrower and, together with the Lux Borrower and the Swiss Borrower, the
“Borrowers”), the other [Grantors][Debtors] party thereto, JPMCB or any
successor thereof, as Senior Priority Representative, Senior Secured
Administrative Agent and Senior Secured Collateral Agent, Deutsche Trustee
Company Limited or any successor thereto, as Senior Subordinated Notes Trustee,
Deutsche Bank AG, London Branch or any successor thereto, as Senior Subordinated
Collateral Agent, Honeywell ASASCO 2, Inc., as Honeywell Indemnitee, Intra-Group
Lenders and the other Representatives from time to time a party thereto.

A. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Intercreditor Agreement.

B. The [Grantors][Debtors] have entered into the Intercreditor Agreement.
Pursuant to the Senior Secured Credit Agreement, certain Additional Senior
Priority Debt Documents and certain Second Priority Debt Documents, certain
newly acquired or organized Subsidiaries of the Borrowers are required to enter
into the Intercreditor Agreement. Section 15.07 of the Intercreditor Agreement
provides that such Subsidiaries may become party to the Intercreditor Agreement
by execution and delivery of an instrument in the form of this Supplement. The
undersigned Subsidiary (the “New [Grantor][Debtor]”) is executing this
Supplement in accordance with the requirements of the Debt Documents.

Accordingly, the Designated Senior Priority Representative and the New
[Grantor][Debtor] agree as follows:

SECTION 1. In accordance with Section 15.07 of the Intercreditor Agreement, the
New [Grantor][Debtor] by its signature below becomes a [Grantor][Debtor] under
the Intercreditor Agreement with the same force and effect as if originally
named therein as a [Grantor][Debtor], and the New [Grantor][Debtor]hereby agrees
to all the terms and provisions of the Intercreditor Agreement applicable to it
as a [Grantor][Debtor]thereunder. Each reference to a “[Grantor][Debtor]” in the
Intercreditor Agreement shall be deemed to include the New [Grantor][Debtor].
The Intercreditor Agreement is hereby incorporated herein by reference.

SECTION 2. The New [Grantor][Debtor]represents and warrants to the Designated
Senior Priority Representative and the other Secured Parties that this
Supplement has been duly authorized, executed and delivered by it and
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with its terms.

SECTION 3. This Supplement may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Supplement shall become effective when the Designated
Senior Priority Representative shall have received a counterpart of this
Supplement that bears the signature of the New [Grantor][Debtor]. Delivery of an
executed signature page to this Supplement by facsimile transmission or other
electronic method shall be as effective as delivery of a manually signed
counterpart of this Supplement.

 

1



--------------------------------------------------------------------------------

SECTION 4. Except as expressly supplemented hereby, the Intercreditor Agreement
shall remain in full force and effect.

SECTION 5. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 6. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, no
party hereto shall be required to comply with such provision for so long as such
provision is held to be invalid, illegal or unenforceable, but the validity,
legality and enforceability of the remaining provisions contained herein and in
the Intercreditor Agreement shall not in any way be affected or impaired. The
parties hereto shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 15.11 of the Intercreditor Agreement. All
communications and notices hereunder to the New [Grantor][Debtor]shall be given
to it in care of Holdings as specified in the Intercreditor Agreement.

SECTION 8. The Borrowers agree to reimburse the Designated Senior Priority
Representative for its reasonable out-of-pocket expenses in connection with this
Supplement, including the reasonable fees, other charges and disbursements of
counsel for the Designated Senior Priority Representative.

IN WITNESS WHEREOF, the New [Grantor][Debtor], and the Designated Senior
Priority Representative have duly executed this Supplement to the Intercreditor
Agreement as of the day and year first above written.

 

[NAME OF NEW [GRANTOR][DEBTOR]] By:  

 

  Name:   Title:

Acknowledged by:

[                ], as Designated Senior Priority Representative,

By:                                                                       

      Name:

      Title:

 

2



--------------------------------------------------------------------------------

ANNEX II

[FORM OF] REPRESENTATIVE SUPPLEMENT NO. [    ] dated as of [                ],
20[    ] to the INTERCREDITOR AGREEMENT dated as of September 27, 2018 (the
“Intercreditor Agreement”), among Garrett Transportation Systems, Inc., a
Delaware corporation (“Holdings”), Garrett LX I S.à r.l., a société à
responsabilité limitée incorporated and existing under the laws of the Grand
Duchy of Luxembourg (the “Lux Notes Issuer”), Garrett LX II S.à r.l., a société
à responsabilité limitée incorporated and existing under the laws of the Grand
Duchy of Luxembourg ( “LuxCo 2”), Garrett LX III S.à r.l., a société à
responsabilité limitée incorporated and existing under the laws of the Grand
Duchy of Luxembourg (the “Lux Borrower”), [•], a Swiss limited liability company
(société à responsabilité limitée) (the “Swiss Borrower”), Garrett Borrowing
LLC, a Delaware limited liability company in its capacity as US co-borrower (the
“US Co-Borrower”) and as a co-issuer of the Notes (“US Co-Notes Issuer”) (US
Co-Borrower and, together with the Lux Borrower and the Swiss Borrower, the
“Borrowers”), the other Grantors party thereto, JPMCB or any successor thereof,
as Senior Priority Representative, Senior Secured Administrative Agent and
Senior Secured Collateral Agent, Deutsche Trustee Company Limited or any
successor thereto, as Senior Subordinated Notes Trustee, Deutsche Bank AG,
London Branch or any successor thereto, as Senior Subordinated Collateral Agent,
Honeywell ASASCO 2, Inc., as Honeywell Indemnitee, Intra-Group Lenders and the
other Representatives from time to time a party thereto.

A. Capitalized terms used herein but not otherwise defined herein shall have the
meanings assigned to such terms in the Intercreditor Agreement.

B. Section 15.09 of the Intercreditor Agreement provides that a Second Priority
Class Debt Representative may become a Representative under, and such Second
Priority Class Debt and such Second Priority Class Debt Parties may become
subject to and bound by, the Intercreditor Agreement, pursuant to the execution
and delivery by the Second Priority Class Debt Representative of an instrument
in the form of this Representative Supplement and the satisfaction of the other
conditions set forth in Section 15.09 of the Intercreditor Agreement. The
undersigned Second Priority Class Debt Representative (the “New Representative”)
is executing this Supplement in accordance with the requirements of the Debt
Documents.

Accordingly, the Designated Senior Priority Representative and the New
Representative agree as follows:

SECTION 1. In accordance with Section 15.09 of the Intercreditor Agreement, the
New Representative by its signature below becomes a Representative under, and
the related Second Priority Class Debt and Second Priority Class Debt Parties
become subject to and bound by, the Intercreditor Agreement with the same force
and effect as if the New Representative had originally been named therein as a
Representative, and the New Representative, on behalf of itself and such Second
Priority Class Debt Parties, hereby agrees to all the terms and provisions of
the Intercreditor Agreement applicable to it as a Second Priority Representative
and to the Second Priority Class Debt Parties that it represents as Second
Priority Secured Parties. Each reference to a “Representative” or “Second
Priority Representative” in the Intercreditor Agreement shall be deemed to
include the New Representative. The Intercreditor Agreement is hereby
incorporated herein by reference.

SECTION 2. The New Representative represents and warrants to the Designated
Senior Priority Representative and the other Secured Parties that (i) it has
full power and authority to enter into this Representative Supplement, in its
capacity as [agent] [trustee], (ii) this Representative Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation,

 

1



--------------------------------------------------------------------------------

enforceable against it in accordance with the terms of such Agreement and
(iii) the Second Priority Debt Documents relating to such Second Priority
Class Debt provide that, upon the New Representative’s entry into this
Agreement, the Second Priority Class Debt Parties in respect of such Second
Priority Class Debt will be subject to and bound by the provisions of the
Intercreditor Agreement as Second Priority Secured Parties.

SECTION 3. This Representative Supplement may be executed in counterparts, each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Representative Supplement shall become
effective when the Designated Senior Priority Representative shall have received
a counterpart of this Representative Supplement that bears the signature of the
New Representative. Delivery of an executed signature page to this
Representative Supplement by facsimile transmission or other electronic method
shall be effective as delivery of a manually signed counterpart of this
Representative Supplement.

SECTION 4. Except as expressly supplemented hereby, the Intercreditor Agreement
shall remain in full force and effect.

SECTION 5. THIS REPRESENTATIVE SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 6. In case any one or more of the provisions contained in this
Representative Supplement should be held invalid, illegal or unenforceable in
any respect, no party hereto shall be required to comply with such provision for
so long as such provision is held to be invalid, illegal or unenforceable, but
the validity, legality and enforceability of the remaining provisions contained
herein and in the Intercreditor Agreement shall not in any way be affected or
impaired. The parties hereto shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 15.11 of the Intercreditor Agreement. All
communications and notices hereunder to the New Representative shall be given to
it at the address set forth below its signature hereto.

SECTION 8. The Borrowers agree to reimburse the Designated Senior Priority
Representative for its reasonable out-of-pocket expenses in connection with this
Representative Supplement, including the reasonable fees, other charges and
disbursements of counsel for the Designated Senior Priority Representative.

IN WITNESS WHEREOF, the New Representative and the Designated Senior Priority
Representative have duly executed this Representative Supplement to the
Intercreditor Agreement as of the day and year first above written.

 

[NAME OF NEW REPRESENTATIVE, as [            ] for the holders of
[            ],

By:  

 

  Name:   Title:

 

2



--------------------------------------------------------------------------------

Address for notices:

 

attention of:

 

Telecopy:

 

[             ],

as Designated Senior Priority Representative,

By:  

 

  Name:   Title:

 

Acknowledged by: [                     ] By:  

 

  Name:   Title: By:  

 

  Name:   Title: THE GRANTORS LISTED ON SCHEDULE I HERETO By:  

 

  Name:   Title:

 

3



--------------------------------------------------------------------------------

ANNEX III

[FORM OF] REPRESENTATIVE SUPPLEMENT NO. [    ] dated as of [                ],
20[    ] to the INTERCREDITOR AGREEMENT dated as of September 27, 2018 (the
“Intercreditor Agreement”), among Garrett Transportation Systems, Inc., a
Delaware corporation (“Holdings”), Garrett LX I S.à r.l., a société à
responsabilité limitée incorporated and existing under the laws of the Grand
Duchy of Luxembourg (the “Lux Notes Issuer”), Garrett LX II S.à r.l., a société
à responsabilité limitée incorporated and existing under the laws of the Grand
Duchy of Luxembourg ( “LuxCo 2”), Garrett LX III S.à r.l., a société à
responsabilité limitée incorporated and existing under the laws of the Grand
Duchy of Luxembourg (the “Lux Borrower”), Honeywell Technologies Sàrl, a Swiss
limited liability company (société à responsabilité limitée) (the “Swiss
Borrower”), Garrett Borrowing LLC, a Delaware limited liability company in its
capacity as US co-borrower (the “US Co-Borrower”) and as a co-issuer of the
Notes (“US Co-Notes Issuer”) (US Co-Borrower and, together with the Lux Borrower
and the Swiss Borrower, the “Borrowers”), the other Grantors party thereto,
JPMCB or any successor thereof, as Senior Priority Representative, Senior
Secured Administrative Agent and Senior Secured Collateral Agent, Deutsche
Trustee Company Limited or any successor thereto, as Senior Subordinated Notes
Trustee, Deutsche Bank AG, London Branch or any successor thereto, as Senior
Subordinated Collateral Agent, Honeywell ASASCO 2, Inc., as Honeywell
Indemnitee, Intra-Group Lenders and the other Representatives from time to time
a party thereto.

A. Capitalized terms used herein but not otherwise defined herein shall have the
meanings assigned to such terms in the Intercreditor Agreement.

B. Section 15.09 of the Intercreditor Agreement provides that a Senior Priority
Class Debt Representative may become a Representative under, and such Senior
Priority Class Debt and such Senior Priority Class Debt Parties may become
subject to and bound by, the Intercreditor Agreement, pursuant to the execution
and delivery by the Senior Priority Class Debt Representative of an instrument
in the form of this Representative Supplement and the satisfaction of the other
conditions set forth in Section 15.09 of the Intercreditor Agreement. The
undersigned Senior Priority Class Debt Representative (the “New Representative”)
is executing this Supplement in accordance with the requirements of the Debt
Documents.

Accordingly, the Designated Senior Priority Representative and the New
Representative agree as follows:

SECTION 1. In accordance with Section 15.09 of the Intercreditor Agreement, the
New Representative by its signature below becomes a Representative under, and
the related Senior Priority Class Debt and Senior Priority Class Debt Parties
become subject to and bound by, the Intercreditor Agreement with the same force
and effect as if the New Representative had originally been named therein as a
Representative, and the New Representative, on behalf of itself and such Senior
Priority Class Debt Parties, hereby agrees to all the terms and provisions of
the Intercreditor Agreement applicable to it as a Senior Priority Representative
and to the Senior Priority Class Debt Parties that it represents as Senior
Priority Secured Parties. Each reference to a “Representative” or “Senior
Priority Representative” in the Intercreditor Agreement shall be deemed to
include the New Representative. The Intercreditor Agreement is hereby
incorporated herein by reference.

SECTION 2. The New Representative represents and warrants to the Designated
Senior Priority Representative and the other Secured Parties that (i) it has
full power and authority to enter into this Representative Supplement, in its
capacity as [agent] [trustee], (ii) this Representative Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation,

 

1



--------------------------------------------------------------------------------

enforceable against it in accordance with the terms of such Agreement and
(iii) the Senior Priority Debt Documents relating to such Senior Priority
Class Debt provide that, upon the New Representative’s entry into this
Agreement, the Senior Priority Class Debt Parties in respect of such Senior
Priority Class Debt will be subject to and bound by the provisions of the
Intercreditor Agreement as Senior Priority Secured Parties.

SECTION 3. This Representative Supplement may be executed in counterparts, each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Representative Supplement shall become
effective when the Designated Senior Priority Representative shall have received
a counterpart of this Representative Supplement that bears the signature of the
New Representative. Delivery of an executed signature page to this
Representative Supplement by facsimile transmission or other electronic method
shall be effective as delivery of a manually signed counterpart of this
Representative Supplement.

SECTION 4. Except as expressly supplemented hereby, the Intercreditor Agreement
shall remain in full force and effect.

SECTION 5. THIS REPRESENTATIVE SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 6. In case any one or more of the provisions contained in this
Representative Supplement should be held invalid, illegal or unenforceable in
any respect, no party hereto shall be required to comply with such provision for
so long as such provision is held to be invalid, illegal or unenforceable, but
the validity, legality and enforceability of the remaining provisions contained
herein and in the Intercreditor Agreement shall not in any way be affected or
impaired. The parties hereto shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 15.11 of the Intercreditor Agreement. All
communications and notices hereunder to the New Representative shall be given to
it at the address set forth below its signature hereto.

SECTION 8. The Borrowers agree to reimburse the Designated Senior Priority
Representative for its reasonable out-of-pocket expenses in connection with this
Representative Supplement, including the reasonable fees, other charges and
disbursements of counsel for the Designated Senior Priority Representative.

IN WITNESS WHEREOF, the New Representative and the Designated Senior Priority
Representative have duly executed this Representative Supplement to the
Intercreditor Agreement as of the day and year first above written.

 

NAME OF NEW REPRESENTATIVE, as [             ] for the holders of [            
],

By:  

 

  Name:   Title:

 

2



--------------------------------------------------------------------------------

Address for notices: attention of:

 

Telecopy:

 

[                 ],

as Designated Senior Priority Representative,

By:  

                 

  Name:   Title:

 

Acknowledged by: [                 ] By:  

                          

  Name:   Title: By:  

                              

  Name:   Title: THE GRANTORS         LISTED ON SCHEDULE I HERETO By:  

                     

  Name:   Title:

 

3



--------------------------------------------------------------------------------

ANNEX IV

[FORM OF] REPRESENTATIVE SUPPLEMENT NO. [    ] dated as of [                ],
20[    ] to the INTERCREDITOR AGREEMENT dated as of September 27, 2018 (the
“Intercreditor Agreement”), among Garrett Transportation Systems, Inc., a
Delaware corporation (“Holdings”), Garrett LX I S.à r.l., a société à
responsabilité limitée incorporated and existing under the laws of the Grand
Duchy of Luxembourg (the “Lux Notes Issuer”), Garrett LX II S.à r.l., a société
à responsabilité limitée incorporated and existing under the laws of the Grand
Duchy of Luxembourg ( “LuxCo 2”), Garrett LX III S.à r.l., a société à
responsabilité limitée incorporated and existing under the laws of the Grand
Duchy of Luxembourg (the “Lux Borrower”), Honeywell Technologies Sàrl, a Swiss
limited liability company (société à responsabilité limitée) (the “Swiss
Borrower”), Garrett Borrowing LLC, a Delaware limited liability company in its
capacity as US co-borrower (the “US Co-Borrower”) and as a co-issuer of the
Notes (“US Co-Notes Issuer”) (US Co-Borrower and, together with the Lux Borrower
and the Swiss Borrower, the “Borrowers”), the other Grantors party thereto,
JPMCB or any successor thereof, as Senior Priority Representative, Senior
Secured Administrative Agent and Senior Secured Collateral Agent, Deutsche
Trustee Company Limited or any successor thereto, as Senior Subordinated Notes
Trustee, Deutsche Bank AG, London Branch or any successor thereto, as Senior
Subordinated Collateral Agent, Honeywell ASASCO 2, Inc., as Honeywell
Indemnitee, Intra-Group Lenders and the other Representatives from time to time
a party thereto.

A. Capitalized terms used herein but not otherwise defined herein shall have the
meanings assigned to such terms in the Intercreditor Agreement.

B. Section 15.09 of the Intercreditor Agreement provides that a Senior
Subordinated Priority Class Debt Representative may become a Representative
under, and such Senior Subordinated Priority Class Debt and such Senior
Subordinated Priority Class Debt Parties may become subject to and bound by, the
Intercreditor Agreement, pursuant to the execution and delivery by the Senior
Subordinated Priority Class Debt Representative of an instrument in the form of
this Representative Supplement and the satisfaction of the other conditions set
forth in Section 15.09 of the Intercreditor Agreement. The undersigned Senior
Subordinated Priority Class Debt Representative (the “New Representative”) is
executing this Supplement in accordance with the requirements of the Debt
Documents.

Accordingly, the Designated Senior Priority Representative and the New
Representative agree as follows:

SECTION 1. In accordance with Section 15.09 of the Intercreditor Agreement, the
New Representative by its signature below becomes a Representative under, and
the related Senior Subordinated Priority Class Debt and Senior Subordinated
Priority Class Debt Parties become subject to and bound by, the Intercreditor
Agreement with the same force and effect as if the New Representative had
originally been named therein as a Representative, and the New Representative,
on behalf of itself and such Senior Subordinated Priority Class Debt Parties,
hereby agrees to all the terms and provisions of the Intercreditor Agreement
applicable to it as a Senior Subordinated Priority Representative and to the
Senior Subordinated Priority Class Debt Parties that it represents as Senior
Subordinated Priority Parties. Each reference to a “Representative” or “Senior
Subordinated Priority Representative” in the Intercreditor Agreement shall be
deemed to include the New Representative. The Intercreditor Agreement is hereby
incorporated herein by reference.

 

1



--------------------------------------------------------------------------------

SECTION 2. The New Representative represents and warrants to the Designated
Senior Priority Representative and the other Secured Parties that (i) it has
full power and authority to enter into this Representative Supplement, in its
capacity as [agent] [trustee], (ii) this Representative Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with the terms of such
Agreement and (iii) the Senior Subordinated Priority Debt Documents relating to
such Senior Subordinated Priority Class Debt provide that, upon the New
Representative’s entry into this Agreement, the Senior Subordinated Priority
Class Debt Parties in respect of such Senior Subordinated Priority Class Debt
will be subject to and bound by the provisions of the Intercreditor Agreement as
Senior Subordinated Priority Parties.

SECTION 3. This Representative Supplement may be executed in counterparts, each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Representative Supplement shall become
effective when the Designated Senior Priority Representative shall have received
a counterpart of this Representative Supplement that bears the signature of the
New Representative. Delivery of an executed signature page to this
Representative Supplement by facsimile transmission or other electronic method
shall be effective as delivery of a manually signed counterpart of this
Representative Supplement.

SECTION 4. Except as expressly supplemented hereby, the Intercreditor Agreement
shall remain in full force and effect.

SECTION 5. THIS REPRESENTATIVE SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 6. In case any one or more of the provisions contained in this
Representative Supplement should be held invalid, illegal or unenforceable in
any respect, no party hereto shall be required to comply with such provision for
so long as such provision is held to be invalid, illegal or unenforceable, but
the validity, legality and enforceability of the remaining provisions contained
herein and in the Intercreditor Agreement shall not in any way be affected or
impaired. The parties hereto shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 15.11 of the Intercreditor Agreement. All
communications and notices hereunder to the New Representative shall be given to
it at the address set forth below its signature hereto.

SECTION 8. The Borrowers agree to reimburse the Designated Senior Priority
Representative for its reasonable out-of-pocket expenses in connection with this
Representative Supplement, including the reasonable fees, other charges and
disbursements of counsel for the Designated Senior Priority Representative.

IN WITNESS WHEREOF, the New Representative and the Designated Senior Priority
Representative have duly executed this Representative Supplement to the
Intercreditor Agreement as of the day and year first above written.

 

[NAME OF NEW REPRESENTATIVE,

as [            ] for the holders of [                 ],

By:  

 

  Name:   Title:

 

2



--------------------------------------------------------------------------------

Address for notices:

 

attention of:

 

Telecopy:

 

[                 ],

as Designated Senior Priority Representative,

By:  

 

  Name:   Title:

 

Acknowledged by: [                ]  

By:  

 

  Name:   Title:

By:  

 

  Name:   Title:

THE GRANTORS LISTED ON SCHEDULE I HERETO

By:  

 

  Name:   Title:

 

 

3



--------------------------------------------------------------------------------

ANNEX V

[FORM OF] SUPPLEMENT NO. [    ] dated as of [                ], 20[    ] to the
INTERCREDITOR AGREEMENT dated as of September 27, 2018 (the “Intercreditor
Agreement”), among Garrett Transportation Systems, Inc., a Delaware corporation
(“Holdings”), Garrett LX I S.à r.l., a société à responsabilité limitée
incorporated and existing under the laws of the Grand Duchy of Luxembourg (the
“Lux Notes Issuer”), Garrett LX II S.à r.l., a société à responsabilité limitée
incorporated and existing under the laws of the Grand Duchy of Luxembourg (
“LuxCo 2”), Garrett LX III S.à r.l., a société à responsabilité limitée
incorporated and existing under the laws of the Grand Duchy of Luxembourg (the
“Lux Borrower”), Honeywell Technologies Sàrl, a Swiss limited liability company
(société à responsabilité limitée) (the “Swiss Borrower”), Garrett Borrowing
LLC, a Delaware limited liability company in its capacity as US co-borrower (the
“US Co-Borrower”) and as a co-issuer of the Notes (“US Co-Notes Issuer”) (US
Co-Borrower and, together with the Lux Borrower and the Swiss Borrower, the
“Borrowers”), the other Grantors party thereto, JPMCB or any successor thereof,
as Senior Priority Representative, Senior Secured Administrative Agent and
Senior Secured Collateral Agent, Deutsche Trustee Company Limited or any
successor thereto, as Senior Subordinated Notes Trustee, Deutsche Bank AG,
London Branch or any successor thereto, as Senior Subordinated Collateral Agent,
Honeywell ASASCO 2, Inc., as Honeywell Indemnitee, Intra-Group Lenders and the
other Representatives from time to time a party thereto.

A. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Intercreditor Agreement.

B. The Intercreditor Agreement provides that an Intra-Group Lender may become
party to the Intercreditor Agreement by execution and delivery of an instrument
in the form of this Supplement. The undersigned Intra-Group Lender (the
“Intra-Group Lender”) is executing this Supplement in accordance with the
requirements of the Debt Documents.

Accordingly, the Designated Senior Priority Representative and the Intra-Group
Lender agree as follows:

SECTION 1. In accordance with the Intercreditor Agreement, the Intra-Group
Lender by its signature below becomes a Creditor under the Intercreditor
Agreement with the same force and effect as if originally named therein as a
Creditor, and the Intra-Group Lender hereby agrees to all the terms and
provisions of the Intercreditor Agreement applicable to it as a Creditor
thereunder. Each reference to a “Creditor” in the Intercreditor Agreement shall
be deemed to include the Intra-Group Lender. The Intercreditor Agreement is
hereby incorporated herein by reference.

SECTION 2. The Intra-Group Lender represents and warrants to the Designated
Senior Priority Representative and the other Secured Parties that this
Supplement has been duly authorized, executed and delivered by it and
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with its terms.

SECTION 3. This Supplement may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Supplement shall become effective when the Designated
Senior Priority Representative shall have received a counterpart of this
Supplement that bears the signature of the Intra-Group Lender. Delivery of an
executed signature page to this Supplement by facsimile transmission or other
electronic method shall be as effective as delivery of a manually signed
counterpart of this Supplement.

 

1



--------------------------------------------------------------------------------

SECTION 4. Except as expressly supplemented hereby, the Intercreditor Agreement
shall remain in full force and effect.

SECTION 5. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 6. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, no
party hereto shall be required to comply with such provision for so long as such
provision is held to be invalid, illegal or unenforceable, but the validity,
legality and enforceability of the remaining provisions contained herein and in
the Intercreditor Agreement shall not in any way be affected or impaired. The
parties hereto shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 15.11 of the Intercreditor Agreement. All
communications and notices hereunder to the Intra-Group Lender shall be given to
it in care of Holdings as specified in the Intercreditor Agreement.

SECTION 8. The Borrowers agree to reimburse the Designated Senior Priority
Representative for its reasonable out-of-pocket expenses in connection with this
Supplement, including the reasonable fees, other charges and disbursements of
counsel for the Designated Senior Priority Representative.

IN WITNESS WHEREOF, the Intra-Group Lender, and the Designated Senior Priority
Representative have duly executed this Supplement to the Intercreditor Agreement
as of the day and year first above written.

 

[NAME OF INTRA-GROUP LENDER]

By:

 

 

 

Name:

 

Title:

 

Acknowledged by: [            ], as Designated Senior Priority Representative,
By:  

 

  Name:   Title

 

2



--------------------------------------------------------------------------------

ANNEX VI

[FORM OF] DEBTOR RESIGNATION REQUEST dated as of [                ], 20[    ] to
the INTERCREDITOR AGREEMENT dated as of September 27, 2018 (the “Intercreditor
Agreement”), among Garrett Transportation Systems, Inc., a Delaware corporation
(“Holdings”), Garrett LX I S.à r.l., a société à responsabilité limitée
incorporated and existing under the laws of the Grand Duchy of Luxembourg (the
“Lux Notes Issuer”), Garrett LX II S.à r.l., a société à responsabilité limitée
incorporated and existing under the laws of the Grand Duchy of Luxembourg (
“LuxCo 2”), Garrett LX III S.à r.l., a société à responsabilité limitée
incorporated and existing under the laws of the Grand Duchy of Luxembourg (the
“Lux Borrower”), Honeywell Technologies Sàrl, a Swiss limited liability company
(société à responsabilité limitée) (the “Swiss Borrower”), Garrett Borrowing
LLC, a Delaware limited liability company in its capacity as US co-borrower (the
“US Co-Borrower”) and as a co-issuer of the Notes (“US Co-Notes Issuer”) (US
Co-Borrower and, together with the Lux Borrower and the Swiss Borrower, the
“Borrowers”), the other Debtors party thereto, JPMCB or any successor thereof,
as Senior Priority Representative, Senior Secured Administrative Agent and
Senior Secured Collateral Agent, Deutsche Trustee Company Limited or any
successor thereto, as Senior Subordinated Notes Trustee, Deutsche Bank AG,
London Branch or any successor thereto, as Senior Subordinated Collateral Agent,
Honeywell ASASCO 2, Inc., as Honeywell Indemnitee, Intra-Group Lenders and the
other Representatives from time to time a party thereto.

A. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Intercreditor Agreement.

B. The Debtors have entered into the Intercreditor Agreement. Section 15.07 of
the Intercreditor Agreement provides that Holdings may request that a Debtor be
released from its obligations as a Debtor under the Intercreditor Agreement by
execution and delivery of a notice in the form of this Debtor Resignation
Request.

Accordingly, Holdings, the undersigned Debtor (the “Resigning Debtor”) and each
Representative agree as follows:

SECTION 1. In accordance with Section 15.07 of the Intercreditor Agreement, the
Resigning Debtor will cease to be a Debtor under the Intercreditor Agreement.
Each reference to a “Debtor” in the Intercreditor Agreement shall be deemed to
exclude the Resigning Debtor.

SECTION 2. Holdings confirm that no event of default under any Debt Facility is
continuing or would result from the effectiveness of this Debtor Resignation
Request.

SECTION 3. Holdings confirm that the Resigning Debtor is under no actual or
contingent obligations in respect of Intra-Group Indebtedness.

SECTION 4. This Debtor Resignation Request shall become effective when each
Applicable Designated Representative has notified Holdings of its acceptance of
the resignation of the Resigning Debtor, upon which the Resigning Debtor shall
cease to be a Debtor and shall have no further rights or obligations under the
Intercreditor Agreement as a Debtor.

SECTION 5. This Debtor Resignation Request may be executed in counterparts, each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed signature page to
this Debtor Resignation Request by facsimile transmission or other electronic
method shall be as effective as delivery of a manually signed counterpart of
this Debtor Resignation Request.

 

1



--------------------------------------------------------------------------------

SECTION 6. Except as expressly supplemented hereby, the Intercreditor Agreement
shall remain in full force and effect.

SECTION 7. THIS DEBTOR RESIGNATION REQUEST SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 8. In case any one or more of the provisions contained in this Debtor
Resignation Request should be held invalid, illegal or unenforceable in any
respect, no party hereto shall be required to comply with such provision for so
long as such provision is held to be invalid, illegal or unenforceable, but the
validity, legality and enforceability of the remaining provisions contained
herein and in the Intercreditor Agreement shall not in any way be affected or
impaired. The parties hereto shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

SECTION 9. All communications and notices hereunder shall be in writing and
given as provided in Section 15.11 of the Intercreditor Agreement. All
communications and notices hereunder to the Resigning Debtor shall be given to
it in care of Holdings as specified in the Intercreditor Agreement.

SECTION 10. The Borrowers agree to reimburse [each Representative][the
Applicable Designated Representative] for its reasonable out-of-pocket expenses
in connection with this Debtor Resignation Request, including the reasonable
fees, other charges and disbursements of counsel for the [each
Representative][Applicable Designated Representative].

IN WITNESS WHEREOF, the Resigning Debtor and Holdings have duly executed this
Debtor Resignation Request as of the day and year first above written.

 

[NAME OF RESIGNING DEBTOR] By:  

 

  Name:   Title: GARRETT TRANSPORTATION SYSTEMS, INC. By:  

 

  Name:   Title:

 

2



--------------------------------------------------------------------------------

ANNEX VII

[FORM OF] SUPPLEMENT NO. [    ] dated as of [                ], 20[    ] to the
INTERCREDITOR AGREEMENT dated as of September 27, 2018 (the “Intercreditor
Agreement”), among Garrett Transportation Systems, Inc., a Delaware corporation
(“Holdings”), Garrett LX I S.à r.l., a société à responsabilité limitée
incorporated and existing under the laws of the Grand Duchy of Luxembourg (the
“Lux Notes Issuer”), Garrett LX II S.à r.l., a société à responsabilité limitée
incorporated and existing under the laws of the Grand Duchy of Luxembourg (
“LuxCo 2”), Garrett LX III S.à r.l., a société à responsabilité limitée
incorporated and existing under the laws of the Grand Duchy of Luxembourg (the
“Lux Borrower”), Honeywell Technologies Sàrl, a Swiss limited liability company
(société à responsabilité limitée) (the “Swiss Borrower”), Garrett Borrowing
LLC, a Delaware limited liability company in its capacity as US co-borrower (the
“US Co-Borrower”) and as a co-issuer of the Notes (“US Co-Notes Issuer”) (US
Co-Borrower and, together with the Lux Borrower and the Swiss Borrower, the
“Borrowers”), the other Grantors party thereto, JPMCB or any successor thereof,
as Senior Priority Representative, Senior Secured Administrative Agent and
Senior Secured Collateral Agent, Deutsche Trustee Company Limited or any
successor thereto, as Senior Subordinated Notes Trustee, Deutsche Bank AG,
London Branch or any successor thereto, as Senior Subordinated Collateral Agent,
Honeywell ASASCO 2, Inc., as Honeywell Indemnitee, Intra-Group Lenders and the
other Representatives from time to time a party thereto.

A. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Intercreditor Agreement.

B. The Intercreditor Agreement provides that a Honeywell Indemnitee may become
party to the Intercreditor Agreement by execution and delivery of an instrument
in the form of this Supplement. The undersigned Honeywell Indemnitee (the
“Honeywell Indemnitee”) is executing this Supplement in accordance with the
requirements of the Debt Documents.

Accordingly, the Designated Senior Priority Representative and the Honeywell
Indemnitee agree as follows:

SECTION 1. In accordance with the Intercreditor Agreement, the Honeywell
Indemnitee by its signature below becomes a Honeywell Indemnitee under the
Intercreditor Agreement with the same force and effect as if originally named
therein as a Honeywell Indemnitee, and the Honeywell Indemnitee hereby agrees to
all the terms and provisions of the Intercreditor Agreement applicable to it as
a Honeywell Indemnitee thereunder. Each reference to a “Honeywell Indemnitee” in
the Intercreditor Agreement shall be deemed to include the Honeywell Indemnitee.
The Intercreditor Agreement is hereby incorporated herein by reference.

SECTION 2. The Honeywell Indemnitee represents and warrants to the Designated
Senior Priority Representative and the other Secured Parties that this
Supplement has been duly authorized, executed and delivered by it and
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with its terms.

SECTION 3. This Supplement may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Supplement shall become effective when the Designated
Senior Priority Representative shall have received a counterpart of this
Supplement that bears the signature of the Honeywell Indemnitee. Delivery of an
executed signature page to this Supplement by facsimile transmission or other
electronic method shall be as effective as delivery of a manually signed
counterpart of this Supplement.

 

1



--------------------------------------------------------------------------------

SECTION 4. Except as expressly supplemented hereby, the Intercreditor Agreement
shall remain in full force and effect.

SECTION 5. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 6. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, no
party hereto shall be required to comply with such provision for so long as such
provision is held to be invalid, illegal or unenforceable, but the validity,
legality and enforceability of the remaining provisions contained herein and in
the Intercreditor Agreement shall not in any way be affected or impaired. The
parties hereto shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 15.11 of the Intercreditor Agreement.

SECTION 8. The Borrowers agree to reimburse the Designated Senior Priority
Representative for its reasonable out-of-pocket expenses in connection with this
Supplement, including the reasonable fees, other charges and disbursements of
counsel for the Designated Senior Priority Representative.

IN WITNESS WHEREOF, the Honeywell Indemnitee, and the Designated Senior Priority
Representative have duly executed this Supplement to the Intercreditor Agreement
as of the day and year first above written.

 

[NAME OF HONEYWELL INDEMNITEE] By:  

 

  Name:   Title:

 

Acknowledged by: [             ], as Designated Senior Priority Representative,
By:  

 

  Name:   Title

 

2



--------------------------------------------------------------------------------

ANNEX VIII

[FORM OF] SUPPLEMENT NO. [    ] dated as of [                ], 20[    ] to the
INTERCREDITOR AGREEMENT dated as of September 27, 2018 (the “Intercreditor
Agreement”), among Garrett Transportation Systems, Inc., a Delaware corporation
(“Holdings”), Garrett LX I S.à r.l., a société à responsabilité limitée
incorporated and existing under the laws of the Grand Duchy of Luxembourg (the
“Lux Notes Issuer”), Garrett LX II S.à r.l., a société à responsabilité limitée
incorporated and existing under the laws of the Grand Duchy of Luxembourg
(“LuxCo 2”), Garrett LX III S.à r.l., a société à responsabilité limitée
incorporated and existing under the laws of the Grand Duchy of Luxembourg (the
“Lux Borrower”), Honeywell Technologies Sàrl, a Swiss limited liability company
(société à responsabilité limitée) (the “Swiss Borrower”), Garrett Borrowing
LLC, a Delaware limited liability company in its capacity as US co-borrower (the
“US Co-Borrower”) and as a co-issuer of the Notes (“US Co-Notes Issuer”) (US
Co-Borrower and, together with the Lux Borrower and the Swiss Borrower, the
“Borrowers”), the other Grantors party thereto, JPMCB or any successor thereof,
as Senior Priority Representative, Senior Secured Administrative Agent and
Senior Secured Collateral Agent, Deutsche Trustee Company Limited or any
successor thereto, as Senior Subordinated Notes Trustee, Deutsche Bank AG,
London Branch or any successor thereto, as Senior Subordinated Collateral Agent,
Honeywell ASASCO 2, Inc., as Honeywell Indemnitee, Intra-Group Lenders and the
other Representatives from time to time a party thereto.

A. Capitalized terms used herein but not otherwise defined herein shall have the
meanings assigned to such terms in the Intercreditor Agreement.

B. Section 15.28 of the Intercreditor Agreement provides that a Senior Priority
Secured Party may become a Secured Hedge Counterparty under the Intercreditor
Agreement, pursuant to the execution and delivery of an instrument in the form
of this Supplement and the satisfaction of the other conditions set forth in
Section 15.28 of the Intercreditor Agreement. The undersigned Secured Hedge
Counterparty (the “New Secured Hedge Counterparty”) is executing this Supplement
in accordance with the requirements of the Debt Documents.

Accordingly, the Designated Senior Priority Representative and the New Secured
Hedge Counterparty agree as follows:

SECTION 1. In accordance with Section 15.28 of the Intercreditor Agreement, the
New Secured Hedge Counterparty by its signature below becomes a Secured Hedge
Counterparty under the Intercreditor Agreement with the same force and effect as
if the New Secured Hedge Counterparty had originally been named therein as a
Secured Hedge Counterparty, and the New Secured Hedge Counterparty hereby agrees
to all the terms and provisions of the Intercreditor Agreement applicable to it
as a Secured Hedge Counterparty. Each reference to a “Secured Hedge
Counterparty” in the Intercreditor Agreement shall be deemed to include the New
Secured Hedge Counterparty. The Intercreditor Agreement is hereby incorporated
herein by reference.

SECTION 2. The New Secured Hedge Counterparty represents and warrants to the
Designated Senior Priority Representative and the other Secured Parties that
this Supplement has been duly authorized, executed and delivered by it and
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with its terms.

SECTION 3. This Supplement may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Supplement shall become effective when the Designated
Senior Priority Representative shall have received a counterpart of this
Supplement that bears the signature of the New Secured Hedge Counterparty.
Delivery of an executed signature page to this Supplement by facsimile
transmission or other electronic method shall be effective as delivery of a
manually signed counterpart of this Supplement.

 

1



--------------------------------------------------------------------------------

SECTION 4. Except as expressly supplemented hereby, the Intercreditor Agreement
shall remain in full force and effect.

SECTION 5. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 6. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, no
party hereto shall be required to comply with such provision for so long as such
provision is held to be invalid, illegal or unenforceable, but the validity,
legality and enforceability of the remaining provisions contained herein and in
the Intercreditor Agreement shall not in any way be affected or impaired. The
parties hereto shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 15.11 of the Intercreditor Agreement. All
communications and notices hereunder to the New Secured Hedge Counterparty shall
be given to it at the address set forth below its signature hereto.

SECTION 8. The Borrowers agree to reimburse the Designated Senior Priority
Representative for its reasonable out-of-pocket expenses in connection with this
Supplement, including the reasonable fees, other charges and disbursements of
counsel for the Designated Senior Priority Representative.

IN WITNESS WHEREOF, the New Secured Hedge Counterparty and the Designated Senior
Priority Representative have duly executed this Supplement to the Intercreditor
Agreement as of the day and year first above written.

 

NAME OF NEW SECURED HEDGE COUNTERPARTY, By:  

                              

  Name:   Title: Address for notices: attention of:

 

Telecopy:

 

 

2



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Designated Senior Priority Representative, By:  

 

  Name:   Title:

 

3



--------------------------------------------------------------------------------

ANNEX IX

[FORM OF] SUPPLEMENT NO. [    ] dated as of [                ], 20[    ] to the
INTERCREDITOR AGREEMENT dated as of September 27, 2018 (the “Intercreditor
Agreement”), among Garrett Transportation Systems, Inc., a Delaware corporation
(“Holdings”), Garrett LX I S.à r.l., a société à responsabilité limitée
incorporated and existing under the laws of the Grand Duchy of Luxembourg (the
“Lux Notes Issuer”), Garrett LX II S.à r.l., a société à responsabilité limitée
incorporated and existing under the laws of the Grand Duchy of Luxembourg
(“LuxCo 2”), Garrett LX III S.à r.l., a société à responsabilité limitée
incorporated and existing under the laws of the Grand Duchy of Luxembourg (the
“Lux Borrower”), Honeywell Technologies Sàrl, a Swiss limited liability company
(société à responsabilité limitée) (the “Swiss Borrower”), Garrett Borrowing
LLC, a Delaware limited liability company in its capacity as US co-borrower (the
“US Co-Borrower”) and as a co-issuer of the Notes (“US Co-Notes Issuer”) (US
Co-Borrower and, together with the Lux Borrower and the Swiss Borrower, the
“Borrowers”), the other Grantors party thereto, JPMCB or any successor thereof,
as Senior Priority Representative, Senior Secured Administrative Agent and
Senior Secured Collateral Agent, Deutsche Trustee Company Limited or any
successor thereto, as Senior Subordinated Notes Trustee, Deutsche Bank AG,
London Branch or any successor thereto, as Senior Subordinated Collateral Agent,
Honeywell ASASCO 2, Inc., as Honeywell Indemnitee, Intra-Group Lenders and the
other Representatives from time to time a party thereto.

A. Capitalized terms used herein but not otherwise defined herein shall have the
meanings assigned to such terms in the Intercreditor Agreement.

B. Section 15.29 of the Intercreditor Agreement provides that a Senior Priority
Secured Party may become a Cash Management Provider under the Intercreditor
Agreement, pursuant to the execution and delivery of an instrument in the form
of this Supplement and the satisfaction of the other conditions set forth in
Section 15.29 of the Intercreditor Agreement. The undersigned Cash Management
Provider (the “New Cash Management Provider”) is executing this Supplement in
accordance with the requirements of the Debt Documents.

Accordingly, the Designated Senior Priority Representative and the New Cash
Management Provider agree as follows:

SECTION 1. In accordance with Section 15.29 of the Intercreditor Agreement, the
New Cash Management Provider by its signature below becomes a Cash Management
Provider under the Intercreditor Agreement with the same force and effect as if
the New Cash Management Provider had originally been named therein as a Cash
Management Provider, and the New Cash Management Provider hereby agrees to all
the terms and provisions of the Intercreditor Agreement applicable to it as a
Cash Management Provider. Each reference to a “Cash Management Provider” in the
Intercreditor Agreement shall be deemed to include the New Cash Management
Provider. The Intercreditor Agreement is hereby incorporated herein by
reference.

SECTION 2. The New Cash Management Provider represents and warrants to the
Designated Senior Priority Representative and the other Secured Parties that
this Supplement has been duly authorized, executed and delivered by it and
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with its terms.

SECTION 3. This Supplement may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Supplement shall become effective when the Designated
Senior Priority Representative shall have received a counterpart of this
Supplement that bears the signature of the New Cash Management Provider.
Delivery of an executed signature page to this Supplement by facsimile
transmission or other electronic method shall be effective as delivery of a
manually signed counterpart of this Supplement.

 

1



--------------------------------------------------------------------------------

SECTION 4. Except as expressly supplemented hereby, the Intercreditor Agreement
shall remain in full force and effect.

SECTION 5. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 6. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, no
party hereto shall be required to comply with such provision for so long as such
provision is held to be invalid, illegal or unenforceable, but the validity,
legality and enforceability of the remaining provisions contained herein and in
the Intercreditor Agreement shall not in any way be affected or impaired. The
parties hereto shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 15.11 of the Intercreditor Agreement. All
communications and notices hereunder to the New Cash Management Provider shall
be given to it at the address set forth below its signature hereto.

SECTION 8. The Borrowers agree to reimburse the Designated Senior Priority
Representative for its reasonable out-of-pocket expenses in connection with this
Supplement, including the reasonable fees, other charges and disbursements of
counsel for the Designated Senior Priority Representative.

IN WITNESS WHEREOF, the New Cash Management Provider and the Designated Senior
Priority Representative have duly executed this Supplement to the Intercreditor
Agreement as of the day and year first above written.

 

NAME OF NEW CASH MANAGEMENT PROVIDER, By:  

                

Name: Title: Address for notices: attention of:

 

Telecopy:

 

 

2



--------------------------------------------------------------------------------

[             ],

as Designated Senior Priority Representative,

By:  

 

Name:   Title:  

 

3